Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 1 of 311 PageID #: 26055


                                                                          1300


  1                       UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
  2
      - - - - - - - - - - - - - - - - X
  3    JOSE BAUTA,                    :        14-CV-03725(FB)(RER)
                                      :
  4             Plaintiff,            :
                                      :
  5           -against-               :        United States Courthouse
                                      :        Brooklyn, New York
  6                                   :
                                      :
  7                                   :        Tuesday, May 8, 2018
       GREYHOUND LINES, INC.,         :        9:00 a.m.
  8    SABRINA ANDERSON, AKOS         :
       GUBICA, KAROLY GUBICA, AND     :
  9    CAV ENTERPRISE, LLC,           :
                                      :
 10             Defendants.           :
      - - - - - - - - - - - - - - - - X
 11

 12               TRANSCRIPT OF CIVIL CAUSE FOR JURY TRIAL
                     BEFORE THE HONORABLE RAMON E. REYES
 13              UNITED STATES MAGISTRATE JUDGE, AND A JURY

 14
                              A P P E A R A N C E S:
 15
       For the Plaintiffs:        MCELFISH LAW FIRM
 16                               Attorneys for the Plaintiff -
                                  Jose Bauta
 17                                     122 East 42nd Street
                                        Suite 2100
 18                                     New York, New York 10168
                                  BY: RAYMOND D. McELFISH, ESQ.
 19                                   JAMIE DIAMOND, ESQ.

 20
                                  WAGSTAFF & CARTMELL, LLP
 21                               Attorneys for the Plaintiff -
                                  Jose Bauta
 22                                     3740 Grand Avenue
                                        Suite 300
 23                                     Kansas City, Missouri 64112
                                  BY: JONATHAN P. KIEFFER, ESQ.
 24

 25



                                SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 2 of 311 PageID #: 26056


                                     Proceedings                          1301


  1                   A P P E A R A N C E S: (Continued.)

  2

  3    For the Defendants:        LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                  Attorneys for the Defendants -
  4                               Greyhound Lines, Inc., Sabrina Anderson,
                                  Akos Gubica, Karoly Gubica, and CAV
  5                               Enterprise, LLC
                                        1375 East 9th Street
  6                                     Suite 1600
                                        Cleveland, Ohio 44114
  7                               BY: BRADLEY J. BARMEN, ESQ.
                                      THOMAS P. MANNION, ESQ.
  8

  9                               MARSHALL, DENNEHEY, WARNER, COLEMAN
                                  & GOGGIN
 10                               Attorneys for the Defendants -
                                  Greyhound Lines, Inc., Sabrina
 11                               Anderson, Akos Gubica, Karoly
                                  Gubica, and CAV Enterprise, LLC
 12                                     800 Westchester Avenue
                                        Suite C-700
 13                                     Rye Brook, New York 10573
                                  BY: HAROLD L. MOROKNEK, ESQ.
 14                                   STEVEN B. SAAL, ESQ.

 15

 16

 17   Court   Reporter:     SOPHIE NOLAN
                            225 Cadman Plaza East/Brooklyn, NY 11201
 18                         NolanEDNY@aol.com
      Proceedings   recorded by mechanical stenography, transcript
 19   produced by   Computer-Aided Transcription

 20

 21

 22

 23

 24

 25



                                SN      OCR        RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 3 of 311 PageID #: 26057


                                      Proceedings                           1302


  1                  (In open court - jury not present.)

  2               (The Honorable Ramon E. Reyes, Jr. Presiding.)

  3               THE COURT:    I want to cover two issues.       Number one,

  4   I have reviewed Colonel Smith's testimony, and originally,

  5   when the issue was raised, Mr. McElfish asked to have the

  6   testimony stricken.      I denied that request.      I am going to

  7   reverse myself.     I am going to grant the request.

  8               So pages 740, line 9 to 744, line 13, that testimony

  9   is stricken from the record.

 10               MR. BARMEN:    I'm sorry, Your Honor, the page and

 11   line one more time?

 12               THE COURT:    740, line 9 to 744, line 13.       I am going

 13   to double check that to make sure I am right.          Well, it is

 14   really -- the testimony is through page 741, line 20.           And

 15   then if you continue on to 744, line 13, that is our sidebar.

 16   So that does not need to be stricken, but I am going to strike

 17   that testimony, and I will tell the jury to disregard any

 18   testimony from Colonel Smith on cross-examination about how

 19   many people were injured, what were the other injuries,

 20   because it is violative of the motion in limine ruling, and we

 21   do not, therefore, need to hear testimony from Mr. --

 22               MR. McELFISH:    Osborn.

 23               THE COURT:    -- Osborn or any other person that was

 24   injured on the bus.

 25               MR. McELFISH:    On that point, Judge, can there be an



                      SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 4 of 311 PageID #: 26058


                                      Proceedings                         1303


  1   order precluding argument on that in closing?

  2               In other words, testimony stricken, Osborn doesn't

  3   come in, they get up and go, Well, people in the back of the

  4   bus weren't hurt.     So we are asking for an order to exclude

  5   that.

  6               MR. BARMEN:    If it's not in, I can't argue it.

  7               THE COURT:    There you go.

  8               MR. McELFISH:    Thank you.

  9               THE COURT:    The second thing, and I think you

 10   already know about this, but I hear through the grapevine that

 11   it has been resolved.      I would like to know how it has been

 12   resolved.    We received -- just let me finish.        We received a

 13   letter from Mr. Ehrenberg, who represents the witnesses

 14   Vasile, Vargas, Ramirez, Rampersaud and Rambirch, expressing

 15   the difficulty in having them all come on one day, asking that

 16   they come on two days.      And -- well, asking that they either

 17   be compensated or come on two days.        I was going to grant

 18   this, what I consider to be a motion to modify a subpoena,

 19   have them come on two days, but I would like to know what

 20   arrangements you have made.

 21               MR. BARMEN:    Thank you, Your Honor.      Mr. Saal has

 22   been in frequent communication with Mr. Ehrenberg.           There is

 23   an agreement to split it up over two days.          I believe it will

 24   be Thursday, Friday of this coming week, but Mr. Saal can

 25   speak to the specifics.      The bottom line is, I believe the



                      SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 5 of 311 PageID #: 26059


                                      Proceedings                         1304


  1   issue that he has raised has been resolved by agreement.

  2               THE COURT:    Great.

  3               MR. McELFISH:    On that issue, two things.       One, we

  4   received communication from -- I don't know who it was from,

  5   Ms. Diamond has it, but it basically was to the point where I

  6   believe it was Ms. Rambirch that is unable to appear at all

  7   due to some medical issue.       She is one of the people

  8   referenced in Mr. Ehrenberg's letter.          So I have been told by

  9   the defense they are going to give me some designations to the

 10   effect of that.

 11               The other thing I would ask for on the remaining

 12   three witnesses is some proffer as to what they are calling

 13   them for, because based on their depositions, as I said in the

 14   motions in limine, it doesn't seem relevant to me, and the

 15   concern and the request for the proffer is, I don't want them

 16   getting into insurance issues and Emblem.           When I try to talk

 17   to them about what the proffer is, I'm told shenanigans,

 18   Emblem, Medicaid.     That's out, that's post-trial.

 19               So I just kind of want to get an idea where it's

 20   going, and if it's relevant and it's not violative of the

 21   motion in limine, it is what it is.

 22               THE COURT:    I think that's fair, to give him some

 23   idea what these witnesses are being called for.

 24               MR. BARMEN:    But it is in the oppositions that we

 25   filed.   It's relevant to -- because, as Your Honor is



                      SAM       OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 6 of 311 PageID #: 26060


                                       Proceedings                        1305


  1   certainly aware, one of the things we're arguing is, the bills

  2   are highly inflated because this place, particularly West --

  3   34 West 110th is a mill, and all these people that

  4   Dr. Ehrenberg, or Mr. Ehrenberg sent the letter on represents

  5   these people.    Now, they've all testified that they're all

  6   separate entities, but just the fact that they sent a

  7   letter -- that if the receptionist has to come and the biller

  8   has to come, that the whole office would potentially shut

  9   down, supports our belief that they're not separate entities.

 10               And how they bill, how they refer patients back and

 11   forth, how they keep records, the way they track patients when

 12   they come in is certainly all relevant to our argument and our

 13   belief --

 14               THE COURT:    That the bills are inflated?

 15               MR. BARMEN:    That the bills are severely inflated.

 16   That the treatment was way over the top in terms of what was

 17   reasonable and necessary, for the purpose of inflating the

 18   bills.

 19               Mr. McElfish has been aware of this for the last

 20   18 months, when we've been doing these depositions, as to what

 21   our theories are and what the proof, we believe, shows.

 22               THE COURT:    And are you going to get into issues of

 23   Emblem and Medicaid?

 24               MR. BARMEN:    No.    Of course not.

 25               MR. McELFISH:    Here is the problem.



                      SAM       OCR        RMR       CRR   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 7 of 311 PageID #: 26061


                                      Proceedings                         1306


  1               MR. BARMEN:    They didn't bill through -- he had --

  2   part of the issue is, he had medical coverage during part of

  3   this time he was treating.       They didn't submit it there.

  4               THE COURT:    And so because this was not submitted

  5   and because Mr. Bauta did not pay them for it, yet they have a

  6   lien on this case?

  7               MR. BARMEN:    Yes, Your Honor.

  8               MR. McELFISH:    Here is the problem:        The requirement

  9   on proof for what you call inflated bills is actually called

 10   reasonable and customary.

 11               In every state in every court, you have to have --

 12   even federal -- you have to have some competent proof

 13   testimony qualified by a witness with foundation as to what

 14   the reasonable cost of the services are.            You heard a little

 15   bit in terms of future care yesterday from Ms. Cummings.            And

 16   she goes, for instance -- and she admits this freely, she goes

 17   to a referral guide for this case, but now she goes to

 18   FairHealth.org.     That's how courts and juries receive the

 19   reasonable and customary costs of care.

 20               Now, on that point, the defense hired three medical

 21   experts, Judge, all of which could have opined on the

 22   reasonableness and customary cost of the care.           One for

 23   orthopedics, two for neurology, and three for neuropsychology,

 24   to opine on the three main areas of treatment and care, and

 25   not one of these experts had an opinion that -- at all.            They



                      SAM       OCR       RMR       CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 8 of 311 PageID #: 26062


                                      Proceedings                           1307


  1   didn't have any opinion.        They weren't given the bills to

  2   evaluate.    They were told that that was not the scope of

  3   their --

  4               THE COURT:    It is not their burden of proof.

  5               MR. McELFISH:    I'm sorry?

  6               THE COURT:    It's not their burden of proof, it's

  7   your burden of proof.

  8               MR. McELFISH:    No, and I can meet that.       By my point

  9   is, for them to counter with any standard of proof at all,

 10   they can't just go in and say, well, your bills were high.

 11   That doesn't make any sense.

 12               THE COURT:    Why not?    If --

 13               MR. McELFISH:    There is no foundation.       In other

 14   words, if this medical facility --

 15               THE COURT:    If this medical facility, the day he

 16   checks in for whatever treatment --

 17               MR. McELFISH:    Right.

 18               THE COURT:    -- bills every single doctor that is in

 19   their umbrella group, whether or not he has seen that doctor

 20   or not --

 21               MR. McELFISH:    That is a different issue, but --

 22               THE COURT:    -- but --

 23               MR. McELFISH:    That is a different issue.

 24               THE COURT:    -- is that part of what you are getting

 25   at?



                      SAM       OCR        RMR      CRR    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 9 of 311 PageID #: 26063


                                      Proceedings                         1308


  1               MR. BARMEN:    The way they track their medical care

  2   and bill it is, there's a sign-in sheet at the front:           I am

  3   going to see so and so doctor today, I'm signing in.           And then

  4   they come back and write what the treatments were on those

  5   sign-in sheets, and they bill it that way.          I mean, it makes

  6   absolutely no sense from a reasonability standpoint how this

  7   place operates.     The jury has already been told that Mr. Bauta

  8   was sent to this facility by attorney Colbert a week after the

  9   accident.    There is a reason the lawyer sent him there.

 10               We certainly have the right to argue that once he

 11   was sent there, he was sent there for a reason, to be sent

 12   around the mill to treat with chiropractic, and the

 13   psychiatric and orthopedic, everything under this one roof.

 14   They sent him from here to here to here to here to here.

 15               THE COURT:    And Dr. Mobin is going to testify that

 16   it's all reasonable and customary, all right?

 17               MR. McELFISH:    I don't feel comfortable sitting when

 18   I'm talking to you.      I apologize.

 19               THE COURT:    It's all right.

 20               MR. McELFISH:    But here's the point --

 21               THE COURT:    Dr. Mobin is going to testify that this

 22   whole list that you have just given me, it is all reasonable

 23   and customary?

 24               MR. McELFISH:    Yes, but I want to make a different

 25   point.   What he's arguing is no problem from a proof point of



                      SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 10 of 311 PageID #: 26064


                                      Proceedings                            1309


  1   view, where he can say, well, the billing is not accurate.

  2   The way they track patients is weird, whatever.             That's a

  3   different issue than saying -- because he started out by

  4   telling you in his proffer the bills are inflated, they're not

  5   reasonable and customary.       That's a different legal issue that

  6   goes to the jury.      It's just like, is the medical care

  7   reasonable and necessary.       You have to have expert opinion

  8   with foundation to establish that.

  9               So whether or not -- how they track the people has

 10   nothing to do with whether or not the pricing for each

 11   service, for instance, matches the databases in FairHealth.org

 12   or United Healthcare or these other -- there's several

 13   different ones.     Optum is another one.       He is going to try and

 14   argue that the bills are inflated and too much money.            That

 15   lacks foundation.      That is my objection.

 16               If he wants to beat up on the receptionist because

 17   she wrote down that he went to see Dr. Gutstein or whatever,

 18   that is a different issue.       I am talking about the actual

 19   pricing per service, just like you heard Ms. Cummings talk

 20   about.

 21               THE COURT:    So then you do not have a problem with

 22   him calling these witnesses.

 23               MR. McELFISH:     Not on those issues, but if he is

 24   going to try to say, for instance, Oh, they saw Dr. Gutstein

 25   and that was $300, that is an inflated number, isn't it?



                       SAM      OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 11 of 311 PageID #: 26065


                                       Proceedings                         1310


  1   There is no foundation for that.           That is my point.   If they

  2   want to beat the witnesses up because of how they run the

  3   office, I think that's 403, but that is a different issue.

  4                You have to have an expert.

  5                THE COURT:    I will allow the witnesses to testify.

  6                MR. BARMEN:    Thank you, Your Honor.

  7                MR. McELFISH:    Subject to?

  8                THE COURT:    I will allow the witnesses to testify,

  9   and we will work out the objections on the fly.

 10                All right.    Miriam said that there are other issues

 11   you want to discuss?

 12                MR. McELFISH:    Well, I handed up -- what we did last

 13   night.    I've been trying to meet and confer on this for

 14   months, it feels like.       We have what's in the exhibit list as

 15   305 for ID, and it is a 25-page accumulation summary of all

 16   the bills.    They were provided to Dr. Mobin when he testified,

 17   excluding, of course, Dr. Thomas, because Dr. Thomas is a --

 18   there is some fine line about whether or not neuropsychology

 19   is outside the scope of a neurosurgeon, because he does do a

 20   lot of brain work and brain injury work.             But excluding

 21   Dr. Thomas, for instance, and his treatment and care, the 305

 22   summary basically has been in the exhibits for months.

 23                So last night, what I did was, I went through and I

 24   made it a one-page document, which we can now mark as 305A,

 25   which I've handed up.      I intend to just basically ask



                       SAM       OCR       RMR       CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 12 of 311 PageID #: 26066


                                      Proceedings                          1311


  1   Dr. Mobin whether or not these bills have been reviewed and

  2   whether they're reasonable and necessary, and I am trying to

  3   avoid objections.      So I am raising it now.

  4                THE COURT:   So you are going to show Dr. Mobin all

  5   of these exhibits, ask him if he has reviewed those bills, and

  6   whether they are reasonable and customary?

  7                MR. McELFISH:    I can do that if required, sure.

  8                THE COURT:   Well, there has to be -- if this is a

  9   summary --

 10                MR. McELFISH:    Yes.

 11                THE COURT:   -- there has to be an evidentiary basis

 12   for it.

 13                MR. McELFISH:    Sure.

 14                THE COURT:   So you can't -- unless there is a

 15   stipulation that --

 16                MR. McELFISH:    Well, I can't imagine --

 17                THE COURT:   -- all of these bills, that they have

 18   been reviewed by Dr. Mobin and they are reasonable and -- and

 19   all the charges are reasonable and customary.          Unless they

 20   agree to that, you are going to have to fight it out over each

 21   bill.

 22                MR. McELFISH:    No problem.     Now, here is what

 23   happened.    This is really more of an out of the presence

 24   issue, is that during Dr. Mobin's first deposition in

 25   October of 2016, he was provided with all these bills and



                       SAM      OCR         RMR     CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 13 of 311 PageID #: 26067


                                      Proceedings                          1312


  1   thousands of pages of documents.          Mr. Barmen came to

  2   California, took his deposition, did not ask him in the

  3   deposition about the bills.       I asked him about the bills.       I

  4   went through a couple of the bigger ticket items so that it

  5   was in the record.      And then I just, so we weren't there for

  6   two days, I said, Have you reviewed the rest of the bills?             He

  7   said, I reviewed everything.        They're all reasonable and

  8   necessary.

  9                Here is my point:    He provided a CD-ROM to the court

 10   reporter and/or Mr. Barmen -- I don't want to say that it was

 11   given to Mr. Barmen, but it was given to the court reporter,

 12   and it was not produced as a exhibit that's marked here, but

 13   it is clearly in the record that the CD of all the bills was

 14   given.    So I am just trying to avoid objections and games and

 15   whatnot during the -- in front of the jury -- to try and iron

 16   out if there is any objections to foundation and things of

 17   that nature, whether or not it was produced and those types of

 18   things.    In terms of just putting it in, it is going to take

 19   all day, as I said, but no problem.

 20                THE COURT:   I don't know why it would take all day.

 21                You have 20, 25 bills.

 22                MR. McELFISH:    Well, it can take all day because

 23   what happens is, with each bill, you have to lay foundation as

 24   to what he reviewed, what his background is on it, how he sees

 25   it as reasonable and customary, where it is in the database.



                       SAM      OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 14 of 311 PageID #: 26068


                                      Proceedings                          1313


  1               It takes time, but no problem.

  2               It won't take all day, but when you add it to

  3   everything else, it does take time.

  4               MR. SAAL:    Your Honor, our entire issue with this

  5   summary is that, one, it's not accurate.            I went through the

  6   numbers myself, and I am adding it up.          It did not come out to

  7   the 720,000 that the summary says it comes out to.            I came out

  8   to about 680,000.

  9               There are also matters that we dispute on that.

 10   There is inaccuracies.       There's duplication.      There is

 11   statements regarding this doctor billing X amount that is not

 12   reflected in any of the bills.        So our position has always

 13   been, we have medical bills.        This can be laid through the

 14   medical bills and the jury can total them up.           The summary is

 15   unnecessary.     It doesn't add anything.       It's, at best,

 16   cumulative, and it doesn't give anything evidentiary that

 17   isn't already there in the medical bills, if the medical bills

 18   are substantiated.

 19               We had this issue before with a summary that was

 20   provided in --

 21               THE COURT:    So you are saying that, in part, the

 22   total of all of these bills does not equal $721,268.33?

 23               MR. SAAL:    My apologies, Your Honor.        If that is the

 24   document that Mr. McElfish e-mailed this morning, I actually

 25   have not had a chance to look at it.          I was looking at the one



                       SAM      OCR       RMR       CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 15 of 311 PageID #: 26069


                                       Proceedings                          1314


  1   that was marked.

  2               MS. DIAMOND:     The total is the same, Your Honor.

  3               MR. SAAL:    Okay.    I just don't know how you

  4   condensed it.     If someone has a copy of that for me.

  5               MS. DIAMOND:     I condensed it by provider, but the

  6   total is the same.

  7               MR. SAAL:    Thank you.

  8               THE COURT:    Did the numbers --

  9               MR. SAAL:    Some, yes.

 10               THE COURT:    -- the internal numbers change?         I am

 11   actually addressing to this Ms. Diamond.

 12               MS. DIAMOND:     No, Your Honor.         All I did was,

 13   Exhibit 305 is broken down by date of service, and so there's

 14   multiple -- for instance, for Dr. Vasile, there's multiple

 15   entries for him for each date of service and what he charged

 16   on that date.

 17               THE COURT:    There is no Exhibit 305 on this.

 18               MS. DIAMOND:     I'm sorry, what?

 19               THE COURT:    Is this Exhibit 305?

 20               MR. McELFISH:     That's going to be marked -- 305 is

 21   in the electronic and the paper versions; you should have it.

 22   But it's the 25-page summary of all these bills, broken down.

 23               THE COURT:    What is this that you gave me?

 24               MR. McELFISH:     So we took the 25 pages, and to make

 25   it simple, we've collapsed it into one page.             So you are not



                       SAM      OCR        RMR       CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 16 of 311 PageID #: 26070


                                      Proceedings                          1315


  1   looking at 25 pages of service bills.

  2                MR. SAAL:   And, Your Honor, this summary is quite

  3   confusing.    It doesn't have full names of physicians and

  4   facilities.     It breaks out bills from facilities into multiple

  5   physicians, when the bills are done by the facility.            So you

  6   have Winn, you have Chen, you have Alladin, except they're all

  7   on one bill.     Either there's Irfan Alladin, P.C., there's

  8   Accelerated Surgical Center, and Barnard Surgical Center.            And

  9   those are the three main facilities that were billing out of

 10   this pain management practice that Dr. Alladin owns.            And it

 11   is broken up between these doctors, but that's not how it's

 12   broken up on the bills, which just creates more confusion.

 13                There is something here along the lines for North

 14   American Partners Anesthesia.        That was paid for and billed in

 15   the Franklin Hospital billing records for Mr. Bauta's surgery.

 16   There is no bill that reflects 171,000, which is for

 17   Dr. Cordiale for his surgical bill, which is in the summary,

 18   and is reflected in this $213,000 number.

 19                There is no bill that says that.

 20                MS. DIAMOND:    Actually, Your Honor, I am going

 21   through their list of objections right now, and if you add up

 22   Dr. Cordiale's bill, which is exhibit, I believe, 373 --

 23   that's just off the top of my head -- if you add up the date

 24   of service for 5/25/15, if you add up every charge, it does

 25   equal 171,000.



                       SAM      OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 17 of 311 PageID #: 26071


                                      Proceedings                          1316


  1               MR. SAAL:    No, it comes out to about 43,000.        There

  2   is a little bit over 5,000 in charges.          I can provide the

  3   exhibit right now from New York Spine Specialists.           There is a

  4   few broken-up charges for the subsequent surgery.

  5               THE COURT:    See, this is the problem that I have had

  6   with this case from the very beginning.

  7               MR. SAAL:    Our position is simple.      Let's just do

  8   the bills --

  9               THE COURT:    No, no, no, no, let me finish.

 10               You say yes, you say no.       You say yes, you say no.

 11   Well, the simple thing is, what is the total of his bills?

 12               Are you saying it is 43,000 for Dr. Cordiale, and

 13   you are saying it is 170-something thousand?

 14               MR. BARMEN:    Yes.

 15               MR. SAAL:    I can print the invoice right now, Your

 16   Honor, that shows about 44,000.        I think it may say 44,750.

 17   I'd have to go look at it to see the exact.

 18               THE COURT:    I want to use Dr. Cordiale as an

 19   example.    Okay?   You each need to show me -- all right, you

 20   want to give a summary to the jury that Dr. Cordiale's bills

 21   total $213,650.

 22               MR. McELFISH:     I want to give --

 23               THE COURT:    Show me where that is in the actual

 24   backup now, right now.

 25               MR. McELFISH:     Judge --



                       SAM      OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 18 of 311 PageID #: 26072


                                       Proceedings                             1317


  1               THE COURT:    No.

  2               MR. McELFISH:       -- while they're looking --

  3               THE COURT:    Show it to me right now.

  4               MR. McELFISH:       This is important.

  5               THE COURT:    If this total is wrong based on the

  6   backup, because you are saying Exhibit 359 substantiates a

  7   total of $213,650; if that is wrong, this is not coming in.

  8               MR. McELFISH:       I want to explain.       Please, let me

  9   explain.    305 is what we have determined are what we can

 10   locate for bills.      I have been telling them for months, Tell

 11   me how it's not accurate, let's get a stipulation.             That's

 12   all.   I'm not saying it's 100 percent accurate, I am saying --

 13               THE COURT:    That is your job.          That is not their

 14   job.   It is your job to make it a hundred percent accurate so

 15   when they don't stipulate, you can come to me and say, Judge,

 16   it's a hundred percent accurate.           Here is the proof, I want to

 17   get my summary in.      That is -- you know the plaintiff always

 18   bears the burden of proof.

 19               MR. McELFISH:       Mr. Saal, do you have a number that

 20   you think is accurate?

 21               MR. SAAL:    Based on my review of the billing records

 22   and what was provided, what I came to is that your total added

 23   up to about 680, and I came up with about $201,000 that was

 24   duplicated.

 25               THE COURT:    Listen, we are not going to total/total,



                       SAM      OCR        RMR       CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 19 of 311 PageID #: 26073


                                      Proceedings                           1318


  1   because the devil is in the details, right?

  2               MR. SAAL:    Thank you, Your Honor.

  3               THE COURT:    We are using Dr. Cordiale.        You get

  4   Dr. Cordiale's bills, what you say is the total for

  5   Dr. Cordiale with the backup; you do the same.           We are going

  6   to hash that out.      If it is not what is in this summary, the

  7   summary is not coming in at all.

  8               MR. McELFISH:     No, I intended to make a new one once

  9   it's hashed out, so that the jury has something simple.

 10               THE COURT:    And you better be prepared with

 11   Dr. Mobin to go through each individual exhibit that has the

 12   bills.    I have reviewed them.      I am a super expert, big

 13   Beverly Hills guy --

 14               MR. McELFISH:     305.

 15               THE COURT:    No, 305 is not coming in.

 16               MR. McELFISH:     No, no, not to come in, Your Honor.

 17               THE COURT:    I have reviewed Exhibit 307 from William

 18   Cameron Engine Company.

 19               MR. McELFISH:     Right.

 20               THE COURT:    That is customary and reasonable.

 21               MR. McELFISH:     Right, no problem.

 22               THE COURT:    Because they are not going to stipulate

 23   to this.

 24               MR. BARMEN:    This is why we couldn't stipulate to

 25   it, Your Honor.



                       SAM      OCR        RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 20 of 311 PageID #: 26074


                                       Proceedings                            1319


  1                MS. DIAMOND:    I think the problem may be, Your

  2   Honor, we may have different billing records.            That may be the

  3   possibility.

  4                THE COURT:    How can that be?      How can that be?

  5                MS. DIAMOND:    I don't know.

  6                THE COURT:    We are four years into the case and you

  7   have different records, different documents?

  8                That is unacceptable.

  9                MS. DIAMOND:    If Mr. Saal wants to sit down with me

 10   and go over what I have for Dr. Cordiale and what he has for

 11   Dr. Cordiale, then that could be worked out.

 12                MR. SAAL:    Frankly, Your Honor, I think it's

 13   unnecessary.

 14                MR. BARMEN:    I think we should do what the judge

 15   said.    I think we should all give him our bills for Cordiale.

 16                THE COURT:    No, you are not going to give them to

 17   me, you are going to walk me through it.             I am not going to do

 18   your work.

 19                MR. SAAL:    This is Greyhound Exhibit 431.        Going

 20   through --

 21                THE COURT:    I have to apologize.        You folks have

 22   been -- but it is your fault.        You guys have been working me

 23   up so much.     I am getting so frustrated.          So, please, I know

 24   you are all working hard, just chill out a little bit.            It

 25   will help me chill out even more and we will be okay.            Okay?



                       SAM       OCR       RMR       CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 21 of 311 PageID #: 26075


                                      Proceedings                          1320


  1               So Plaintiff's Exhibit 431 or defense?

  2               MR. SAAL:    No, Defendant's Exhibit 431, Your Honor.

  3               THE COURT:    Defendant's Exhibit 431, I have it in

  4   front of me.

  5               MR. SAAL:    And if we go to page, I believe, 8 of

  6   that exhibit, it's GLI Bates Number 42403, indicating the

  7   total due from insurance.       And it actually indicates that

  8   number actually on each of the next two pages.

  9               Now, Bates Number 42403 also lists out four

 10   different charges amounting to the 38,000 that Dr. Cordiale

 11   had billed regarding the second surgery.

 12               THE COURT:    Hold on, hold on.

 13               So this -- I am just looking at GLI 042403 through

 14   405.   I see total due from insurance on each page as $44,750.

 15   Now, this clearly is a statement of account of three pages.

 16   It says page 1 of 3, 2 of 3 and 3 of 3.             So I assume that the

 17   total from the three pages is 44,750.          And is what you are

 18   saying to me that in the plaintiff's summary, that they have

 19   triple dipped $44,750?

 20               MR. SAAL:    What I believe they did is they added a

 21   $171,000 surgical bill for Dr. Cordiale, which used to be

 22   represented as an Emblem Health charge in the summary that was

 23   turned over in discovery, and it's just not reflected -- it

 24   was never reflected in any Emblem Health record we were

 25   provided in discovery, and it is not reflected in the New York



                       SAM      OCR       RMR       CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 22 of 311 PageID #: 26076


                                      Proceedings                          1321


  1   Spine records also.

  2               And just so the Court is aware, the first four pages

  3   of the exhibit, which is a separate billing record for 15,000,

  4   was something that was paid by a legal funding check that is

  5   actually also in the exhibit.        So there are two separate

  6   billing statements.      One for that 15,000 that had been paid to

  7   that office, and then the remaining 44,750 that they are still

  8   due.

  9               THE COURT:    To address your second point, the fact

 10   that he may have paid a bill from some source doesn't mean he

 11   can't recover the bill.

 12               MR. SAAL:    Yes.   That $15,000, that can be

 13   submitted, but it certainly doesn't represent the 213,000 that

 14   exists in this summary.

 15               THE COURT:    So this Exhibit 431.      This again is

 16   Defendant's Exhibit 431?

 17               MR. SAAL:    Yes, Your Honor.

 18               THE COURT:    This is your understanding of what the

 19   entirety of the bills are for Dr. Cordiale?

 20               MR. SAAL:    It's for his office for New York Spine

 21   Specialists.     It was produced at the deposition of one of

 22   their employees by their counsel.

 23               THE COURT:    As New York Spine Specialists' bills,

 24   which is Dr. Cordiale's bills?

 25               MR. SAAL:    Correct.



                       SAM      OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 23 of 311 PageID #: 26077


                                       Proceedings                         1322


  1               THE COURT:    So it consists of the 15,000 and the

  2   44,750.

  3               MR. SAAL:    Yes.

  4               THE COURT:    All right.         So, therefore, your

  5   understanding is, Dr. Cordiale's bill is $59,750?

  6               MR. SAAL:    Yes, Your Honor, including --

  7               THE COURT:    But what about, he testified about other

  8   treatment, post-surgical treatment, right?

  9               MR. SAAL:    Those additional visits, Your Honor, I

 10   believe those are reflected -- if we go back to page GLI

 11   42403, there are additional post-surgical visits beginning on

 12   that page from June of 2015, and then on the next two pages,

 13   continuing through April of 2017.

 14               MR. McELFISH:       Can I see what you're looking at?

 15               THE COURT:    Didn't Dr. Cordiale -- there was another

 16   exhibit when he testified.

 17               MS. DIAMOND:     Your Honor, it's Plaintiff's

 18   Exhibit 359.

 19               THE COURT:    359.

 20               MR. McELFISH:       Yes.   Look at 0006, Judge, 359.

 21               (Pause.)

 22               THE COURT:    Okay, other than Plaintiff's

 23   Exhibit 359, where are Dr. Cordiale's bills as far as the

 24   plaintiff is concerned?

 25               MR. McELFISH:       As far as the plaintiff is concerned,



                       SAM      OCR          RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 24 of 311 PageID #: 26078


                                      Proceedings                           1323


  1   what we added into our summary is 359-0006.           You can see the

  2   amount billed at the bottom.         That's it that we have for him.

  3   It says $216,000.      That is the amount billed, and then if

  4   there's offsets through deductions post-trial or -- you know,

  5   if there's an insurance payment or that nature -- do you see

  6   that, Judge, the amount billed total?

  7               THE COURT:    In 359?

  8               MR. McELFISH:     Yes.    0006.   That's why I wanted to

  9   come up and show you that.

 10               MR. SAAL:    What plaintiff is referring to is matters

 11   that were adjusted by the facility before there was any

 12   billing to the insurance or to the plaintiff because this

 13   billing was done through Franklin Hospital.           That's why

 14   Franklin Hospital's billing was upwards of $200,000, because

 15   that was the surgical bill.       The surgical bill wasn't fully

 16   funneled through New York Spine Specialists, and plaintiff is

 17   basically trying to double up.

 18               MR. BARMEN:    It's not just the surgical bill, it's

 19   the hospital bill, it's the facilities bill.

 20               MR. SAAL:    The anesthesia.

 21               MR. BARMEN:    It's all of that.        That's Franklin

 22   Hospital, and they are trying to double dip it into New York

 23   Spine.

 24               THE COURT:    Where is Franklin Hospital on this

 25   chart?



                       SAM      OCR        RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 25 of 311 PageID #: 26079


                                       Proceedings                           1324


  1               MR. BARMEN:     Franklin Hospital's bill was

  2   100 percent paid by Emblem Health, which is another part of

  3   the double dipping issue that we have been trying to explain

  4   to Mr. McElfish.

  5               THE COURT:    Where is Franklin Hospital on this

  6   chart?

  7               MR. SAAL:     Franklin is at 363, Your Honor.       It's

  8   about six, seven lines up from the bottom.

  9               THE COURT:    I see.

 10               (Pause.)

 11               THE COURT:    Can you explain that again to me?

 12               MR. McELFISH:     I can explain when ready.

 13               THE COURT:    No, no, I want to hear it again from

 14   Mr. Saal.

 15               MR. McELFISH:     Sure.

 16               MR. SAAL:     Yes, Your Honor.      So New York Spine has

 17   that list of bills for the date of the surgery that were

 18   immediately adjusted, never billed out to insurance, never

 19   billed directly to Mr. Bauta, which the rest of the invoice is

 20   billed out directly to him.        The Franklin Hospital records,

 21   which is Defendant's 433, shows the $193,000 and change that

 22   was billed out for the double level fusion procedure, and

 23   which was then satisfied by Emblem Health.

 24               So it is very simple that this bill for this

 25   surgery.    It lists --



                       SAM       OCR        RMR      CRR    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 26 of 311 PageID #: 26080


                                       Proceedings                          1325


  1                THE COURT:    But where in the Franklin Hospital bill

  2   are Dr. Cordiale's charges for doing that surgery?

  3                Because the hospital certainly has a facilities fee

  4   and all these other things that you mentioned, but so does the

  5   surgeon.     The surgeon has a fee.

  6                Can you show me in the Franklin Hospital bill, I see

  7   lab, chemistry, immunology, hematology, et cetera, et cetera.

  8   Room and board, coronary care, pharmacy, supply, implants,

  9   laboratories, more, pathology.

 10                MR. SAAL:    Yes, Your Honor.      I believe we go to

 11   GLI 42464 --

 12                THE COURT:    Hold on, you're looking at?

 13                MR. SAAL:    I was looking at defendant's, I

 14   apologize.

 15                THE COURT:    Defendant's what?

 16                MR. SAAL:    Defendant's 433.      It's in the same binder

 17   as 431, just a couple pages later.

 18                THE COURT:    Oh, I see.      So this is different than

 19   the plaintiff's.       See, the plaintiff's is an Emblem Health

 20   bill, it is not a Franklin Hospital bill.

 21                All right.    And this is also an Emblem Health.         So

 22   there are two different bills I am looking at.           All right.    So

 23   show me in yours where Dr. Cordiale's fee for the surgery is

 24   included in.

 25                MR. SAAL:    Yes, Your Honor, under 42464 --



                       SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 27 of 311 PageID #: 26081


                                      Proceedings                          1326


  1               THE COURT:    42464.

  2               MR. SAAL:    -- it has bill -- it has --

  3               THE COURT:    Okay.

  4               MR. SAAL:    -- it has a $23,000 bill for time spent,

  5   implants, infused bone graft.        These are Dr. Cordiale's

  6   actions during surgery.       That is not a -- infused bone graph,

  7   that is one of Dr. Cordiale's procedures during surgery.            That

  8   is not a facility charge.       And there is no foundation that

  9   that number in the New York Spine records was ever given to

 10   either an insurance company or to Mr. Bauta himself saying

 11   that they have a responsibility to pay it.          That is part of

 12   the foundation for these bills that somebody has the

 13   responsibility to pay them.

 14               THE COURT:    Mr. McElfish.

 15               MR. McELFISH:     Yes, sir.

 16               THE COURT:    You were going to say something?

 17               MR. McELFISH:     Yes, sir.    So Mr. Saal is looking

 18   at -- GLI 042464 is an insurance bill, which is a completely

 19   unrelated to what we're talking about.

 20               So if I could clear this up, plaintiff's --

 21               THE COURT:    Why do you say it's an insurance bill?

 22               MR. McELFISH:     Because it says Emblem at the top of

 23   it.

 24               THE COURT:    So does Plaintiff's 363.

 25               MR. McELFISH:     All right.    359 -- to make it really



                       SAM      OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 28 of 311 PageID #: 26082


                                       Proceedings                         1327


  1   simple.    It's becoming conflated.        359 is the Cordiale bills.

  2               THE COURT:    Plaintiff's 359?

  3               MR. McELFISH:     Yes, sir.     359 is the Cordiale bills,

  4   and the way that you know that is they've itemized everything

  5   that he did in all of 359.

  6               I think you have it out, Judge.            Don't you?

  7               THE COURT:    Yes.

  8               MR. McELFISH:     So in other words, 359 itemizes what

  9   New York Spine did and the dates they did it, and it is what

 10   is referred to by experts as the professional charges, if you

 11   will.    It's the doctors' fees.

 12               363 is the hospital facility charge, which is

 13   totally separate.      And Dr. Cordiale did two surgeries, and

 14   he's seen him for a couple of years.           It does add up to 216 on

 15   the professional charges.

 16               The facility charges that Mr. Saal -- that are in

 17   363, that's for the hospital.        Remember, he was in the

 18   hospital, according to Dr. Cordiale, from 5/27 until 6/5.            I

 19   mean, it is not a stretch to say that the hospital bill is 200

 20   grand, separate from the surgical fees.              You know what

 21   overnight hospital stays cost.        So what is that, a week,

 22   10 days?

 23               MR. BARMEN:    It is a stretch, because we don't have

 24   documentation to support it.        That's been our problem for

 25   months.



                       SAM      OCR        RMR       CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 29 of 311 PageID #: 26083


                                       Proceedings                         1328


  1                MR. McELFISH:    You had subpoenas.     We've all

  2   subpoenaed these records and they've been turned over for

  3   months.    So that is the confusion, is between the professional

  4   charges and the facility charges, or the hospital bills.

  5                MR. SAAL:   And there is no evidence there is

  6   actually a charge for these professional charges that

  7   Mr. McElfish is saying exist.        Why are they -- they're zeroed

  8   out.    They're saying they're services due from insurance

  9   because Emblem Health paid them, and that's why the balance is

 10   zero.

 11                MR. McELFISH:    That is a different balance.       359 is

 12   the itemized --

 13                MR. SAAL:   That's what we're going back and forth on

 14   between the New York Spine records and the Franklin records

 15   with the payment for Emblem Health.

 16                That's why the numbers are matching up.

 17                MR. McELFISH:    What we can do is I can just put the

 18   bills in through Dr. Mobin on the fly, we'll do it, they can

 19   cross-examine.     We can have a post-trial motion, post-trial

 20   hearing on it and we can move on.          I'm fine with that.

 21                MR. BARMEN:   We're not fine with that.

 22                MR. McELFISH:    Because there is a difference

 23   between --

 24                MR. SAAL:   Putting a bill in evidence that increases

 25   his bills by 40 percent with no foundation is a significant



                       SAM       OCR       RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 30 of 311 PageID #: 26084


                                      Proceedings                          1329


  1   inflation, and there is no evidence for it.          Dr. Mobin can't

  2   speak to how New York Spine does their billing, if this is a

  3   bill that someone has responsibility for, as Mr. McElfish is

  4   claiming it is.

  5               THE COURT:    Well, didn't Dr. Cordiale testify that

  6   these are his bills?

  7               MR. SAAL:    I think Dr. Cordiale testified he didn't

  8   know anything about billing, that he doesn't know how billing

  9   is done and he doesn't deal with billing.           That was

 10   Dr. Cordiale's testimony.

 11               MR. BARMEN:    That was Dr. Cordiale's testimony.

 12               MR. McELFISH:     Either way, Dr. Mobin testified in

 13   his deposition as to the New York Spine bills, including the

 14   professional charges or the surgical charges, and Mr. Barmen

 15   didn't ask him any questions.        I mean, it is laid out item by

 16   item in 359 as to what he's billing for --

 17               MR. SAAL:    Dr. Mobin's bill --

 18               MR. McELFISH:     Excuse me for a second.

 19               Dr. Mobin is a neurosurgeon who does these

 20   operations daily.      He can absolutely speak to every service

 21   that is billed for and marked and turned over for months.            If

 22   they have cross-examination on it, have at it.

 23               MR. SAAL:    Dr. Mobin's ability to go to a software

 24   program, put in a zip code and say, what is generally charged

 25   in this region does not lay the foundation for what is



                       SAM      OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 31 of 311 PageID #: 26085


                                      Proceedings                          1330


  1   actually in the New York Spine Specialists' bills.           Those are

  2   two entirely different issues.

  3               If the bill actually is what it says it is, if

  4   Dr. Mobin can -- we'll have testimony regarding what this

  5   website, what the software is telling him is reasonable,

  6   that's one issue.      But if this was not actually a bill

  7   provided to any insurance company to plaintiff, and this

  8   money, as we are saying, was satisfied through Emblem, through

  9   the billing through Franklin Hospital, then for plaintiff to

 10   be able to put it on twice is basically just him dipping his

 11   hand -- dipping -- putting his hands in the cookie jar two

 12   times.    There is no reason for that.

 13               THE COURT:    All right, let me ask one final

 14   question.

 15               MR. McELFISH:     Okay.

 16               THE COURT:    I guess this is Plaintiff's 361.

 17               MR. McELFISH:     Okay.

 18               THE COURT:    That's Dr. Cordiale's bills.       The

 19   balance says 59,750.

 20               MR. McELFISH:     Yes.

 21               THE COURT:    Yet on the summary, it says 213,650.

 22               MR. McELFISH:     Right.

 23               THE COURT:    Why is that different?

 24               MR. McELFISH:     Because the way the law under 4545

 25   works is that you put the amount billed in, and whether or not



                       SAM      OCR         RMR     CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 32 of 311 PageID #: 26086


                                      Proceedings                          1331


  1   the billing is a reasonable and customary charge for the

  2   service, that's how -- that's that expert issue I was talking

  3   about earlier.     And then -- and we did this in pretrial

  4   motions.

  5               If there is any offset or reduction or payment, that

  6   comes into an evidentiary hearing post-trial.          That's a

  7   post-trial collateral source reduction.

  8

  9               (Continued on the following page.)

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                       SAM      OCR       RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 33 of 311 PageID #: 26087


                                       Proceedings                            1332


  1               (Continuing.)

  2               THE COURT:     This amount, $213,650 is not what is

  3   listed on Dr. Cordiale's -- even if you use the billed amount.

  4               MR. McELFISH:       It's close.      It's like 3 grand off.

  5   I recognize that.

  6               THE COURT:     So now we are horseshoes and hand

  7   grenades?    It's close?     Come on.        The summary is out.

  8               MR. McELFISH:       For now.

  9               THE COURT:     No, the summary is out.

 10               MR. McELFISH:       Okay.

 11               THE COURT:     At the end of the day if you get

 12   Dr. Mobin to testify as you want, you are going to have to

 13   create a new summary.

 14               MR. McELFISH:       No problem.

 15               THE COURT:     And then I want law that says it's the

 16   billed amount as opposed to the balance amount.

 17               MR. McELFISH:       You already ruled on this.         We gave

 18   you the law.     We cited all the cases.

 19               THE COURT:     So then you are saying at the end of the

 20   day when we have our hearing, I can say well, they billed X,

 21   they adjusted Y, so all you get is the balance.

 22               MR. McELFISH:       Yes.    You prevent the double dipping

 23   in the post-trial hearing.        That's the conflation.

 24               THE COURT:     I am not talking about double dipping.

 25   I'm talking about looking at Dr. Cordiale's bills alone.               All



                                 SN          OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 34 of 311 PageID #: 26088


                                      Proceedings                          1333


  1   this bill says is that the balance is $59,750.           They have

  2   already received $50,287.76 cents even though they billed

  3   $216,037.70 because they adjusted $141,000 and change.

  4                MR. McELFISH:     Whatever they accept you can deal

  5   with that in part of the evidentiary hearing, yes, I expect

  6   that, of course, and you ruled -- we filed extensive briefing

  7   on this citing New York law under 45, and you ruled on it, and

  8   I fully expect there's either a facility adjustment or an

  9   insurance payment or anything that reduces the amount owed

 10   that is certainly a collateral source offset.          That's the way

 11   it's been since the beginning.

 12                MR. SAAL:   Mr. McElfish is missing one important

 13   step here.    We have no evidence of a Medicaid lien.         We don't

 14   have an Emblem Health summary.        We have the Emblem Health

 15   summary, Long Island Jewish Medical Center, Franklin Hospital

 16   showing what was billed out to Franklin Hospital for insurance

 17   and what Emblem Health paid.        Why doesn't that exist for New

 18   York Spine Specialists?        Was this anything that they billed

 19   out for?     If Medicaid did not pay it and no one is ever going

 20   to be responsible for it and we have no evidence of a Medicaid

 21   lien proving that someone did pay for it and was responsible

 22   for it, how is he going to put it into evidence before us.

 23                MR. McELFISH:     Because it was billed for and the

 24   liens that were signed showed the responsibility for it.             You

 25   then, Your Honor, respectfully can take into consideration --



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 35 of 311 PageID #: 26089


                                      Proceedings                          1334


  1   hold on.    This is arguments as to what liens there are and

  2   what reductions there were and what payments there were post

  3   trial out of the presence of the jury, not now.

  4               MR. SAAL:    We have not been shown anything from New

  5   York Spine Specialists.

  6               THE COURT:    That is for another day.       That is for

  7   the post-trial hearing.        You are going to go with Dr. Mobin.

  8   He has each and every bill.       Lay the foundation.      He will

  9   testify and I will clean it up -- not after it is over, but

 10   after the jury renders its verdict.

 11               MR. SAAL:    Thank you, Your Honor.

 12               THE COURT:    And if there's no lien?

 13               MR. SAAL:    If there's no lien and there's no

 14   balance, then there's no responsibility to pay and the bill is

 15   essentially fictitious.

 16               THE COURT:    Then he doesn't get it.

 17               MR. McELFISH:      I think that's all I had this

 18   morning.    I didn't mean to take that much time.

 19               MR. McELFISH:      I guess there's a scheduling issue

 20   when you're ready.      It's not an issue necessarily.

 21               THE COURT:    Are we ready for the jury?

 22               MR. McELFISH:      Yes, sir.

 23               (Jury enters.)

 24               THE COURT:    You may be seated.        Mr. McElfish, your

 25   next witness.



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 36 of 311 PageID #: 26090


                             Mobin - direct - McElfish                      1335


  1                 MR. McELFISH:      Good morning, Your Honor.

  2   Plaintiff's next witness is Fardad Mobin, neurosurgeon.

  3                 THE COURT:    Dr. Mobin, raise your right hand.

  4                 (Witness sworn/affirmed.)

  5                 THE COURT:    Please be seated.      Can you tell the

  6   court reporter your name and spelling it please.

  7                 THE WITNESS:    Sure.    Fardad Mobin, F-A-R-D-A-D

  8   M-O-B-I-N.

  9                 MR. McELFISH:      May I inquire?

 10                 THE COURT:    Yes.

 11   FARDAD MOBIN,

 12                 called by the Plaintiff, having been

 13                 first duly sworn, was examined and testified

 14                 as follows:

 15   DIRECT EXAMINATION

 16   BY MR. McELFISH:

 17   Q     Good morning, Doctor.        Would you introduce yourself to

 18   the jury and explain what kind of expert you are.

 19   A     Good morning.     My name is Fardad Mobin.       I'm a

 20   neurosurgeon and I'm asked to be here to render opinions in

 21   terms of expert opinions regarding Mr. Bauta's care.

 22   Q     Okay.    And if you would please, sir, would you give the

 23   jury an idea of your background training and experience since

 24   medical school?

 25   A     Sure.    I actually went to undergrad here in New York, RPI



                                  SN        OCR    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 37 of 311 PageID #: 26091


                             Mobin - direct - McElfish                       1336


  1   Upstate.    So I'm back to my old ground here.        For medical

  2   school I went to the University of California at Davis for my

  3   medical training.      I completed my education in 1995 with Alpha

  4   Omega Alpha, which is a medical honors society.           I stayed at

  5   UC Davis for my general surgery training and went on to do my

  6   neurosurgery training at UC Davis which finished in 2001.              And

  7   then I went to UCLA for my fellowship training.           That was in

  8   microsurgery and cerebral vascular surgery.

  9   Q      And can you tell the jury what a neurosurgeon does?

 10   A      Sure.    So the best way to understand our jobs is

 11   basically knowing that we are surgeons first and foremost.              We

 12   are not neurologists.      We get confused with neurologists a

 13   lot.   We are actually surgeons and we do a very extensive

 14   training in surgical discipline.         We do conduct neurological

 15   exams.    We diagnosis patients with neurological problems and

 16   if they need surgery then we can offer them surgical

 17   intervention.

 18                  The other part of our training which is an extensive

 19   part of our training is radiology.         We actually order our own

 20   radiological studies, interpret them and depend on them to

 21   treat patients.

 22   Q      And why is that important?

 23   A      So neurosurgery as a discipline is very image-oriented.

 24   We need to know the structures of the brain and spine.            We

 25   need to know the relationship of lesions such as tumors or



                                 SN      OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 38 of 311 PageID #: 26092


                             Mobin - direct - McElfish                     1337


  1   disc herniations relative to the brain itself.           We need to see

  2   the image itself to design our surgical approaches and come up

  3   with the proper diagnosis of the problem and also advise and

  4   consult with our patients.

  5   Q     What is reconstructive and micro spinal surgery?

  6   A     That is a field within the spine that uses a microscopic

  7   technique so we can do smaller incisions for doing the

  8   procedures.     The reconstructive part is when we put screws and

  9   rods to reconstruct the spine and bring it back into its

 10   normal form.

 11   Q     Where did you do your fellowship and residency?

 12   A     It was at UC Davis and the fellowship was at UCLA.

 13   Q     And since medical school what did you do next?

 14   A     Since I finished my training, I started practicing at a

 15   hospital called Daniel Freeman Memorial Hospital.           I was the

 16   chief of service for three years and then I went on to join a

 17   multidisciplinary group with other orthopedic surgeons,

 18   neurosurgeons, pain management specialists, chiropractors,

 19   physical therapists and I was with that group until 2013 and

 20   then I started my own practice in Beverly Hills since 2013 and

 21   that's where I practice now.

 22   Q     Where is Daniel Freeman Hospital?

 23   A     That's in Englewood.

 24   Q     Englewood, California?

 25   A     Yes.



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 39 of 311 PageID #: 26093


                             Mobin - direct - McElfish                      1338


  1   Q     Okay.    And you mentioned a multiple-disciplinary

  2   practice.     Where was that located?

  3   A     That is still in Marina Delray.

  4   Q     What is that called?

  5   A     DISC.

  6   Q     And you mentioned the term multidisciplinary practice.

  7   Is that a special term in your field?

  8   A     It just tends to explain the explain the fact that it's a

  9   practice that has multiple disciplines in the same group under

 10   the same roof so patients can get surgical/non-surgical

 11   opinions and get different types of treatments in one setting.

 12   Q     Is that generally accepted in the field?

 13   A     Yes.

 14   Q     Can you explain why?

 15   A     Number one, it's market driven meaning that patients want

 16   to go to one practice and get everything they need as opposed

 17   to driving around and going to different places.           In other

 18   words, in our practice when I was at DISC, we also had imaging

 19   facilities on site, X-ray, CT scans and MRI's, therapists,

 20   physical therapists, psychiatrists, pain management

 21   specialists, orthopedic joint surgeons, hand surgeons and

 22   neurosurgeons so it could come together and treat patients

 23   under the same roof.

 24   Q     And how many spine surgeons were in that practice, for

 25   example?



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 40 of 311 PageID #: 26094


                             Mobin - direct - McElfish                     1339


  1   A       I think there were four to six surgeons at some point.

  2   Q       And that was all conducted in this DISC facility?

  3   A       Yes.

  4   Q       And after you practiced at DISC where did you go after

  5   that?

  6   A       Then I started my own practice in Beverly Hills which is

  7   called Mobin Neurosurgery.

  8   Q       And that's where you currently are?

  9   A       Yes.

 10   Q       And in your current practice, Dr. Mobin, would you give

 11   the jury an idea of what kind of work you are currently doing

 12   and if you don't mind splitting it up?

 13   A       The majority of my work is treating patients with spine

 14   problems and I would say 90 percent plus of my practice is

 15   individuals with spinal injuries and taking care of them with

 16   either surgical or non-surgical techniques.          And the other --

 17   and that's the majority of my practice, 90 percent.           10

 18   percent is medical/legal, giving depositions or coming to

 19   court for testimony.

 20   Q       And if you -- is that referred to as forensic practice?

 21   A       Yes.

 22   Q       And in your forensic practice what percentage of your

 23   overall practice is forensic versus clinical?

 24   A       The forensic part is less than 10 percent of my practice.

 25   Q       And inside that 10 percent what percentage of it is for



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 41 of 311 PageID #: 26095


                             Mobin - direct - McElfish                     1340


  1   plaintiffs or patients like Mr. Bauta?         What is the percentage

  2   for defendants like Greyhound in this case?

  3   A     The majority of it is for plaintiffs and since I'm a

  4   practicing surgeon, if there's a patient of mine that has a

  5   medical, legal or forensic issue, then the attorneys ask me

  6   for opinion, I'm comfortable with it and I will say yes.

  7   Q     And Dr. Mobin one step further in cases where you are an

  8   expert witness but you not testifying on behalf of your

  9   patient what percentage of those cases exist?

 10   A     So it's -- if it's just a case that I'm reviewing records

 11   similar to this case, it's 70 percent for plaintiff and 30

 12   percent for defense.

 13   Q     This in this case you're an expert witness but Mr. Bauta

 14   was not your patient for instance?

 15   A     That is correct.

 16   Q     And if you would, please, give the jury an idea at Mobin

 17   spine what a typical week is like in terms of how many

 18   patients you see and how many surgeries you do?

 19   A     I typically see anywhere between, I would say, 40 to 60

 20   patients a week and I operate on patients twice a week and it

 21   varies.    It could be on average three cases a week.         Some

 22   weeks are busier, some are not as busy.

 23   Q     Are those patients that you do operate on, are they

 24   operated on in hospitals or ambulatory surgery centers or

 25   something else?



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 42 of 311 PageID #: 26096


                             Mobin - direct - McElfish                     1341


  1   A     A combination of both.      The complicated cases are done in

  2   the hospital.     Patients that are eligible for outpatient we'll

  3   do it at an ambulatory surgery center.

  4   Q     Do you have an interest in ambulatory surgery center?

  5   A     Yes.

  6   Q     Which one do you have an ownership interest in?

  7   A     I'm part owner in Bay City Surgery Center.

  8   Q     Where is that based?

  9   A     In Torrance.

 10   Q     Doctor, in your practice do you have an occasion to

 11   interact and refer patients do pain management doctors?

 12   A     Yes.

 13   Q     And can you give the jury and idea of your background,

 14   training and experience with respect to page management and

 15   anesthesiologist?

 16   A     So as part of my in-residency training I did a sub

 17   fellowship during that training which was pain management,

 18   injections for the spine such as facet blocks, radio frequency

 19   ablation and also looking and supervising other residents and

 20   fellows.

 21                So as far as the practice of spine, what happens is

 22   spine surgeons either do the pain management themselves or

 23   refer to another physician who is either a physiatrist or a

 24   pain management specialist and they perform the injections.

 25   Q     In your custom and practice, Dr. Mobin, in seeing a



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 43 of 311 PageID #: 26097


                             Mobin - direct - McElfish                     1342


  1   patient do you have occasion to refer patients out to pain

  2   management before surgical options are explored?

  3   A     Yes.

  4   Q     Why do you do that?

  5   A     So the concept is if there is an occasion to use a less

  6   invasive treatment such as injection, that's what I like to

  7   do.

  8   Q     Are you currently affiliated with any other hospitals?

  9   A     Yes.

 10   Q     Can you give the jury an idea of what hospital and what's

 11   your affiliation?

 12   A     Active staff neurosurgeon at several hospitals; Marina

 13   Hospital Cedars, St. Vincent's Medical Center in Los Angeles,

 14   Marina Hospital in Marina Delray and Olympia Medical Center

 15   and also St. John's, if I didn't say that.

 16   Q     And for how long have you held those positions?

 17   A     Between the ten or fifteen years for each location.

 18   Q     Do you have any background or training and experience in

 19   emergency medicine or emergency room work?

 20   A     Yes.

 21   Q     Can you give the jury an understanding of what that is,

 22   please?

 23   A     My particular training was at a county hospital and as

 24   part of that training we are embedded in a sense within the

 25   hospital for many, many years.        We take call every other night



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 44 of 311 PageID #: 26098


                             Mobin - direct - McElfish                     1343


  1   or every third night in-house and we're a direct consultant to

  2   the emergency room.      We see patients in the emergency room, or

  3   I did, directly interact with the emergency room doctors,

  4   nurses and other services who were consulting in trauma cases.

  5   Q     Am I to understand that emergency rooms have

  6   neurosurgeons who have consultants who work in emergency

  7   rooms?

  8   A     Emergency rooms have neurosurgeons who are affiliated or

  9   on call.

 10   Q     I take it based on that experience you worked in county

 11   hospital emergency rooms?

 12   A     That's correct.

 13   Q     For how long did you do that?

 14   A     From 1996 to 2001, so that's six years.

 15   Q     Have you received any awards and certificates, please?

 16   A     Yes.

 17   Q     Can you explain?

 18   A     During my medical school training, I received the Alpha

 19   Omega Alpha which is our medical honor society award and

 20   during residency I was selected as outstanding senior

 21   resident.    I became the chief resident of the service and I

 22   also received two awards at St. Vincent's the Guardian Angel

 23   award twice.

 24   Q     What professional societies are you involved in?

 25   A     Presently at Congress of Neurological Surgeons.



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 45 of 311 PageID #: 26099


                             Mobin - direct - McElfish                     1344


  1   Q     And have you published in the field -- have you had

  2   peer-reviewed publications in the field of neurosurgery?

  3   A     Yes.

  4   Q     Can you give the jury a short explanation of that?

  5   A     The publications are primarily for brain tumors and

  6   treatment of tumors and aneurysms.

  7                MR. McELFISH:     At this point, Your Honor, the

  8   plaintiff will offer Dr. Fardad Mobin as an expert in

  9   neurosurgery.

 10                MR. MANNION:    No objection, Your Honor.

 11                THE COURT:   Dr. Mobin will be received as an expert

 12   in neurosurgery.

 13   Q     Now, Doctor, you and I -- we're both in California.           You

 14   and I have worked together before?

 15   A     Yes.

 16   Q     All right.    And can you give the jury some idea of how

 17   many times?

 18   A     Probably over the last three or four years I've had

 19   occasion probably I would say two to three times.

 20   Q     And was there ever an occasion where we had a case

 21   against one another?

 22   A     Yes.

 23   Q     And when was that?

 24   A     Probably five years ago, I would say.

 25   Q     And can you tell us when you were retained as an expert



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 46 of 311 PageID #: 26100


                             Mobin - direct - McElfish                     1345


  1   witness in neurosurgery in this case?

  2   A     I believe it was in 2016, mid-2016 I don't remember the

  3   exact date.

  4   Q     All right.    And what was the scope of your retention?

  5   What did myself and the lawyers at my firm ask you to do?

  6   A     The scope was to review a volume of records in records to

  7   Mr. Bauta's condition, his treatment that he had received from

  8   multiple doctors also pre-incident records that were sent to

  9   me.   In addition to that, I was asked to review several

 10   imaging studies, X-rays, MRIs and CAT scans, review defense

 11   expert records and reports, provide reasonableness of medical

 12   care, reasonableness of cost, causation and also future care

 13   and reasonableness of future costs.

 14   Q     Okay.    And can you -- have you memorized the list of

 15   doctors and medical records that you reviewed and relied upon

 16   in forming your opinion?

 17   A     I don't have it fully memorized because it's just a

 18   tremendous number, but I have a sheet that I prepared in front

 19   of me if I can refer to it.

 20   Q     Sure.    Can you see give the jury an idea, a quick list,

 21   of the doctors' reports, records and bills that you've

 22   identified?

 23   A     Certainly.    I've reviewed records from New York

 24   specialists which include Dr. Cordiale, Dr. Lattuga, and

 25   Dr. McGowan who were in that group.         I've reviewed records



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 47 of 311 PageID #: 26101


                               Mobin - direct - McElfish                   1346


  1   from physical therapist Mr. Vasile.

  2   Q       I think it's actually Vasile.

  3   A       Sorry.   I've reviewed records from pain management

  4   specialists, Dr. Winn, Dr. Chen and Dr. Alladin.           I reviewed

  5   records from Dr. Honor, Dr. Gutstein and also reviewed records

  6   from Dr. Liebowitz, and radiology reports from Dr. Kolb and

  7   his partner Dr. Lichy.

  8   Q       And, Dr. Kolb and Dr. Lichy, they were radiologists at a

  9   location called Precision Radiology?

 10   A       That's correct.

 11   Q       And there were also surgical records from Franklin

 12   Hospital.    Did you review those?

 13   A       As far as facilities I reviewed, I reviewed records from

 14   the Franklin facility, Franklin Hospital, the Brookdale

 15   Hospital records and Braxton records.

 16   Q       In terms of facilities -- withdrawn.       With respect to

 17   Franklin Hospital, is it your understanding Dr. Mobin -- is

 18   Franklin a hospital or is an ambulatory surgical center?

 19   A       I believe it's a hospital.

 20   Q       All right.    The same thing with Brookdale Hospital?

 21   A       That's correct.

 22   Q       And did you review the records of any ambulatory surgery

 23   centers where in this case pain management procedures were

 24   done?

 25   A       Correct.     So in conjunction with the records for Dr. Winn



                                  SN     OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 48 of 311 PageID #: 26102


                             Mobin - direct - McElfish                     1347


  1   and Dr. Alladin, I believe there were two facilities

  2   Accelerated Surgery Center and Braxton -- Barnert, I'm sorry,

  3   Surgery Center.     Those are the two outpatient facilities that

  4   I've seen records from.

  5   Q     So it's Accelerated and Barnert Surgical Center?

  6   A     Correct.

  7   Q     Okay.    And did you notice in reviewing those records they

  8   were voluminous?

  9   A     Yes.

 10   Q     And in reviewing the records for Dr. Lebowitz, did you

 11   notice that Dr. Capiola's records were included in that?

 12   A     That is correct.

 13   Q     And did you notice in Dr. Winn's records and Dr. Chen's

 14   records that Dr. Rosenberg's records were included?

 15   A     I don't remember that.

 16   Q     Okay.    Did you notice that in the Franklin Hospital

 17   records the American Partners Records, anesthesia records were

 18   included?

 19   A     Yes.

 20   Q     And in reviewing Dr. Lebowitz and Dr. Capiola's records,

 21   did you notice that Greater New York Radiology and Midtown

 22   Diagnostics were included?

 23   A     That might be the case.       I don't have an exact

 24   recollection of it.

 25   Q     And MedicSurg, did you happen to notice whether those



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 49 of 311 PageID #: 26103


                             Mobin - direct - McElfish                     1348


  1   records were included in any of the hospital records you

  2   reviewed?

  3   A     I believe they were in the Franklin Hospital records.

  4   Q     And Dr. Soto, her name -- his name, excuse me, appeared

  5   in Dr. Winn's records, did you notice that?

  6   A     I believe so, yes.

  7   Q     And did you have an opportunity to review the Brookdale

  8   Hospital records in the emergency room?

  9   A     Yes.

 10   Q     And, to be specific, in your report you reviewed 87 pages

 11   of Brookdale Hospital records?

 12   A     I wouldn't disagree with my report but that sounds

 13   correct.

 14   Q     And those 87 records or 89 records whichever, I can't

 15   remember what it was, those included not only the dates of

 16   service for the emergency room but some records for visits

 17   beyond the accident?

 18   A     That is correct.

 19   Q     And did you have an opportunity to review the first

 20   emergency room records where Mr. Bauta was taken Evangelical

 21   in Pennsylvania?

 22   A     Yes.

 23   Q     And generally speaking -- I'll come back to it, but

 24   generally speaking have you reviewed the billing for all of

 25   these facilities and doctors and hospitals?



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 50 of 311 PageID #: 26104


                             Mobin - direct - McElfish                     1349


  1   A       I have, yes.

  2   Q       And have you formed opinions on whether or not the --

  3   generally the billing has -- the billing for those entities,

  4   individuals and hospitals was reasonable and customary in the

  5   community?

  6   A       I have and my response is basically my report.        If you

  7   look at the bills across, for example, the emergency room

  8   visits, the visits to physical therapists, visits to the

  9   doctors.     They're all within customary and reasonable values.

 10   Bills for the injections and the ambulatory surgery bills are

 11   different between the two facilities because they had

 12   different charges and I opined on the reasonableness of those

 13   values in my report as well.

 14   Q       We can come back later.     I want to get to the medical

 15   care first but we can do the bills later, but you have formed

 16   those opinions?

 17   A       I have.

 18   Q       All right.   Now, the Franklin Hospital records, just to

 19   sort of nail this down, Doctor, also included all the surgical

 20   records and the hospital stay for Mr. Bauta?

 21   A       That's correct.   Those included dates of service of May

 22   27, 2015 through June 5, 2015, I believe.

 23   Q       And have you reviewed these records in a chronological

 24   way in which you could understand Mr. Bauta's treatment and

 25   care?



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 51 of 311 PageID #: 26105


                             Mobin - direct - McElfish                     1350


  1   A     I have a chronology out of it.        They're a soup of records

  2   but to the best of my ability they're overlapping treatments

  3   so it's hard to do one line of a timeline, but I've done my

  4   best to try to organize them chronologically.

  5   Q     As an expert witness in neurosurgery, Dr. Mobin, is it

  6   important for you to understand the nature of the treatment

  7   and care that Mr. Bauta received?

  8   A     Yes.

  9   Q     Would you walk the jury through the treatment and care

 10   you considered in forming your opinions as to whether or not

 11   it was reasonable and necessary?

 12   A     Sure.    Just to take the jurors through this mentally so I

 13   can understand it and you can understand it.          The date of

 14   injury is October 9, 2013.       That's when the accident occurred.

 15   And then Mr. Bauta, to my understanding, was transported by

 16   ambulance EMT to Evangelical Hospital emergency room.            He had

 17   treatments regarding his facial laceration, lower leg

 18   contusion and head injury.

 19                 The next day he goes to Brookdale Medical Center and

 20   he complains of total body ache.         He has contusions, soft

 21   tissue contusions, abrasions of the scalp and he gets treated

 22   for those conditions.      Then he sees a number of providers

 23   including chiropractors and neurologists, Dr. McGowan,

 24   Dr. Russo are chiropractors that see Mr. Bauta shortly

 25   thereafter and Dr. Constantine who's the neurologist that sees



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 52 of 311 PageID #: 26106


                             Mobin - direct - McElfish                     1351


  1   him.

  2   Q      Go ahead.

  3   A      So that's really the initial first part of the treatment,

  4   I would say the acute phase of the treatment which is the

  5   doctors are trying to figure out what's happened to Mr. Bauta,

  6   what kind of injuries he sustained and we see a set of -- we

  7   call it differential diagnosis populating the records meaning

  8   what could be going on with this gentleman.

  9               Some of the early records indicate that he has back

 10   pain and leg pain and there are records within the week or ten

 11   days of the incident that are clearly demonstrating

 12   radiculopathy or sciatica.       That's another term we use.       He

 13   goes on to get treatment, extensive physical therapy with

 14   Dr. Vasile and he goes on to see multiple doctors including

 15   orthopedic surgeons, neurologists and ultimately spine

 16   specialists, who all have a very similar type of recording of

 17   Mr. Bauta's problems.      They all document back pain,

 18   radiculopathy and within the first eight months from the

 19   incident they start to report weakness in the right lower

 20   extremity in particular.

 21               One of the very early providers of care, a

 22   chiropractor, refers Mr. Bauta to an MRI facility, Precision

 23   MRI, with a condition of disc herniation as part of the

 24   differential and, in fact, they do document and see an

 25   objective MRI finding.       There's a large disc herniation in the



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 53 of 311 PageID #: 26107


                             Mobin - direct - McElfish                     1352


  1   lower back accounting for some of the problems that Mr. Bauta

  2   presented with which was back pain and radiculopathy.

  3   Q     To be a little more specific, Dr. Mobin, these early

  4   doctors, did they, what was the basis for their suspicions

  5   that there was a disc herniation?        Was it just Mr. Bauta's

  6   complaints, his subjective complaints as its been referred to,

  7   or was their objective testing?

  8   A     I would say both.      The subjective complaints are what

  9   alarmed the doctors that there's something just beyond the

 10   soft tissue injury, just beyond the abrasions and swollen

 11   joints.    Mr. Bauta is complaining, look, my back is hurting

 12   now and I have radiating pain down my leg.          Those are red

 13   flags for sciatica and the doctors, rightly so, performed

 14   orthopedic tests and other maneuvers which demonstrates that

 15   yes, there is in fact room for suspicion for sciatica and then

 16   they go back to the early MRIs, early on as early as November

 17   of 2013, which is within the first four to six weeks of the

 18   incident.

 19   Q     What is a straight-leg test?

 20   A     So the straight-leg-raise test is done with the patient.

 21   Usually I have the patient sit at the edge of the table.

 22   Their legs are at 90 degrees, very much so the way you're

 23   sitting on the chair and then I will raise the leg to make --

 24   to extend the knee.      The way we're doing this now is we're

 25   putting pressure or stress on the nerves that are exiting from



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 54 of 311 PageID #: 26108


                             Mobin - direct - McElfish                     1353


  1   the spine.    And if in you look at the spine model there's --

  2   the skeleton in the back, and what it shows is that there are

  3   orifices on the side of the spine called the neuro-foramina or

  4   the exit zones of the nerve.

  5                MR. McELFISH:     Should we bring him around if the

  6   Court allows.

  7                THE COURT:   Continue this way.

  8   A     So what happens is the last three nerves, which are the

  9   L4, L5 and S1 nerve roots, as they exit the spine they come to

 10   an area in the pelvis called the lumbar plexus and then the

 11   lumbar plexus goes on to a very large nerve, the sciatic nerve

 12   and that nerve runs right from the back of the buttock area

 13   into the back of the leg into the lower leg.

 14                As we're stressing that large, long cable if there's

 15   impingement or a narrowing at the exit of the nerve root, the

 16   patient would say don't do that, it's hurting or I'm getting a

 17   tingling sensation or tingling or numbness down the leg.            So

 18   that's one of the maneuvers that we do with the patient.

 19   Q     What is Braggard's test?

 20   A     So, other versions of the same concept, other ways of

 21   testing the nerve is that let's say the pain, the test is too

 22   painful and you really can't raise the leg, what we have is

 23   the patients leg straighten out so we take the tension of the

 24   back of the leg and then we bring the foot up towards them.

 25   And what you're doing there, if you know the anatomy, is that



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 55 of 311 PageID #: 26109


                             Mobin - direct - McElfish                     1354


  1   the nerve goes all the way and supplies the foot too, so when

  2   you bring the foot in you're stressing the nerve another way

  3   and then they say, Doc, I'm feeling the tingling, numbness or

  4   pain going down the leg.

  5   Q       Would it help to show -- we're going to go to dermatomes

  6   next.    Would it help to show these ideas on the model?

  7   A       I think so, yes.

  8                THE COURT:    All right.     Bring the model up.

  9                MR. McELFISH:      Permission for the witness to step

 10   down.

 11                THE COURT:    You may.

 12                MR. MANNION:    Excuse me, Your Honor, permission to

 13   reposition if I need to.

 14                THE COURT:    Yes.

 15   A       So what we're doing or talking about is the lumbar spine

 16   in particular.     I'm going to take you back to grade school.

 17   The cervical spine is designated with the letter C.           It goes

 18   from C1 through C7.       The thoracic spine starts with T and goes

 19   from T1 to T12 and the lumbar spine which is from L1 through

 20   L5 and I'm sure you've heard of disc herniation of the L4/5

 21   and L5/S1, that's the address for the disc.          So the disc for

 22   the cushion on that sits between the two vertebrae is referred

 23   to by the vertebrae above it and the vertebrae below it.            So

 24   if I say L4/5 disc, that's the cushion between the L4 and the

 25   L5 vertebrae.     And then the last vertebrae that interfaces



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 56 of 311 PageID #: 26110


                             Mobin - direct - McElfish                       1355


  1   with the top of the sacrum is the L5 and the top of the sacrum

  2   is S-1.    So we talk about the last cushion in the spine,

  3   that's the L5/S1 disc.       That's going to be talked about also.

  4               So to demonstrate what we're talking about here in

  5   terms of the straight leg raises, if you look at the yellow

  6   lines that are coming out, these are the nerves that are

  7   exiting the spine and what the part of the model doesn't show

  8   is that these are very long nerves that come together and they

  9   actually continue down the leg.

 10               So what we're doing in the straight-leg raise is we

 11   have the leg basically flex at the hip and bring it up.            This

 12   model doesn't allow me to do it.         What happens is the leg

 13   comes in front and stresses the nerve that comes behind the

 14   leg and that's the basis of the test.

 15   Q     And were those tests completed -- don't leave yet.           I

 16   want to ask you about dermatomes?         Were those tests completed

 17   early on in the treatment of care by the doctors.

 18   A     Right, so, there are a lot of records even from within

 19   the first week to ten days from the incident that document

 20   that Mr. Bauta has problems with the radiculopathy going down

 21   the leg or the psychiatrist contact.         The test is very painful

 22   for him and that's why the doctors do have different types of

 23   testing to show the psychiatrist contact exists.

 24               (Continued on the following page.)

 25



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 57 of 311 PageID #: 26111


                              Mobin - direct - McElfish                    1356


  1   DIRECT EXAMINATION

  2   BY MR. McELFISH: (Continuing)

  3   Q       While we are talking about testing, can you tell the

  4   jury, please, what the heel and the toe walk are?

  5   A       So heel walk is basically when we have the patients walk

  6   on the heels, and the tiptoe walk is when we have them walk on

  7   their tiptoes.

  8                With the heel walk, what we're doing is -- again,

  9   it's kind of similar to the test that we just talked about

 10   when we have the patient's foot come towards them.           With the

 11   heel walk what they'll usually do is -- first of all, they

 12   can't do it most of the times.        Second of all, they say when I

 13   do that there's a pain shooting down my leg because it, in

 14   many ways, recreates the tension on the nerves.

 15   Q       And based on the records that you have been provided and

 16   that you reviewed as an expert in this case, was Mr. Bauta

 17   able to do that test early on?

 18   A       He had difficulty doing it.

 19   Q       All right.    Now, I want to just talk for a minute about

 20   dermatomes.     First of all, what is a dermatome?

 21   A       So dermatome, the best way to explain that is that our

 22   skin is not just one piece of cloth that is placed on our

 23   body.    It's actually multiple areas of patches of skin that

 24   come together.       So the term chimera is used.     Usually there's

 25   one piece of skin here and one piece of skin here and then



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 58 of 311 PageID #: 26112


                             Mobin - direct - McElfish                     1357


  1   they interdigitate to a certain extent.         And each one of these

  2   nerves supplies a particular patch.         So why is that important

  3   because that's how we can go back and figure out what nerve is

  4   being affected.

  5               So a dermatome is just a particular patch of the

  6   skin that's being served with a particular nerve.           So as these

  7   nerves exit the spine, think of it as exits of a freeway or

  8   highway, you call it here, and these exits will determine

  9   where the nerve goes.      So there is a particular destination

 10   for each nerve.     Each nerve is responsible for a particular

 11   patch of skin.     Each nerve is responsible for a particular

 12   muscle.

 13               So the L5 nerve root will have your big toe come up.

 14   The L4 nerve root is responsible to bring the foot up.            Then

 15   there's some overlap.      And then the S1 nerve allows the foot

 16   to push up, are you able to walk on your toes?

 17               So that's how we can go back and this is how

 18   neurology was done before the advances of the MRI imaging, the

 19   neurologist would say hey, we have a patient here who can't

 20   bring their foot up, we have a partial foot drop, and they

 21   will tell the surgeon where to operate.         That's 200 years ago.

 22   Now we have the MRIs.

 23               That's the importance of dermatomes and myotomes.

 24   Dermatomes are the patches of the skin that allows us to trace

 25   back to the level of the spine and myotomes are the muscles



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 59 of 311 PageID #: 26113


                              Mobin - direct - McElfish                    1358


  1   that are weak and then we can trace those muscles back to

  2   where the origin is in the spine and try and figure out where

  3   the problem is.

  4   Q     Got it.    Okay.    So would you then be specific for the

  5   jury on what the dermatomes are for the S1 nerve?

  6   A     Sure.    So the S1 nerve typically runs -- it runs in the

  7   back of the leg.       It affects the back of the calf, the lateral

  8   aspect of the calf muscle.       That's typically where the S1

  9   nerve root resides.

 10   Q     And what about the L5?

 11   A     The L5 nerve is more lateral.         It goes into the front of

 12   the shin, or the side of the shin, and then the top of the

 13   foot, and it involves part of the bottom of the foot too.

 14   Q     And L4?

 15   A     And L4, again, runs down the leg.         It goes from the side

 16   of the thigh to the front of the foot and it usually ends

 17   about the ankle or just short of the top of the foot.

 18   Q     So five is more lateral and four is more frontal?

 19   A     Yes.

 20   Q     Got it.    L3.

 21   A     L3 ends up being more frontal in the thigh area.

 22   Q     All right.    And did you see, Dr. Mobin, any indication of

 23   the dermatomes in the early records for Mr. Bauta?

 24   A     Yes.

 25   Q     Tell the jury what you saw.



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 60 of 311 PageID #: 26114


                              Mobin - direct - McElfish                     1359


  1   A       So both of the chiropractors had documented that there

  2   was numbness or areas of deficit in the sensation which

  3   corresponded to the L4 and L5 dermatomes.

  4   Q       Are you referring to Dr. Russo and Dr. McGowan?

  5   A       Yes.

  6   Q       Before you leave the model, I want to ask you about -- I

  7   want to get into a little bit about the difference between the

  8   central canal and the lateral nerve roots.

  9   A       Sure.

 10   Q       Can you explain, first of all, the difference between the

 11   central canal and the lateral nerve, the foramina, for

 12   instance?       We have heard the term neural foramen.      Can you

 13   explain that?

 14   A       Okay.    So the best way to understand that is imagine or

 15   think of the spinal canal as an oval-shaped canal.           It has a

 16   central thorough-way that all of the nerves are going through

 17   and then it has side exits for the nerves to come out.            So you

 18   have these, you know, several multitude of nerves going right

 19   in the middle of this tunnel, and then as they want to come

 20   out of the foramina or the exit zones they don't immediately

 21   exit.    They actually take a little bit of a right-hand or

 22   left-hand turn and then they go out.

 23                   So the central canal refers to where the majority of

 24   the nerves are.       The lateral recess or that side channel where

 25   the nerves take a little bit of time before going out of the



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 61 of 311 PageID #: 26115


                              Mobin - direct - McElfish                     1360


  1   spine is the lateral portion of the canal.

  2   Q       Got it.    So we have central versus lateral?

  3   A       Yes.

  4   Q       In the lateral portion, what is a neural foramen?

  5   A       So the lateral portion refers to the beginning of the

  6   foramen, the beginning of that exit zone.          And the best way to

  7   explain or the best way to understand that is that the foramen

  8   isn't just a parallel opening in the spine.          It's actually

  9   more of an ice cream cone, so it has a narrow end and then it

 10   opens up wider.      So the nerve comes out of the spine through

 11   this tinier channel and then it goes to this wider channel

 12   outside.       It's a conical structure.

 13   Q       What is stenosis?

 14   A       So stenosis is narrowing.     It's a simple term that we use

 15   that tells us that there is narrowing of these exits.            It

 16   could be a stenosis in the central part of the canal where the

 17   major thorough-way, or it could be stenosis in the lateral

 18   recess where the nerves are just taking a right- or a

 19   left-hand turn to go out, or there's stenosis in the foramen,

 20   where the nerve is actually trying to exit the spine itself.

 21   Q       I want to you explain what a nerve root is.

 22   A       Nerve root are these structures that we referred to early

 23   year.    These are structures emanating from the spine and have

 24   particular destinations.       The nerve root has two major

 25   functions:      One is a sensory function, which means that it



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 62 of 311 PageID #: 26116


                             Mobin - direct - McElfish                     1361


  1   gives us information about our surroundings through the skin,

  2   we touch, we feel, we get information that sensation goes

  3   through the nerves.      It goes back into the spinal canal.        It

  4   goes into the spinal cord, and it goes to the brain stem and

  5   brain and then we understand what we're touching.

  6                 The other part is the reverse pathways, is where we

  7   think of raising our arm.       There's a signal in the brain that

  8   generated and it goes through the brain, through the brain

  9   stem, through the spinal cord and it comes out of the nerve,

 10   and we're able to raise our arm when we're thinking about

 11   doing that.

 12   Q     Okay.    What is lateral compression or nerve root

 13   compression?

 14   A     So nerve root compression is where we have an area that

 15   we just talked about being compressed, either a central part

 16   of the spine is compressed or the lateral recess is compressed

 17   or the foramen is compressed.         So those are the three

 18   different usual areas where the nerve is being compressed.

 19   Q     Based upon the records, in your opinion, Dr. Mobin, what

 20   of those did Mr. Bauta have?

 21   A     So Mr. Bauta has a combination of all of those.           He has

 22   central compression from his large disc herniation at the

 23   L5-S1.    He has bilateral lateral recess narrowing where the

 24   nerves are trying to come out.         There is compression there,

 25   and he also has foraminal compression.



                                      MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 63 of 311 PageID #: 26117


                             Mobin - direct - McElfish                      1362


  1   Q      And what are the symptoms of those three different areas?

  2   A      So the symptoms can range from what we call axial back

  3   pain, mechanical back pain, meaning that moving, twisting,

  4   bending can cause pain.        It can cause nerve impingement

  5   directly, which means that patients will come in with sciatica

  6   symptoms.      Sciatica symptoms evolve over time.       They become

  7   numbness, tingling and weakness.

  8                  So, initially, they complain of pain.      They say,

  9   doc, I have a lot of pain, shooting, stabbing, and then it

 10   becomes dull pain, then it becomes tingling, numbness, and

 11   then all of a sudden they try to walk and then their leg gives

 12   out because the signal is not going through, and that's the

 13   weakness that they experience.

 14   Q      Are we through with the model?

 15   A      I am.

 16                  MR. McELFISH:   You may take it away.     Thank you,

 17   sir.

 18   Q      I want to talk a little bit about -- well, in follow up

 19   to your last answer, what did you see in the records as an

 20   expert that told you Mr. Bauta had those three areas?

 21   A      So Mr. Bauta's was complaining of back pain, radiating

 22   pain, numbness, tingling, and ultimately weakness in the

 23   anterior tibialis, which is the muscle that brings the foot

 24   up.    Extensor hallucis longus, which is the muscle that brings

 25   the toe up, and they also -- the doctors also document



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 64 of 311 PageID #: 26118


                             Mobin - direct - McElfish                     1363


  1   quadricepts weakness, which is the major muscle for

  2   individuals to extend the leg.

  3   Q       All right.   And were you able to say which side of the

  4   body he had the most symptoms on consistently from the

  5   accident?

  6   A       Most consistently was on the right side.

  7   Q       I heard you say earlier in just a general explanation to

  8   the jury that he had bilateral compression.          Did you see

  9   records indicating symptoms for bilateral compression?

 10   A       Yes.   So the New York Spine records in particular, they

 11   have documented the majority of the time right-sided,

 12   occasional left-sided symptoms in the leg.

 13   Q       Now, we're going to come to the neck later, Dr. Mobin.

 14   But generally, with respect to the anatomy lesson, is the neck

 15   similar to the back in the way that discs and nerve roots

 16   operate?

 17                  I don't know if I said that right.     Let me withdraw

 18   that.

 19                  The anatomy of the neck, is it similar to the

 20   anatomy in the back in the way that you explained it to the

 21   jury?

 22   A       In the majority of the ways, yes, the only major

 23   difference between the neck and the lower back is that the

 24   neck has the spinal cord continuously going through it.            In

 25   the lower back, the spinal cord ends at about L1 level.            So



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 65 of 311 PageID #: 26119


                             Mobin - direct - McElfish                     1364


  1   beyond the L1 level, we're dealing with nerves.           It's the

  2   bundle of nerves that go through as opposed to the spinal cord

  3   and the cervical spine.

  4   Q     But all the other principles apply, such as compression

  5   creates weakness into the extremity or the arm, things of that

  6   nature?

  7   A     That is correct.

  8   Q     Okay.    Now, focusing on the medical records of, for

  9   instance, Dr. McGowan and Dr. Russo and the early

 10   chiropractors, Dr. Mobin, do you have an opinion as to whether

 11   or not their treatment and care for what you've seen in the

 12   records and what they did for Mr. Bauta was reasonable and

 13   necessary?

 14   A     Yes, they were reasonable and necessary.

 15   Q     Can you explain why?

 16   A     So that is part and parcel of what we do in spine care

 17   for patients.     Patients get treatments from spine providers,

 18   like chiropractors and physical therapists as the first

 19   providers in the majority of instances where there is soft

 20   tissue injury.     So we try to get patients better with less

 21   invasive maneuvers.      That's one of the principles we have,

 22   start from less invasive treatments, see how patients do.            If

 23   they don't do well, then we escalate the care.           We go to

 24   medical therapy, medications, pain management.           If those fail,

 25   then we will get a surgical consultation.



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 66 of 311 PageID #: 26120


                             Mobin - direct - McElfish                     1365


  1   Q     Just backing up for a minute, Dr. Mobin.         You had

  2   testified in your review of materials that you reviewed the

  3   records from both Evangelical Hospital in Pennsylvania and

  4   Brookdale Hospital here in Brooklyn, the emergency room care

  5   that is contained in those records, do you have an opinion as

  6   to whether or not it was reasonable and necessary for Mr.

  7   Bauta as a result of this accident?

  8   A     My opinion is that they were reasonable and necessary and

  9   related to the accident.

 10   Q     Why?

 11   A     Because he did not have any of those complaints

 12   immediately prior to the accident.

 13   Q     Now, there were some physical therapy records that you

 14   had reviewed from either doctor or PT Vincent Vasile.

 15                THE COURT:   I'd like to have a sidebar for a second.

 16                MR. McELFISH:    Sure.

 17                (Sidebar held outside the hearing of the jury.)

 18                (Continued on next page.)

 19

 20

 21

 22

 23

 24

 25



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 67 of 311 PageID #: 26121


                                       Sidebar                             1366


  1               (The following sidebar held outside of the hearing

  2   of the jury.)

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 68 of 311 PageID #: 26122


                                         Sidebar                           1367


  1                THE COURT:   At some point in time are you going to

  2   show him the bills?

  3                MR. McELFISH:    Yes, I'm going to show him on the

  4   small screens later, but I want to get through the medical

  5   care first.       It is always wise to do bills after the medical

  6   care.

  7                THE COURT:   So you're now saying whether the medical

  8   care was reasonable or not?

  9                MR. McELFISH:    Yes.

 10                MR. MANNION:    And that's how I took it too.

 11                MR. McELFISH:    I'm just trying to walk through the

 12   categories of medical care as to whether or not it was

 13   reasonable and necessary.

 14                THE COURT:   All right.

 15                MR. McELFISH:    We have chiropractic.      We have

 16   emergency.

 17                THE COURT:   Fine.

 18                MR. MANNION: I have gone an hour without an

 19   objection.

 20                MR. McELFISH:    That's because you're here.

 21                THE COURT:   We will talk at a break about another

 22   issue.

 23                MR. McELFISH:    Related to this witness?

 24                THE COURT:   Yes.

 25                MR. McELFISH:    Should I know now?



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 69 of 311 PageID #: 26123


                                       Sidebar                             1368


  1               THE COURT:    And the special verdict sheet.        If we

  2   are going to have a post-trial hearing where we parse out what

  3   is billed, what is -- what's the term?

  4               MR. McELFISH:     Charged.    There's bill paid and

  5   adjusted.

  6               THE COURT:    Adjusted, paid, and charged.

  7               MR. McELFISH:     Yes.

  8               THE COURT:    Shouldn't we have it in a special

  9   verdict sheet rather than an overall category of past medical

 10   care?    Shouldn't we have it broken out by each provider?

 11   Otherwise, if I have a total that the jury finds, I will have

 12   no way to link that to individual charges.

 13               MR. MANNION:     I think we have to.

 14               MR. McELFISH:     My initial reaction to that is no.        I

 15   mean, maybe.     The reason why is once the jury awards past

 16   medical, and let's assume it is a number that doesn't match

 17   what we think it is, you still, independent of what they heard

 18   and they decide, you then look at the bills in the post-trial

 19   proceeding and the payments and the adjustments are

 20   independent of what they decide.         So let's say they decide

 21   400,000, for instance, then you figure out in post-trial

 22   hearings that there's a total reduction of the payments and

 23   offsets 200,000.

 24               THE COURT:    What happens if it's more than what they

 25   award?



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 70 of 311 PageID #: 26124


                                       Sidebar                             1369


  1               MR. McELFISH:     What happens if what's more than they

  2   award?

  3               THE COURT:    If the payments and adjustments are more

  4   than what they award.

  5               MR. McELFISH:     Zero.

  6               THE COURT:    Then he gets zero.

  7               MR. McELFISH:     Yes, I think so, because that's the

  8   nature of the collateral source offset.

  9               MR. MANNION:     I'll talk to our appellate guy at the

 10   break.    Your Honor, our initial proposed verdict forms that we

 11   submitted had it broken out.

 12               THE COURT:    But did you break it out by provider?

 13               MR. BARMEN:    We broke it out by type.

 14               THE COURT:    But even with that --

 15               MR. BARMEN:    I think you're right.      I think it has

 16   to be by provider for purposes --

 17               MR. McELFISH:     Well, I understand for this witness'

 18   purpose just to walk through the bills by provider and ask for

 19   the totals on each of the providers, and then I don't think it

 20   affects him necessarily.       But if it does, you'll let me know.

 21               THE COURT:    Not necessarily but tangentially.        We

 22   need to figure it out because we can get ourselves in a bind

 23   at the end of the day.

 24               (Sidebar concluded.)

 25   BY MR. McELFISH: (Continuing)



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 71 of 311 PageID #: 26125


                             Mobin - direct - McElfish                     1370


  1   Q     Let me begin with -- let's do it this way.

  2                 MR. McELFISH:    Judge, small screens.     We will go 308

  3   for ID.    I think this is a better way to go.

  4                 THE COURT:   This is Plaintiff's Exhibit 308?

  5                 MR. McELFISH:    Yes, Your Honor.    Ready?

  6                 THE COURT:   Yes.   It's on my screen.     Is it on your

  7   screen?

  8                 THE WITNESS:    Yes, Your Honor.

  9   Q     Okay.    Dr. Mobin, if you would, please I have 308-001

 10   through 0017 on the small screens, the only question I want to

 11   ask you about this, is this, to your recollection, the

 12   Evangelical emergency room records that you reviewed in your

 13   medical review?

 14   A     I only see 001 on this.

 15   Q     Good point.

 16                 THE WITNESS:    Thank you.

 17                 THE COURT:   He has got it.     He has a hard copy in

 18   front of him.     Wait.    307?

 19                 MR. McELFISH:    308.

 20                 THE COURT:   308, okay.    He has 308 in front of him.

 21                 MR. McELFISH:    You gave him your copy?

 22                 THE COURT:   Yes.

 23                 MR. McELFISH:    Because I want to go through them all

 24   and I will get him a separate book so you can have your copy.

 25                 It might be several binders ultimately, but we will



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 72 of 311 PageID #: 26126


                             Mobin - direct - McElfish                       1371


  1   start with those.       Okay.   I think we are ready.

  2   Q     Dr. Mobin, if you would, please, I have presented you

  3   with the hard copy of 308, Plaintiff's Exhibit 308 for

  4   identification.     Is this a record that you reviewed in forming

  5   your opinion?

  6   A     I believe so, yes.

  7   Q     I'm sorry?

  8   A     Yes.

  9   Q     Okay.    And is this -- let's do it this way:        Is this

 10   emergency room care and treatment that Mr. Bauta received on

 11   that day reasonable and necessary for the injuries he received

 12   in this accident?

 13   A     It was, yes.

 14   Q     If you could, please, let's go to the next page, 309 for

 15   ID only.     Is this -- what is this?

 16   A     This is an itemized bill for Evangelical Community

 17   Hospital services, which included the ER evaluation, the

 18   immunization, the three set of CAT scans that were performed

 19   and the medication that was dispensed and prescribed.            The

 20   total bill is listed here.

 21   Q     Okay.    And in your opinion, Dr. Mobin, for emergency room

 22   care, based on your training and experience, is this bill

 23   reasonable and customary for the services that were performed?

 24   A     Yes, the bill is reasonable and customary.

 25                 MR. MANNION:   Excuse me, can we put these up on the



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 73 of 311 PageID #: 26127


                             Mobin - direct - McElfish                     1372


  1   small screen so I can see them.         What number was that, 309?

  2                 MR. McELFISH:    We are to 309 now, yes.

  3                 MR. MANNION:    Or if you have one, that would be

  4   great.

  5                 MR. McELFISH:    Yes.

  6                 MR. MANNION:    Thank you very much.    I appreciate it.

  7   Q     And, Dr. Mobin, since it is your opinion that the charges

  8   are reasonable and customary in the community, can you tell

  9   the jury how much that bill is?

 10   A     Sure.

 11                 THE COURT:    Before you do that, what do you do to

 12   determine what is reasonable and customary?

 13                 THE WITNESS:    Sure.    So what I do is, as part of my

 14   forensic medicine part of it, I look at hundreds of bills,

 15   maybe thousands of bills in my career across different

 16   facilities, hospital, doctors, and, this case, through states.

 17   The other thing I do is I look at a national database.            It's

 18   called Fair Health.        Fair Health is the most recognized

 19   database that we have.        It's not the only thing that I rely

 20   on, but it is a database that we use to determine the fair and

 21   reasonable rates for care and treatment provided by hospital,

 22   doctors and facilities.

 23   Q     Did you consult the database and, of course, check in on

 24   your own experience and training in arriving at that opinion?

 25   A     Right.    So I've done that in particular for the surgical



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 74 of 311 PageID #: 26128


                             Mobin - direct - McElfish                     1373


  1   cases and the codes that were provided for the two surgeries.

  2               In particular for the emergency room costs, I'm well

  3   familiar with the cost for CAT scans.         So the costs -- the

  4   numbers are variable.      There's a wide range.      What I am

  5   opining on is what's the reasonable number.          So we have a

  6   hospital in my neighborhood called Cedar Sinai that I have

  7   seen bills for $10,000 for a CAT scan.         And do I say that's a

  8   reason number?     No, because that's a number that they use

  9   because of their costs, whatever they have.

 10               The bills that I see as an outpatient facility for

 11   an MRI or a CAT scan is about $2,000, so this number that I

 12   see for 1,100 or 1,096 is actually within that range of

 13   reasonableness.     That's what I'm opining about.

 14   Q     Just for now, to make sure there is enough foundation,

 15   you also have an opinion and the immunity vaccine, the

 16   ibuprofen, the Tylenol and everything that's broken down

 17   there?

 18   A     Right.    So those are reasonable values and numbers for

 19   the services rendered.       The ER Class 4 visit that they bill

 20   for 595 is what I have seen from emergency rooms.

 21               Vaccinations and all of that, I'm less experienced

 22   with, but I believe it is a reasonable number for $71 for a

 23   vaccination, which is tetanus vaccine which is part of the

 24   emergency room treatment for operations and suspicion of

 25   infection with tetanus.



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 75 of 311 PageID #: 26129


                             Mobin - direct - McElfish                     1374


  1   Q     If you would, please, tell the jury what the total

  2   emergency room bill was.

  3   A     Total bill is $4,808.60.

  4                MR. McELFISH:    At this point, plaintiff moves to

  5   admit 309-001, and sorry, withdrawn.         At this point, plaintiff

  6   moves to admit 309-0001 to 309-0002.

  7                THE COURT:   In other words, Plaintiff's Exhibit 309.

  8                MR. MANNION:    Yes.   Your Honor, no objection.      There

  9   may be a redaction on there that we can talk about later, if

 10   you can all see that.

 11                THE COURT:   Is it on a particular line?

 12                MR. MANNION:    Yes.   Right here.    We have agreed on

 13   the redaction.

 14                THE COURT:   We are not going to publish it to the

 15   jury, are we?

 16                MR. McELFISH:    No.

 17                THE COURT:   I will receive 309 in evidence subject

 18   to redaction.

 19                (Plaintiff's Exhibit 309 was received in evidence.)

 20   Q     Now, Dr. Mobin, to perhaps speed up a little bit, if you

 21   would go to 310 for ID in the book.

 22   A     Yes.

 23   Q     So can you identify the exhibit?

 24   A     This is a continuation of the Brookdale Medical Center

 25   records that includes patient demographics and I believe these



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 76 of 311 PageID #: 26130


                             Mobin - direct - McElfish                     1375


  1   are EMR records from the hospital, which includes different

  2   dates of encounters all the way from the 10/10/2013, which is

  3   the next day after the incident through, I believe, October of

  4   2015.

  5   Q       All right.   And based upon, and I want to carefully frame

  6   this question, based upon your review of these records, was

  7   the emergency room visit of 10/10/13 related to the accident

  8   reasonable and necessary for his treatment and care in this

  9   case?

 10   A       Yes.

 11   Q       And if you would please --

 12                  MR. McELFISH:    By the way, Your Honor, I want to go

 13   back and move into evidence 308, which is the emergency room

 14   records at Evangelical.

 15                  THE COURT:   Any objection?

 16                  MR. MANNION:    One moment real quickly.    I want to

 17   make sure I see what's in there.

 18                  THE COURT:   Sure.

 19                  MR. MANNION:    No objection.

 20                  THE COURT:   We will receive 308 in evidence.

 21                  (Plaintiff's Exhibit 308 was received in evidence.)

 22   Q       Now, back to where I was at 310, Dr. Mobin, if you go to

 23   pages 310-001 through 310-0015 for ID, are those the records

 24   that were related to the 10/10 visit right after this

 25   accident?



                                          MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 77 of 311 PageID #: 26131


                             Mobin - direct - McElfish                         1376


  1   A     That is correct, yes.

  2   Q     Was that treatment reasonable and necessary for the

  3   injuries that he received in this accident?

  4   A     They were.

  5                 MR. McELFISH:    I move to admit those pages, 310-001

  6   through 310-0015.

  7                 MR. MANNION:    No objection, if there are similar

  8   issues with the redaction, if we can address that.

  9                 MR. McELFISH:    No problem.

 10                 THE COURT:   It is received 310 subject to redaction.

 11                 (Plaintiff's Exhibit 310 was received in evidence.)

 12                 MR. MANNION:    One moment, Your Honor.     Okay.     Go

 13   ahead.

 14   Q     If you would turn now, Dr. Mobin to 311 for

 15   identification.     That exhibit is only one page.        Can you

 16   identify it for the jury, please?

 17   A     Sure.    These are the itemized charges, including the

 18   emergency room and the pharmacy charges that were in

 19   conjunction to the 10/10/2013 visit.

 20                 MR. MANNION:    May we approach, Your Honor?

 21                 THE COURT:   Yes.

 22                 MR. McELFISH:    I think I can handle what the sidebar

 23   is going to be.     Can I ask the next question?

 24                 MR. MANNION:    That's fine.

 25   Q     Dr. Mobin, in looking at the exhibit, please, first of



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 78 of 311 PageID #: 26132


                              Mobin - direct - McElfish                    1377


  1   all, can you tell us whether or not the bill for the services

  2   provided on just the 10/10 date after the accident are

  3   reasonable and customary?

  4   A       They are, yes.

  5   Q       If you would, please, because of what Mr. Mannion is

  6   thinking about, would you look at the total charge line in the

  7   middle of the page?

  8                  MR. MANNION:    What page again?

  9                  MR. McELFISH:    311-001.   I'm sorry, I shouldn't say

 10   that.    311.     It's only a one-page exhibit.

 11   A       Yes.

 12   Q       You have emergency room, pharmacy, and then total

 13   charges.       Do you see that?

 14   A       Yes.

 15   Q       Can you tell the jury that number?

 16   A       Yes, it's $1,023.61.

 17                  MR. McELFISH:    Plaintiff moves to admit 311.

 18                  MR. MANNION:    No objection.

 19                  THE COURT:   Received.

 20                  (Plaintiff's Exhibit 311 received in evidence.)

 21                  MR. MANNION:    May we approach now?

 22                  THE COURT:   Yes.

 23                  (Sidebar held outside the hearing of the jury.)

 24                  (Continued on next page.)

 25



                                         MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 79 of 311 PageID #: 26133


                                          Sidebar                          1378


  1               (The following sidebar held outside of the hearing

  2   of the jury.)

  3               MR. MANNION:     Maybe this was just their copy, I

  4   thought these were the medical records that were provided from

  5   subpoena, because at the beginning of it it has a subpoena,

  6   but look what we have in here, there is bolding and

  7   underlining and highlighting parts of those medical records.

  8               MR. McELFISH:     Let me see.

  9               MR. MANNION:     Yes.

 10               MR. McELFISH:     I don't think we did that.      If you

 11   have something different, I'll agree to your copy.

 12               MR. MANNION:     Okay.

 13               MR. McELFISH:     How am I supposed to underline an

 14   emergency room record?       Yours has it too, doesn't it?

 15               MR. MANNION:     No, it doesn't.

 16               MR. McELFISH:     Let me see.

 17               MR. MANNION:     Here is the original, Your Honor, and

 18   here's what they have.       It goes on throughout there.

 19               MR. McELFISH:     Guys, first of all, Tom, I could care

 20   less about that.      I didn't do it.

 21               MR. MANNION:     As long as it is replaced with the

 22   correct one.

 23               MR. McELFISH:     It will be replaced.     We will work

 24   that out.

 25               THE COURT:    Okay.



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 80 of 311 PageID #: 26134


                                       Sidebar                             1379


  1               MR. MANNION:     Thank you.

  2               MR. McELFISH:     I think the clerk in the emergency

  3   room is a plaintiff --

  4               MR. MANNION:     Come on.

  5               THE COURT:    We'll work it out.

  6               (Sidebar concluded.)

  7               (Continued on the following page.)

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                      MDL     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 81 of 311 PageID #: 26135


                             Mobin - direct - McElfish                       1380


  1               MR. McELFISH:     Where were we?

  2               THE COURT:    I think we have 310 and 311 have been

  3   received in evidence.

  4               MR. McELFISH:     309, 310, and 311 so far.

  5               THE COURT:    Yes.

  6               MR. McELFISH:     Subject to redaction and subject to

  7   discussion.

  8               THE COURT:    Yes.

  9   Q     Dr. Mobin, please go to 312 for identification.           I'll

 10   represent to you that 312, the parts that matter are already

 11   in evidence.

 12               MR. McELFISH:     It starts with McGowan's records,

 13   Your Honor.

 14               THE COURT:    Yes.

 15               MR. McELFISH:     So I think we can move past that.

 16   Q     But while we are on it, 312 in evidence, Dr. Mobin, can

 17   you identify it?

 18   A     These are records, treatment reports from chiropractor

 19   Dr. McGowan.

 20   Q     And she's one of the first providers to see Mr. Bauta

 21   within a few days of the accident or within a week after the

 22   accident?

 23   A     I believe within a week after the accident.

 24   Q     Have you reviewed these records to determine whether or

 25   not her treatment was reasonable and necessary related to the



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 82 of 311 PageID #: 26136


                             Mobin - direct - McElfish                     1381


  1   injuries?

  2   A     Yes.

  3   Q     And what's your opinion on that?

  4   A     They were reasonable and related to the October 9, 2013

  5   accident.

  6                MR. McELFISH:    To the extent these records are not

  7   admitted, Your Honor, I move to admit them.          I believe some of

  8   them are in.     We can work that out later, Mr. Mannion.

  9                MR. MANNION:    I have no objection, Your Honor, as

 10   long as we can compare these to the certified copy and there

 11   are no issues as we discussed at the sidebar.

 12                MR. McELFISH:    We also can compare them to what has

 13   already been admitted because you were not here that day.

 14   Part of this was admitted.       That's all.

 15                Moving on?

 16                THE COURT:   Just a second.     We will have further

 17   colloquy on this.      I'll receive it to the extent it is

 18   consistent with what has already been received and when Dr.

 19   McGowan testifies and       we will follow up afterwards.

 20                MR. McELFISH:    Thank you.    A similar issue on 313

 21   and really, frankly, just to make sure.

 22                (Continued on next page.)

 23

 24

 25
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 83 of 311 PageID #: 26137


                             Mobin, MD - direct - McElfish                 1382


  1   EXAMINATION CONTINUES

  2   BY MR. McELFISH:

  3   Q     Dr. Mobin, can you please turn to 313 and identify this

  4   record for ID, please?

  5   A     Yes.    It's a itemized charge for date of service

  6   October 17th, 2013 by Geraldine McGowan, DO.

  7   Q     Okay.    And have you reviewed her bill to see if it's

  8   reasonable and necessary -- I'm sorry, reasonable and

  9   customary?

 10   A     Yes, it's reasonable and customary.

 11   Q     And can you tell the jury how much it is?

 12   A     It was for $104.07.

 13                 MR. McELFISH:    We move to admit 313, Your Honor, on

 14   the same basis that it's probably in, but just to be sure.

 15                 MR. MANNION:    No objection.

 16                 THE COURT:    I'll receive it.

 17                 (Plaintiff's Exhibit 313 was received in evidence.)

 18   Q     Let's go to 314, Dr. Mobin.

 19   A     Yes.

 20   Q     And can you identify this set of records, please?

 21   A     So these are records from Vincent Vasile, the certified

 22   physical therapist.        And it includes his records, and also

 23   records from New York Spine, who referred the patient for

 24   physical therapy.

 25   Q     Okay.    And can you just give the jury an idea of what



                       SAM        OCR     RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 84 of 311 PageID #: 26138


                             Mobin, MD - direct - McElfish                  1383


  1   kind of treatment Mr. Bauta received by Doctor or Physical

  2   Therapist Vasile, please?

  3   A     Sure.    Mr. Vasile has documented multiple entries for the

  4   physical therapy that was rendered.         It includes range of

  5   motion modalities and manual traction modalities that were

  6   provided and administered to Mr. Bauta.           And the dates are

  7   within the records, which start from, roughly,

  8   November of 2013 and go all the way through the second

  9   surgery, which was done in 2016, all the way -- the last date

 10   of entry of January 3, 2017.

 11   Q     And in an effort to save time, Dr. Mobin, was the

 12   treatment and care, the physical therapy, the modalities that

 13   were provided by Dr. Vasile or -- I keep saying that, Physical

 14   Therapist Vasile -- in your opinion reasonable and necessary

 15   for the injuries he received in this accident?

 16   A     They were, yes.      They were reasonable and necessary.

 17                 MR. McELFISH:    And for the Court, counsel and the

 18   record, that exhibit is 314 dash, and I will try to go slow,

 19   0001 through 314-0028.

 20                 Plaintiff moves to admit, subject to any redaction

 21   that Mr. Mannion and I discuss.

 22                 MR. MANNION:    Can we just approach briefly?

 23                 THE COURT:   Yes.

 24                 (Sidebar held outside the hearing of the jury.)

 25                 (Continued on the following page.)



                       SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 85 of 311 PageID #: 26139


                                       Sidebar                             1384


  1               (The following sidebar took place outside the

  2   hearing of the jury.)

  3               MR. MANNION:     Okay, a couple issues.

  4               I don't want to, obviously, make you bring every

  5   single provider in to say it's their records, so I am not

  6   going to object on this basis as long as I am not going to get

  7   any problems when I try to use medical records and you tell me

  8   I have to bring the provider in.          I don't think --

  9               MR. McELFISH:     If it's in, it's in.

 10               MR. MANNION:     Well, but that's not what I'm saying.

 11   You may not put all the records in.

 12               MR. McELFISH:     I just did.     I am saying in that

 13   particular exhibit -- I don't know what else you're talking

 14   about, but in that exhibit, I put everything in.

 15               MR. MANNION:     What I'm saying, in the medical

 16   records that are in here, subject to any admissibility

 17   arguments, you are not going to give us any problems with

 18   authenticity or bringing providers in?

 19               MR. McELFISH:     Listen, you are making me do all

 20   this, so I am not going to say that I'm not.          I mean, if you

 21   agree to these records and you agree to these bills, then we

 22   have a deal.     That's what I've been trying to get at.

 23               MR. MANNION:     That's what I said.     If I agree to let

 24   these in, you are not going to give me a problem.

 25               MR. McELFISH:     I don't know what you're talking



                       SAM      OCR       RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 86 of 311 PageID #: 26140


                                       Sidebar                              1385


  1   about.

  2               MR. MANNION:     I mean, technically, I don't think

  3   this gentleman can --

  4               THE COURT:    All he can testify to is these are the

  5   records that you sent me and that I reviewed.

  6               MR. MANNION:     Right.

  7               THE COURT:    He cannot testify as to whether they are

  8   the actual records from this physical therapist.

  9               He does not know.

 10               MR. McELFISH:     There is a waiver of authenticity and

 11   foundation.     We've already covered this.       A, you agreed to

 12   it --

 13               THE COURT:    That is true, they have waived

 14   authenticity.

 15               MR. McELFISH:     No, the other way around.      They

 16   agreed to authenticity and waived foundation.

 17               THE COURT:    Do you agree to the foundation?

 18               MR. SAAL:    No, we never agreed to the foundation.

 19               MR. McELFISH:     No, Judge, the other way around, I'm

 20   sorry.    Let me explain.     No, let me explain.

 21               THE COURT:    That is what I said.

 22               MR. McELFISH:     Please, for a second.      I can make

 23   this simple.

 24               They agreed in several e-mails that they agreed to

 25   authenticity.     They waived foundation in the Rule 16 because



                       SAM      OCR         RMR   CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 87 of 311 PageID #: 26141


                                       Sidebar                                1386


  1   it's not objected to, and we've already had this discussion.

  2               THE COURT:    You did not object to foundation in the

  3   Joint Pretrial Order?

  4               MR. McELFISH:     To some things, he did.

  5               MR. SAAL:    He still has to lay foundation for the

  6   exhibit.

  7               MR. MANNION:     I am just trying to make this easy.

  8               THE COURT:    If he turns it on you, don't worry about

  9   it.   It is a two-way street.

 10               MR. MANNION:     Okay.

 11               THE COURT:    No one is bringing in every single

 12   provider to lay a foundation --

 13               MR. MANNION:     Right, exactly.

 14               THE COURT:    -- for all these records.         If we are

 15   going to get them in, we are going to let them in.

 16               MR. McELFISH:     I would never turn on anybody.       All

 17   I'm saying is, if he's asking me to agree to something, I've

 18   been pre-agreeable, so whatever it is, I'll try to agree.

 19               MR. MANNION:     The second issue is, as you see in

 20   here again, we have highlights.        There are several places in

 21   here where there are highlights.

 22               THE COURT:    I do not see that on my copy.

 23               MR. MANNION:     We agree.

 24               MR. McELFISH:     That's because we were kind enough to

 25   give you our book which we were marking on, and now you're



                       SAM      OCR        RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 88 of 311 PageID #: 26142


                                        Sidebar                            1387


  1   making objections on it.

  2               THE COURT:    Come on.

  3               MR. McELFISH:     We can deal with this stuff, guys.

  4               THE COURT:    I do not see any in the copy that I

  5   have, and what is going to the jury there will be no

  6   highlights, no edits.

  7               MR. MANNION:     Okay, we will clear that up.       So all

  8   my objections are with that caveat.

  9               THE COURT:    Okay.

 10               MR. McELFISH:     And I will say, Judge, I don't know

 11   what's in their copies.       That's something we gave them as a

 12   courtesy.    I don't want highlights and underlining going to

 13   the jury.    I could care less.

 14               MR. MANNION:     I just want to make sure the record is

 15   clear.

 16               THE COURT:    We can clear up the highlights and

 17   underlining and handwritten notes later, but you are going to

 18   have to do that quickly, because when I give them that charge,

 19   they are going back to render their decision, and if they want

 20   to see exhibits, they have got to be ready.

 21               MR. MANNION:     Thank you, Your Honor.

 22               (Sidebar concluded.)

 23

 24               (Continued on the following page.)

 25



                       SAM      OCR        RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 89 of 311 PageID #: 26143


                             Mobin, MD - direct - McElfish                 1388


  1                (In open court - jurors present.)

  2                MR. McELFISH:    Proceed?

  3                THE COURT:    314, subject to redactions.

  4                (Plaintiff's Exhibit 314 was received in evidence.)

  5   EXAMINATION CONTINUES

  6   BY MR. McELFISH:

  7   Q     Now, going over to 315, I have a couple of questions

  8   about that, Dr. Mobin.

  9                As an expert, in your review of these records, were

 10   you able to determine the length of time or the span of

 11   treatment by Physical Therapist Vasile in his office?

 12   A     Yes.

 13   Q     Can you tell the jury what it was, please?

 14   A     So the physical therapy started with Mr. Vasile on

 15   October 16th, 2013, and then it continued through dates of

 16   service of 2017.

 17   Q     And if you would, please, turn to -- if you would turn to

 18   315-0014, can you tell the jury, at least according to this

 19   document, when the last physical therapy visit was?

 20   A     That was May 8th, 2017.

 21   Q     So on and off intermittently, Mr. Bauta received physical

 22   therapy for three-and-a-half years?

 23   A     Yes.

 24   Q     No, no, I'm sorry.      Two-and-a-half years?

 25   A     Well, 2013 through 2017.



                       SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 90 of 311 PageID #: 26144


                             Mobin, MD - direct - McElfish                 1389


  1   Q     Oh, sorry.       Three-and-a-half years?

  2   A     Three-and-a-half years.

  3   Q     Okay.    And you've reviewed the charges on each of these

  4   visits?

  5   A     I have, yes.

  6   Q     Are they reasonable and customary in the field?

  7   A     They are, yes.

  8   Q     And they are backed up by the Fair Health database?

  9   A     They are within the ranges that I've seen multiple times

 10   from physical therapists and facilities that provide that.

 11   Q     And if you would, please, did you review the balance of

 12   the bills added up on 315-0014?

 13   A     Yes.

 14   Q     And is that a number that's customary and reasonable, in

 15   your opinion?

 16   A     For this duration and length of therapy, yes.

 17   Q     Okay.    Can you tell the jury how much it is?

 18   A     It is for $8,528.41.

 19                 MR. McELFISH:    Plaintiff moves to admit 315-0001

 20   through 315-0014.

 21                 MR. MANNION:    No objection, Your Honor.

 22                 THE COURT:    Received.

 23                 (Plaintiff's Exhibit 315-0001 through 315-0014 was

 24   received in evidence.)

 25   BY MR. McELFISH:



                       SAM        OCR     RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 91 of 311 PageID #: 26145


                               Mobin, MD - direct - McElfish               1390


  1   Q       Now, going over to 318 for identification, please.

  2   A       Yes.

  3   Q       Can you identify these records?

  4   A       Sure.    So these are the New York Medical Rehabilitation

  5   Center records, which include records from Dr. Liebowitz;

  6   Dr. Capiola.       Those are the two physicians I've seen records

  7   from.

  8   Q       Okay.    And can you give the jury an idea of the kind of

  9   work that these gentlemen did for Mr. Bauta in the treatment

 10   that you have reviewed?

 11   A       So Dr. Capiola and Dr. Liebowitz, both orthopedic

 12   surgeons, have generated reports documenting the encounters

 13   with Mr. Bauta, and they've also rendered opinions regarding

 14   treatments, and directed some of the physical therapy that he

 15   received with Physical Therapist Vasile.

 16   Q       What kind of doctor, to your knowledge, is Dr. Capiola?

 17   A       He is an orthopedic surgeon.

 18   Q       And if you would, please, did you consider his diagnosis

 19   in forming your opinion about Mr. Bauta?

 20   A       Yes.

 21   Q       And if you would, go to 318-0027 for ID.

 22                   What was his diagnosis?

 23   A       The report is dated December 22nd, 2014.         Diagnoses are

 24   under that page that you mentioned, which included

 25   post-traumatic right knee, internal derangement, which means



                         SAM       OCR      RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 92 of 311 PageID #: 26146


                             Mobin, MD - direct - McElfish                 1391


  1   damage to the knee, itself.        Post-traumatic right leg, focal

  2   subcutaneous soft tissue, meaning that there's swelling in the

  3   ankle area and then the right leg.         Post-traumatic left elbow

  4   sprain, pretty self-explanatory.          And then post-traumatic disk

  5   herniations at the C4/5, C5/6, C6/7 dash or slash disk bulges

  6   at C2/3 and C3/4.       And last, but not least, post-traumatic

  7   bulging L2/3, L3/4, L4/5, intervertebral disks, large disk

  8   herniation L5/S1.

  9   Q     So he is yet another surgeon that has reviewed Mr. Bauta?

 10   A     That is correct.

 11   Q     And that, I believe you said, was in December of '13?

 12   A     '14, this particular report, but they've seen Mr. Bauta

 13   earlier.     October of 2013 -- October 30th, 2013, the first

 14   report, and then December 22nd, 2014, which we just discussed

 15   the diagnoses.

 16   Q     I just want to go back for a minute.         Go back to 318-0002

 17   for ID.

 18   A     Yes.

 19                THE COURT:    002 or 22?

 20                MR. McELFISH:    2.

 21                THE WITNESS:    Oh, I'm sorry.     Okay.

 22   BY MR. McELFISH:

 23   Q     What is the date of this record?

 24   A     October 30th, 2013.

 25   Q     And with respect to the low back and the right leg, what



                       SAM       OCR      RMR      CRR        RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 93 of 311 PageID #: 26147


                             Mobin, MD - direct - McElfish                 1392


  1   was Dr. Capiola -- what were his findings at that time?

  2   A       So this is the template form and they have written,

  3   handwritten, lower back pain/right knee, shin.           Right knee and

  4   shin.

  5   Q       And he was seen again by Dr. Capiola a number of times?

  6   A       That is correct.

  7   Q       And I just wanted to -- was there testing with respect to

  8   the low back pain done by these doctors?

  9   A       (No response.)

 10   Q       And I can maybe direct you to 318-0026.

 11   A       Yes.

 12   Q       What testing was done?

 13   A       So, under the objective testing, they have views of the

 14   X-rays and MRIs.

 15   Q       Okay.   And if you go to 318-0026 for ID, let's first link

 16   this document up to a date.        What is the date of that report?

 17   And if you could go back to page 24, it has the date.

 18   A       The date is December 22nd, 2014.

 19   Q       And what -- going back to page 26, what was the course of

 20   treatment that these spine surgeons recommended for Mr. Bauta?

 21   A       They had recommended physiotherapy, which was what was

 22   carried out, and pain management, including epidural steroid

 23   injection for his spine.         And the referral was done by Dr. --

 24   to Dr. Terrance Winn, who actually performed the test on

 25   March 17th, '14.



                       SAM       OCR       RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 94 of 311 PageID #: 26148


                             Mobin, MD - direct - McElfish                 1393


  1   Q     Now, I believe in my qualifications of you, Doctor, I

  2   neglected to ask you, are you board certified?

  3   A     Yes.

  4   Q     And in what field are you board certified in?

  5   A     Neurological surgery.

  6   Q     Okay.    And to the extent that Dr. Capiola had treatment

  7   and care for Mr. Bauta identified in Exhibit 318, do you have

  8   an opinion as to whether or not that treatment and care was

  9   reasonable and necessary for the injuries in this accident?

 10   A     I do.    I believe that the care and treatment were both

 11   necessary and reasonable, and related to the accident.

 12   Q     If you could go to 319, page 1, please.

 13   A     319?

 14   Q     Yes.

 15   A     Okay.

 16   Q     Can you identify this record?

 17   A     Yes.    This is the itemized bill regarding the encounters

 18   with Orthopedic Specialists starting on October 30th, 2013

 19   through March 16th, 2015.

 20   Q     Are you able to say, Dr. Mobin, whether or not the bills

 21   that are charged for those services on those individual dates

 22   are reasonable and customary in the community?

 23   A     They are in the lower range of the reasonable and

 24   customary rate.     They are reasonable, yes.

 25   Q     And can you tell us what the total is at the bottom,



                       SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 95 of 311 PageID #: 26149


                             Mobin, MD - direct - McElfish                 1394


  1   under amount due?

  2   A     $1,042.85.

  3                MR. McELFISH:    Plaintiff moves to admit just

  4   319-001.

  5                MR. MANNION:    No objection to 001.

  6                THE COURT:    Received.

  7                (Plaintiff's Exhibit 319-001 was received in

  8   evidence.)

  9   BY MR. McELFISH:

 10   Q     Okay, now, going over to 320 for ID, can you --

 11   Dr. Mobin, can you please describe for the jury what this

 12   record is?

 13   A     This is a MRI report addressed to Geraldine McGowan, DC,

 14   who is the doctor addressed in the letter as the referring

 15   source for the MRI of the lumbar spine.           And it gives a

 16   description of the lumbar MRI, with its detailed description

 17   and impression, by Dr. Jacob Lichy, M.D.

 18   Q     We are going to get into the films later and talk about

 19   what's on the films later, but for purposes of these series of

 20   questions, is this reasonable and necessary having these MRIs

 21   done for the injuries Mr. Bauta sustained in the accident?

 22   A     Yes, they are.

 23   Q     And can you be specific as to -- not getting into what

 24   the films reveal at this time, but can you give the jury an

 25   idea of how many films were done and what they were done for?



                       SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 96 of 311 PageID #: 26150


                             Mobin, MD - direct - McElfish                 1395


  1   A     So, Mr. Bauta had multiple imaging studies, including

  2   X-ray of the spine and knee.         And MRIs of the cervical spine,

  3   which is the neck, and the lumbar spine, which is the lower

  4   back, along with CAT scans of the cervical spine, which were

  5   done -- I believe he had a CAT scan of his head also at some

  6   point.

  7                MR. McELFISH:     Plaintiff moves to admit 320-1

  8   through 24.

  9                MR. MANNION:     I'm sorry?

 10                THE COURT:     320 --

 11                MR. MANNION:     I got confused on that one.

 12                MR. McELFISH:     Sorry, I am trying to leave some

 13   zeros out.    320-0001.

 14                THE COURT:     So Plaintiff's Exhibit 320?

 15                MR. MANNION:     Yes, no objection.

 16                I thought it was 320 to 324.

 17                THE COURT:     Exactly.    Received.

 18                MR. McELFISH:     Judge, I do that just in case there's

 19   a dispute about how many pages.          That's all.

 20                (Plaintiff's Exhibit 320 was received in evidence.)

 21                MR. McELFISH:     So it is four pages, basically.

 22   BY MR. McELFISH:

 23   Q     All right.       Now going to 321 for identification --

 24   A     Yes.

 25   Q     -- can you tell the jury what this document is, or



                       SAM        OCR        RMR   CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 97 of 311 PageID #: 26151


                              Mobin, MD - direct - McElfish                1396


  1   exhibit is?

  2   A       This is a bill generated by Precision Imaging of New

  3   York.    It includes the study dates of November 7, 2013;

  4   November 18, 2013; February 11th, 2015; which correspond to

  5   the dates of service for four different MRIs.

  6   Q       Now, Dr. Mobin, as to the first three images that were

  7   taken, can you give the jury an idea of what the dates were?

  8   A       So the first two sets of MRIs are from the neck and the

  9   lower back, and they are within the first month of the

 10   incident, which is November 7th, 2013.

 11   Q       Okay.   And what about the last one?

 12   A       The last one is an MRI of the lumbar spine, which was

 13   performed on February 11th, 2015.

 14   Q       And to your understanding, in reviewing these records as

 15   an expert witness, Dr. Mobin, is that the MRI that

 16   Dr. Cordiale requested prior to surgery?

 17   A       I was going to continue with that, yes.

 18   Q       Oh, sorry.

 19   A       That is the preoperative MRI ordered by New York Spine

 20   Specialists, and the lead surgeon was Dr. Cordiale.

 21   Q       And can you give the jury the individual charges for the

 22   films, please?

 23   A       Yes.    The individual charges are 1,800 each.

 24   Q       And what is the total for the bill for the MRI center?

 25   A       The total bill is 7,200.



                        SAM       OCR      RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 98 of 311 PageID #: 26152


                             Mobin, MD - direct - McElfish                 1397


  1   Q     And that is a one-page exhibit, 321.

  2                 MR. McELFISH:    Plaintiff moves to admit.

  3                 MR. MANNION:    No objection.

  4                 THE COURT:    Received.

  5                 (Plaintiff's Exhibit 321 was received in evidence.)

  6                 MR. McELFISH:    One moment, Your Honor.

  7                 THE COURT:    Anyone need a break?

  8                 Okay, let's keep going.

  9   BY MR. McELFISH:

 10   Q     Let's go to 324 for identification.

 11   A     Okay.

 12   Q     Can you describe for the jury what this document is?

 13   A     This is a MRI report from Precision Radiology addressed

 14   to Andrew Cordiale, DO, who is the surgeon requesting the

 15   study.    It includes a detailed description of the study, with

 16   its impressions.

 17   Q     And can you tell the jury the date of this MRI, please?

 18   A     The date of service is October 29th, 2017.

 19   Q     All right.       And briefly, what would be the purpose, as an

 20   expert neurosurgeon, for a postoperative MRI like this?

 21   A     So the neck MRI is being ordered in conjunction with

 22   Mr. Bauta's continued complaints of neck pain.

 23                 And then there is a almost contemporaneous study,

 24   which is October 31st, '17, which is the postoperative MRI

 25   ordered by Dr. Cordiale for the same reason, continued



                       SAM        OCR     RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 99 of 311 PageID #: 26153


                             Mobin, MD - direct - McElfish                 1398


  1   postoperative pain in lower back region.

  2   Q     And in your opinion, Dr. Mobin, why were these ordered?

  3   A     Continued pain.      Still having symptoms since the surgery.

  4   Q     Okay.    And if we can, please, I want to go to 326-6, or

  5   0006 for ID.

  6                 Can you identify this?

  7   A     I'm sorry.       What's the number again?

  8   Q     324-006.

  9   A     Yes, okay.       These are the two view X-rays of the neck and

 10   the lower back from December 26th of '13, read by Dr. Jacob

 11   Lichy, M.D.

 12   Q     Okay.    Let's go over to -- whoops, sorry.

 13                 MR. McELFISH:    324 then, plaintiff moves to admit.

 14                 MR. MANNION:    No objection.

 15                 THE COURT:    The entirety of it?

 16                 MR. McELFISH:    There is one duplicative page, but

 17   otherwise, yes.

 18                 THE COURT:    Since there is no objection, we'll

 19   receive it.

 20                 (Plaintiff's Exhibit 324 was received in evidence.)

 21                 MR. McELFISH:    And for the record, it is 324-0001

 22   through 324-0006.

 23   BY MR. McELFISH:

 24   Q     Going over to 325 for identification , can you identify

 25   this record for the jury, please?



                       SAM        OCR     RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 100 of 311 PageID #: 26154


                                Mobin, MD - direct - McElfish               1399


   1   A       Right.    So these are the Precision Radiology itemized

   2   billing for the October 19th, 2017 service date for the MRI of

   3   the neck and lower back.

   4   Q       And the pricing for the MRIs in 2017, are they not the

   5   same price as they were in '13?

   6   A       They are identical, yes.

   7   Q       Okay.    And how much were they each?

   8   A       1,800.

   9   Q       And what is the total bill for the two?

  10   A       3,600.

  11   Q       Is that reasonable and customary in the community?

  12   A       It is, yes.

  13                   MR. McELFISH:    Plaintiff moves to admit 324-0001

  14   only.

  15                   MR. MANNION:    No objection.

  16                   THE COURT:   Received.

  17                   (Plaintiff's Exhibit 324-0001 was received in

  18   evidence.)

  19   BY MR. McELFISH:

  20   Q       Okay, let's go to 326 for identification.

  21                   Can you, Dr. Mobin, identify this set of records,

  22   which spans 326-0001 to 326-0154?

  23   A       Yes.    So this is a set of records that include treatments

  24   of Mr. Bauta at the Accelerated Surgical Center, and also

  25   includes treatment from other providers, chiropractors that



                          SAM       OCR      RMR       CRR   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 101 of 311 PageID #: 26155


                              Mobin, MD - direct - McElfish                1400


   1   were taking care of Mr. Bauta.       And pain management specialist

   2   Dr. Alladin and other physicians who performed the procedures,

   3   such as Dr. Winn.

   4   Q       Now, before we get to the reasonableness and necessity of

   5   the treatment that is in these records, sir, I want to just

   6   ask you briefly about facet blocks and epidurals, okay?

   7   A       Right.

   8   Q       As a neurosurgeon, sir, what is the medical benefit, in

   9   your view, of having a facet block like Mr. Bauta had in this

  10   case?

  11   A       So, the primary purpose for the facet block, as the name

  12   implies, it's to block the nerve that goes to the joint.            The

  13   physicians are concerned about the joint, mechanical stress

  14   being departed upon the joint causing pain.          So they go in and

  15   they block the nerve that goes to the joint, trying to

  16   decrease the -- what we call the mechanical -- the pain that's

  17   produced by movement of the spine away.

  18   Q       And when a facet block is done on a particular nerve, is

  19   that something that's done to, A, diagnose the problem; and,

  20   B, treat the problem, or both?

  21   A       So it's actually both.    I have kind of a skewed view

  22   because I see the patients that fail this procedure, but

  23   generally what we do is we try to get the patients treated

  24   with the facet blocks.       But it also has a diagnostic value for

  25   the surgeon, in particular, because if somebody comes in and



                        SAM       OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 102 of 311 PageID #: 26156


                             Mobin, MD - direct - McElfish                 1401


   1   says, Doc, after the facet block, I was able to run again, I

   2   was able to lift my kids again and my backhand was a lot

   3   better, that tells me the particular problem is with the facet

   4   joint more so than it is with the disk.           But if the patient

   5   comes back and says, No, the facet block helped me for about

   6   50 percent, maybe for 30 percent, then I would ascribe some of

   7   that problem to the disk.

   8               So this is what we do daily in the clinic is to try

   9   to figure out what elements of the spine are causing pain.             Is

  10   it the joints or is it the disk?         And in order to figure out

  11   which one is causing it, the best or the easiest area to

  12   approach or have access to is the facet joint.          So we try to

  13   take that out of the equation and figure out, is the disk the

  14   primary cause of pain of the pain or not.

  15               So it has a diagnostic value.

  16

  17               (Continued on the following page.)

  18

  19

  20

  21

  22

  23

  24

  25



                       SAM       OCR      RMR      CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 103 of 311 PageID #: 26157


                             Mobin - direct - McElfish                      1402


   1   BY MR. McELFISH:     (Continuing.)

   2   Q       And so that's the facet block, what -- how does an

   3   epidural differ and -- from your point of view as a

   4   neurosurgeon?

   5   A       So epidurals are in a sense given -- the medicine is

   6   provided to a different space than the facet.          The facets are

   7   sitting more outside of the spine.        As the records indicate,

   8   the doctors went in with particular needles and they put the

   9   needles on the X-ray guidance to the center of the joint to

  10   block the nerve endings in the joint.         Generally facet blocks

  11   are done to, again, block a nerve to the point.          Epidurals I'm

  12   sure most of the jurors have heard for a pregnant lady.            You

  13   put a needle through the spine to block the nerve from the

  14   belly down so the pregnant woman can deliver a baby without

  15   too much pain.     Instead of general anesthesia, they can do

  16   spinal anesthesia.     The individual can be completely insensate

  17   from a particular level of anesthesia to lower levels so they

  18   have no pain.     You could put pins in their legs and they don't

  19   feel anything.

  20                So the concept of the epidural is very similar to

  21   that.    We're putting a needle into the potential space, which

  22   is called the epidural space.       The dural being the covering of

  23   the nerves, remember that tunnel we talked about.           All of

  24   those nerves are going through the dura and the dura is the

  25   covering around the nerves in the tunnel.         So imagine going



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 104 of 311 PageID #: 26158


                             Mobin - direct - McElfish                     1403


   1   through the Holland Tunnel and there's a little tent within

   2   the tunnel, that tent is the dura.        If somebody comes from the

   3   top of the tunnel, there's an air vent and they're putting a

   4   needle through that air vent without piercing the tent, that's

   5   what they have to go through.       If you pierce the tent, there's

   6   water in that tent.      That's spinal fluid it can leak out and

   7   cause spinal headaches.        It's done through that area into that

   8   epidural space through into the epidural space right over the

   9   10th and the doctors give steroids and numbing medicine to

  10   take away the shooting pain down the leg and also help with

  11   the back pain.

  12   Q     Okay.   And are the epidurals also done both

  13   diagnostically and for treatment?

  14   A     Yes.

  15   Q     The same reason?

  16   A     So the epidurals, this is what I tell my patients is that

  17   we try to get you through this without surgery.          We're going

  18   to do the epidurals to help you with your leg pain.           Your pain

  19   can get better, but your weakness may not get better.

  20   Q     And why is that?

  21   A     Because you have to remember what an epidural is.

  22   Epidural is just giving medication to take inflammation away

  23   from the nerve.     It's a biological process.       It doesn't take

  24   away large disc herniations off of the nerve.          So there are

  25   two problems at play.      The disc itself has a mass that's



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 105 of 311 PageID #: 26159


                             Mobin - direct - McElfish                     1404


   1   putting pressure on the nerve.       It's having your hand in the

   2   door and somebody knocking the door on your hand and someone

   3   giving you morphine.      Eventually your pain goes away, but in

   4   the meantime your hand is getting swollen.           We need to open

   5   the door and get the hand out.       That's the surgery part.       What

   6   I tell my patient is there is a reason that you have pain

   7   because your body is telling you something is wrong.            We're

   8   going to take that pain away from you and you're going to say,

   9   Doc, my pain is better, I am cured.

  10               All of a sudden they walk and their leg gives out

  11   because the leg is still under pressure.           That's the

  12   mechanical part of the problem.         They are both therapeutic and

  13   diagnostic.

  14   Q     And just quickly rhizotomies and ablations?

  15   A     So rhizotomy or ablation is basically saying the same

  16   thing.   In the instance where we have a patient that comes

  17   back and says, Doc, that nerve block is the best thing I had

  18   since this pain started.       It only lasted a few times.      So we

  19   do one more time to make sure it works.           The third time what

  20   we can do is instead of just giving a numbing medicine like a

  21   nerve block or a steroid for a short-term relief, they

  22   actually put a special needle called a radio frequency needle.

  23   It's very similar to the spinal needle that they put in, it

  24   has the same caliber and the same size, but the tip is a

  25   special tip.    It has a radio frequency probe which is



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 106 of 311 PageID #: 26160


                               Mobin - direct - McElfish                   1405


   1   connected to a sophisticated machine that can produce radio

   2   frequency like microwave and it burns the nerve.          It cooks the

   3   nerve in a vary focal location because you don't want to cook

   4   the entire nerve because if that happens then they can't use

   5   their leg.       That's not a good outcome.

   6                   This is a very sophisticated machine that allows us

   7   to do a pinpoint ablation, pinpoint destruction of the nerve

   8   that usually causes pain and that's what a rhizotomy is.

   9   Q       And are all of these procedures, facet block, epidurals,

  10   rhizotomies, ablations are they done in either a hospital or

  11   an ambulatory surgery center?

  12   A       They're usually done at either of those facilities, yes,

  13   hospital or surgery centers.

  14   Q       Can you do them in an office?

  15   A       You can if the office is well-equipped and they have

  16   certifications to do so.

  17   Q       Okay.    And does the patient -- when a patient undergoes

  18   any of these procedures that we just discussed, is anesthesia

  19   used?

  20   A       So for the rhizotomy, I would highly recommend anesthesia

  21   because the ablation of the nerve is very painful.           There's

  22   some individuals that are absolutely averse to anesthesia, so

  23   they get sedation, but generally most of these procedures can

  24   be done under sedation or general anesthesia.

  25   Q       How many of these procedures did Jose Bauta have?



                                   SN     OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 107 of 311 PageID #: 26161


                             Mobin - direct - McElfish                     1406


   1   A     So, I have a list of procedures to answer these "how

   2   many" questions for you.       I counted six different procedures

   3   for Mr. Bauta including epidurals, facet blocks and facet

   4   blocks rhizotomies, maybe seven.

   5   Q     In each of those six times did Mr. Bauta undergo

   6   anesthesia or sedation and if you could explain?

   7   A     As part of the procedure, there's a surgeon involved

   8   which actually does the procedure itself and there's

   9   anesthesiologists that monitors the patient.          You have to

  10   remember, the patients are usually done face down.           They're

  11   flat on their stomach and they can lose their airway.           Joan

  12   Rivers is one of the victims of this.         She lost her airways

  13   and she died.

  14               MR. MANNION:    Objection, move to strike.

  15               THE COURT:    Overruled.

  16   A     This is an important point that we need to have an

  17   individual anesthesiologist that will maintain the airway for

  18   the patient.    We're sedating an individual and that means

  19   you're going to sleep and if you are going to sleep like this

  20   you can close down your airway.         The carbon dioxide goes up,

  21   you get hypercapnic and they go into cardiac arrest.           So that

  22   is a very important part of the procedure to make sure that

  23   patients' airways are well-controlled.

  24   Q     Now, do you generally have the span -- we heard from

  25   Dr. Winn, but do you have the span of treatment for this care



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 108 of 311 PageID #: 26162


                             Mobin - direct - McElfish                     1407


   1   that Dr. Winn provided?

   2   A     The dates of service are, I believe, from March 17, 2014

   3   through May 16, 2015 is what I have.

   4   Q     And when you see a patient undergo all of the pain

   5   management procedures that we've discussed, do you refer to

   6   that or consider that what's called conservative care?

   7   A     So I would consider that less-invasive care.          It's not

   8   necessarily -- it's past conservative care.          So conservative

   9   care in my mind is physical therapy, chiropractic therapy and

  10   medications.    When you start putting needles in people's

  11   spines you're getting more into invasive territory because

  12   they're not without risk if you hit the wrong nerve or wrong

  13   blood vessel or, God forbid, inside the spinal cord or the

  14   nerve root itself you can cause paralysis.         So there are

  15   less-invasive options than this one.

  16   Q     You understand from Exhibit 326 for identification that

  17   plaintiff many times saw Dr. Winn, he saw Dr. Soto and

  18   Dr. Chen for these pain management procedures and/or office

  19   visits?

  20   A     Yes.

  21   Q     And with respect to Exhibit 326-0001 through 326-0154, do

  22   you consider this treatment and care from Mr. Bauta as an

  23   expert witness to be reasonable and necessary for the injuries

  24   he received in this accident?

  25   A     I do.    I believe that they were reasonable and necessary.



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 109 of 311 PageID #: 26163


                             Mobin - direct - McElfish                     1408


   1               MR. McELFISH:       Subject to any redaction or

   2   duplication which may be discovered by counsel in their

   3   review, plaintiff moves to admit 326.

   4               THE COURT:    What pages again?

   5               MR. McELFISH:       0001 through 0154.

   6               MR. MANNION:    Are these already in through Dr. Winn?

   7               THE COURT:    No, no, no.

   8               MR. McELFISH:       They may be in.

   9               THE COURT:    No.

  10               MR. MANNION:    No objection, Your Honor.

  11               MR. McELFISH:       If it please the Court, how long do

  12   you want me to go?

  13               THE COURT:    We're going to go to 12:30.

  14               MR. McELFISH:       May I approach?

  15               THE COURT:    Yes.

  16               MR. McELFISH:       May I proceed?

  17               THE COURT:    No, not yet.

  18               Mr. McElfish and Mr. Mannion, can you come up for a

  19   second?

  20               (Sidebar held outside of the hearing of the jury.)

  21               (Continued on next page.)

  22

  23

  24

  25



                                 SN        OCR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 110 of 311 PageID #: 26164


                                         Sidebar                            1409


   1                (The following sidebar took place outside the

   2   hearing of the jury.)

   3                THE COURT:   419, right?       Dr. Winn's records came in

   4   in Exhibit 419.     We went through them very carefully and we

   5   took out anesthesiologist and the nurse records and kept in

   6   the consent forms and his reports and the fluoroscopy

   7   pictures.    This is the entirety of what's -- Accelerated

   8   Surgical, the entirety of their records, but we get back to

   9   the same thing that we were talking about the last time.             Do

  10   you see what I'm saying.

  11                MR. MANNION:    Yeah.

  12                THE COURT:   So do you really have an objection here?

  13                MR. MANNION:    No, Your Honor.        I said that I had no

  14   objection.

  15                THE COURT:   I'm sorry, I'll receive it.

  16                MR. MANNION:    I'm sorry.

  17                MR. McELFISH:     The next exhibit is 327 which you

  18   don't have the book yet, but what it is is the records for

  19   that center, I admit up front that I didn't double check the

  20   327 exhibit what was previously admitted under 419.            If you

  21   recall, 419 had the records up front and there was a big fight

  22   whether they were coming in through Dr. Winn.            I'm going to

  23   move to admit them and then like everything else Mr. Mannion

  24   and I can take duplications out.           There's no problem with

  25   that.   We don't want duplications going to the jury.



                                 SN         OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 111 of 311 PageID #: 26165


                                         Sidebar                           1410


   1               THE COURT:    Duplications of what?

   2               MR. McELFISH:      Of the billing.

   3               THE COURT:    Within the exhibit itself?

   4               MR. McELFISH:      We moved in the Accelerated Surgery

   5   Center for Dr. Winn.      You overruled objections for that.        Now

   6   we have a set of bills from the same center.          I'm not sure,

   7   and it's my fault if they are duplicative, but I want to move

   8   to admit them now.     Mr. Mannion and I can sit down and make

   9   sure they don't duplicate before we go to closing arguments on

  10   it.

  11               THE COURT:    Well --

  12               MR. McELFISH:      The reason is if for some reason

  13   there's something in 327 that was not previously admitted, I

  14   don't want to miss my chance.        That's all.

  15               THE COURT:    I just don't want the jury to hear a

  16   number that is duplicative because they're writing down all of

  17   these numbers.

  18               MR. MANNION:    I'm going to tell them they shouldn't.

  19               THE COURT:    I thought it was up front.

  20               MR. McELFISH:      They've been writing numbers down

  21   like crazy all week.

  22               THE COURT:    It's different.     This is --

  23               MR. MANNION:    I'd have to compare the two.

  24               THE COURT:    It's a different date.

  25               MR. MANNION:    Maybe now is the time for the break.



                                 SN        OCR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 112 of 311 PageID #: 26166


                                         Sidebar                           1411


   1               MR. McELFISH:      Or do it later.

   2               THE COURT:    Do it later.      All right.

   3               (Sidebar ends.)

   4               (Continued on next page.)

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                 SN       OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 113 of 311 PageID #: 26167


                             Mobin - direct - McElfish                     1412


   1                 MR. McELFISH:     Proceed?

   2                 THE COURT:   Yes.    And we will receive Exhibit 326 in

   3   evidence.

   4                 (Plaintiff's Exhibit 326 received in evidence.)

   5   BY MR. McELFISH:

   6   Q     Moving on to 327 for identification, Dr. Mobin --

   7   A     Yes.

   8   Q     -- can you identify the record, please?

   9   A     Yeah, so these are itemized billing for the injections

  10   that are performed on March 28, 2014 through May 30, 2015 with

  11   professional fees, doctor fees and also the facility fees.

  12   Q     Okay.    And can you tell the jury what the bill is for

  13   that exhibit?

  14   A     So page three of that exhibit I'm looking at the balance

  15   due which I haven't done the math here I haven't really

  16   counted them up, but the total bill is $62,750.

  17                 MR. McELFISH:     Plaintiff moves to admit these three

  18   pages, 327-0001, 0002 and 0003.

  19                 MR. MANNION:    Your Honor, subject to any redactions

  20   for duplicates for the issues we talked about with the other

  21   exhibits, no objection.

  22                 THE COURT:   Received.

  23                 (Plaintiff's Exhibit 327-0001, 327-0002 and 327-0003

  24   received in evidence.)

  25   Q     Going on now to 329 for identification, Dr. Mobin.



                                  SN       OCR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 114 of 311 PageID #: 26168


                             Mobin - direct - McElfish                      1413


   1   A     Yes.

   2   Q     If you could look please through these.         This exhibit

   3   appears there is two bills here?

   4   A     Correct.

   5   Q     Also Ifran Alladin?

   6   A     Right.   These are two dates of visits by the pain

   7   management M.D., Dr. Alladin.       Dates of service are January 3,

   8   2017 and it appears to be September 18, 2015.

   9   Q     And are the bills that you see in this exhibit reasonable

  10   and customary?

  11   A     They are, yes.

  12   Q     And can you give the jury the amounts of the bills?

  13                MR. MANNION:   Objection.

  14   Q     And I think it shows up at 329-0012.

  15   A     Right, so the rest of those intervening pages also

  16   include different dates of service with Dr. Alladin which are

  17   reasonable, necessary and related to the accident.           The bills

  18   also include the professional treatments by Dr. Alladin, his

  19   injection, professional fees and the total bill is -- it's on

  20   page 329-0012 the total 43,197.92.

  21                MR. MANNION:   Your Honor, I'm going to object.         I

  22   think Dr. Winn's bills are in here as bell.          These are not

  23   just Dr. Alladin's.

  24                THE COURT:   Where is this again?     329?

  25                MR. MANNION:   It's mostly Dr. Winn's which I think



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 115 of 311 PageID #: 26169


                             Mobin - direct - McElfish                      1414


   1   have been admitted.

   2               THE COURT:    Is this 329?

   3               MR. McELFISH:      Yes.

   4               THE COURT:    Ladies and gentlemen, we're going to

   5   take our lunch break right now.             Been back at 1:20, please.

   6               (Jury exits.)

   7               (In open court.)

   8               THE COURT:    Okay.   Let's off the record.

   9               (Discussion off the record.)

  10               (Luncheon recess.)

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                 SN          OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 116 of 311 PageID #: 26170


                             Mobin - direct - McElfish                     1415


   1               AFTERNOON SESSION

   2               (In open court.)

   3               (Jury enters.)

   4               THE COURT:    You may continue.

   5               MR. McELFISH:      Thank you.

   6   FARDAD MOBIN,

   7         called as a witness, having been previously duly

   8         sworn, was examined and testified as follows:

   9   DIRECT EXAMINATION

  10   BY MR. McELFISH: (Continuing.)

  11   Q     I believe where we left off at Exhibit 329 for

  12   identification.     Plaintiff had moved it into evidence.        There

  13   was a sidebar.     The Court ruled at the sidebar.

  14               THE COURT:    Yes, received.

  15               (Plaintiff's Exhibit 329 received in evidence.)

  16               THE COURT:    Did we deal with 328?

  17               MR. McELFISH:      I did not for other reasons.

  18               THE COURT:    Okay.

  19   Q     Dr. Mobin, I believe you testified already that 329 going

  20   to -- specifically to 329-0012 the amount was 43,197?

  21   A     Correct.

  22   Q     All right.    Moving on to Plaintiff's 330 for

  23   identification, can you identify this set of documents?

  24   A     These are a set of documents from the chiropractor,

  25   Dr. Glen Rosenberg.



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 117 of 311 PageID #: 26171


                               Mobin - direct - McElfish                   1416


   1   Q       Okay.    And can you say what he did for Mr. Bauta?

   2   A       Sure.    These are records reflecting care and treatment

   3   from Dr. Rosenberg starting in April of 2014 and continuing

   4   on, I believe, through -- last state of surface is June 2,

   5   2016.

   6   Q       And to your general understanding, Dr. Mobin, do these

   7   records indicate treatment for Mr. Bauta's neck and back?

   8   A       They do, yes.

   9   Q       And to your understanding as an expert witness in this

  10   field, sir, are the treatments reflected in this exhibit

  11   reasonable and necessary for the injuries that Mr. Bauta

  12   received in the bus accident of October 2013?

  13   A       They are reasonable and necessary, yes.

  14                   MR. McELFISH:    Plaintiff moves -- withdrawn.

  15   Q       331, for ID.    Now, can you identify this document,

  16   please?

  17   A       These are the itemized bills for the treatment that was

  18   rendered to Mr. Bauta.

  19   Q       And this is for Dr. Rosenberg?

  20   A       Yes it's for Dr. Rosenberg, yes.

  21   Q       And in terms of reviewing his care and then if you look

  22   through Exhibit 330 which for the court, the witness and the

  23   record is 331-0001 through 331-0008 -- I'm sorry, 9, you see

  24   billing codes in there?

  25   A       Yes.



                                   SN       OCR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 118 of 311 PageID #: 26172


                             Mobin - direct - McElfish                     1417


   1   Q     And based on those billing codes and the treatment and

   2   care you're aware of, is this bill reasonable and customary in

   3   the community?

   4   A     Correct, yes, they are reasonable and customary.

   5   Q     Can you tell the jury the total amount billed?

   6   A     The total bill is $5,889.58 and that's for the care and

   7   treatment from April 15, 2014 through August 2, 2016.

   8                MR. McELFISH:     Plaintiff moves to admit 331-1

   9   through 9.

  10                MR. MANNION:    No objection consistent with the prior

  11   discussions.

  12                THE COURT:   Received.

  13                (Plaintiff's Exhibit 331-0001 through 331-0009

  14   received in evidence.)

  15   Q     Now going to 332 for ID, can you identify these records?

  16   A     Right, so these are records of Dr. Chen who is one of the

  17   pain management specialists involved with the care of

  18   Mr. Bauta.

  19   Q     And Dr. Chen performed some of the these transforaminal

  20   injections and facet blocks; correct?

  21   A     He performed lumbar steroid injections, yes.

  22   Q     And is that reasonable and necessary as you've already

  23   explained to the jury?

  24   A     Yes.

  25                MR. McELFISH:     And plaintiff moved moves to admit



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 119 of 311 PageID #: 26173


                             Mobin - direct - McElfish                     1418


   1   332-1 through 7.

   2               MR. MANNION:    No objection.

   3               THE COURT:    Received.

   4               (Plaintiff's Exhibit 332-0001 through 332-0007

   5   received in evidence.)

   6   Q     Moving on to 333, there's a chance this is duplicative

   7   but for purposes of foundation, Dr. Mobin, to the extent this

   8   bill at 333 is just reasonable and customary, do you have an

   9   opinion on that?

  10   A     Yeah, this is -- I believe the same bill we talked about

  11   a few minutes ago on the pain management which is billed under

  12   Dr. Alladin and it also includes bills from Dr. Winn and the

  13   amounts on the bill is reflecting a reasonable and necessary

  14   set of treatments that were rendered to Mr. Bauta as related

  15   to the accident.

  16               MR. McELFISH:      And per my agreement with counsel,

  17   we're going to move this document in subject to duplication,

  18   redaction and other adjustments.

  19               THE COURT:    333?

  20               MR. MANNION:    No objection consistent with that,

  21   Your Honor.

  22               THE COURT:    Received.

  23               (Plaintiff's Exhibit 333 received in evidence.)

  24   Q     334, for identification I believe may be -- can you just

  25   say, Dr. Mobin, if 334 is duplicative of the other records



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 120 of 311 PageID #: 26174


                             Mobin - direct - McElfish                     1419


   1   you've seen for Accelerated?

   2   A     Yes and it also includes Barnert Surgical Center's

   3   records.

   4   Q     Okay.    And to the extent that it is not duplicative, is

   5   it reasonable and necessary care in your opinion so we can

   6   move along?

   7   A     Yes, it is.

   8                 MR. McELFISH:     I will move, subject to our agreement

   9   Mr. Mannion I will move 334 in, to the extent it's not

  10   duplicative.

  11                 MR. MANNION:    No objection with the same agreement.

  12                 THE COURT:   Received.

  13                 (Plaintiff's Exhibit 334 received in evidence.)

  14                 MR. McELFISH:     Mr. Mannion, before I approach the

  15   witness on this, Exhibits 335, 336, 337, 338 -- I'm sorry,

  16   withdrawn.     335, 336, 337, are all exhibits that we can move

  17   in subject to the same objection without going through

  18   foundation.     If they're duplicative, they're duplicative.

  19                 MR. MANNION:    Agreed, Your Honor.

  20                 THE COURT:   335, 336 and 337?

  21                 MR. McELFISH:     Yes, sir.

  22                 THE COURT:   Received.

  23                 (Plaintiff's Exhibits 335, 336 and 337 received in

  24   evidence.)

  25                 (Continued on the following page.)



                                  SN       OCR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 121 of 311 PageID #: 26175


                              Mobin - direct - McElfish                    1420


   1                  MR. McELFISH:    And, now, 338, I believe, Mr.

   2   Mannion, can I have the same understanding on that?           It may be

   3   duplicative, as long as it is agreed it is reasonable and

   4   necessary.

   5                  MR. MANNION:    Agreed, Your Honor.

   6                  MR. McELFISH:    Thank you, sir.

   7   DIRECT EXAMINATION

   8   BY MR. McELFISH: (Continuing)

   9   Q       Now, I want to go to 339 for ID, which is a compilation

  10   bill.    And, Dr. Mobin, if we can take a minute and try to

  11   shorten this, you've already testified on 339 for

  12   identification as to the bill of Stanley Liebowitz; is that

  13   correct?

  14   A       I believe so, yes.

  15   Q       You have already testified as to the bills for Vincent

  16   Vasile?

  17   A       Yes.

  18   Q       And you did not review the psychological services;

  19   correct?

  20   A       I didn't.

  21   Q       You just testified as to the bill for Dr. Glenn

  22   Rosenberg?

  23   A       Yes.

  24   Q       Dr. Gutstein is a neurologist that saw Mr. Bauta a time

  25   or two after the accident?



                                         MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 122 of 311 PageID #: 26176


                             Mobin - direct - McElfish                     1421


   1   A     That's correct.

   2   Q     I will separately ask you, to the extent that you have

   3   seen his records and reports, is his bill reasonable and

   4   customary?

   5   A     Yes.

   6                 MR. McELFISH:   And I seek to move to admit just this

   7   portion of the exhibit.       Well, withdrawn.    Let me move on.

   8   Q     What is the bill for Dr. Gutstein?

   9   A     So, he -- Dr. Gutstein did an examination of Mr. Bauta

  10   and he also performed the diagnostic test, which was the upper

  11   extremity nerve conduction and electromyography.

  12   Q     Okay.    What is the bill for the services he provided?

  13   Well, withdrawn.

  14                 Are the bills for the services he provided

  15   reasonable and customary?

  16   A     Right.    So his neurological reports and patient

  17   encounters are reasonable and customary and the bill for the

  18   electrodiagnostic studies are also reasonable and customary

  19   value.

  20   Q     How much was the bill for Dr. Gutstein?

  21   A     So his encounter bill is $1,179.42 and the bill for the

  22   diabetic was $1,894.50.

  23   Q     And last but not least on that sheet, there is an invoice

  24   for an X-ray from Greater New York Radiology.          Have you

  25   reviewed that?



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 123 of 311 PageID #: 26177


                             Mobin - direct - McElfish                     1422


   1   A     I don't know the dates.      I can't tell you, but I believe

   2   I have.

   3   Q     Let me ask you this:      Is the amount indicated reasonable

   4   for a set of X-rays?

   5   A     Yes.    So usually for four to six views of cervical lumbar

   6   X-rays, that's a reasonable rate.

   7   Q     And how much is that amount?

   8   A     $580.68.

   9                MR. McELFISH:    I move to admit 339 subject to

  10   redaction just for the amounts just discussed and that

  11   specifically, Your Honor, because of duplication on the next

  12   page, 339-001.

  13                MR. MANNION:    No objection with that caveat.

  14                THE COURT:   Received.

  15                (Plaintiff's Exhibit 339-001 was received in

  16   evidence.)

  17                MR. McELFISH:    For the Court, Counsel, 342 are the

  18   records of Dr. Russo.       I believe they are already in.      I will

  19   skip those.

  20                Moving on to a new book.       Let's go to 343 for ID.

  21   Mr. Mannion, do you have one?

  22                MR. MANNION:    No, I do not.

  23                MR. McELFISH:    Going to 343 for identification, I

  24   believe that's also in.

  25   Q     Now, Dr. Mobin, look at 343 for ID, please.



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 124 of 311 PageID #: 26178


                             Mobin - direct - McElfish                     1423


   1   A     Yes.

   2   Q     These are the records for Dr. Gutstein you just testified

   3   about?

   4   A     That's correct.

   5                MR. McELFISH:    Plaintiff moves to admit.

   6                MR. MANNION:    No objection.

   7                THE COURT:   343?

   8                MR. MANNION:    344?

   9                MR. McELFISH:    344.

  10                THE COURT:   Received.

  11                (Plaintiff's Exhibit 344 was received in evidence.)

  12   Q     And 345 is the bill for Dr. Gutstein that we just

  13   discussed as part of the other exhibit; correct?

  14   A     That is correct.      This is the itemized bill for Dr.

  15   Gutstein's visits.

  16                MR. McELFISH:    Subject to redaction and duplication,

  17   plaintiff moves to admit Plaintiff's Exhibit 345-001 for ID.

  18                MR. MANNION:    No objection.

  19                THE COURT:   Received.

  20                (Plaintiff's Exhibit 345-001 was received in

  21   evidence.)

  22   Q     Let's go to Exhibit 351 for ID.        Can you identify this

  23   document, please?

  24   A     Yes.   This is the North American Partners Anesthesia.

  25   This is the anesthesia itemized billing for the surgery date



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 125 of 311 PageID #: 26179


                             Mobin - direct - McElfish                     1424


   1   of service May 27, 2015.

   2   Q      In fact, Dr. Mobin, if you look on the left side for date

   3   of service, it actually lists the two surgeries that Mr. Bauta

   4   had?

   5   A      Correct.   So May 27th and then subsequent to that, the

   6   date of service is June 1, 2015.

   7   Q      And if you go to the next page, 351-002 for

   8   identification, can you give the jury the amount for the

   9   anesthesia?

  10   A      So total bill is $14,563.50 for those two days of

  11   services.

  12                MR. McELFISH:    Plaintiff moves to admit 351.

  13                MR. MANNION:    Same objection as before, but with

  14   that caveat, we're okay with it.

  15                THE COURT:   Received.

  16                (Plaintiff's Exhibit 351 was received in evidence.)

  17                MR. McELFISH:    Same agreement, Mr. Mannion, as to

  18   352, 353 on the Barnert Surgery Center, admit and we figure

  19   out if it's duplicative.

  20                MR. MANNION:    Give me the numbers again, please.

  21                THE COURT:   352 and 353.

  22                MR. MANNION:    Agreed.

  23                THE COURT:   352 and 353 received.

  24                (Plaintiff's Exhibits 352 and 353 received in

  25   evidence.)



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 126 of 311 PageID #: 26180


                             Mobin - direct - McElfish                     1425


   1   Q     Now, at some point did -- withdrawn.

   2                 We have talked about Dr. Liebowitz and Dr. Capiola.

   3   These are doctors that Mr. Bauta saw earlier on in his

   4   treatment and care; correct?

   5   A     Yes.

   6   Q     At some point did Mr. Bauta go see a group of spine

   7   surgeons at New York Spine?

   8   A     Yes, he did.

   9   Q     And do you know who the doctors are at New York Spine?

  10   A     So Dr. Lattuga, Dr. Cordiale and there is a physiatrist,

  11   a Dr. Mikelis.

  12   Q     Okay.    And can you tell the jury, please, as an expert

  13   witness, what did these doctors at this facility do for him?

  14   A     So --

  15   Q     Using the date span.

  16   A     Sure.    So let me refer to my timeline here.       What I have

  17   is that the New York Spine Specialists, starting with Dr.

  18   Mikelis and Lattuga evaluated Mr. Bauta initially in 2013 and

  19   followed up care with Dr. Cordiale, which then summed up in

  20   two spine surgeries in May of 2014 and June of 2014 through

  21   postoperative care and treatment in 2017.

  22   Q     Now, to your knowledge, did Dr. Lattuga treat Mr. Bauta?

  23   A     I don't know.

  24   Q     Can you explain to the jury more specifically from a

  25   neurosurgeon's point of view what Dr. Cordiale did for Mr.



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 127 of 311 PageID #: 26181


                             Mobin - direct - McElfish                      1426


   1   Bauta from the time he first began to treat there in late 2014

   2   until the surgeries, six or eight months later?

   3   A     Sure.    From the very start of evaluation of Mr. Bauta

   4   with the New York Spine Specialists, the complaints of back

   5   pain and radiculopathy and neck pain are documented, and then

   6   the referral is done through Dr. Mikelis, and the spine

   7   specialist in the group, Dr. Cordiale, who goes through his

   8   evaluation of Mr. Bauta saying look, you know, you have back

   9   pain, radiculopathy, you have MRI findings that show objective

  10   nerve impingement, and you also have weakness in your leg on

  11   those nerves that we talked about, in the dermatomes that we

  12   talked about, which means that you're a good surgical

  13   candidate; however, let's try some interventions first.

  14                 So he prescribed lumbar corset, lumbar brace in

  15   particular, and LSO brace.       He prescribed medications,

  16   including muscles relaxants and narcotics, and he referred Mr.

  17   Bauta to pain management and brought Mr. Bauta back.           Mr.

  18   Bauta circled back to Dr. Cordiale because the other

  19   treatments have not helped to give him relief in terms of his

  20   back pain and leg symptoms.

  21                 Then Dr. Cordiale goes on through a very detailed

  22   report of foundation for need for surgery and he lists a

  23   number of reasons why Mr. Bauta is a surgical candidate.             One

  24   of them being that Mr. Bauta has failed the less invasive and

  25   conservative treatment:      Physical therapy, multiple injections



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 128 of 311 PageID #: 26182


                             Mobin - direct - McElfish                     1427


   1   facet blocks and epidurals.       He has failed medical therapy and

   2   medications that he was prescribed.         He has failed bracing.

   3               And he has objective findings on the MRI that

   4   explain his clinical symptoms, meaning his MRI, what you see

   5   on the films correlate with what clinically the physicians are

   6   detecting, weakness in the anterior tibialis, which is the

   7   muscle responsible for bringing the foot up, numbness in the

   8   patches of dermatomes that correspond to the nerve roots that

   9   are being compressed.      And he also cites other reasons.        He

  10   goes on and says, look, if you'd like to have surgery, you're

  11   a surgical candidate now.

  12               And, ultimately, Mr. Bauta signs on to have the

  13   surgery done.     And the surgery was performed in May of 2014,

  14   May 27th, I'm sorry, May 27, 2015, which included lumbar

  15   laminectomy at the L4, 5 and L5-S1 with pedicle screw

  16   fixation.    Those are special screws that span from the back of

  17   the spine through the front and there are rods that

  18   interconnect the screws together to hold the spine stable and

  19   fused.   And he also used a particular material called BMP and

  20   bone graft to mend those levels together.

  21   Q     And, Dr. Mobin, have you routinely done the same or

  22   similar surgery with those screws?

  23   A     I have, yes.

  24   Q     And did you bring an example of those screws with you

  25   today?



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 129 of 311 PageID #: 26183


                             Mobin - direct - McElfish                        1428


   1   A     Yes.

   2                MR. McELFISH:    Is there any objection?

   3                MR. MANNION:    I apologize, can I see them?

   4                MR. McELFISH:    You may.

   5                MR. MANNION:    Can we hit the side real quick.       I

   6   haven't seen them beforehand.

   7                (Sidebar held with the Court and counsel only.)

   8   BY MR. McELFISH:

   9   Q     Dr. Mobin, can you explain to the jury what you have in

  10   your hands, please?

  11   A     So I'm holding in my hand a sample of a pedicle screw rod

  12   construct that we use.       This is actually the type of material

  13   that I use in surgery.       I borrowed this from one of my reps

  14   and the way it is done, you can see it's a very stiff

  15   construct.    It's very strong.         Normally we were able to move

  16   the screws around.

  17                MR. McELFISH:    Excuse me, doctor.

  18                Your Honor, may he step down closer?

  19                THE COURT:   Sure.

  20                THE WITNESS:    I will try to speak loud.

  21   A     (Continuing) so this is a particular screw that has

  22   the -- you know, this is color-coded.           Not all of them are

  23   this color.    This is what's called a multi-axial pedicle

  24   screw, meaning that the stem of the pedicle screw can move in

  25   different directions.       The reason for that is because the



                                         MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 130 of 311 PageID #: 26184


                             Mobin - direct - McElfish                     1429


   1   spine has a curvature and we don't want to operate like this,

   2   bent forward, so we can actually adjust the angle of the

   3   screws.

   4                In this particular model, because the rod has

   5   already been set, the screw is fixed.         And if you notice,

   6   there's a curve here which tries to reconstruct the curve of

   7   the spine.    And these are the screws that we place into the

   8   spine.    And they come in different lengths, sizes and pitches

   9   of the screw.

  10                THE COURT:    Let the record indicate that Dr. Mobin

  11   is using the skeleton and the screws in a demonstrative way.

  12   A       So just to demonstrate to you where we put these screws,

  13   on the model itself, if you will notice, there are bridges

  14   that connect the back of the spine to the front of the spine.

  15   These bridges are called the pedicles.         So the screws have to

  16   be placed very precisely because the diameter of the screw is

  17   usually about 50 to 75 percent of the diameter of this bridge.

  18   So you can misfire.       If you misfire, you can hit the nerve and

  19   you can also hit the spinal canal itself.         You can pierce that

  20   tent that we talked about that's over the nerves in the

  21   tunnel.

  22                The way we do the screw placement, we use anatomic

  23   markers that tell us, because we can't really see the side of

  24   the spinal surgery, this is the view we have in the operating

  25   room.    So we have to find the anatomic locations for the entry



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 131 of 311 PageID #: 26185


                             Mobin - direct - McElfish                      1430


   1   point of the screw.      And then as Dr. Cordiale did in the

   2   operation, we use a machine called a fluoroscope.           It's a

   3   sophisticated X-ray machine that allows us to look at the

   4   spine in different angles.

   5                What I do in surgery, for example, I make the

   6   incision, I know where the facet joints are.          And the way we

   7   teach this to the students, medical students and the residents

   8   is that the lower vertebra is doing a high five and the upper

   9   vertebra is doing a low five, so there are two hands coming

  10   together.    The thumb is where we need to go for the screw

  11   placement.    That's the entry point.       So if you go too

  12   medially, you're going to breach medial and hit the nerve.            If

  13   you go too laterally, you're getting it air ball, like in

  14   basketball.    You're not getting in to the right trajectory.

  15   So it's a very precise location.        It's within really

  16   millimeters of difference that allows to us go in and place

  17   these screws where they need to be.

  18                And then we do what he is called an AP, which is

  19   frontal X-ray and a lateral X-ray, to make sure that the screw

  20   is not too deep to hit the aorta or the blood vessels in the

  21   front or pierce the valve.       Also we look in the frontal view

  22   to make sure it's not too medial or not going into the canal.

  23   So it is a pretty delicate way of doing this.          This is the

  24   gold standard.     These are the best instruments we have to

  25   stabilize the spine, because it gives us very rigid fixation



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 132 of 311 PageID #: 26186


                             Mobin - direct - McElfish                     1431


   1   and allows the spine, number one, to let the bone grow.

   2   Because if there's micromovement or movement of the spine, the

   3   bone grafts don't heal.      And that's why we need to have a

   4   stiff construct.     And it also allows to us reconstruct the

   5   spine.   So if somebody is bent forward or they have scoliosis,

   6   we can actually make them straight because these are very

   7   strong elements that we use.

   8   Q     How long are those, Dr. Mobin?

   9   A     So the length of the screw can vary depending on the

  10   anatomy of the patient.      We have a preoperative usually MRI or

  11   CAT scan that we can measure the length that we need before

  12   the operation.     So when we go to the operation, the reps bring

  13   the differing lengths of the screws.        And then we go anywhere

  14   from, for example, 30 millimeter, 3 centimeters depth all the

  15   way to 60.     So we have to choose the right length.

  16                 And then, similarly, the width of the screw can vary

  17   anywhere from four-and-a-half millimeter all the way to eight

  18   millimeter, which is -- it doesn't sound much, but those are

  19   smaller screws to very large screws, it looks like a bolt that

  20   we put in.

  21   Q     How heavy are they?

  22   A     They're very light.

  23   Q     Okay.    Now, how many of those did Mr. Bauta have in his

  24   spine?

  25   A     Initially, he had three on each side, a total of six.           On



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 133 of 311 PageID #: 26187


                             Mobin - direct - McElfish                     1432


   1   then on the revision, they had to take the left L5 pedicle out

   2   because the screw was close to the nerve.         So he ended up

   3   having five screws.

   4   Q     Is there a metal plate that goes over the top of those

   5   screws?

   6   A     It's actually a rod and there are two rods that hold the

   7   screw heads together.       So this construct has two screws but,

   8   in fact, at one side Mr. Bauta has three and on the other side

   9   he has two.    He's missing the middle one.

  10                MR. McELFISH:    Your Honor, at this time, plaintiff

  11   moves to admit the screws as an exhibit of Dr. Mobin's

  12   pre-marked exhibits of 403 for ID, we can make it 403-A.

  13                MR. MANNION:    Objection, Your Honor.

  14                THE COURT:   Sustained.

  15   Q     Now, Dr. Mobin, thank you.       You have seen the animation

  16   of the surgery that was done --

  17                MR. McELFISH:    And for the Court, counsel, and for

  18   the record, 377 in evidence.

  19   Q     -- of the surgery that Dr. Cordiale performed?

  20   A     Yes.

  21   Q     And do you have an opinion whether or not that animation

  22   appropriately represents how this particular surgery was done?

  23                MR. MANNION:    Objection, Your Honor.     Outside the

  24   scope of disclosures.

  25                THE COURT:   Can I have the question read back,



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 134 of 311 PageID #: 26188


                             Mobin - direct - McElfish                     1433


   1   please.    Actually, there are two.

   2                 MR. McELFISH:    I don't intend to show it.     I just

   3   want to get an answer from the witness to understand that he

   4   agrees with it and that he has reviewed it.

   5                 THE COURT:   Can I have the question read back.

   6                 (Record read.)

   7                 THE COURT:   I will overrule the objection.      You can

   8   answer.

   9   A     Yes.

  10   Q     And to your understanding, did Mr. Bauta continue to

  11   treat with Dr. Cordiale following these two surgeries?

  12   A     He did, yes.

  13   Q     Okay.    And do you have an understanding as to whether or

  14   not he's still treating with Dr. Cordiale?

  15   A     As of 2017, he still was.        In fact, there were two new

  16   set of MRIs that were ordered by Dr. Cordiale in follow up.

  17   Q     I believe that was October of 2017?

  18   A     I believe so.    That's correct.

  19   Q     All right.    And the EXHIBIT which comprises 354 for

  20   identification, specifically 354-0001 through 354-0092

  21   reflects your understanding of Dr. Cordiale and Dr. Mikelis'

  22   treatment and care of Mr. Bauta?

  23   A     That is correct.

  24   Q     Do you have an opinion, sir, as an expert witness and as

  25   a neurosurgeon as to whether or not that treatment and care is



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 135 of 311 PageID #: 26189


                                  Mobin - direct - McElfish                 1434


   1   reasonable and necessary for the injuries Mr. Bauta received

   2   in the bus accident?

   3   A       Yes.    My opinion is that the care was reasonable,

   4   necessary and related to the bus accident.

   5                   MR. McELFISH:    I believe 354 has been admitted

   6   already.       Your Honor, certain sections, just out of caution, I

   7   move to admit the set, subject to agreement by counsel, we

   8   make sure there's no duplication.

   9                   THE COURT:   Subject to the --

  10                   MR. MANNION:    May we have one second, Your Honor.

  11                   THE COURT:   Sure.

  12                   (Pause.)

  13                   MR. MANNION:    No objection with the same caveat.

  14                   THE COURT:   To the extent that it needs to be

  15   readmitted, we will receive it in evidence.

  16                   MR. McELFISH:    Thank you.

  17                   (Plaintiff's Exhibit 354 was received in evidence.)

  18   Q       Now, going to 355 for identification, Dr. Mobin, can you

  19   generally state what these exhibits are?

  20   A       So, 355 are the bills generated from New York Spine

  21   Specialists and it spans the timeline starting November 17,

  22   2014 through the last date in 2017, which appears to be April

  23   12th.

  24   Q       Okay.    Now, before we go any further, I want you to

  25   assume that Dr. Cordiale testified to this, and I believe it



                                            MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 136 of 311 PageID #: 26190


                             Mobin - direct - McElfish                     1435


   1   is in the records that you have reviewed, that Mr. Bauta was

   2   hospitalized from May 27th until June 5th.         Do you have that

   3   understanding in mind?

   4   A     Yes.

   5   Q     I'd like you to explain, before I finish with 355, I

   6   would like you to explain to the jury the difference between

   7   billing charge for a professional service and for a facility

   8   charge?

   9   A     Sure.    The facility charge is as its name applies.         It is

  10   the bill related to the hospital or the facility that the

  11   procedure is performed at.       So the professional bill is what

  12   the doctors bill on their own behalf in terms of the services

  13   that they provide to the patient.

  14   Q     Now, going to 355, the first page for identification,

  15   does this page contain the dates of service for work that

  16   doctors at New York Spine did for Mr. Bauta?

  17   A     Yes.

  18   Q     And as an example, for the X-rays and for the follow-ups,

  19   at least, for instance, prior to May 27th of 2015, are those

  20   charges reasonable and necessary?

  21   A     Yes, they are.

  22                 THE COURT:   What page are you looking at?

  23                 MR. McELFISH:   355-001.

  24                 THE COURT:   Could I have the question read back,

  25   please.



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 137 of 311 PageID #: 26191


                             Mobin - direct - McElfish                     1436


   1                 MR. McELFISH:   Let me withdraw the question, Judge.

   2   I will try to clear it up.

   3                 THE COURT:   Thanks.

   4   Q     So, Dr. Mobin, with respect to the service dates for

   5   November 14th, I believe that's March of '15, but there's a

   6   hole in it, and then some more March of '14 visits for

   7   follow-ups, the first three in line there, are those doctor

   8   visits?

   9   A     Right.    So the November 17, 2014 and then March of 2015,

  10   March 10th, I believe, those are follow-up visits and

  11   evaluations.

  12   Q     And for the amount billed for those particular individual

  13   services, is that in your view reasonable and customary?

  14   A     Yes.

  15   Q     The next one down, also with a March 10, 2015 date, does

  16   that appear to be an X-ray?

  17   A     It is, yes.

  18   Q     Is the amount associated with that reasonable and

  19   necessary?

  20   A     It is.

  21   Q     If you would, please, for the initial consult and the two

  22   follow-up visits, can you give the jury the amount of those

  23   services?

  24   A     Sure.    The amounts are $500 and then the two follow-ups

  25   for 700, and then the X-ray is $250, the additional follow up



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 138 of 311 PageID #: 26192


                             Mobin - direct - McElfish                      1437


   1   is $350.

   2   Q     Okay.    That occurred in May prior to surgery; correct?

   3   A     That is correct.

   4                 THE COURT:   Just to be clear, the two follow-ups are

   5   not 700 each?

   6                 THE WITNESS:   No.    Combined.

   7                 THE COURT:   They are 350 each, total of 700?

   8                 THE WITNESS:   That is correct.

   9                 THE COURT:   Thank you.

  10   Q     Now, the charges next down for 5/27/2015, do you

  11   understand those to be charges for professional services

  12   related to the surgery?

  13   A     Yes.

  14   Q     And before we get to the amount, can you explain to the

  15   jury your understanding of what arthrodesis posterior service

  16   would mean?

  17   A     So that's the actual placement of bone graft on the --

  18   what we call the fusion surface.          The doctor has to take a

  19   drill and take away the top surface of the bone to make what

  20   we call a bleeding bed for the grafts to be placed upon to get

  21   healed.    So that's the process of what we call decortication,

  22   which means we take the superficial layer of bone off and the

  23   process of putting bone graft on that surface is called

  24   arthrodesis.

  25   Q     Okay.    And the amount for that service is how much?



                                          MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 139 of 311 PageID #: 26193


                             Mobin - direct - McElfish                     1438


   1   A     The amount billed here, it is $20,000.

   2   Q     And assuming we get to the end of this and we can talk

   3   about the total, each of these are added up; correct?

   4   A     All these subsequent codes are added together to come up

   5   with a global fee.

   6               (Continued on following page.)

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 140 of 311 PageID #: 26194


                           Mobin, MD - direct - McElfish                   1439


   1   EXAMINATION CONTINUES

   2   BY MR. McELFISH:

   3   Q     So if you go to the next one, it also appears to be a

   4   charge for professional services during the surgery.

   5                 Can you explain to the jury what it is?

   6   A     Right.    So the next charge is for the additional level of

   7   arthrodesis.     So the arthrodesis code goes by level.        If you

   8   do the L4/5, which was done in this case, it's one code; and

   9   then when you go to the L5/S1 it will be the subsequent level,

  10   so it's the second code, and that's what that code is.           First

  11   one is 22612, and the subsequent code is 22614.

  12   Q     Okay, and that is a point I want to go back to.

  13                 The arthrodesis posterior has a specific billing

  14   code, correct?

  15   A     Yes.

  16   Q     And that is the first $20,000 charge you mentioned,

  17   correct?

  18   A     Yes.

  19   Q     And those billing codes are called CBTs?

  20   A     Right.

  21   Q     Okay.    And they correspond to particular procedures in

  22   the industry.

  23   A     They do.

  24   Q     And there is a different billing code used for the

  25   additional segment that you just testified about?



                         SAM     OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 141 of 311 PageID #: 26195


                           Mobin, MD - direct - McElfish                   1440


   1   A     That is correct.

   2   Q     So it has a separate CBT code for the work done by the

   3   surgeon?

   4   A     That is correct.

   5   Q     All right.    So going to the next one on the same surgical

   6   date, can you describe what the next one is?

   7   A     So the next one is the placement of the pedicle screw,

   8   which is the 22842 code.

   9   Q     And again, under the billing code guidelines, that has a

  10   separate number?

  11   A     That is correct.

  12   Q     And I think I missed something, but the three things

  13   we've talked about so far, the arthrodesis, the additional

  14   segment and the instrumentation, can you give the jury the

  15   amounts that were billed for those three services?

  16   A     Right.   For the arthrodesis, as I had mentioned earlier,

  17   was $20,000.    Billing the additional level was 20,000 as well.

  18   And the billed amount for the instrumentation was $20,000.

  19   Q     All separate $20,000 charges?

  20   A     Yes.

  21   Q     Going to the next page, which is 355, and I will -- I

  22   apologize, I will try to slow down with numbers.

  23                355-0002, also on the first surgical date, can you

  24   go to the next one?

  25   A     The next code under the same surgical date is 63047,



                        SAM      OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 142 of 311 PageID #: 26196


                             Mobin, MD - direct - McElfish                 1441


   1   which is the laminectomy code.

   2   Q       And the jury heard that's the bone removal during

   3   Dr. Cordiale's testimony?

   4   A       Yes.

   5   Q       And what is the amount that's billed under the code for

   6   that?

   7   A       The amount billed is 20,000.

   8   Q       Okay.    And go to the next item, please, and that date of

   9   service?

  10   A       Next item is 63048, which is the additional level of

  11   laminectomy.       They did an laminectomy at one level, which is

  12   the L4 laminate, and then the laminectomize on the L5

  13   laminate -- and the additional code is 63048.

  14   Q       And what is the reasonable and customary amount under the

  15   coding for that service?

  16   A       So the range is -- again, we see in these bills, they

  17   represent the higher ends of normal.          I would opine for the

  18   arthrodesis bill, $15,000, additional level is 7,500,

  19   instrumentation code is 15,000.          The laminectomy code, it's

  20   10,000.    The additional laminectomy code should be 5,000.

  21   Q       Okay.    And so if you don't mind doing that again.      And I

  22   apologize for the confusion.

  23                   The arthrodesis posterior that was originally the

  24   first item you talked about that was $20,000, you think should

  25   be?



                           SAM     OCR    RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 143 of 311 PageID #: 26197


                           Mobin, MD - direct - McElfish                   1442


   1   A     15,000.

   2   Q     15,000?    Okay.

   3               And the additional segment bill for $20,000, you

   4   think should be how much?

   5   A     It should be 7,500.

   6   Q     Instead of 20,000?

   7   A     Correct.

   8   Q     And the instrumentation, which is the implement of the

   9   items, was $20,000.      What do you think you it should be?

  10   A     It should be about 15,000.

  11   Q     Going to the next page, the laminectomy, the first part

  12   laminectomy billed at 20,000, what do you think is the

  13   reasonable and customary amount?

  14   A     The laminectomy should be about 10,000 for the initial

  15   level and then 5,000 for the subsequent level.

  16   Q     When you talk -- when we're talking about the subsequent

  17   level, you mean the $30,000 bill for the laminectomy?

  18   A     Right.

  19   Q     So instead of $30,000, it should be 5?

  20   A     Correct.

  21   Q     And going on down to the lumbar plexus, what is that,

  22   please?

  23   A     So the surgeons, when they go in, in order to insert the

  24   instrumentation or decompress the canal, they sometimes

  25   encounter adhesions or scars within the canal, itself.           The



                        SAM      OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 144 of 311 PageID #: 26198


                           Mobin, MD - direct - McElfish                   1443


   1   process of removing the scar and safely moving the nerve over

   2   so you don't pierce the nerve in the instrumentation course,

   3   or doing the discectomy part of the procedure is called

   4   internal neurolysis.      And the reasonable charge is anywhere

   5   between 7- to 10,000.      7,500 is a reasonable rate for that.

   6   Q     And internal neurolysis, can you describe that?

   7   A     The internal neurolysis, again, it's where the segment --

   8   additional segment for -- and then the charge of 4,500 is

   9   reasonable.

  10   Q     And the next one down, the autograft, can you explain

  11   what that is?

  12   A     So autograft is the process of taking bone away from the

  13   lamina or from other parts of the spine or sacrum and putting

  14   it over the sides of the spine.          And the charge is $10,000 for

  15   the autograft removal.      The reasonable rates are about

  16   anywhere from 7- to 8,000, so I would say 7,500 would be a

  17   more reasonable number.

  18   Q     Okay, and the fluoros -- there is an autograft and then

  19   there is an allograft.      What is the difference?

  20   A     So allograft is a graft that is obtained from outside

  21   sources.    Usually, it's a cadaveric bone or what we call

  22   biomaterial that we use in the surgery, itself.           The process

  23   of handling that tissue and preparing it and applying it to

  24   the bed of bone for fusion, it's called allograft or

  25   allografting.     And a reasonable rate for that is about 3- to



                        SAM      OCR      RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 145 of 311 PageID #: 26199


                           Mobin, MD - direct - McElfish                   1444


   1   5,000.    So I would say 4,000 is a more reasonable number for

   2   that.

   3   Q       And the next one is a fluoroscopy, which is the

   4   intrasurgical X-rays.

   5   A       Right.   So the fluoroscopy is what we just talked about.

   6   It is the process of obtaining X-ray throughout the procedure

   7   to ensure placement of the screws and proper decompression,

   8   making sure the alignment of the spine is properly

   9   reconstructed.     And the code here is for more than one hour of

  10   fluoroscopy, and the reasonable rate is about 1,500.           Their

  11   rate is about 3,000.

  12   Q       The repair wound complex?

  13   A       Right.   So this is a repair for lumbar wound or closure

  14   of a complex lumbar wound.       2,500, the charge is reasonable.

  15   Q       That is reasonable?

  16   A       Yes.

  17   Q       The next page, and I have to plead I don't know what this

  18   is.   This is another charge under another billing code for

  19   arthrodesis posterior?

  20   A       Yes.

  21   Q       Is that duplicative or is that an additional charge?

  22   A       That is duplicative.

  23   Q       And would that be true of everything on this page, since

  24   we just covered some of these things?

  25   A       Yes.



                         SAM     OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 146 of 311 PageID #: 26200


                           Mobin, MD - direct - McElfish                   1445


   1   Q     And let's go over to the next page.        I think everything

   2   would be duplicative down to the bottom half of the page where

   3   it begins with June 1st?

   4   A     That is correct.

   5   Q     Okay.    So on June 1st what was billed first?

   6   A     So the June 1st operation included the re-exploration of

   7   the spine.     The code for that is the 63042, for re-exploration

   8   and laminotomy.

   9                 So what was the question?

  10   Q     The question is, you're looking at the laminotomy for

  11   June 1st, which is the second surgery; is that amount billed

  12   reasonable and customary?

  13   A     So the reasonable amount for that would be about 20,000,

  14   for a redo exploration case, because it is more complicated

  15   than the 63047 code.

  16   Q     And by the way, is the second surgery as you understand

  17   it, the removal of the pedicle screw and the hematoma, is that

  18   reasonably necessary and related to the injuries received from

  19   the accident?

  20   A     It is a sequelae of the initial surgery, which was

  21   related to the subject accident.         So it's indirectly related

  22   to the bus accident.

  23   Q     Indirectly, but nonetheless related?

  24   A     Correct.

  25   Q     Okay.    So the 30,000 on that page, 355-0004, becomes



                         SAM     OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 147 of 311 PageID #: 26201


                           Mobin, MD - direct - McElfish                   1446


   1   20,000.    The next item is deeper complicated incision.

   2                What is that?

   3   A     So that's the code for irrigation and debridement, and

   4   $3,000 is a reasonable number for that.

   5   Q     Let's go to the next one, removal of the instrumentation.

   6   A     Correct.    So this is actually 2,500, which is the low end

   7   of normal, but that's a reasonable number.

   8   Q     And the next one is repair wound complex, 2,500.          Is that

   9   reasonable and customary?

  10   A     So this is a repair of a -- closure of a complex wound.

  11   And let me just make sure -- and that is a reasonable number

  12   for that, yes.

  13   Q     Then the last one is finishing out X-ray spine for $250

  14   reasonable?

  15   A     Yes.

  16   Q     Last page on this, we have some follow-up visits.          And if

  17   you could say -- if you could just take a look at them from

  18   July of 2015 up until January of 2017, can you say whether or

  19   not they are reasonable and customary in terms of just office

  20   visits and X-rays?

  21   A     Right.   So the rates at $350 for the follow-ups are

  22   reasonable and necessary.       And X-rays also at $250 are a

  23   reasonable and necessary part of the follow-up.

  24   Q     And what about other charges like med recs and NARR,

  25   N-A-R-R?



                        SAM      OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 148 of 311 PageID #: 26202


                            Mobin, MD - direct - McElfish                  1447


   1   A      I am not familiar with NARR.      I don't know what that is.

   2   Q      Okay.    Other than NARR on that page, is everything else

   3   reasonable and necessary, or is there something else that you

   4   don't recognize or agree with?

   5   A      So the med rec charges, those are charges for duplication

   6   or recreation of the records, and those are reasonable.

   7   Q      So the $52 charge is unrelated to the treatment?

   8   A      No, they're for the recreation of the records.         So

   9   printing of the records, I would say.

  10   Q      And the NARR, we don't know what it is, we'll take that

  11   out.

  12                  Everything else is reasonable and customary?

  13   A      Yes.

  14   Q      Okay, on the last page, it also appears to be, I guess,

  15   what you would call litigation charges or nontreatment

  16   charges?

  17   A      That is correct.

  18   Q      So those would not be related, reasonably related to the

  19   treatment and care, correct?

  20   A      That is correct.

  21   Q      Okay.

  22                  MR. McELFISH:   Now, at some point we'll be adding

  23   those up, but for now, what I would like to do is, given the

  24   testimony of Dr. Mobin, we would like to move into evidence

  25   355 for identification, subject to redaction and whatever we



                          SAM     OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 149 of 311 PageID #: 26203


                            Mobin, MD - direct - McElfish                  1448


   1   need to do to make sure that the records reflect the

   2   testimony.

   3                MR. MANNION:    I object to this particular exhibit

   4   based on the testimony, Your Honor.

   5                THE COURT:     Overruled.   We will receive it in

   6   evidence.

   7                (Plaintiff's Exhibit 355 was received in evidence.)

   8   BY MR. McELFISH:

   9   Q       I want to just go to 357-0006, which appears to be a more

  10   updated version of the bill.       So my apologies on that.

  11                Looking at the last page, looking at that page of

  12   the bill for these additional charges, those are not related

  13   or reasonably related to treatment and care, correct?

  14   A       Correct.

  15   Q       Let's go on over to the next book.

  16                MR. McELFISH:     Mr. Barmen, do you have the next

  17   book?

  18                (Pause.)

  19                MR. McELFISH:     May I proceed?

  20                THE COURT:     Yes.

  21   Q       Now, Dr. Mobin --

  22                MR. McELFISH:     What's the matter?

  23                THE COURT:     Nothing is the matter.    Go ahead.

  24                MR. McELFISH:     Sorry.

  25   Q       With respect to the hospital records and the surgery at



                          SAM      OCR    RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 150 of 311 PageID #: 26204


                           Mobin, MD - direct - McElfish                    1449


   1   Franklin Hospital, or otherwise known as North Shore Hospital,

   2   did you get a chance to review those records?

   3   A     I have, yes.

   4   Q     Okay, and would you agree with me that those records are

   5   almost a thousand pages or more?

   6   A     I know they're at least more than 700 pages.

   7   Q     Okay.

   8                 MR. McELFISH:    Well, for purposes of brevity, Your

   9   Honor, those exhibits were submitted to counsel and to the

  10   Court electronically because they are almost a thousand pages.

  11   BY MR. McELFISH:

  12   Q     Do you recall the exhibit, Dr. Mobin?

  13                 THE WITNESS:    Yes.

  14                 MR. McELFISH:    We move to admit the hospital

  15   records, Your Honor.

  16                 THE COURT:   What exhibit number is it?

  17                 MR. McELFISH:    They are 362.       They are not in the

  18   book because of their size.          I do not intend to go through

  19   them, just admit them as the hospital records.

  20                 MR. MANNION:    No objection, with the same caveat as

  21   before, other than there may be individual portions of that

  22   large, so we may need to talk about individual entries

  23   throughout.

  24                 MR. McELFISH:    So agreed.

  25                 THE COURT:   All right.      Received, 362.



                         SAM        OCR     RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 151 of 311 PageID #: 26205


                            Mobin, MD - direct - McElfish                  1450


   1                  (Plaintiff's Exhibit 362 was received in evidence.)

   2   BY MR. McELFISH:

   3   Q      And as I said before, do you have an understanding that

   4   Mr. Bauta was in the hospital for almost 10 days?

   5   A      That is correct.

   6   Q      Okay.    And if you turn now to 363 for ID, can you tell

   7   the jury what this is?

   8   A      Yes.    So 363 is the itemized bill from Franklin Hospital

   9   regarding the dates of service of May 27th, 2015 through

  10   June 5th, 2015.

  11   Q      And based on the individual breakdown of the services

  12   provided and your general understanding as a neurosurgeon, are

  13   the charges for the hospitalization for those 10 days

  14   reasonable and customary?

  15   A      Yes.

  16   Q      And can you tell the jury how much the hospitalization

  17   was?

  18   A      Total bill was $193,480.02.

  19                  MR. McELFISH:    And subject to redaction and other

  20   duplicative agreements and things we've discussed, plaintiff

  21   requests to move into evidence 363 for identification.

  22                  MR. MANNION:    With that caveat, Your Honor, no

  23   objection.

  24                  THE COURT:   Received.

  25                  (Plaintiff's Exhibit 363 was received in evidence.)



                          SAM        OCR   RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 152 of 311 PageID #: 26206


                           Mobin, MD - direct - McElfish                   1451


   1   BY MR. McELFISH:

   2   Q     And just a housekeeping matter.       If you go to 373-0001,

   3   previously, we had requested, Dr. Mobin, that you opine on the

   4   X-ray charges for Midtown Diagnostics and the number that you

   5   put into evidence was 1894.       373-1 is the backup for that

   6   charge.

   7               Do you see that?

   8   A     Right, yes.

   9               MR. McELFISH:    Plaintiff moves to admit 373-1 only.

  10               THE WITNESS:    Just to be clear, the Midtown

  11   Diagnostic charge here, this pertains to services of the

  12   doctors that evaluated Mr. Bauta, and these are the specific

  13   tests they did and the particular charges for those tests.

  14   It's not X-ray charges, in other words.          It's separate from

  15   the X-ray charges.

  16               MR. McELFISH:    Okay.

  17   BY MR. McELFISH:

  18   Q     And I believe on this issue, thankfully, last, but not

  19   least, we can go to 376 for identification.

  20               THE COURT:    363, is there any objection?

  21               MR. MANNION:    Just the first page of that,

  22   Mr. McElfish, 373?

  23               MR. McELFISH:    Yes, just for 373, page 1.

  24               THE COURT:    Yes.

  25               MR. MANNION:    No objection.



                        SAM       OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 153 of 311 PageID #: 26207


                           Mobin, MD - direct - McElfish                   1452


   1                THE COURT:   Received.

   2                (Plaintiff's Exhibit 373 was received in evidence.)

   3   BY MR. McELFISH:

   4   Q       Now, 376 has four pages in it.     What is Medicsurg?

   5   A       So the first page of Exhibit 376 is the itemized charge

   6   for anesthesia which was provided by Dr. Razudian (phonetic).

   7                MR. MANNION:    May we approach, Your Honor?

   8                THE COURT:   376?

   9                MR. McELFISH:    Yes.    It's tucked in the back of the

  10   book.

  11                MR. MANNION:    Can we approach briefly, Your Honor?

  12                THE COURT:   Sure.

  13                (Sidebar held outside the hearing of the jury.)

  14

  15                (Continued on the following page.)

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                        SAM        OCR      RMR   CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 154 of 311 PageID #: 26208


                           Mobin, MD - direct - McElfish                    1453


   1               (The following sidebar took place outside the

   2   hearing of the jury.)

   3               MR. MANNION:     I've been told by Steven that this

   4   particular 376 was not produced in discovery and not disclosed

   5   to us.   I have to admit I don't know one way or another on

   6   that issue.

   7               MR. SAAL:     We've never seen anything from Medicsurg.

   8   Nothing in any disclosure.         We never had an authorization for

   9   it.   The first we saw it was when it was listed in the

  10   pretrial order and we preserved the objection that it was not

  11   previously disclosed in the Rule 16 order.

  12               MR. McELFISH:     The service was provided adjacent to

  13   the Accelerated bills, the service that is indicated is

  14   included in the subpoenas that they have issued to both

  15   Barnard and Accelerated.         Once they see those records, they

  16   see the service.       It's in there.     You see if you look over

  17   here (indicating), that's where the service was performed at.

  18               MR. MANNION:     The issue is not the service --

  19               MR. SAAL:     But if those records were in the

  20   Accelerated records, we would have seen that.          The same way

  21   when we requested everything from Irfan Alladin's office, we

  22   received everything for Accelerated Surgical we received

  23   everything for Barnard.       We never saw this provider.

  24               THE COURT:     What was the service that was provided?

  25               MR. SAAL:     I believe Mr. McElfish said anesthesia.



                        SAM       OCR      RMR     CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 155 of 311 PageID #: 26209


                           Mobin, MD - direct - McElfish                   1454


   1   Is that correct?

   2               MR. McELFISH:    I believe it's anesthesia supplies.

   3   It's a vendor, yes.

   4               MR. MANNION:    Looks like the charge is by the minute

   5   because down here we have 19 minutes and the next one for

   6   15 minutes is a little bit less, and the next one for 33 is

   7   more.

   8               MR. McELFISH:    I can ask the doctor.

   9               MR. MANNION:    I mean --

  10               MR. McELFISH:    If he doesn't know, he doesn't know.

  11   If he knows, he knows.

  12               THE COURT:    Does this have dates of service also?

  13               MR. McELFISH:    Yes, because this was for each of the

  14   different pain management procedures, I would assume.

  15               MR. MANNION:    He could not have seen these before

  16   any of his depositions because we've never had them, but --

  17               MR. McELFISH:    Guys, I gotta get him off the stand

  18   at 4 o'clock.

  19               MR. MANNION:    I know.

  20               THE COURT:    Okay, I am not going to allow it if you

  21   didn't produce it in discovery.

  22               MR. McELFISH:    I don't know that that's true, but I

  23   don't have it right here.        Just because he says it, I don't --

  24               MR. MANNION:    I would be willing to do this, Your

  25   Honor, if you're okay with this, I mean without saying the



                        SAM       OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 156 of 311 PageID #: 26210


                           Mobin, MD - direct - McElfish                   1455


   1   numbers, but if you ask if these are reasonable and necessary

   2   and we find out they were produced in discovery, we can

   3   talk --

   4               THE COURT:    Give it to the jury?

   5               MR. MANNION:    Or give them the number.      And if

   6   they're not, then we don't.

   7               THE COURT:    That's fine.

   8               MR. McELFISH:    Sure.

   9               (Sidebar concluded.)

  10

  11               (Continued on the following page.)

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                        SAM       OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 157 of 311 PageID #: 26211


                           Mobin, MD - direct - McElfish                   1456


   1                 (In open court - jurors present.)

   2                 MR. McELFISH:   Proceed?

   3                 THE COURT:   Yes.

   4   BY MR. McELFISH:

   5   Q     Now, looking at 376 for identification, Dr. Mobin, are

   6   you able to tell what the service was that was provided?

   7   A     Yes.

   8   Q     Can you tell the jury what it was?

   9   A     These are the bills regarding the anesthesia services for

  10   Mr. Bauta's injections that were performed at Accelerated

  11   Surgical Center on four different dates of service.

  12   Q     And typically, in your experience, is this a service by a

  13   vendor that's different than the facility charge?

  14   A     That is correct.

  15   Q     Okay.    And if you just would answer this question,

  16   please.

  17                 The services that are indicated in these four

  18   documents and the charges that are associated with it, are

  19   they reasonable and customary?

  20   A     They are, yes.

  21   Q     And the service itself reasonable and necessary for the

  22   injuries received by Mr. Bauta in this bus accident?

  23   A     They are, yes.

  24                 MR. McELFISH:   And we reserve on the number.

  25                 THE COURT:   All right, received, subject to proof as



                         SAM      OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 158 of 311 PageID #: 26212


                           Mobin, MD - direct - McElfish                   1457


   1   discussed at the sidebar.

   2                 (Plaintiff's Exhibit 376 was received in evidence.)

   3   BY MR. McELFISH:

   4   Q     Now, Dr. Mobin, just switching gears for a second.

   5                 With respect to every medical treating record you

   6   have seen in this case, do you have an opinion for this jury

   7   as to whether or not all of the treatment and care Mr. Bauta

   8   has received as a result of this bus accident was reasonable

   9   and necessary for the injuries he received?

  10   A     My opinion is that they were reasonable and necessary and

  11   related to the injuries that Mr. Bauta sustained in the bus

  12   accident.

  13   Q     Okay.    And --

  14                 MR. MANNION:    I am going to object.    Excuse me, that

  15   was non-psychological?

  16                 MR. McELFISH:    Yes.    Let me rephrase.

  17                 MR. MANNION:    I just wanted to make sure.

  18   Q     Other than the psychological and neuropsychological care

  19   that Mr. Bauta received, do you have an opinion as to whether

  20   or not all of the other treatment and care that Mr. Bauta

  21   received from all of the doctors we've covered this morning,

  22   all the facilities, all the hospitals, were reasonable and

  23   necessary for the injuries he received in the bus accident?

  24   A     Yes.    Minus the psychological testing, the medical

  25   treatment rendered by the chiropractors, physical therapists,



                         SAM        OCR      RMR   CRR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 159 of 311 PageID #: 26213


                           Mobin, MD - direct - McElfish                   1458


   1   the orthopedic surgeons, neurologists and the spine surgeons

   2   were all reasonable, necessary and related to the subject

   3   accident.

   4   Q     And with respect to the bills, although we do not have a

   5   total figure right now for the jury -- we have to get together

   6   to get that -- the individual bills that you've seen and

   7   opined on before this jury, do you have an opinion as to

   8   whether or not those charges all taken together were

   9   reasonable and customary as you've seen them in the community?

  10   A     They were.    And, you know, we've gone through, I think,

  11   every single one line by line this afternoon and I've opined

  12   regarding the ones that I thought were reasonable and I've

  13   opined regarding the ones I thought they were a little bit on

  14   the higher end.

  15   Q     Dr. Mobin, have you seen Mr. Bauta personally?

  16   A     I have not.

  17   Q     And can you explain to the jury whether or not you needed

  18   to do that?

  19   A     Sure.

  20   Q     I will move out of the way.

  21   A     So my role here is really trying to explain from a

  22   neurosurgical expert's perspective the care, treatment,

  23   causation, and give you opinions on the radiology tests that

  24   they were done, and also provide you with rebuttal opinions.

  25                 I am not here as a treating physician.      I don't --



                         SAM     OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 160 of 311 PageID #: 26214


                           Mobin, MD - direct - McElfish                     1459


   1   there are no discussions or disputes regarding Mr. Bauta's

   2   condition.    At least ten doctors have seen him and across the

   3   board, every single physician or the chiropractors opined

   4   regarding the spinal injuries.       So I did not feel that I need

   5   to see Mr. Bauta and re-establish clinical diagnoses for him.

   6   So there was no need for me to see him as a physician.

   7                As an expert, I had all the data that was provided

   8   to the doctors that were involved with the care of Mr. Bauta,

   9   like Dr. Cordiale.     I had the imaging studies.         I had the

  10   actual records of the hospitals.         I had the actual information

  11   regarding the outcome of those treatments.

  12                So I am here today to put those, hopefully,

  13   together, from a neurosurgical expert's perspective and give

  14   you my best opinion.

  15

  16                (Continued on the following page.)

  17

  18

  19

  20

  21

  22

  23

  24

  25



                        SAM      OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 161 of 311 PageID #: 26215


                               Mobin - direct - McElfish                   1460


   1   BY MR. McELFISH:       (Continuing.)

   2   Q       Now you've had an opportunity to review the MRI films in

   3   forming your expert opinion?

   4   A       I have, yes.

   5                MR. McELFISH:      At this point in time, we have an

   6   agreement at this point with the defense that we can admit and

   7   publish the MRI films.

   8                MR. MANNION:    To publish?

   9                MR. McELFISH:      Well, then, let me back up and do it

  10   over.

  11   BY MR. McELFISH:

  12   Q       Dr. Mobin, have you seen the MRI films for the cervical

  13   and lumbar spine taken of Mr. Bauta in November of 2013?

  14                MR. MANNION:    We do, it's fine.

  15                MR. McELFISH:      Do what?

  16                MR. MANNION:    Agree admission of the publication.

  17                THE COURT:    Can I have the exhibit numbers please?

  18                MR. McELFISH:      Let me do it this way, Judge.    The

  19   exhibits were marked generally in the pretrial order as 320.

  20   They have not been individually marked, but I intend to do

  21   that now.    I can do it as we go through and give them a

  22   number.    They may have a number, but I don't know that they

  23   do.   We listed it as 320.

  24                THE COURT:    Okay.   We'll take them one by one then.

  25   We didn't admit them.       Are there only five of them?



                                  SN       OCR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 162 of 311 PageID #: 26216


                             Mobin - direct - McElfish                     1461


   1                 MR. McELFISH:      We have an agreement to admit.    Yes

   2   only five.

   3                 THE COURT:   I think you referred to them before as

   4   320-001 through 005 and we will stick with those numbers and

   5   they'll be received in evidence.

   6                 (Plaintiff's Exhibit 320-001 through 320-005

   7   received in evidence.)

   8                 MR. McELFISH:      If we can lower the lights, I'll try

   9   to move through them.      Is there any way to go any lower on the

  10   lights?

  11                 THE COURT:   No.

  12                 (Exhibit published.)

  13   Q     The first MRI, can you identify this for the record,

  14   Dr. Mobin?

  15   A     Sure, that is the MRI of the lumbar spine of Mr. Bauta

  16   and the date is November 7, 2013.

  17   Q     And this is shortly after the accident; correct?

  18   A     Yes.

  19   Q     Okay.    Now, which one of these views do you want to look

  20   at?

  21   A     So if you go to the upper right-hand corner, blow that

  22   up.   That will be very helpful.

  23   Q     And you can draw on your screen and then clear it on the

  24   right side.

  25   A     Okay.    So what we're looking at is the side-view of the



                                  SN        OCR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 163 of 311 PageID #: 26217


                              Mobin - direct - McElfish                      1462


   1   spine of Mr. Bauta.      This area here is what we call the

   2   subcutaneous fat which is bright.        This particular sequence

   3   also shows us the spinal fluid which is -- I'm drawing an

   4   arrow here, if I can see if this works.           It doesn't.   That's

   5   an arrow supposedly.      Okay, so the arrow that I'm trying to

   6   draw the line to there's a white stripe of fluid that you can

   7   see, that's basically spinal fluid and it's water and it's

   8   bright on this particular sequence.

   9                So, fluid is bright and then what we're looking at

  10   is the center part of the discs which are bright.           That is

  11   normally what we like to see in every single level except for

  12   L5/S1 which is the last cushion between the last lumbar

  13   vertebrae and the top of the sacrum which is right here.            At

  14   the top of the sacrum, this structure looks like the ice cream

  15   cone.    This is the top of the ice cream cone and that's where

  16   the disc is having problems.

  17                If you focus on this particular area here, that

  18   reveals some interesting findings.        Can you focus on that?       Is

  19   it possible to blow that up or no?

  20   Q       Let me see.

  21   A       Perfect.   So now what we're looking at is the disc or the

  22   cushion between the two vertebrae, in particularly this area

  23   is now displaced.     It's pushed into the spinal canal and it is

  24   so much so that if you look at this dark line here, that is

  25   the posterior longitudinal ligament.        It's a ligament that's



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 164 of 311 PageID #: 26218


                             Mobin - direct - McElfish                     1463


   1   behind the vertebrae and it's being lifted by this structure

   2   which is the herniated disc.       So the herniation right here is

   3   lifting this band of tissue which is the PLL and you can see

   4   the PLL here being in close proximity to the other discs and

   5   the other vertebrae there; so all of these.

   6                 And the other thing we see is if you look at the

   7   disc above at L4/5, it has retained some of the water content.

   8   It's bright on this sequence and if you look here, you can see

   9   a -- just a hint of the white signal within the disc.           And if

  10   you go to the prior image which was the upper left-hand side,

  11   you can actually trace the -- you can actually trace the white

  12   signal through the disc.       I'm trying to draw but the arrows

  13   are not coming out nicely.       This particular arrow shows there

  14   is still -- you can actually see the nucleus or the center

  15   part of the disc herniated through the posterior aspects or

  16   the back of the discs which is the increased signal within

  17   that portion of the disc and that's a sign of a recent

  18   herniation within weeks and months of this image.

  19   Q     Okay.    This is called the sagittal view?

  20   A     That's the side or sagittal view.        That's correct.

  21   Q     What would you like to look at next on this MRI?

  22   A     So this particular MRI has another page.         If you go to

  23   the next page, then we can look at the axial images of the

  24   L5/S1.

  25   Q     Is it this page, bottom left?



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 165 of 311 PageID #: 26219


                             Mobin - direct - McElfish                     1464


   1   A     No, it's another page.

   2               THE COURT:    This is 320-001.

   3               MR. McELFISH:      I don't see another page for this.

   4   A     Does it move up?

   5   Q     Yes, sorry.

   6   A     The right upper hand side if you can blow up from here to

   7   here, that would be great.        Fantastic.   So this is the axial

   8   or the bird's eye view of the spine and the structure here

   9   that we see is not supposed to be here.           That is part of the

  10   nucleus that is now secluded.       It's inside of the spinal canal

  11   and it's touching the nerves as they try to exit.           This is the

  12   thecal sack, or the tent within the tunnel, and those dots are

  13   the nerves going through the canal.        The disc is compressing

  14   and effacing the covering of the nerves.           And if you go to the

  15   prior image, which was the upper left-hand corner image and

  16   blow up this area here.

  17   Q     Too much?

  18   A     Yes, a little bit higher up.       That's fine.     So now what

  19   we can see is that the nerve exits.        This is the area that the

  20   nerve has to go out from to go down into the spine.           This area

  21   is completely shut off.        This area is completely shut off and

  22   this is the area of the disc that's herniated into the canal.

  23   We have the extruded discs which is central stenosis or

  24   central narrowing and then we have narrowing on both sides of

  25   the canal where the nerves have to exit the canal in order to



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 166 of 311 PageID #: 26220


                             Mobin - direct - McElfish                     1465


   1   get to the legs.

   2   Q     Now briefly, Dr. Mobin, while this image is up and in

   3   brief rebuttal form, Dr. Casden for the defense, orthopedic

   4   spine has indicated he agrees there is lateral compression in

   5   those areas; correct?

   6   A     Yes.

   7                 MR. MANNION:   Objection.

   8                 THE COURT:   Overruled.

   9   A     That's correct.

  10   Q     And also the defense radiologist, Dr. Provenzale, has

  11   also indicated that the areas you have circled are tight but

  12   he denies compression.

  13                 THE COURT:   You reviewed their reports?

  14                 THE WITNESS:   I did.

  15                 THE COURT:   Okay.

  16   Q     Do you recall?

  17   A     I did, yes.    And I do recall, yes.

  18   Q     Okay.    So are they compressed or are they just tight?

  19   A     Well, we can answer that by looking at a normal level --

  20   let me see if I have an example of that.

  21   Q     Do you have a comparative level?

  22   A     If you go back to the first page and if you blow up this

  23   particular image.

  24   Q     The bottom left?

  25   A     Yes.    Okay, so this is the L4/5 level which is less



                                  SN      OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 167 of 311 PageID #: 26221


                             Mobin - direct - McElfish                     1466


   1   problematic but does show compression as well.          Here what we

   2   see is that there is still at least a sliver of opening for

   3   the nerves to go out.      The nerves have to exit through what we

   4   call the subarticular space.       This is the articular region or

   5   the facets.    There's some opening here and some opening there.

   6                But if you go back to the L5/S1 we see it's

   7   completely compressed.      That's where the nerve has to exit in

   8   order to go to the target area and the other level there's

   9   really no room left.      So, I mean, you can see it -- you don't

  10   have to be a radiologist.       You can clearly see that there's

  11   this material in this area.       This area, this area, this air,

  12   this area, that are not supposed to be there and it's

  13   compressing on the pathway for the nerve because the nerves

  14   have to clearly go out and come down from these the areas into

  15   the legs and they seem compressed.        So I don't think there's

  16   an debate on the image.

  17   Q     Let me ask you this, going back just to the first page,

  18   and let's use this as an example, we had some discussion with

  19   Dr. Cordiale briefly about disc height and disc height

  20   hydration.    Can you explain that?

  21   A     So if you look at the spine and the lumbar region, these

  22   are inner vertebral discs that I'm circling and they have

  23   normal hydration and normal height.        The L5/S1 has more of a

  24   triangular shape so it shows normal disc height in the front

  25   and decreased disc height in the back because part of the disc



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 168 of 311 PageID #: 26222


                             Mobin - direct - McElfish                     1467


   1   is ruptured and it's going into the canal.         There's a

   2   mechanical disadvantage.       The vertebrae is actually slipped

   3   backwards and the spondylolisthesis is one of the findings

   4   that we have.

   5                So if you were to draw a line in the front of the

   6   spine you -- so if you were to draw a line in the front of the

   7   spine, they all line up.       If you were to draw a line in the

   8   back of the spine there's a little slippage there.           I'm sorry

   9   the line is a little squiggly but what I can tell you is

  10   that -- I can't erase this now, but the vertebrae.           This

  11   particular vertebrae is slipped back relative to this

  12   vertebrae which is in its normal position.         And that's because

  13   there's a mechanical disadvantage.        Part of the disc is

  14   herniated.    It's inside of the canal and the disc -- the

  15   vertebrae slips backwards.

  16   Q     And what does it tell you about all the levels above L4

  17   that are hydrated with normal disc height?

  18   A     So what it tells me is what I've said in my supplemental

  19   report as a rebuttal to the other experts.         They're saying

  20   that the spine is riddled with degenerative conditions,

  21   spondylosis is the term they used.        It's not the case.     The

  22   discs are of normal height and hydration in the remainder of

  23   the spine, but there are problems in terms of actual disc

  24   herniation and protrusion at the L5/S1 and L4/5 to a lesser

  25   extent.    But I wouldn't say it's a spine that's completely



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 169 of 311 PageID #: 26223


                               Mobin - direct - McElfish                   1468


   1   riddled with degenerative changes.

   2   Q       If you can take the colors off for a second.

   3   A       I can't.

   4                THE COURT:    Why don't we take a quick break and I'm

   5   going to reboot the system.

   6                (Jury exits.)

   7                (Recess taken.)

   8                (Jury enters.)

   9                MR. McELFISH:      May I have the lights all the way

  10   down?

  11   BY MR. McELFISH:

  12   Q       NOW, where we were, Dr. Mobin.     This is a blowup of the

  13   L5/S1 for the lumbar spine from October of 2013 and what I

  14   wanted to ask you before the break was can you tell the jury

  15   why this disc level here is different than the other disc

  16   levels.

  17   A       Sure, so what we see on this blow up is the L4/5 disc at

  18   the very top which is right up here and that's a cuboidal

  19   shaped disc.       The L5/S1 has more of a triangular shape, a

  20   wedge shape.       And what's happened is there's a portion of the

  21   disc that's herniated in the back and the vertebral level

  22   loses it's height, particularly in the back and the vertebrae,

  23   the L5 vertebrae is slipping relative to the S1 vertebrae.

  24                If I draw a line in the back of the spine here and

  25   draw a line in the back of the spine there, there is a



                                  SN       OCR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 170 of 311 PageID #: 26224


                             Mobin - direct - McElfish                     1469


   1   two-to-three millimeter slippage of the vertebrae which is due

   2   to this traumatic disc herniation.

   3   Q     I was going --

   4   A     Go ahead.

   5   Q     I was going to ask you, do you have an opinion as to

   6   whether or not this particular levels herniated as a result of

   7   trauma or something else?

   8   A     So, based on the history that's relevant or evident in

   9   all the records, based on all the care and treatment that

  10   Mr. Bauta has received in the post-accident events that's

  11   taken place and also the MRI findings.         Again, I direct your

  12   attention to this particular area, which is -- the part of the

  13   disc that shows increased signal and that's the very important

  14   finding in terms of recent trauma, recent herniated disc.

  15               If this was a longstanding herniated disc it would

  16   be calcified and dark in appearance but it is more likely that

  17   the herniation occurred, as I said, within weeks or two months

  18   of this MRI.

  19               THE COURT:    Is this a different MRI than you were

  20   showing to Dr. Mobin previously?

  21               MR. McELFISH:      No, this is November of 2013.

  22               THE COURT:    Okay.

  23               MR. McELFISH:      Lumbar spine.

  24               THE COURT:    So it's the first one.

  25   Q     And to be clear, Dr. Mobin, you are talking about these



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 171 of 311 PageID #: 26225


                             Mobin - direct - McElfish                     1470


   1   white signals right here; right?

   2   A     Right, so -- well, that's the pre-signal which is if you

   3   compare this level to the L5/S1, there's loss of signal.            If

   4   you blow that up -- so you can actually trace one of the lines

   5   here that goes into the disc which tells us that the nucleus

   6   is going into the disc but there's actually a portion of the

   7   disc which I'm drawing to draw or circle for you right there

   8   that shows increased signal and that's consistent with a

   9   herniated disc.     So you can actually see a wedge of disc

  10   material right there and I'm trying to see if I can draw it

  11   better.    It's hanging off of the disc and there's also an

  12   increased signal within the portion that's herniated.

  13                Those are relatively important signs to determine or

  14   age the herniation as far as the just pure imaging is

  15   concerned.    If you listen to the patient, if you look at the

  16   records.     It's very evident that his pain started within a

  17   week of the collision in terms of both back and leg pain which

  18   is consistent with the MRI finding.

  19                MR. McELFISH:     Now, Your Honor, moving forward to

  20   the next image it's going to be the February 2015 MRI just

  21   before surgery.     We can mark that as 322.

  22   Q     Which image, Dr. Mobin?

  23   A     We can look at the sagittal image there, if you want to

  24   blow that up on the left upper hand side, yeah.          So the disc

  25   herniation on this particular image, what it shows it that we



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 172 of 311 PageID #: 26226


                             Mobin - direct - McElfish                     1471


   1   still see a herniated disc at the L5/S1 level.          It's not as

   2   large as the one we saw prior in the 2013 image and this

   3   particular image is down to 5 millimeters from the prior image

   4   which was 10 to 12 millimeters and that shows regression or

   5   decrease in size of the herniation in the two-year interval.

   6   Q     What does the medical word "resorption" mean?

   7   A     Resorption is the medical terminology we use to indicate

   8   that the disc herniated material that is starting to absorb or

   9   the body is trying to break down, that part of the disc which

  10   is displaced is in the canal.

  11   Q     And does that explain the reduction in size?

  12   A     Yes.

  13   Q     And how large was the herniation in October of --

  14   withdrawn.    How large was the herniation at that level in

  15   November of 2013 by measurement?

  16   A     It was about 10 to 12 millimeters.

  17   Q     And in the scheme of things, is that a herniation you see

  18   on a regular basis or is that unusual?

  19   A     That's a large herniation.        It's not usually seen

  20   randomly on MRIs?

  21   Q     Is there any other image relative to the February 15

  22   images?

  23   A     So the axial images -- if you blow up this particular

  24   image, you can see the nerve compression both in the center

  25   part of the spine and also in the lateral part of the spine.



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 173 of 311 PageID #: 26227


                               Mobin - direct - McElfish                       1472


   1   The white arrows that are placed on this image are to describe

   2   or bring your attention to the nature of the disc herniation.

   3   This is the material that's coming into the canal and it's

   4   compressing the nerves and is still present on the 2015 study

   5   after the interval time has passed.             So although the disc has

   6   decreased in size in the center portion, the areas of the

   7   nerve exits are still present which makes sense why Mr. Bauta

   8   is still having pain at this point.

   9   Q       Going to the next image which will be the -- let's do the

  10   5/31/15, post-April scan?

  11                   THE COURT:   320-3?

  12                   MR. McELFISH:     Yes, 320-3.

  13   A       So there should be another page to that image.          If you go

  14   to the next page it's perfect.

  15   Q       Which one?

  16   A       Exit.    This image.      The upper left-hand one, yeah.       So

  17   these are the postoperative images, CAT scan images of

  18   Mr. Bauta's back after the surgery.             The image, there are

  19   studies performed on May 31, 2015.          What it shows is that lack

  20   of what we're supposed to see.          There's no more bone in this

  21   area.    This is the laminectomy that was performed by

  22   Dr. Cordiale at the L5 level and partial S1 level and partial

  23   L4 level.       So from the bottom of the L4 to the top of the S1

  24   is missing.       That's where the laminectomy was performed and if

  25   you go back to the other sagittal image, you will see the



                                    SN       OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 174 of 311 PageID #: 26228


                             Mobin - direct - McElfish                     1473


   1   screw placement.     These are the actual screw material that we

   2   show or we saw earlier in my deposition -- in my testimony.

   3   We saw the material.

   4               This is exactly the construct that is displayed

   5   here.   These screws are going through those bony channels we

   6   talked about earlier.      Those are the pedicles and this is the

   7   back.   This is the front of the screw which is traversing the

   8   spine from back to front.

   9

  10               (Continued on the following page.)

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 175 of 311 PageID #: 26229


                             Mobin - direct - McElfish                     1474


   1   DIRECT EXAMINATION

   2   BY MR. McELFISH: (Continuing)

   3   Q     Briefly, let's go to the next one, which is 6115, it is

   4   an operative X-ray.      I'm sorry, 324.

   5   A     If you will look at this particular image --

   6   Q     Which one?

   7   A     The left upper-hand.      So this particular image is after

   8   the June 1, 2015 surgery where they removed the L5 pedicle on

   9   the left-hand side.      We know this is on the back because this

  10   is L for left.     This is the right-sided construct, which shows

  11   the L4 and L5 and S1 screws in place.         It shows a correct

  12   alignment of the spine and it looks fine.

  13               And then if you go to the side view or the sagittal

  14   view, which is this image --

  15   Q     On the right?

  16   A     Right upper-hand side, yes.

  17               So this is the radiographic X-ray of the lumbar

  18   spine of Mr. Bauta on June 1, 2015, and we can see the upper

  19   pedicle screws, the L5 pedicle screws, and then the S1 pedicle

  20   screws in place.     And these are the rods that hold the spine

  21   and has the correct lumbar lordosis or lumbar curvature THAT

  22   we like to recreate when we put instruments in.

  23   Q     Last but not least, let's go to the early MRI of the

  24   cervical spine or of the neck, that will be 320-5 in evidence.

  25   This is from November 13th, Dr. Mobin, which view would you



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 176 of 311 PageID #: 26230


                             Mobin - direct - McElfish                     1475


   1   like to discuss?

   2   A     If you go to the left upper-hand corner, the sagittal,

   3   side view of the neck.      What we are seeing here is that there

   4   are some bulges at C5-6 in particular, and C6-7 levels, show

   5   minor bulges but no definitive spinal cord compression.

   6               And if you go to the axial views or the topdown

   7   views, this is the C3-4 level, we're looking at the top to

   8   bottom, again, those are the areas that the nerves have to

   9   exit from and we can see the opening.         It is mildly stenotic

  10   or narrowed on the left-hand side.

  11               And if you go to the C5-6 level, which I believe is

  12   on the next page.

  13   Q     Which one?

  14   A     The left upper-hand.      And this particular study shows

  15   that there's more narrowing on the left-hand side compared to

  16   the right-hand side, which is consistent with the radiologist

  17   who read the report from the Precision Imaging.          But, again,

  18   the spinal cord itself is normal.         There's no abnormal signal.

  19   We can see the spinal fluid around the spinal cord, which is

  20   good in terms of what it shows.

  21               Mr. Bauta does have a disc protrusion at the C6-7

  22   level, which is mostly central.        And that's the next image on

  23   the right upper-hand side.

  24               And just for comparison of internal control, this is

  25   what normally we like to see.         This is the opening for the



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 177 of 311 PageID #: 26231


                             Mobin - direct - McElfish                       1476


   1   nerve.   The nerve has to exit and go to the arm and that's

   2   normal as opposed to the other side, which is narrowed.            But

   3   generally this protrusion in the center or bulge in the center

   4   does not comprise the spinal cord and it appears to be okay.

   5               MR. McELFISH:    Okay, I believe that's it.       Your

   6   Honor, can we have the lights, please?         Thank you.

   7   Q     Now, Dr. Mobin, in the time that I have remaining, I have

   8   some additional questions to ask you, do you believe based on

   9   the records and the films that we have seen that this bus

  10   accident traumatically caused a herniated disc in Mr. Bauta's

  11   low back?

  12   A     That's my opinion, that to a reasonable degree of medical

  13   probability with all of the records that I have seen, all of

  14   the imaging studies and the history provided by Mr. Bauta to

  15   all of the physicians involved, the bus accident is the most

  16   likely event that caused the traumatic disc herniation.

  17   Q     I know we haven't talked a lot of about the neck injuries

  18   and the neck treatment, but did he have a neck injury and did

  19   he treat?

  20   A     He did.   I believe he had a sprain and strain and also

  21   what we call cervical whiplash where the facet joints in the

  22   neck get injured and he was properly treated for that.           He

  23   also had herniations in his neck, but they were not as severe

  24   as the lower back.

  25   Q     I see.    Were those injuries to Mr. Bauta's cervical spine



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 178 of 311 PageID #: 26232


                             Mobin - direct - McElfish                     1477


   1   in your opinion as an expert neurosurgeon causally related to

   2   the bus accident on October 9, 2013?

   3   A      They are, yes.

   4   Q      And you believe that to a reasonable degree of medical

   5   certainty?

   6   A      That's correct.

   7   Q      Have you been provided with any records of Mr. Bauta's

   8   history before the accident?

   9   A      I was.   I reviewed several records from Claxton Hospital.

  10   Q      Can you tell the jury in summary fashion what the sum and

  11   substance of Mr. Bauta's medical history was prior to this

  12   collision?

  13   A      So the sum and substance of that is that there are not

  14   that many prior histories in terms of back pain or

  15   radiculopathy.     There are sporadic entries, meaning that there

  16   are few entries regarding back pain in the Claxton records.

  17   One of them is mostly related to a bout of pneumonia Mr. Bauta

  18   had.   He was treated for pneumonia.        They actually obtained a

  19   chest X-ray from him.      They do X-rays of his spine.

  20   Q      What was he treated for on that visit?

  21   A      He was treated for pneumonia.

  22   Q      And that was inn I believe in March of 2009?

  23   A      That is correct.

  24   Q      Have you seen, Dr. Mobin, any other indication anywhere,

  25   in any of the records that Mr. Bauta ever had a back complaint



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 179 of 311 PageID #: 26233


                             Mobin - direct - McElfish                     1478


   1   or a back injury or back treatment prior to this accident in

   2   October of 2013?

   3   A     Not besides what I just said.

   4   Q     And the lack --      withdrawn.

   5                 Just to make sure it is covered, have you ever heard

   6   or seen where Mr. Bauta ever treated for any kind of back or

   7   neck problem of any kind, but particularly with pain

   8   management, physical therapy, chiropractors, surgeons, MRIs

   9   prior to this accident?

  10   A     No, I have not.      No.

  11   Q     Did you have an opinion, sir, as to whether or not Mr.

  12   Bauta is going to need future medical care?

  13   A     I do.    I believe he will require medical care in the

  14   future.

  15   Q     And in connection with future medical care, have you

  16   reviewed a life care plan by Mr. Provder?

  17   A     I have.

  18   Q     Do you agree, to the extent that the services contained

  19   in the report are within the scope of your qualifications,

  20   that the items he indicated would be reasonably needed?

  21                 MR. MANNION:   Objection.

  22   A     Yes.

  23                 THE COURT:   Overruled.

  24   A     The objects that Mr. Provder has indicated in his report

  25   as far as the musculoskeletal and spine is concerned is within



                                        MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 180 of 311 PageID #: 26234


                             Mobin - direct - McElfish                     1479


   1   my scope and I agree with him.

   2   Q     Now, can you tell the jury that from a neurosurgery point

   3   of view and a spinal surgery point of view exactly what

   4   medical care you believe Mr. Bauta will need in the future

   5   over his life expectancy?

   6   A     Sure.    Just to set the stage where we are with Mr. Bauta

   7   is that he has five screws and two rods in his back and we

   8   tell our patients that after fusion you're not going to be the

   9   same, you're hopefully going to be better than what you're now

  10   in terms of your pain, but you're going to have rods and

  11   screws and metal in your back.        In terms of future treatment

  12   for Mr. Bauta is several fold, number one, he continues to

  13   have pain.     He's not somebody who is completely cured from his

  14   pain; hence, he needs to have access to spinal specialists

  15   like Dr. Cordiale for follow-up visits to make sure that the

  16   screws don't have problems, like there is screw breakage that

  17   can occur.

  18                 More importantly, when we fuse the spine, again, the

  19   purpose of the spine is to move.        That's how we get

  20   information about our surroundings.         If we were to stick, we

  21   would be eaten by tigers back in the evolutionary times, so we

  22   need to be able to get information from our surroundings.

  23   Once we mend or fuse two or three vertebral levels together,

  24   what happens is the force is now transmitted to the level

  25   above.   Generally, the level above and level below the fusion



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 181 of 311 PageID #: 26235


                             Mobin - direct - McElfish                     1480


   1   will experience what we call increased pressure.          There's a

   2   term called intradiscal pressure.        If you look at the disc and

   3   you actually measure the pressure, if you fuse the spine, the

   4   pressure in the level above rises.          It's a phenomenon called

   5   stress riser.     And what does that do?       What it does is it

   6   causes earlier breakdown of the disc.          In other words, it is

   7   an accelerated degeneration, and the term for that we use is

   8   the adjacent segment disease.

   9               So there's entity that we discuss at our conferences

  10   to try to avoid because the surgery has a side effect and

  11   that's adjacent segment disease.        So he needs to have access

  12   to spinal specialists, spine surgeons, pain management

  13   specialists in particular, because what happens is the level

  14   above the fusion, the facet joints are the first to go.            They

  15   are going to be inflamed first because they are more delicate

  16   and have more pressure on them, and he needs to have physical

  17   therapy for that, medical therapy for that, facet injections

  18   and rhizotomy, similar to what he had prior to the surgery, to

  19   try to delay another surgery for him as long as possible.

  20               Ultimately, because of his young age, he has 40, 50

  21   years to go, there is to a reasonable degree of medical

  22   certainty that the adjacent segment disease will occur in him.

  23   And of the subsets of patients that get adjacent segment

  24   disease, there are a preponderance of literature that tell us

  25   they will require surgery for it.        So the coded rate is



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 182 of 311 PageID #: 26236


                             Mobin - direct - McElfish                     1481


   1   anywhere from three to six percent per year that the adjacent

   2   segment disease will occur.       And at 10 years, the papers show

   3   us it is about 36 percent of patients requiring surgery.            So

   4   if you extend that out to 20 to 30 years, I can tell you to a

   5   reasonable medical certainty it would require another surgery

   6   in the future.

   7   Q     And you're referring to the lumbar spine?

   8   A     That is correct.

   9                 MR. McELFISH:   Okay.   Now, small screens, Judge,

  10   please, just in case it is still stuck on public.

  11   Q     Going to, for identification, 403-0110, can you tell the

  12   jury, please, Dr. Mobin, what specific items you believe Mr.

  13   Bauta will need and what you believe the costs are --

  14                 THE COURT:   Check your thing, please.

  15                 MR. McELFISH:   It's me.   I'm sorry, I don't publish

  16   until you're ready.

  17   A     Sure.    So the follow-up care with spine specialists at

  18   least once a year for his lifetime.         I've written here $700

  19   per visit, which includes the follow-up visit and also review

  20   imaging studies.

  21                 Pain medications, narcotics, muscle relaxants and

  22   anti-inflammatories, cost $2,000 per year.         Costs for other

  23   classes of medication, in particular, Naproxen, Celebrex, and

  24   antiinflammatory medications at $2,000 a year.          Physical

  25   therapy, which is 20 sessions annually.         That's $3,000 a year



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 183 of 311 PageID #: 26237


                               Mobin - direct - McElfish                   1482


   1   cost.    Pain management follow-ups are 650, which will include

   2   review of imaging studies.

   3                And then we talked about facet blocks, facet and

   4   rhizotomy, similar to what he has had before.          And the cost

   5   for the facet blocks is 18,000.        That's inclusive of the

   6   facility, anesthesiologist, and the surgeon who performs the

   7   procedure, and that's for two sets.

   8                And the rhizotomy, it's $15,000 for one set of the

   9   cervical and lumbar, meaning $15,000 for each anatomic

  10   location.

  11                And imaging studies of MRI, I have here $2,000 per

  12   study.    And ultimately, lumbar fusion for the level above,

  13   extending that, which will occur probably in the next tend to

  14   20 years, and that's 180,000.

  15   Q       And you have checked Mr. Provder's report to make sure

  16   those items are included?

  17   A       Yes, I did.    They are included.

  18   Q       All right.    Do you believe in your expert opinion that

  19   Mr. Bauta, A, needs a cane now and, B, will need one going

  20   forward?

  21   A       So the cane will help him, yes.     I believe that he needs

  22   one.    The reason for that is at this point his strength is

  23   better, but he still has lower back pain, so it helps him with

  24   taking pressure off his lower back, so one should be provided

  25   to him.



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 184 of 311 PageID #: 26238


                             Mobin - direct - McElfish                      1483


   1   Q     To be clear, is he using that as a medical device or is

   2   he using it in another way?

   3               MR. MANNION:    Objection.

   4               MR. McELFISH:    I don't know if I asked that right.

   5               THE COURT:    Sustained.

   6               MR. McELFISH:    Let me withdraw it.

   7   Q     Dr. Mobin, what is the exact manner you believe or what

   8   is the exact need you believe Mr. Bauta has with the cane?

   9   A     So that the cane is a device that will allow him to

  10   relieve the pressure on his lower back.         If he is using it

  11   properly to offset the pressure in his lower back, then it

  12   will provide an assistive device for ambulation.          It's not

  13   necessarily for weakness in his leg.         It's to keep him more

  14   comfortable.

  15   Q     Now, my staff has added up generally the medical bills

  16   that we discussed --

  17               MR. MANNION:    Objection, Your Honor.

  18               THE COURT:    Sustained.

  19   Q     And do you believe that Mr. Bauta is going to need this

  20   future care and future surgery to a reasonable degree of

  21   medical certainty?

  22   A     I do, yes.

  23   Q     Now, my last area Dr. Mobin is, you had mentioned earlier

  24   in your testimony you had worked in emergency rooms and had

  25   been consultants to emergency rooms.



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 185 of 311 PageID #: 26239


                             Mobin - direct - McElfish                     1484


   1   A     I have been a consultant to an emergency room.          I haven't

   2   worked in an emergency room, but I have been a consultant to

   3   the emergency room.

   4   Q     Thank you.    And you're familiar with the procedures that

   5   county hospitals and emergency rooms use?

   6   A     For neurosurgical issues, yes.

   7   Q     And you have read the Brookdale Hospital records that

   8   were for Mr. Bauta's visits after he was there the first time

   9   in October of 2013?

  10   A     Yes.

  11   Q     And do you have an opinion, sir, as to whether or not --

  12   as to what kind of examination was being done by the doctors

  13   for the reasons he presented?

  14                 MR. MANNION:   Objection.

  15                 THE COURT:   Read that back to me, please.

  16                 (Record read.)

  17                 THE COURT:   I will allow it.    You can answer.

  18   A     Sure.    So the question in the emergency room when a

  19   patient comes in is this patient going to die in front of me

  20   or not.    It's called triage.     So we do a certain test

  21   immediately to make sure that the patient is not in dire

  22   straight or in a situation where they are going to perish.            It

  23   is airway control, breathing control, circulation, the ABC's

  24   of triage.

  25                 Now, in the same token, if a patient comes into the



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 186 of 311 PageID #: 26240


                             Mobin - direct - McElfish                     1485


   1   emergency room and complains of a sore throat, I don't

   2   anticipate the emergency room physician to do a detailed

   3   neurological examination to try to figure out if there is a

   4   brain tumor, for example.        They're going to do a culture of

   5   the throat, more than likely, perhaps a chest X-ray, and

   6   prescribe medications and have the patient on their way.            It's

   7   a very system directed examination and that's what we do in

   8   the clinic.    The majority of patients that come in as a

   9   follow-up, I don't go through the entirety of their exam again

  10   unless there is a need for it.         So it is a system directed

  11   examination.    That's what's done in emergency rooms and urgent

  12   care centers routinely.      They don't necessarily do a detailed

  13   neurological examination, hand, muscular skeletal examination

  14   for an unrelated issue.

  15   Q     Dr. Mobin, last question, all of the opinions -- all the

  16   testimony and the opinions that you have given to this jury

  17   today you hold to a reasonable degree of medical certainty as

  18   a neurosurgeon?

  19   A     I do, yes.

  20               MR. McELFISH:    At this time, Your Honor, I have no

  21   further questions of Dr. Mobin on direct.

  22               MR. MANNION:    May I, Your Honor?

  23               THE COURT:    Yes.

  24               MR. MANNION:    Thank you.

  25   CROSS EXAMINATION



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 187 of 311 PageID #: 26241


                               Mobin - cross - Mannion                     1486


   1   BY MR. MANNION:

   2   Q     Good afternoon, Doctor.

   3   A     Good afternoon.

   4   Q     Good afternoon.     My name is Tom Mannion and I am one of

   5   the lawyers that represents the defendants in this case.            I

   6   have a few questions for you.

   7                 Starting with the bills, I just -- the jury heard a

   8   lot of different numbers.       I want to make sure I understand

   9   this correctly.     You haven't gone through all these bills to

  10   see where the duplicates are and where they are not, have you?

  11   A     I've seen every single line item bill, but as -- I

  12   haven't gone through to see if there is a duplicate or not.

  13   In fact, I know a couple of records are duplicative.

  14   Q     We might have 21,000 in one set of invoices and 30,000 in

  15   another, but some of them overlap?

  16   A     They are overlapping bills, yes.

  17   Q     And you haven't put pen to paper to figure out what the

  18   true number is, have you?

  19   A     No, I have not done that.

  20   Q     Likewise, you don't know the amount that Mr. Bauta was

  21   actually billed, do you, the exact amount that he was billed?

  22   A     For all of the services, no, I don't have that total

  23   number.

  24   Q     Okay.    Now, as you mentioned on direct, you did not treat

  25   Mr. Bauta; fair?



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 188 of 311 PageID #: 26242


                               Mobin - cross - Mannion                     1487


   1   A     That is correct.

   2   Q     And some of our experts obviously didn't treat him

   3   either, that's how it goes with experts; true?

   4   A     Sometimes, yes.

   5   Q     Sometimes you actually as an expert though, get to see

   6   the patient and examine and evaluate him; correct?

   7   A     That is correct.

   8   Q     Did you ask for that opportunity in this case?

   9   A     No.

  10   Q     You haven't met Mr. Bauta?

  11   A     I haven't.

  12   Q     You have not examined him?

  13   A     That is correct.

  14   Q     You have not talked to him on the phone?

  15   A     That is correct.

  16   Q     In fact, the only one you talked to about this case was

  17   Mr. McElfish; true?

  18   A     That's correct.

  19   Q     And Mr. McElfish hired you to review the records in this

  20   case and render opinions from a neurosurgeon's point of view;

  21   correct?

  22   A     That is correct.

  23   Q     And we have seen volumes of records and I think some of

  24   them even were on a disc because there were too many to

  25   printout?



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 189 of 311 PageID #: 26243


                               Mobin - cross - Mannion                     1488


   1   A       Yes.

   2   Q       And you had all of those records?

   3   A       Yes.

   4   Q       And what you were asked to do was to review those records

   5   and render some opinions; fair?

   6   A       Yes.

   7   Q       And you spent approximately eight to ten hours reviewing

   8   those records before issuing your report?

   9   A       Before issuing the first report, that's correct.

  10   Q       In your practice as opposed to being an expert, usually

  11   patients are referred to you from another treating physician;

  12   fair?

  13   A       Yes.

  14   Q       By the time they get to you, there's already a lot of

  15   times a consideration that surgery is required, or should be

  16   considered; fair?

  17   A       Not always.   But I see patients in different situations.

  18   Sometimes I see them as a first-contact point; sometimes I

  19   have seen them as they have gone through other modalities of

  20   care:    Physical therapists, chiropractors, or pain management

  21   specialists have had a chance to treat them.

  22   Q       They have tried conservative treatment and now it might

  23   be time for surgery in those parents?

  24   A       Yes.

  25   Q       And sometimes that's simply because the patient's disc



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 190 of 311 PageID #: 26244


                               Mobin - cross - Mannion                      1489


   1   has degenerated on its own without any type of trauma; fair?

   2   A     That can happen.

   3   Q     And sometimes it from a trauma, and by that I think what

   4   we are all referring to here is an accident, or something of

   5   that nature; fair?

   6   A     Yes.

   7   Q     It could be a car accident?

   8   A     Yes.

   9   Q     It might be a slip and fall on eyes?

  10   A     That's true.

  11   Q     In fact, is there any truth to the -- I have always heard

  12   that people can sneeze and get a herniated disc.          Can that

  13   happen?

  14   A     Anything can happen.      But it is more likely that there's

  15   a more traumatic event.

  16   Q     Right.   So usually there's some type of significant event

  17   that would cause a herniation?

  18   A     Generally, yes.

  19   Q     And sometimes you see a combination of both, partly

  20   degenerative, their bones in their spine was already having

  21   some problems and it is combined with the trauma; fair?

  22   A     Trauma can be superimposed on a back injury and

  23   degenerative disease, correct.

  24   Q     In this case you would agree Mr. Bauta did have a number

  25   of preexisting conditions in his spine that had nothing to do



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 191 of 311 PageID #: 26245


                              Mobin - cross - Mannion                      1490


   1   with this accident; fair?

   2   A     He had a number, which is not a lot of them, but he did

   3   have age-related degenerative changes, which we would expect

   4   to see in somebody in their 30's or early 40's.

   5   Q     As we age, most peoples discs degenerate to a certain

   6   extent?

   7   A     Yes.

   8   Q     The fluids in the disc tend to dry out and they can

   9   become more brittle?

  10   A     That is correct.

  11   Q     You have genetic type of situations that cause you to

  12   degenerate faster?

  13   A     That's possible, yes.

  14   Q     And in Mr. Bauta, Mr. Bauta was fine before this

  15   accident.     And if we say degenerative, can we agree that would

  16   mean before this accident?

  17   A     Sure.

  18   Q     He had osteophyte formations; correct?

  19   A     In the front of the spine, not in the back of the spine.

  20   I would say, in the cervical spine, in the neck, not in the

  21   lower back.

  22   Q     Well, and I'm just asking in general.        There were a

  23   number of different conditions that Mr. Bauta had in his spine

  24   that had nothing to do with this accident; fair?

  25   A     Sure.    Yes.



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 192 of 311 PageID #: 26246


                               Mobin - cross - Mannion                     1491


   1   Q       Did you show us any of those on the film?

   2   A       As I said, lumbar spine has very few findings.        The

   3   osteophytes that you're referring to, and I went over during

   4   my deposition with your colleague, were at the front of the

   5   spine in the cervical region, so I didn't have a chance or

   6   opportunity to show that on the lumbar.

   7   Q       And osteophytes are evidence of a longstanding issue;

   8   true?

   9   A       Generally, they take months to years, yes.

  10   Q       They don't just pop up overnight?

  11   A       Correct.

  12   Q       There was a calcified anterior longitudinal ligament at

  13   C6-7 on the left side.      What's that?

  14   A       That's the neck, at C6-7 in the front and the ALL, or the

  15   anterior longitudinal ligament is the ligament that's in front

  16   of the spine.

  17   Q       And calcified would be something occurred over time?

  18   A       Yes.

  19   Q       Likewise, the November 2013 MRI shows a disc

  20   protrusion -- excuse me.      Let me strike that.

  21                  You talked about a couple bulges.     Are you saying

  22   the bulges were caused in this accident?

  23   A       In the cervical spine he probably had some preexisting

  24   bulges.

  25                  In the lumbar spine, he has frank extruded disc



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 193 of 311 PageID #: 26247


                               Mobin - cross - Mannion                     1492


   1   herniation, which is, if you look at the spectrum, and we are

   2   using a lot of terms here, just to take one moment to explain

   3   that to the jury, because it's an important point.           A bulge is

   4   generally -- imagine me eating a lot of food and my belly

   5   pushing forward.      That's a bulge.    Rupture is when actually

   6   your guts rupture out.      That's an extrusion.

   7                  So there is a spectrum.   So if my belly is pushing

   8   against the belt, that's a bulge.        But herniation is when

   9   there is a crack between the muscles and the guts is coming

  10   through it.      And extrusion is the guts are all the way there

  11   (indicating).

  12                  Mr. Bauta has that, has the last kind, which is the

  13   worst kind.      He has actually part of the nucleus of the disc

  14   is extruded from the center part of the spine into the spinal

  15   canal.

  16   Q      Are you done?

  17   A      Yes.

  18   Q      Let's go back to my question.        I wasn't asking about a

  19   herniation.      I was asking about the bulges that you identified

  20   on the film.

  21   A      Yes.

  22   Q      You're not saying those were caused by the accident, are

  23   you?

  24   A      Not the bulges, no.

  25   Q      Okay.    And certainly evidence of degeneration in one area



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 194 of 311 PageID #: 26248


                                Mobin - cross - Mannion                    1493


   1   of the spine certainly tells you you might get degeneration in

   2   another area of the spine; true?

   3   A      It can, but they could be mutually independent.

   4   Q      There was a protrusion, you said, at C6-7?

   5   A      Yes.

   6   Q      You're not saying that was caused by the accident, are

   7   you?

   8   A      I don't know.   I don't have an MRI prior to the accident

   9   to compare it to the MRI after the accident.

  10                 It does not cause nerve impingment or spinal cord

  11   compression to the point where I would say Mr. Bauta needs to

  12   have surgery for it.

  13   Q      But you're not telling this surgery to a reasonable

  14   degree of medical certainty that that protrusion at C6-7 was

  15   caused in this accident; true?

  16   A      That is true, yes.

  17   Q      As you say, one of the reasons is you don't have film

  18   from before the accident?

  19   A      That's correct.

  20   Q      In fact, nobody does here; correct?

  21   A      There was no need for it from my understanding, that's

  22   correct.

  23   Q      And you were asked some questions about our experts, Dr.

  24   Provenzale and Dr. Casden, a Dr. Rabin.         You have read their

  25   reports?



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 195 of 311 PageID #: 26249


                              Mobin - cross - Mannion                      1494


   1   A     I did, yes.

   2   Q     And you understand that, in essence, the dispute between

   3   you and them is how much of Mr. Bauta's current condition

   4   preexisted the bus accident and how much was caused by the

   5   accident; fair?

   6   A     I think that's a generalization, but that's true, yes.

   7   Q     That's the major difference; fair?

   8   A     Yes.

   9   Q     And you agree there is some preexisting degenerative

  10   changes, you just don't agree that it's to the extent that our

  11   experts say; fair?

  12   A     That is true, yes.

  13   Q     And one of the things that none of us can do is go back

  14   and look at, of course, a prior film to compare from before

  15   accident to after?

  16   A     Right.   There are no pre-accident films to my knowledge.

  17   Q     And we do know that with the condition that Mr. Bauta had

  18   there at the scene and even at the ER on the 9th and the next

  19   day at Brookdale, in your opinion he had this 11 millimeter

  20   herniation at that time; fair?

  21   A     Not necessarily.

  22   Q     Okay.

  23   A     So what can happen is, first of all, symptoms of disc

  24   herniation can occur in a delayed fashion.         It doesn't --

  25   Q     I'm not talking symptoms.       I'm just talking about whether



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 196 of 311 PageID #: 26250


                              Mobin - cross - Mannion                      1495


   1   it's there.

   2   A     Yes.    And there's no way to tell that because we don't

   3   have an MRI on the day that he went to the ER at Brookdale or

   4   Evangelical Hospital, Evangelical Community Hospital.           What I

   5   can tell you to a reasonable degree of medical certainty is

   6   that when Dr. McGowan, the chiropractor, examined Mr. Bauta,

   7   he has symptomatology that is in line with extruded disc or

   8   disc herniation.     In fact, she says, wait a minute, let's get

   9   an MRI.    And the MRI that is done within a month to six weeks

  10   from the incident shows a ruptured disc.         So to a reasonable

  11   degree of medical certainty, I can tell you that there was

  12   disc injury at the L5-S1 that either caused the extrusion at

  13   the time of the incident, at the time of the bus collision, or

  14   within the first week after the collision.

  15   Q     And I know you have some opinions based on the film, but

  16   what you have just told me was based on the symptoms; true?

  17   A     It's both symptoms and films, yes.

  18   Q     Agree.    But what you were just talking about there is the

  19   fact that he had symptoms, complained of them and then get an

  20   MRI, and that's one of the things that led you to the opinion

  21   that this was traumatic?

  22   A     Yes.

  23                (Continued on following page.)

  24

  25



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 197 of 311 PageID #: 26251


                                Mobin, MD - cross - Mannion                1496


   1   EXAMINATION CONTINUES

   2   BY MR. MANNION:

   3   Q       And what was the date of the first complaint of back

   4   pain?

   5   A       So the first complaint of pain in general is the 10th,

   6   which is total body ache.          The first day of back pain

   7   complaint is, I believe, the first visit with Dr. McGowan, and

   8   shortly thereafter with the physician at the time.            If you let

   9   me, I'll tell you the dates.

  10   Q       October 17th?

  11   A       October 17th, that's correct.

  12   Q       So about eight days after the accident?

  13   A       Correct.

  14   Q       So are you saying that there was no herniation,

  15   protrusion or extrusion at all at that level before this

  16   accident?

  17   A       No, what I'm saying is that there was no extrusion.

  18   There could have been a herniated disk.            It could have been

  19   disk desiccation, either drying up of the disk or brittle

  20   disk, at the L5/S1.

  21                In other words, if you had an MRI of Mr. Bauta's

  22   back, let's say, a month before the accident, it could have

  23   shown a disk that had lost its desiccation, perhaps some

  24   height loss, but no extrusion like the one we see on the

  25   November 2013 MRI.



                          SAM       OCR      RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 198 of 311 PageID #: 26252


                              Mobin, MD - cross - Mannion                  1497


   1   Q     What is your opinion to a reasonable degree of medical

   2   certainty as to the extent, if any, of any herniation at the

   3   level where he had the 11-millimeter herniation later, prior

   4   to this accident?

   5   A     So to a reasonable degree of medical certainty, what I

   6   can tell you is that there are no records within the four

   7   years from the time that he goes to Claxton in 2009 'til this

   8   accident of 2013 that shows any type of back pain,

   9   radiculopathy, sciatica or a need for chiropractic or even

  10   physical therapy.

  11                 So I can tell you that if he had a disk bulge or

  12   herniation, it was asymptomatic, and I can tell you that there

  13   was a very high likelihood that he did not have an extruded

  14   disk prior to this accident.

  15   Q     Okay.    That's extrusion, but I am coming back.

  16                 Do you have an opinion as to how much, if at all, he

  17   was herniated at the that L5/S1 level?

  18   A     No, I can't, and nobody can, because there is no image to

  19   tell you.     You are asking me how much or what's the

  20   quantification of the herniation, you have to have an image to

  21   do that.

  22   Q     Do you believe in your opinion that there would be a

  23   difference in how much pain he experienced if there was an

  24   immediate 11-millimeter herniation and extrusion versus if,

  25   let's say, it went from 7 to 11?



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 199 of 311 PageID #: 26253


                             Mobin, MD - cross - Mannion                   1498


   1   A     There is no way to tell, because individual experiences

   2   are different.     Some individuals have higher pain thresholds,

   3   some don't.    And also the circumstances of the herniation.

   4               So if there is a major accident, a accident that

   5   there is fatalities at the scene, or there is an issue that

   6   you want to save your own life, that's a flight-and-fight

   7   response.    It's a physiological response to preserve yourself.

   8   So even if you have a large disk herniation, you will get

   9   yourself out of that scene from -- you know, preserving

  10   yourself.

  11               So there are a lot of circumstances that will

  12   dictate an individual response to a traumatic event.

  13   Q     So generally speaking, you would agree a disk herniation

  14   of this size will cause excruciating pain typically?

  15   A     I just explained it.      It really depends on the

  16   circumstances.

  17               Typically, what I have heard, and I've seen patients

  18   with massive herniations, and some of them say, You know, Doc,

  19   I just had a pop in my back.

  20               I treated a Air Force pilot that had a 22-millimeter

  21   disk herniation, and the only thing he complained about was he

  22   said, Doc, I had a pop in my back.        So it really -- the size

  23   of the herniation and the amount of pain an individual relates

  24   to you may not be proportional.

  25   Q     I know there are exceptions to all the general rules.



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 200 of 311 PageID #: 26254


                             Mobin, MD - cross - Mannion                   1499


   1               I am asking, generally speaking, would you agree if

   2   a traumatic event occurs that causes an 11-millimeter

   3   herniation, that person is going to know it?

   4   A     As I said, not necessarily.        It depends on the --

   5   Q     That is not what I'm asking.

   6   A     It depends on the circumstances.

   7   Q     Generally speaking, more likely than not, sir, they're

   8   going to feel some serious pain with an 11-millimeter disk

   9   herniation, true?

  10   A     Not instantaneously.      They can have -- as I said, they

  11   can be in a shock situation.       They can have distracting

  12   injuries, and they can have these symptoms in a delayed

  13   fashion.    And this is what ER physicians tell their patients

  14   that get into car accidents, You're gonna be fine right now,

  15   but tomorrow, you won't be able to move.

  16   Q     Well, that's soft tissue injury mostly?

  17   A     Well, part of the soft tissue injury is what takes over

  18   the disk herniation and pain.

  19   Q     Maybe I'll say it again one more time.

  20               More likely than not in a traumatic accident, absent

  21   something masking the symptoms that you're talking about, that

  22   person is going to feel some serious pain at that time or

  23   within a day or two, fair?

  24   A     They will feel the soft tissue pain.        That is fair, yes.

  25   And then the inflammation sets in from the disk.           Those are



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 201 of 311 PageID #: 26255


                               Mobin, MD - cross - Mannion                 1500


   1   the stages of the problem that a disk causes.          So as the disk

   2   herniates, it causes an inflammatory response.          That takes 24

   3   to 48 hours to set in.       That's why we give

   4   anti-inflammatories.       Then they complain of stinging down the

   5   legs.    That's why we prescribe epidurals.       And if those help,

   6   great, but if the pain goes away and the leg starts to get

   7   weak, that's the later stages of the disk herniation, which is

   8   the mechanical compression of the nerve.          That's where we get

   9   involved as surgeons to go and take the pressure off of the

  10   nerve.

  11                  So there are stages to herniation, and patients can

  12   either have a lot of pain or no pain, or have pain the next

  13   day or within a week or within a month even, depending on what

  14   medications they take, what circumstances they're under, and

  15   what other issues can mask the pain.

  16   Q       Pain by definition is subjective, fair?

  17   A       That's fair.

  18   Q       But you have to rely on what the patient is saying about

  19   the pain level?

  20   A       Yes.

  21   Q       We do know, and we'll talk about this more later, but we

  22   have at least seven days or so where there are no complaints

  23   of pain, upper back, middle back or lower back, fair?

  24   A       I don't know that.    He might have had pain and didn't go

  25   to the hospital or to the chiropractor.



                         SAM       OCR     RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 202 of 311 PageID #: 26256


                              Mobin, MD - cross - Mannion                  1501


   1   Q     Okay.

   2   A     There is no --

   3   Q     Let me ask it again.

   4   A     Yeah.

   5   Q     Do you have any evidence anywhere in the records,

   6   depositions, anywhere, that in the first seven days after this

   7   accident, Mr. Bauta said, My low back hurts?

   8   A     Not specifically his low back.

   9   Q     My middle back hurts?

  10   A     Well, total body ache would involve the neck, middle back

  11   and low back.

  12   Q     And if they said they had a total body ache and then

  13   somebody palpates the back and it's not tender and they deny

  14   back pain --

  15   A     That's the physical exam finding.

  16   Q     Okay.

  17   A     It's not the subjective complaint.

  18   Q     Let me ask it again.

  19                 Do you have any evidence anywhere your that

  20   Mr. Bauta told any healthcare provider, or anybody else for

  21   that matter, in the first seven days that his back,

  22   specifically his back, hurt?

  23   A     Not in records, no.

  24   Q     Well, not in anywhere, is it?

  25   A     Well, records is only thing I have to go by.



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 203 of 311 PageID #: 26257


                              Mobin, MD - cross - Mannion                   1502


   1   Q     Okay.    So what you've done then is you've looked at the

   2   records, talked to Mr. McElfish, looked at the film and you've

   3   come up with opinion.        And in your opinion, which we've heard

   4   for the last few hours, this occurred in the bus accident, the

   5   herniation.     You were also asked, though, about our experts,

   6   Dr. Provenzale.

   7                 Do you know what his specialty is?

   8   A     So there are a lot of questions in that one question.

   9                 Let me just step back a little bit.

  10                 THE COURT:   Why don't you break it out?

  11                 MR. MANNION:    Sure.   We'll just strike that.

  12   BY MR. MANNION:

  13   Q     You were asked about Dr. Provenzale and about whether you

  14   agree with him?

  15   A     That is correct.

  16   Q     And Dr. Provenzale is a board certified neuroradiologist,

  17   correct?

  18   A     He's a board certified radiologist.         There is no such

  19   thing as board certified neuroradiologist.

  20   Q     But he is a neuroradiologist, that is what his specialty

  21   is, true?

  22   A     True.

  23   Q     That's not your specialty?

  24   A     It's part of my training, but not my specialty.

  25   Q     It's what he does on an everyday basis, fair?



                        SAM       OCR        RMR   CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 204 of 311 PageID #: 26258


                             Mobin, MD - cross - Mannion                   1503


   1   A     I don't know that, that's his specialty.

   2   Q     And the film -- two of the primary issues on the film, I

   3   think you said, that lead you to the conclusion this was

   4   traumatic is the increased signal --

   5   A     Yes.

   6   Q     -- and then also the resorption?

   7   A     That is correct.

   8   Q     And by resorption we mean the herniation got a little bit

   9   smaller?

  10   A     It got about half the size, yes.

  11   Q     Well, it got about 2 millimeters smaller, didn't it?

  12   A     Well, I have measurements of 12 millimeters on sagittal

  13   images, and it goes down to about 5 millimeters on the

  14   subsequent 2015 image.

  15   Q     With respect to the signal, you understand that

  16   Dr. Casden, Dr. Provenzale and Dr. Rabin, a neurologist, all

  17   say that that happens whether it's traumatic or whether it's

  18   chronic and degenerative.       True?

  19   A     I don't remember exactly what they said, but I can tell

  20   you the T2 signal is commonly seen in an acute herniated disk

  21   setting.

  22   Q     And it's also commonly seen in a degenerative setting,

  23   isn't it?

  24   A     No.    In a degenerative setting, the disk appears to be

  25   degenerated in its entirety, meaning that the entire disk has



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 205 of 311 PageID #: 26259


                             Mobin, MD - cross - Mannion                   1504


   1   low signal or appears dark.       It shouldn't have one bright part

   2   and one dark part.

   3   Q     And you understand that those three experts disagree with

   4   you, fair?

   5   A     If that's what they said, then they disagree.

   6   Q     And I think what you said regarding the difference in the

   7   size of the herniation is that if, in fact, the herniation did

   8   not get smaller, did not resorb, then you would agree with

   9   Dr. Provenzale.

  10                Do you recall that?

  11   A     Again, what I said, if the disk is already a degenerated

  12   disk and has calcifications in it, for example, because what

  13   happens is the cartilage can become calcified.          It can become

  14   like bone over time, then it won't change its size on

  15   subsequent images.      If that's the case, then I would agree

  16   with that.

  17   Q     I want to go to that spot in your deposition, and see if

  18   that refreshes your recollection on that issue.

  19                One second, sir.

  20                (Pause.)

  21                THE COURT:   Can I have the prior question read back,

  22   please?

  23                (Record read back as requested.)

  24   BY MR. MANNION:

  25   Q     Just so we're clear then, if this was a static calcified



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 206 of 311 PageID #: 26260


                              Mobin, MD - cross - Mannion                  1505


   1   disk, you would agree with Dr. Provenzale?

   2   A     Correct.

   3   Q     And what you told us in your deposition was that there

   4   was a 2-millimeter difference, true?

   5   A     It's possible on that image that we were talking

   6   specifically that was the difference, but if you look at the

   7   sagittal images -- and that's what the radiologist, Dr. Lichy,

   8   also measured it to be -- large herniation about 12

   9   millimeters.     So I have the same measurement on the 2013 MRI.

  10   And if you go to the 2015 MRI, on the sagittal or side view

  11   images, it goes to about 5 millimeters.

  12   Q     And you raised a good point, the angle that you look at

  13   this level of a disk could impact how large the herniation

  14   looks, true?

  15   A     So on the axial image, meaning if you're looking from top

  16   to bottom, the measurement is about 5 millimeters across in

  17   some of the images.      And then if that changes to

  18   3 millimeters, which is what I think we were looking at at the

  19   time of the deposition, for that particular specific image,

  20   yes, the difference would be 2 millimeters.

  21   Q     So now let's take a look at the medical records, because

  22   the medical records are where you would have determined issues

  23   with respect to symptomatology, correct?

  24   A     Yes.

  25   Q     If we could first talk about the EMS.        I have not used



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 207 of 311 PageID #: 26261


                                Mobin, MD - cross - Mannion                1506


   1   this yet.    Let me make sure I have the right buttons to push

   2   here.    Oh, is it on the small screen?        I got you.

   3                MR. MANNION:     Any objection to publishing this?

   4                THE COURT:     What is it?

   5                MR. MANNION:     EMS records, Your Honor.

   6                THE COURT:     Exhibit number?

   7                MR. MANNION:     It is GLI 040193.

   8                MR. BARMEN:     It is Exhibit 402.     What he gave you

   9   was the Bates stamp, Your Honor.

  10                THE COURT:     Any objection, Mr. McElfish?

  11                MR. McELFISH:     No.

  12                THE COURT:     All right.     Has this been -- all right,

  13   I'll publish it to the jury.

  14                (Exhibit published.)

  15                MR. MANNION:     If you could pull with the Bates

  16   number GLI O40193, the same exhibit number we just discussed.

  17   BY MR. MANNION:

  18   Q       Now, sir, two EMTs treated Mr. Bauta at the scene, true,

  19   or evaluated him?

  20   A       I can't see this record to tell you that.

  21   Q       Hold on.

  22                THE COURT:     Are you pulling it up over there?

  23                MR. MANNION:     Yes.

  24                THE COURT:     No objection?

  25   Q       And you've seen the EMS record, correct?



                          SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 208 of 311 PageID #: 26262


                               Mobin, MD - cross - Mannion                 1507


   1   A       Yes.

   2   Q       You don't dispute that Kelly Peachey and Thomas Latosek,

   3   EMTs, saw Mr. Bauta that day?

   4   A       I believe that's true.

   5   Q       And, in fact, they did -- certainly not as thorough as a

   6   neurologist would or, perhaps, an emergency room, but they did

   7   their own evaluation of Mr. Bauta, correct?

   8   A       Yes.

   9   Q       They inquired into his medical history, and it says none;

  10   fair?

  11   A       Again, I can't see that part.

  12                  MR. MANNION:   If we can put the whole, at the

  13   bottom.

  14                  THE WITNESS:   Okay.

  15   BY MR. MANNION:

  16   Q       They inquired into his medical history, his medications,

  17   allergies, things of that nature?

  18   A       Yes.

  19   Q       They took his blood pressure several times over 15 or

  20   20 minutes; fair?

  21   A       That's correct.

  22   Q       They examined him physically and documented their

  23   physical findings, true?

  24   A       They have a very brief paragraph that summarizes that.

  25   Q       In fact, if you could highlight the history of present



                         SAM       OCR       RMR   CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 209 of 311 PageID #: 26263


                              Mobin, MD - cross - Mannion                  1508


   1   illness, is that the paragraph you're talking about?

   2   A     Right.

   3   Q     The history of present illness?

   4   A     Yes.

   5   Q     If we could look at that, we can see on here, Patient's

   6   only complaint was left lower leg pain, correct?

   7   A     That was the chief complaint, yes.

   8   Q     It says, Plaintiff's only complaint was left lower leg

   9   pain, correct?

  10   A     Yes.

  11   Q     And that was the left shin that had a brush burn and was

  12   swollen; fair?

  13   A     Yes.

  14   Q     Mr. Bauta denied blurred vision, true?

  15   A     Yes, correct.

  16   Q     He denied a headache, true?

  17   A     That's what it says.

  18   Q     He denied hitting his head to the EMT, fair?

  19   A     That's what it reported, yes.

  20   Q     He denied back pain?

  21   A     Correct.

  22   Q     He denied neck pain?

  23   A     Correct.

  24   Q     And by denying back pain, that means they asked him about

  25   that issue, true?



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 210 of 311 PageID #: 26264


                             Mobin, MD - cross - Mannion                   1509


   1                MR. McELFISH:   Foundation.

   2                THE COURT:   Overruled.

   3                You can answer the question.

   4   A     I can only say what the report says here.         I'm not sure

   5   if this is a template they have.         Is it the actual -- if they

   6   actually asked the patient.       So you have to ask the EMTs.       But

   7   the report, or the record, what it says is that he denied

   8   blurred vision, headache, hitting his head, back pain.

   9   Q     That is not a template, that is a narrative that they

  10   typed out, true?

  11   A     I don't know that.     You'd have to ask them.

  12   Q     Well, you are rendering opinions based upon reviews of

  13   medical records, fair?

  14                MR. McELFISH:   Objection, argumentative, foundation.

  15                THE COURT:   Overruled.

  16   BY MR. MANNION:

  17   Q     True, sir?

  18   A     Yes.

  19   Q     And you're not sure whether what they wrote under history

  20   and present illness is a narrative or some type of template?

  21   A     Right.   So I look at the records and I opine on them.

  22   Q     That wasn't my question.

  23   A     Well, I have --

  24                THE COURT:   Let him answer the question.

  25                MR. McELFISH:   Objection.



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 211 of 311 PageID #: 26265


                              Mobin, MD - cross - Mannion                  1510


   1                 THE COURT:   Let him answer the question.

   2   A     I basically review the records and I -- and I review them

   3   at their face value as what they are.         I don't have any

   4   knowledge of how they're obtained.         If they are used as part

   5   of the electronic medical record template, as part of the

   6   EMTs' templates or whatnot.       This is a record that I reviewed

   7   and I relied upon.      That's it.    I don't know how it was

   8   obtained.

   9   BY MR. MANNION:

  10   Q     Well, it's important for you to know whether their

  11   information was obtained directly from the patient, true?

  12   A     True, but there is no way for me to verify that.

  13   Q     How did you verify all of the other information in all of

  14   the other records with respect to Mr. Bauta's complaints?

  15   A     It's what the records say.

  16   Q     Okay.    So you accept it as true?

  17   A     I do, yes.

  18   Q     Well, will you accept this as true?

  19   A     I do.    If it's a subpoenaed record and it's authenticated

  20   record, then yes, I accept it as a true record.

  21   Q     You never raised any question about this record from the

  22   time of your deposition in 2016 until now, have you?

  23   A     No, I'm just simply trying to answer your question, as --

  24   you know, was this received from Dr. -- from Mr. Bauta or not.

  25   And I simply tell you, I don't know how it was created.



                        SAM       OCR       RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 212 of 311 PageID #: 26266


                                Mobin, MD - cross - Mannion                  1511


   1   Q       They also did a neurological exam; fair?

   2   A       I don't know that, sir.

   3   Q       Okay.

   4                   MR. MANNION:    You can pull that up at the bottom

   5   there.

   6   A       So that is not something I would call a neurological

   7   exam.    They are indicating patient is alert.

   8   Q       Okay.    Well, they actually -- the Glasgow Coma Scale,

   9   they did some evaluations to come up with a value for the

  10   Glasgow Coma Scale score, didn't they, sir?

  11   A       I don't see a number for that.

  12   Q       Okay, let's look at the next page then.        Same exhibit

  13   number, but Bates stamped 040194 at the top right.

  14                   MR. McELFISH:    Judge, I would just ask, if he's

  15   going to cross-examine Dr. Mobin, he at least give him the

  16   record.    In this case, he asked a question and he had a

  17   different record in front of him as if -- so now he finally

  18   changed the page, is what my point is.

  19                   THE COURT:   All right.

  20                   MR. MANNION:    Your Honor, he reviewed the record.

  21                   THE COURT:   Fair enough.   It is a carryover to the

  22   next page.

  23                   MR. MANNION:    Yes, it is on the second page.

  24   BY MR. MANNION:

  25   Q       So there was a value of 15, correct?



                          SAM       OCR      RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 213 of 311 PageID #: 26267


                              Mobin, MD - cross - Mannion                  1512


   1   A     Right.

   2   Q     That's the highest you can get on that, true?

   3   A     Yeah.    The patient is awake and alert and is able to

   4   communicate.

   5   Q     Well, there is a P, an M and a V that you look at for

   6   that test, true?

   7   A     There is an E, a V, and an M.

   8   Q     It's E-V-M, true?

   9   A     Yes.

  10                 THE COURT:   What does that mean; that test?

  11                 THE WITNESS:   E is for eye, V is for verbal, and M

  12   is for motor.     And there are different numbers under each

  13   category, and they add up from lowest 3 to highest 15, and it

  14   is a scale to determine if the patient is in coma or not.

  15   BY MR. MANNION:

  16   Q     Well, it's more than just a coma.        We knew he wasn't in a

  17   coma, fair?

  18   A     That's my point, yes.      This is not a neurological exam,

  19   this is just a scale that's done at the scene to communicate

  20   to the ER that, hey, we have a patient here that is not in

  21   coma, is actually alert, able to follow command, verbalize,

  22   and his eyes open.

  23   Q     What number would you have to be to be in a coma?

  24   A     Less than 8.

  25   Q     Okay.    Then if it's over 8, why even keep going?



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 214 of 311 PageID #: 26268


                              Mobin, MD - cross - Mannion                  1513


   1   A     Because if there is a traumatic brain injury, then the

   2   Glasgow Coma Scale becomes an important number in terms of

   3   prognostication to the Emergency Room.

   4   Q     Exactly.    So let's look here.     Under the motor

   5   evaluation, they looked at the LA, RA, LL and RL.           That would

   6   be the left and right arms and the left and right legs?

   7   A     Correct.

   8   Q     All normal, true?

   9   A     Right.

  10   Q     Same with the sensory for those, true?

  11   A     Yes, that's correct.

  12   Q     And by the verbal -- means they would talk to him, and

  13   that was normal?

  14   A     Yes.

  15   Q     Pupils and eyes were normal there?

  16   A     Correct.

  17   Q     They checked the airway and the respirations; fair?

  18   A     Yes.

  19   Q     And they went down and actually did physical findings.

  20   If we could highlight the center part of that exhibit there

  21   that says initial physical findings.        And if you go down, and

  22   you see where it says neck findings, sir?

  23   A     Yes.

  24   Q     No documentation of neck pain; fair?

  25   A     Yeah, this is the physical finding.         So it won't be



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 215 of 311 PageID #: 26269


                              Mobin, MD - cross - Mannion                  1514


   1   subjective like pain.

   2   Q     But there was no mention of tenderness.          This is where

   3   you would mention tenderness if you found it, true?

   4   A     Yes.    If they found tenderness, I think this is where

   5   they would record it.

   6   Q     And by tenderness, that means they actually touched that

   7   portion of the patient's body to see if it elicits a pain

   8   sponsor if the patient says it hurts?

   9   A     If that was done, that's correct.

  10   Q     And down at the fact findings, we see it says normal, and

  11   then it says negative bruising or abnormality.          So they

  12   actually observed the back, fair?

  13   A     Fair.

  14   Q     And so to neither one of those EMTs were there any

  15   questions relating to -- excuse me, were there any complaints

  16   at all with respect to neck or back, fair?

  17   A     On the physical finding, that's correct.

  18   Q     Well, in any of those of those two pages, fair?

  19   A     Fair.

  20   Q     And you had mentioned something in your direct about

  21   there's five items you were looking at:           Back pain, radiating

  22   pain, numbness, tingling and quadricep pain.

  23                 Do you recall talking about those symptoms you saw

  24   that helped lead to you your opinion?

  25   A     Yeah.    Those were in conjunction with symptoms that would



                        SAM       OCR     RMR      CRR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 216 of 311 PageID #: 26270


                              Mobin, MD - cross - Mannion                  1515


   1   be elicited in terms of nerve compression.

   2   Q     None of those five were present at the scene of this

   3   accident, fair?

   4   A     Not that the EMTs have discovered, but that is a very

   5   different question.

   6   Q     Okay.    Well, you have no documentation anywhere that any

   7   of those are present at the scene, fair?

   8   A     Yeah, but you are assuming that they did a thorough

   9   neurological examination to determine that, which I don't

  10   believe happened.

  11   Q     Well, they touched his neck and back and there was no

  12   back pain, fair?

  13   A     Yes.

  14   Q     There were no complaints of radiating pain, fair?

  15   A     Not that's been reported, correct.

  16   Q     And he had no complaints of numbness, tingling or

  17   quadricep pain, fair?

  18   A     Correct.

  19   Q     Now, let's go to the Evangelical Community Hospital

  20   records, the ER that he went to later that day, and he was

  21   there for about five hours, true?

  22                 THE COURT:   Do you want to offer 401, at least those

  23   two pages, into evidence?

  24                 MR. MANNION:   Thank you.

  25                 Your Honor, at this time, we would move to admit



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 217 of 311 PageID #: 26271


                              Mobin, MD - cross - Mannion                  1516


   1   Exhibit 402.

   2               THE COURT:    401, I think it is, right?

   3               No, it's 402.    402, you are right, my bad.

   4               Objection, Mr. McElfish?

   5               MR. McELFISH:    No.

   6               THE COURT:    Received, Defendant's Exhibit 402.

   7               (Defendant's Exhibit 402 was received in evidence.)

   8               MR. MANNION:    Thank you.

   9   BY MR. MANNION:

  10   Q     Now I'll move on to Exhibit 403, the Evangelical

  11   Community Hospital records.

  12               He was there for about five hours, would you agree?

  13   A     I don't know the exact number of hours.

  14   Q     Whatever is in the record, you wouldn't dispute that?

  15   A     Correct.

  16   Q     Likewise, would you agree that he was observed by five,

  17   six, seven different healthcare providers during that five

  18   hours?

  19   A     If that's what the records say, I don't dispute that.

  20   Q     And if the records show that Nurse Eppley and Nurse Erb,

  21   a Dr. Gessner, a Nurse Kelley, a Nurse Mull, and several

  22   others were involved in the evaluation and treatment and

  23   discussions with him; you would not dispute that, fair?

  24   A     That's fair.

  25   Q     He was physically examined in the ER, right?



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 218 of 311 PageID #: 26272


                             Mobin, MD - cross - Mannion                   1517


   1   A     Yes.

   2   Q     He had CTs performed?

   3   A     That is correct.

   4   Q     Can you tell the jury how many complaints Mr. Bauta made

   5   to any of those six or seven people concerning his back?

   6   A     So I am having a little hard time reading this, but what

   7   it says is the -- thanks.       The passenger was involved in the

   8   accident on the interstate.

   9   Q     Excuse me, sir.

  10                MR. McELFISH:    Objection.

  11                MR. MANNION:    Your Honor, this is nonresponsive.

  12                MR. McELFISH:    Well, we don't know that because we

  13   haven't heard the answer yet.       He keeps interrupting the

  14   witness.

  15                MR. MANNION:    I don't keep interrupting him.

  16                THE COURT:   Stop.

  17   BY MR. MANNION:

  18   Q     The question is, how many complaints of back pain did

  19   Mr. Bauta make in that ED?

  20   A     Not back pain, but he did make other complaints.

  21   Q     In fact, he made no complaints of back pain to the nurses

  22   or the physician, true?

  23   A     Looking at this one page of the report -- of the

  24   Evangelical Community -- that's what it says.

  25                MR. MANNION:    If we can go to, same exhibit, Bates



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 219 of 311 PageID #: 26273


                              Mobin, MD - cross - Mannion                  1518


   1   stamped 040197 at the top.

   2   BY MR. MANNION:

   3   Q     And at the top at 3:39 a.m., and that's before any pain

   4   medication was provided, true?

   5   A     I'd have to look at the records for timing of that.           I

   6   don't know.

   7   Q     So whatever the time says in the records, you won't

   8   dispute that on the pain meds?

   9   A     That's fine, correct.

  10   Q     And it specifically says denies back pain; fair?

  11   A     That's fine.     Yeah, that's fair.

  12                 MR. MANNION:   And down under the exam at the bottom,

  13   if you could highlight where it says back at the bottom, and

  14   highlight that.

  15   Q     Could you read that for us and tell us what it says about

  16   the physical exam of the back?

  17   A     So under back, it says tenderness is absent.

  18   Q     You are not saying that this Emergency Room physician

  19   doesn't know how to check for tenderness in the back, are you?

  20   A     No.

  21   Q     Okay.    I mean, how did he have to check for tenderness in

  22   the back?

  23   A     It's palpation of the lower back and the mid-back.

  24   Q     And by palpation, you mean what?

  25   A     Feeling it.



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 220 of 311 PageID #: 26274


                             Mobin, MD - cross - Mannion                   1519


   1   Q     And so you are trying to say there is an 11-millimeter

   2   herniation from this accident that an Emergency Room doctor

   3   tries to elicit pain and it doesn't hurt him?

   4   A     No, that's not what I said.        The earlier testimony is --

   5   I can repeat it for you -- is this:        That he either had a

   6   large herniation at the scene of the accident or had a

   7   substantial tear in the back of the annulus, where the disk

   8   resides.    And then over the next seven to 10 days, by the time

   9   he gets to Dr. McGowan's office is where he's complaining of

  10   neck pain and radiating pain.       That's where this rupture

  11   actually occurred.     So it can happen in delayed fashion.

  12

  13               (Continued on the following page.)

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 221 of 311 PageID #: 26275


                              Mobin - cross - Mannion                      1520


   1   BY MR. MANNION:     (Continuing.)

   2   Q     Would you agree that today is the first time you told

   3   anyone that the rupture occurred after this accident?

   4   A     No, it's what I said; that the disc was a traumatically

   5   used disc in my deposition in my reports.         And the specifics

   6   that you're trying to elicit in the timelines is what I'm

   7   going to tell you; he either had the herniation at the scene

   8   of the accident, he became symptomatic in a delayed fashion,

   9   which is in my report.      If you're going to get more specific

  10   on that, then I can give you a more-specific answer.

  11   Q     You would agree though that if Toradol had not been

  12   provided yet and the emergency room physician palpated his

  13   back, you would expect significant pain in that area, wouldn't

  14   you, sir?

  15   A     It depends on other injuries.       On thing that you failed

  16   to mention is that he had complaints of other areas of pain.

  17   He was complaining of pain, for example, in the anterior

  18   aspect of both legs, right worse than left.          He's also

  19   complaining of neck stiffness.       He has other areas of pain.

  20   So there are other circumstances that are at play.

  21   Q     But I was talking about the back pain.

  22   A     That's what I'm talking about too.

  23   Q     So you're trying to say whatever is going on with his

  24   legs and the stiffness in his neck would mask the herniation,

  25   whatever size it was?



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 222 of 311 PageID #: 26276


                                 Mobin - cross - Mannion                   1521


   1   A       It depends on whatever amount of pain that was in his

   2   legs.    It can, yes.

   3   Q       There was also film done there and you'd agree that that

   4   film showed, in part, dense calcifications, true?

   5   A       Films for what area?

   6   Q       Do you recall seeing the film reports from the CT?

   7   A       He had a CT scan of his knee, I believe, and cervical and

   8   lumbar spine in the emergency room.

   9   Q       He had a CT of the brain which showed no acute

  10   intercranial injury, is that fair?

  11                MR. McELFISH:       Objection.   Outside the scope of this

  12   witness' testimony?

  13                THE COURT:    Overruled.

  14   Q       There was no bleed, true?

  15   A       That's correct.

  16   Q       There was a dense calcification on the CT of the brain.

  17   That would not be caused by the accident; correct?

  18   A       That's correct.

  19   Q       There was no disruption of the gray/white matter on that

  20   film, true?

  21   A       That's what I remember, that's correct.

  22   Q       And the CT of the cervical spine showed no fracture,

  23   true?

  24   A       That's correct.

  25   Q       It did show mild degenerative changes manifested by mild



                                   SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 223 of 311 PageID #: 26277


                               Mobin - cross - Mannion                          1522


   1   anterior osteolytic spurring, true?

   2   A     Yes.

   3   Q     All preexisting this accident, fair?

   4   A     That's what I said already, yes.          He had calcification in

   5   the front of the cervical spine.

   6   Q     So, in addition to the two EMTs we have five or six

   7   healthcare providers at the ER and you agree that he did not

   8   complain to any of them of back pain, fair?

   9   A     That's correct.

  10   Q     He did not complain that pain was radiating from his back

  11   to somewhere else?

  12   A     That's correct.

  13   Q     Or numbness, fair?

  14   A     Correct.

  15   Q     Or tingling?

  16   A     That is correct.

  17   Q     Or quadricept pain?

  18   A     That's correct.

  19   Q     From there, Mr. Bauta, the next day went to Brookdale

  20   Hospital, yes?

  21                MR. MANNION:    Excuse me, Your Honor.         I move 403

  22   into evidence.

  23                THE COURT:   Objection?

  24                MR. McELFISH:     No.

  25                THE COURT:   Received.        Defendant 403.



                                 SN         OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 224 of 311 PageID #: 26278


                                Mobin - cross - Mannion                    1523


   1                   (Defendants' Exhibit 403 received in evidence.)

   2   Q       Referring to Exhibit 404, the Brookdale records, do you

   3   recall, sir, that he was seen by several nurses and a doctor

   4   Susan Jacobowitz at Brookdale?

   5   A       If that's what the records say, I don't dispute it.

   6   Q       And he was at that hospital for several hours as well,

   7   true?

   8   A       Yes.

   9   Q       They did a history, a physical exam and came up with an

  10   assessment and a plan?

  11   A       They did, yes.

  12   Q       Would you agree he denied blurred vision, nausea and

  13   vomiting?

  14   A       I believe so.

  15   Q       He denied a headache?

  16   A       If that's what -- if he did not complain of at that point

  17   I would not dispute it.

  18   Q       I would go through more of the records if I had more time

  19   here.    He denied extremity weakness, fair?

  20   A       Fair.

  21   Q       And by that I would mean all four, upper and lower, true?

  22   A       It can, yes.

  23   Q       Well, he denies extremity weakness would be both arms and

  24   both legs, fair?

  25   A       Yes.



                                   SN     OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 225 of 311 PageID #: 26279


                              Mobin - cross - Mannion                      1524


   1   Q      And he denied difficulty walking, true?

   2   A      Let me see the particular report you're pulling up right

   3   now.

   4   Q      On the same exhibit if we can go to 216, please in

   5   addition to the history and the subjective complaints, they

   6   did their own exam, true?

   7   A      At Brookdale, yes.

   8   Q      And that's what we would call objective.        It's not coming

   9   from the patient.     It's the physician's assessment, true?

  10   A      It's called objective but the physician relies on the

  11   patient to get answers from the different maneuvers that the

  12   physician is performing.        So it's part of subjective and part

  13   objective.

  14   Q      If we look under the exam objective under the neck, do

  15   you see it says "NT," true?

  16   A      Yes.

  17   Q      And that means non-tender, doesn't it?

  18   A      Yes.

  19   Q      In other words, they palpated his neck and there was no

  20   tenderness or pain, fair?

  21   A      Fair.

  22   Q      It says, Full range of motion of the neck, ROM, true?

  23   A      Yes.

  24   Q      And no JVD, true?

  25   A      Yes.



                                  SN      OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 226 of 311 PageID #: 26280


                              Mobin - cross - Mannion                      1525


   1   Q     And that would be jugular vein distention?

   2   A     Yes.

   3   Q     That particular finding has nothing to do with this case,

   4   I assume?

   5   A     Yeah.

   6   Q     But their physical exam of his neck showed no tenderness

   7   and full range of motion, fair?

   8   A     That's what they found, yes.

   9   Q     If we then go to the extremities we see that there was

  10   some calf pain.     It says subjective pain but there nothing

  11   else listed in here regarding the back as being anything that

  12   had an increased range of motion or pain.         Only the calf under

  13   this exam objective, fair?

  14   A     So this is an extremity exam.       They won't mention the

  15   back under that treatment.

  16   Q     I meant in the whole objective standpoint under the

  17   neuro, the treatment, the entire set here, there's no mention

  18   of back pain, fair?

  19   A     Right, there's no mention -- well, back pain will not be

  20   mentioned under objective.       It will be under subjective

  21   history.

  22   Q     There's no mention of tenderness to the back, fair?

  23   A     Fair, that's correct.

  24   Q     So, we have again he essentially treated, received some

  25   Motrin and Flexeril when he left and was discharged, fair?



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 227 of 311 PageID #: 26281


                                 Mobin - cross - Mannion                   1526


   1                MR. McELFISH:       Can you show me the assessment and

   2   plan.

   3                MR. MANNION:    It's the same page at the bottom.

   4                MR. McELFISH:       You've got to move it up so the

   5   witness can see it before you ask the question of the doctor.

   6   Please.    I mean --

   7   Q       You've reviewed all of these records, true, sir?

   8   A       I have, yes, part of the thousands of pages that I've

   9   seen.

  10   Q       So you'd agree that there's nothing in this entire record

  11   from Brookdale where it uses the word "back" and associates it

  12   somehow with pain, tenderness or decreased range of motion,

  13   agreed?

  14   A       That's correct.

  15   Q       And the neurological exam says "gait normal," so he was

  16   walking fine, true?

  17   A       Which is not consistent, but that's true.

  18   Q       And not consistent with what?

  19   A       With calf pain on the right side, swollen calf and they

  20   say gait normal, which is not consistent.

  21   Q       Well, he walked in there and they observed him and they

  22   said his gait was normal, fair?

  23   A       I'm just pointing it out there's inconsistency, but

  24   that's what they're reporting.         I don't have a dispute about

  25   it.



                                   SN       OCR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 228 of 311 PageID #: 26282


                               Mobin - cross - Mannion                     1527


   1   Q     In addition to the two EMT and at Evangelical we have

   2   three more healthcare providers where there were no complaints

   3   of back pain, true?

   4   A     True.

   5   Q     No complaints of radiation, true?

   6   A     Yes.

   7   Q     No complaints of numbness, tingling or quadricept pain

   8   either, true?

   9   A     That's correct.

  10   Q     Then, we have no treatment for the next five days, the

  11   11th, the 12th, the 13th, the 14th, the 15th.          I think he

  12   finally sees a physical therapist on the 16th.

  13   A     I believe that's correct.

  14   Q     And do you recall, sir, I won't put it up now, but do you

  15   recall that the physical therapist had a spot for low back

  16   pain and it was completely blank?

  17   A     I'd have to look at the report.

  18   Q     If that's what's in there, you don't dispute that?

  19   A     If it's in there, no.

  20   Q     The first complaint then of back pain would be on October

  21   17, 2013 with Dr. Hal Gutstein over at 110 West 34th Street?

  22   A     Yes.

  23   Q     And what we know is that in those five days Mr. Bauta

  24   retained a lawyer, fair?

  25                 MR. McELFISH:    Objection, foundation.



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 229 of 311 PageID #: 26283


                              Mobin - cross - Mannion                      1528


   1               THE COURT:    Do you know when Mr. Bauta retained an

   2   attorney?

   3               THE WITNESS:    No, sir.

   4               MR. MANNION:    040495 -- 413, Your Honor, Bates

   5   stamped 040945.

   6               THE COURT:    Before you move on, are you offering --

   7               MR. MANNION:    Yes, I am Your Honor.

   8               THE COURT:    Objection?

   9               MR. McELFISH:      I don't have it.

  10               MR. MANNION:    It's the Brookdale records from the

  11   ED.

  12               MR. McELFISH:      No objection to that okay.

  13               THE COURT:    Received Defendant's 404.

  14               (Defendants' Exhibit 404 received in evidence.)

  15   Q     413 is New York Medical Rehab Center, Grand Concourse

  16   Chiropractic PC, 110 West 34th Street.         You've seen these

  17   records, true, sir?

  18   A     I believe so, yes.

  19               MR. MANNION:    Small screens only, Your Honor,

  20   please.

  21               THE COURT:    These are Dr. Russo's records; is that

  22   correct?

  23               MR. MANNION:    Yes, sir.

  24   Q     You'll see on here this is from October 16, 2013;

  25   correct?



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 230 of 311 PageID #: 26284


                               Mobin - cross - Mannion                     1529


   1   A     That first exhibit, yes.

   2   Q     And on here it indicates Attorney Colbert, 50 East 42nd

   3   Street.

   4   A     Yes.

   5   Q     And it has all of his information and to the left of that

   6   it says, "Left message for info"?

   7   A     Yes.

   8   Q     So fair to say that Mr. Bauta was represented before he

   9   went to see the doctor on the 17th?

  10   A     That's what it appears to be.

  11   Q     And were you aware that actually the attorney referred

  12   him to that physician?

  13                 MR. McELFISH:     Objection, foundation.

  14                 THE COURT:   Do you know one way or the other how he

  15   came to be there?

  16                 THE WITNESS:    I don't know that.

  17   Q     Would that make a difference to you?

  18   A     It doesn't.

  19                 MR. McELFISH:     Argumentative.

  20   Q     Would that make a difference to your review of the

  21   records and the credibility of the records?

  22                 MR. McELFISH:     Objection.

  23   A     It doesn't, no.

  24   Q     Okay.    You would agree, though, that the credibility of

  25   both the patient and the patient's treating physicians is



                                  SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 231 of 311 PageID #: 26285


                                 Mobin - cross - Mannion                   1530


   1   important to you as an expert reviewing these records?

   2   A       Yes.

   3   Q       In fact the history provided by a patient is, I think in

   4   your own words, one of the most important parts of an exam,

   5   fair?

   6   A       That is fair.

   7   Q       And of course by saying that what you mean is the

   8   credibility of the patient and what they're reporting is

   9   crucially important, fair?

  10   A       What I'm saying is you need to get an honest history from

  11   the patient in order to be able to treat them.

  12   Q       And to the extent the history you're getting is not

  13   accurate for whatever reason, that would cast some doubt on

  14   the information in the records, fair?

  15   A       It can, yes.

  16   Q       Likewise, you want your physicians that you're relying on

  17   and their records to be credible, do you agree?

  18   A       Yes.

  19   Q       And, I mean, you didn't know anything about Mr. Bauta's

  20   background when you reviewed this other than what you saw in

  21   the medical reports, true?

  22   A       That's correct.

  23   Q       And, again, you only talked about Mr. McElfish, none of

  24   the treaters there?

  25   A       That's correct.



                                   SN     OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 232 of 311 PageID #: 26286


                              Mobin - cross - Mannion                      1531


   1   Q      And didn't see Mr. Bauta?

   2   A      Correct.

   3   Q      You testified as an expert for Mr. McElfish before, fair?

   4   A      I have.

   5   Q      Just recently out in L.A., was it?

   6   A      It was in Los Angeles, but I'm not sure how recent it

   7   was.

   8   Q      Several times you worked for Mr. McElfish before, true?

   9   A      Probably two or three times before.

  10   Q      And some of our experts have worked with us before, but

  11   you two knew each other from that, fair?

  12   A      Yes.

  13   Q      And you've testified dozens and dozens in trial, fair?

  14   A      I have.

  15   Q      You've given over 200 depositions?

  16   A      I have.

  17   Q      When you were reviewing this case, even up until today,

  18   you were under the opinion that Dr. Lattuga was one of the

  19   treating physicians, fair?

  20   A      That's what the records indicated, so, yes.

  21   Q      The records that you relied on for their truth said that

  22   he was a treating physician, fair?

  23   A      Well, he evaluated Mr. Bauta and I went through this in

  24   the deposition to a certain extent.        He didn't treat Mr. Bauta

  25   in the sense of operating on him or performing procedures on



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 233 of 311 PageID #: 26287


                              Mobin - cross - Mannion                       1532


   1   him, but he evaluated him.

   2   Q     You understood, though, and you believed at the time you

   3   were giving your deposition that he had actually treated

   4   Mr. Bauta.    He was one of the treaters, true?

   5   A     It's a play with words, but yes.        He was one of the

   6   doctors that evaluated Mr. Bauta.

   7   Q     You thought he was one of the doctors that evaluated him

   8   meaning he laid his eyes and his hands-on him, true?

   9   A     Yes.

  10   Q     And to this day do you know what Dr. Lattuga's true

  11   involvement was with the plaintiff?

  12   A     I don't know.

  13   Q     Okay.   One of the -- before we go on I want to mention

  14   briefly that as expert you obviously are getting paid for your

  15   time, true?

  16   A     Yes.

  17   Q     Just like our experts.      What was it, 15,000 to come and

  18   testify at trial?

  19   A     It's for a full day, yes.

  20   Q     And how much had you spent or charged before that,

  21   25,000?

  22   A     I don't know it's that high, but it will be the record

  23   reviews and the preparation of reports.           So I believe our

  24   office provided you with a breakdown but I don't believe it's

  25   that high.



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 234 of 311 PageID #: 26288


                              Mobin - cross - Mannion                      1533


   1   Q     And, in fact, I think that as of June 2017 you were over

   2   $21,000 that you had billed on this?

   3   A     If that's what the records say, yes.

   4   Q     Let's talk about the report from Dr. Lattuga that you

   5   relied on.     If we can get to that report -- the Bates stamp

   6   number that I'd like to go to is 42835.           454 is the exhibit

   7   number.

   8                 THE COURT:   428 what?

   9                 MR. MANNION:   845.    It's Exhibit 454.

  10   Q     And, sir, you reviewed Dr. Lattuga's 14-page report?

  11   A     Yes, I did.

  12   Q     Okay.    By the way, part of those charges, we're talking

  13   about credibility, did you realize that part of the charges

  14   that you talked about had a $1,250 charge for this report?

  15   A     If that's what the records indicate.          I don't dispute it.

  16   Q     And if Dr. Lattuga never saw this patient, never talked

  17   to him, never evaluated him, never treated him, would you take

  18   that $1,250 off?

  19   A     If it was intended for treatment, yes, but if it was a

  20   report that was created with the review of records then

  21   there's a charge for that.

  22   Q     And the providers, one of the providers you talked about

  23   charged $30,000 for a procedure that you said $5,000 was the

  24   reasonableness expense.         Do you recall that?

  25   A     Yes.



                                  SN       OCR     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 235 of 311 PageID #: 26289


                              Mobin - cross - Mannion                       1534


   1   Q       600 percent higher than it should be?

   2   A       It's -- the reason for that is when you do a procedure,

   3   the second code is a percentage of the charge.          In other

   4   words, if that code was done by itself then, yes, it would

   5   have been the full amount, but since it's in conjunction with

   6   other codes, then it would be reduced and that's what I said

   7   in my testimony.     I'm not trying to give you the highest

   8   number or the lowest number.       I'm trying to give you the

   9   number that I've seen as a fair and reasonable number.

  10   Q       I'm not criticizing you.    What I'm saying is that treater

  11   was charging $30,000 when they should have charged 5?

  12   A       They might have, yes.

  13   Q       If we look at this exhibit here on 835?

  14                MR. McELFISH:     Your Honor, we move to admit

  15   Dr. Lattuga's report and publish this to the jury.

  16                THE COURT:   Objection?

  17                MR. McELFISH:     No objection.

  18                THE COURT:   This is exhibit Defendant's 454.         What

  19   pages?

  20                MR. McELFISH:     It would be pages 042833 through

  21   042846, 14 pages.

  22                THE COURT:   So received.

  23                (Defendant's Exhibit 454 received in evidence.)

  24   Q       Sir, if you look, it says follow-up visit on January 22,

  25   2015.    Do you see that?



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 236 of 311 PageID #: 26290


                               Mobin - cross - Mannion                     1535


   1   A     Yes.

   2   Q     And when you reviewed this, you thought this was

   3   Dr. Lattuga's follow-up visit with this patient, fair?

   4   A     Yes.

   5   Q     If we go to 42386 on the next page under motor exam,

   6   Dr. Lattuga has information in here that would lead you to

   7   believe that he performed a motor exam, both the cervical and

   8   lumbar neurological exam, true?

   9   A     That's correct.

  10   Q     If we then go to 42837 at the top, another follow-up

  11   visit on March 10, 2015 that you believed Dr. Lattuga had with

  12   the patient, fair?

  13   A     Yes.

  14   Q     These are all things that if he didn't see the patient,

  15   he wouldn't know this firsthand, true?

  16   A     Right.    I'm relying on the records.

  17   Q     Okay.    And we can continue to go through here, but let me

  18   skip some.     If we can go to 42845 and if you can highlight the

  19   fifth paragraph down starting, I have treated, this is

  20   Dr. Lattuga's report saying "I," meaning Dr. Lattuga, true?

  21   A     If that's the signature line, yes.

  22   Q     "Have treated Jose Bauta from November 17, 2014 through

  23   the present."     Did I read that portion correctly?

  24   A     Yes.

  25   Q     If we then go to the next page 042846 and highlight that



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 237 of 311 PageID #: 26291


                              Mobin - cross - Mannion                      1536


   1   last paragraph, can you read the last paragraph for us,

   2   Doctor?    I will read it and tell me if I did so correctly.

   3   "I, Sebastian Lattuga, M.D. being duly licensed to practice in

   4   the State of New York affirm the foregoing under penalties of

   5   perjury to CPLR 2106 and that the foregoing is true and

   6   accurate to the best of my knowledge and information."           Did I

   7   read that correctly?

   8   A     Yes.

   9   Q     And he signs it Sebastian Lattuga, true?

  10   A     Yes.

  11   Q     And by confirming that he was telling you or whoever read

  12   the records that he saw the patient, he examined the patient,

  13   he performed tests on the patient, he personally treated the

  14   patient; isn't that what he's saying?

  15                MR. McELFISH:     Objection, foundation.

  16                THE COURT:   Overruled.

  17   A     That's what he says.

  18   Q     And none of that is true, is it?

  19   A     I don't know.

  20   Q     I want you to assume that Dr. Lattuga never met the

  21   patient, never talked to him on the phone, never evaluated

  22   him, never treated him.        With that assumption, those

  23   statements aren't true, are they?

  24   A     If he has not seen the patient but had a physician

  25   assistant or another physician in the group that did and he



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 238 of 311 PageID #: 26292


                              Mobin - cross - Mannion                      1537


   1   relied on that, he should have indicated that, but if he

   2   hasn't then that's not correct.

   3   Q     When you read this you took it as Dr. Lattuga personally

   4   treating this patient, fair?

   5   A     I review records and I look at the signatory of the

   6   reports to see who has done it, yes.

   7   Q     When he says, "I have treated Jose Bauta from November

   8   17, 2014 to the present," you took him at his word, fair?

   9   A     I guess so, yes.

  10                THE COURT:   Let's move on.

  11                MR. MANNION:   One last question on this, Your Honor.

  12                THE COURT:   Go ahead.

  13   Q     And if that is not true, wouldn't that raise some

  14   questions in your mind about your ability to rely on

  15   Dr. Lattuga?

  16   A     It would, but it does not detract from the other

  17   physicians that have seen and actually treated Mr. Bauta's

  18   condition.

  19   Q     Although that's not what I was asking.         As it relates to

  20   Dr. Lattuga, that would certainly raise some questions in your

  21   mind as to whether you should be relying on him, true?

  22                MR. MANNION:   Objection.

  23                THE COURT:   Sustained.

  24   Q     And likewise, sir, if he was not, then now with the same

  25   assumption that he never saw or treated him would you agree



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 239 of 311 PageID #: 26293


                               Mobin - cross - Mannion                     1538


   1   that that narrative report should be taken off the bills?

   2   A     If he has not treated the patient, yes.

   3   Q     If we can pull up -- I'll get an exhibit number in a

   4   second.    Bates 040236.    404 is part of the Brookdale records.

   5   Did you see some records from Brookdale where in February of

   6   2014, several months after this accident Mr. Bauta slipped and

   7   fell on some ice?

   8   A     I believe those are the February 2014 records.

   9   Q     Okay.   And at that time do you recall that he

  10   specifically denied back pain?

  11   A     That's what I remember, yes.

  12   Q     And the only tenderness found was to his left knee, fair?

  13   A     I believe so, yes.

  14   Q     He was diagnosed with a bruise to the left knee and that

  15   was it, fair?

  16   A     That's correct.

  17   Q     Do you also recall a record from April 15th of 2014 where

  18   it talks about Mr. Bauta having a fall a week before that?

  19   A     In the Brookdale records, I don't remember that.

  20   Q     We're not in the Brookdale.       Do you recall any other

  21   falls that Mr. Bauta had?

  22   A     Not by remembering right now.

  23   Q     And you're not here to tell this jury that we caused

  24   Mr. Bauta to slip and fall on the ice to a reasonable degree

  25   of medical probability?



                                  SN     OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 240 of 311 PageID #: 26294


                              Mobin - cross - Mannion                      1539


   1   A     I don't know.

   2   Q     You're not saying that; right?

   3   A     That you made him fall?

   4   Q     No, that it was as a result of his injuries that he

   5   slipped and fell on ice; you're not saying that, you don't

   6   know one way or the other?

   7   A     I don't know one way or the other, but he did have

   8   weakness in his right leg.

   9   Q     But you don't know that that's what caused him to fall on

  10   ice, do you?

  11               MR. McELFISH:      Objection, argumentative and asked

  12   and answered.

  13               THE COURT:    Sustained.

  14   Q     And there's nothing in the records that indicates he

  15   complained of any type of weakness in his legs as the reason

  16   for the fall, fair?

  17   A     Not those exact words, that's correct.

  18   Q     And back on the credibility of the patient and what they

  19   say, were you aware of the validity testing that was done in

  20   this case by various other providers?

  21               MR. McELFISH:      Outside the scope.

  22               THE COURT:    Sustained.

  23   Q     If a patient is specifically asked whether they can do a

  24   specific activity and they tell you they can't and you find

  25   out objectively that they can actually do that activity, how



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 241 of 311 PageID #: 26295


                                Mobin - cross - Mannion                          1540


   1   does that impact your review of the records in a case like

   2   this?

   3                   MR. McELFISH:     Objection, lack foundation.      Overly

   4   broad.

   5                   THE COURT:   Overruled.

   6   A       It really depends what you're specifically asking and if

   7   they're asking -- if they're saying I can't do skiing and they

   8   go skiing, that will impact my opinion.               If they say I can

   9   walk with a cane, I usually use a cane and then sometimes they

  10   don't use a cane, it really depends on their comfort level at

  11   that particular time or other circumstances.

  12   Q       Well, if a patient specifically tells you that they have

  13   not and cannot do a certain activity, but you find out they

  14   have been doing a physical activity, would that raise a

  15   question in your mind as to credibility?

  16                   MR. McELFISH:     Objection.

  17                   THE COURT:   Overruled.

  18   A       You need to be more specific.          I can't answer that

  19   question in that general of a term.

  20   Q       You haven't looked at the records for that type of

  21   information or you have?

  22   A       I'm not sure what you're asking, sir.

  23   Q       Okay.    Would you agree today that at least as of April of

  24   2017 when Mr. Bauta was last deposed, that he was able to do

  25   his own shopping, do his own laundry?



                                    SN       OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 242 of 311 PageID #: 26296


                              Mobin - cross - Mannion                      1541


   1               MR. McELFISH:      Outside of scope.

   2               THE COURT:    Overruled.

   3   A     I'm not aware of that, no.

   4

   5               (Continued on the following page.)

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 243 of 311 PageID #: 26297


                              Mobin - cross - Mannion                      1542


   1   CROSS EXAMINATION

   2   BY MR. MANNION:     (Continuing)

   3   Q     And did you read his deposition from April 2017?

   4   A     I have not.

   5   Q     That's the most recent deposition of Mr. Bauta talking

   6   about what he can and can't do from a physical standpoint.

   7   You haven't read that?

   8   A     I don't believe so.

   9   Q     And when was your last deposition?        Was it June of 2017?

  10   A     No, I can tell you.     Last deposition --

  11   Q     Or was it February of 2017?        It might be February.

  12   A     I believe so, yes.

  13   Q     So from February 2017 until today, you hadn't had any

  14   information provided to you as to what Mr. Bauta can and can't

  15   do?

  16   A     I don't have that, no.

  17   Q     Okay.    Would it help you to know that he, in fact, is in

  18   good enough physical condition to help take care of his dad

  19   and do some of his dad's chores?

  20                 MR. McELFISH:   Foundation.

  21                 THE COURT:   Overruled.

  22   A     Well, that means that he has improved since the surgery,

  23   but it doesn't mean that he does not have pain still, which is

  24   what the records indicate.

  25   Q     I apologize.    I guess it was in June.      Was it June 2017



                                       MDL     RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 244 of 311 PageID #: 26298


                              Mobin - cross - Mannion                      1543


   1   your second deposition?

   2   A     So I was just looking at that.         The second deposition was

   3   June 8, 2017, that's correct.

   4   Q     So two months after this deposition in April?

   5   A     I guess so, yes.

   6   Q     So you weren't aware that he was able to bend and touch

   7   his knees?

   8   A     Not at that point, no.

   9   Q     That he had some caretaking responsibilities for his dad?

  10   A     No.

  11   Q     That he did his own cleaning and cooking and his dad's

  12   cleaning and cooking at times?

  13   A     No.

  14   Q     That he did his dad's laundry?

  15   A     No.

  16   Q     That he shopped for his dad?

  17                MR. McELFISH:   Facts not in evidence.

  18                THE COURT:   Overruled.

  19   A     So the list that you're reading, if that's the

  20   deposition, I did not review his deposition.

  21   Q     Were you aware that Mr. Bauta testified he did not have

  22   to use his cane regularly back in April of 2017?

  23   A     I believe so.    I'm thinking of a different record, but he

  24   had a cane after the surgery, as I said.         And to a certain

  25   extent, he's using it to take pressure off of his back.            It's



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 245 of 311 PageID #: 26299


                              Mobin - cross - Mannion                      1544


   1   not for weakness in his legs since the surgery.            So he can use

   2   it as needed.

   3   Q     You haven't seen the video of Mr. Bauta?

   4               MR. McELFISH:    Objection.      Foundation.

   5               MR. MANNION:    I was asking.

   6               THE COURT:    Overruled.    You haven't seen it.

   7   A     I have not.

   8   Q     Would it help you to see video of Mr. Bauta as to how he

   9   walks both with and without his cane?

  10   A     So that is only a one snippet of time.         It doesn't tell

  11   me the entirety of his back condition.

  12               More importantly, I have actual MRI and CAT scan

  13   images of his spine and records that span at least three years

  14   of time.    So looking at a video in one particular capsule of

  15   time may not necessarily tell me the whole story of his back,

  16   gait, or what his condition is.

  17   Q     To be fair -- that's fair, sir, but I didn't ask whether

  18   it told you the whole story.       Would it be helpful to you to

  19   have video to see how Mr. Bauta walks both with and without a

  20   cane in 2017?

  21               MR. McELFISH:    Foundation.

  22               THE COURT:    Overruled.

  23   A     It doesn't really change the opinions that I have.           But

  24   if it's a piece of evidence that I need to see, I'll see it.

  25   It doesn't alter the medical facts of the case.



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 246 of 311 PageID #: 26300


                              Mobin - cross - Mannion                      1545


   1   Q     You weren't provided that information; true?

   2   A     I don't believe so.

   3                THE COURT:   You have 15 minutes before we have to

   4   break for the day.

   5                MR. MANNION:    I know.   Your Honor, I'm looking.

   6   Give me one quick minute.        I cut out a bunch here trying to

   7   get this done.

   8                MR. McELFISH:    I stopped early so I could have a

   9   little bit, even with the IT problem.

  10                THE COURT:   I appreciate that.

  11                MR. MANNION:    One quick moment, Your Honor.

  12                THE COURT:   Yes.

  13   Q     Sir, you talked about some of those studies relating to

  14   adjacent segment degeneration?

  15   A     Yes.

  16   Q     And you talked about the percentages?

  17   A     Correct.

  18   Q     Now, you'd agree that in the articles that you cited in

  19   your report none of them state that future surgery is more

  20   likely than not, do they?

  21   A     They provide us with an extrapolation during the time of

  22   the studies.

  23                One thing you got to remember is medical studies

  24   don't go the lifetime of an individual.         Again, they are

  25   capsules of time.     They are short time-wise.       They're



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 247 of 311 PageID #: 26301


                              Mobin - cross - Mannion                      1546


   1   anywhere from two, five to ten years.

   2                 The study that I have or several studies that I

   3   provided in my deposition and in my reports, one of them

   4   particularly indicates that over a 10-year span of time they

   5   have 36 percent of the patients that develop enough adjacent

   6   segment disease that were surgical candidates for redo surgery

   7   and they actually were undergoing surgery.         So that gives you

   8   about 3.6 percent in that 10-year cohort.

   9   Q     The L5-S1 is the level that what we're talking about

  10   here; correct?

  11   A     No, the L3-4 would be the level that would be the

  12   adjacent segment.

  13   Q     Okay.    None of these articles, and I have looked at them,

  14   none of these articles anywhere mention a greater than 50

  15   percent chance of future surgery, do they?

  16   A     They can't.    They're not -- as I said, they're not

  17   long-span studies.     They're studies that are usually five,

  18   almost -- maximally 10 years in span, so they can't provide

  19   you with a number of more than 36 or 40 percent.

  20   Q     And there is controversy regarding the subsequent

  21   degeneration of adjacent segments in the field, isn't there?

  22   A     There's always controversy in the field.         There are no

  23   one or two surgeons that are standing in a room that agree on

  24   everything.     But one thing that is not in dispute is adjacent

  25   segment; in other words, the ongoing thought about spine



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 248 of 311 PageID #: 26302


                               Mobin - cross - Mannion                       1547


   1   surgery and fusion is that fusion will cause accelerated

   2   degeneration of adjacent segment, hence, the term adjacent

   3   segment disease.     And that's why we do all these new different

   4   technologies, like disc replacement, doing arthroplasty,

   5   putting devices that allow the spine to keep moving.           So I

   6   think the majority of spine surgeons, if not the entire

   7   community of spine surgeons do agree on adjacent segment

   8   disease.

   9   Q       Doctor, tell me if you agree with this, in one of your

  10   articles, at the very first paragraph, "There is controversy

  11   regarding the subsequent degeneration of adjacent segments,

  12   and we are aware of no long-term studies that have analyzed

  13   both cephalad and caudad degeneration following posterior

  14   arthrodesis.     I may have mispronounced some, but do you recall

  15   reading that?

  16   A       Which article are you referring to?

  17   Q       Adjacent Segment Degeneration in the Lumbar Spine.

  18   A       Right.   So I think that's the preamble of the article and

  19   they go in and explain what the findings are.

  20   Q       And these patients were actually patients who had

  21   degeneration and that's why they had their original surgery;

  22   true?

  23   A       Those were patients that generally have degeneration have

  24   surgery, that's correct.

  25   Q       So you would expect that their spine would continue to



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 249 of 311 PageID #: 26303


                              Mobin - cross - Mannion                       1548


   1   degenerate; fair?

   2   A     So that's exactly the point of the article.         The question

   3   is this:     If you look at an individual who has a degenerated

   4   disc and you follow that patient in time, does that individual

   5   defer or change from another individual.         Let's say you have

   6   two twin.     Let's do a twin study.     You have one twin with a

   7   degenerative disc at L3-4.       You have another twin with a

   8   degenerative disc L3-4.      Twin one goes on with his life.        Twin

   9   B gets a fusion from L4 to S1.        What is going to happen to

  10   these in terms of the crossover or the timeline?          Are they

  11   going to go in parallel or one of them is going to degenerate

  12   faster than the other.      That's the controversy.

  13                 And what our studies are telling us over the last

  14   two-and-a-half decades, this is a question since the 1990s, is

  15   that individual that gets fusion will have accelerated

  16   degeneration.     They will experience adjacent segment disease

  17   more so than individuals that don't have a fusion below that

  18   level.

  19   Q     Okay.    So you would agree, though, that the patients in

  20   these studies had degenerative disease that led to their

  21   initial surgery; fair?

  22   A     Yes.

  23   Q     And in this case, you believe it was trauma that caused

  24   it, not degeneration?

  25   A     In this case, what I've written in my reports and



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 250 of 311 PageID #: 26304


                             Mobin - redirect - McElfish                   1549


   1   testified all day today is that Mr. Bauta has some underlying

   2   degenerative condition, but he had a traumatic disc on the

   3   background of the landscape of degeneration.

   4   Q       And that underlying degeneration would have continued

   5   from age 37 or 38 at the time of this accident moving forward;

   6   fair?

   7   A       Yes.

   8   Q       And --

   9                  THE COURT:   Last question.

  10                  MR. MANNION:   Okay.

  11   Q       Sir, you'd agree in one of these studies, it literally

  12   indicates only 11.6 percent or 14.5 percent or 16.3 percent of

  13   patients need future surgery due to adjacent segment

  14   degeneration; fair?

  15   A       That's a four-year study, correct.

  16                  MR. MANNION:   Your Honor, I would just proffer I

  17   would have more, but because of the time.

  18                  THE COURT:   We have to move on.

  19                  MR. MANNION:   Yes.

  20   REDIRECT EXAMINATION

  21   BY MR. McELFISH:

  22   Q       Dr. Mobin, when you say that there is a landscape -- I'm

  23   sorry, a degenerative landscape of the spine, are you

  24   referring to the cervical or the lumbar with respect to the

  25   particular films that you saw of Mr. Bauta?



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 251 of 311 PageID #: 26305


                            Mobin - redirect - McElfish                      1550


   1   A     Both, actually.     But in particular, the lumbar MRI show

   2   us that there is desiccated disc at the L5-S1, even on the

   3   first MRI, which is in November of 2013.         So what I mean is

   4   that the desiccation probably, more than likely preexisted the

   5   incident.     He had a susceptible disc at the L5-S1 and then he

   6   was subjected to a significant accident with significant

   7   forces then caused the rupture either acutely or in a delayed

   8   fashion.

   9   Q     And, Doctor, given that there was never a complaint or a

  10   record prior to this accident, do you attribute the pain and

  11   all the treatment and all the care and all the surgeries that

  12   he has had to the accident, not the degeneration?

  13   A     I do, yes.

  14   Q     Okay.    So has anything that Mr. Mannion asked you changed

  15   your opinions that you elicited on direct?

  16   A     It doesn't.    The other counsel is implying or saying that

  17   Dr. Lattuga, for example, did not see the patient.           And my

  18   opinion is if that's the case, the charges and all of that

  19   should be stricken.

  20                 However, the other doctors in his group, the other

  21   two partners have seen and treated, and one of them did

  22   operate on Mr. Bauta, and they have clearly and accurately

  23   documented his MRI findings and have documented physical

  24   findings, which are consistent with at least five, if not six,

  25   other providers of Mr. Bauta's care.



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 252 of 311 PageID #: 26306


                            Mobin - redirect - McElfish                    1551


   1   Q       On that point, Dr. Mobin, I want you to make the

   2   assumption, as Mr. Mannion asked you about assumptions, I want

   3   you to assume that Dr. Lattuga has testified in his

   4   depositions that when he prepared the report he made an error

   5   saying I --

   6                MR. MANNION:    Objection, Your Honor.

   7                THE COURT:   Overruled.

   8   Q       Instead of saying I treated, the practice treated, his

   9   practice, meaning Dr. Cordiale and Dr. Mikelis, and that it

  10   was simply a minor error in his expert report, with that

  11   assumption in mind --

  12                THE COURT:   Sustained.    He is not an expert in this

  13   case.

  14                MR. McELFISH:    Let me start again with that.

  15   Q       With the assumption in mind that Dr. Lattuga testified

  16   that he made an error in his report, that he meant to say the

  17   practice treated, my practice treated instead of I did, would

  18   that change your opinions in this case?

  19   A       As I said, that's what I said at my deposition and

  20   earlier the questions that were put to me regarding Dr.

  21   Lattuga's report, I said, you know, in my practice I have pain

  22   specialists, in my prior practice, we had 22 doctors

  23   associated with our practice, and we had records back and

  24   forth.    So I would typically and customarily incorporate some

  25   of the findings of my other colleagues in my reports, although



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 253 of 311 PageID #: 26307


                            Mobin - redirect - McElfish                    1552


   1   I saw the patient.     So it doesn't change my opinion as long as

   2   the substance of the data was actually obtained from the

   3   patient.

   4   Q     And is that what happened in this case, Dr. Lattuga

   5   incorporated the treating records from Dr. Cordiale and Dr.

   6   Mikelis into his report?

   7               MR. MANNION:    Objection, leading and --

   8               THE COURT:    Sustained.

   9               You saw Dr. Cordiale's records; right?

  10               THE WITNESS:    Yes.

  11               THE COURT:    Underlying records?

  12               THE WITNESS:    Yes.

  13               THE COURT:    And the other doctors from Lattuga's

  14   practice have treated Mr. Bauta?

  15               THE WITNESS:    Yes.

  16               THE COURT:    And you relied on those?

  17               THE WITNESS:    I did, yes.

  18   Q     Let me ask it this way:      If Dr. Lattuga never issued a

  19   report in this case, would it have any affect on your opinion?

  20   A     No, it wouldn't.

  21   Q     Now, Mr. Mannion was asking you a lot of questions about

  22   the EMT report.     I will do this briefly.      Can you just give

  23   the jury an idea of how a person can have an injury like Mr.

  24   Bauta has and have an exam like he had with the EMT?

  25   A     Yes, it's very similar to what I have discussed and



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 254 of 311 PageID #: 26308


                            Mobin - redirect - McElfish                    1553


   1   testified earlier in an emergency room setting.          In the

   2   emergency room setting we try to triage patients.           The

   3   emergency room physician in charge triages the patients in the

   4   sense of who's going to die now, who's going to die later,

   5   who's stable to go out.      EMT's have the same kind of mindset.

   6   They come to the scene, to the bedside, to wherever the injury

   7   is, they try to determine is the patient in coma or not, is

   8   there a life-threatening issue at hand or not.          They're not

   9   going to sit down and do a straight leg raise test and a

  10   neurological exam in terms of doing every single dermatome

  11   with a pinprick.     They don't have time.       There are fatalities

  12   at the scene and they need to tend to other injured parties.

  13               It is not unusual to see these types of records that

  14   says able to walk at the scene, no tenderness, this patient is

  15   okay to leave and go to some other provider.

  16   Q     Dr. Mobin, with respect to the really early records, the

  17   EMT records and the Evangelical Hospital records and even to

  18   some degree the Brookdale Hospital records, you offered two

  19   explanations, one was delayed onset, one was a tear in the

  20   annulus, just real brief, on the tear in the annulus, how can

  21   that have a delayed symptomatology?

  22               MR. MANNION:    Objection.       Outside the scope.

  23               THE COURT:    Overruled.

  24   A     Again, very briefly, if you imagine the disc, the cushion

  25   that sits between the vertebra of the jelly doughnut -- I will



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 255 of 311 PageID #: 26309


                            Mobin - redirect - McElfish                    1554


   1   give you a milder example as opposed to the belly.

   2               The jelly doughnut, as we age, gets more brittle,

   3   and if you imagine the jelly getting dryer.          Now, if there is

   4   a traumatic event that causes a crack in the outer part of the

   5   shell of the jelly doughnut, even under normal conditions,

   6   sitting, standing, you can push that jelly, the dry jelly out

   7   in a delayed fashion; in other words, you either smash the

   8   doughnut and the jelly extrudes, or over time, because there

   9   is a large crack now because of the trauma, a twisting type of

  10   a trauma, a flexion- or extension-type trauma, then over the

  11   next day or week or month the jelly gets extruded in a delayed

  12   fashion and all of a sudden they have pain down the leg and

  13   have onset of lower back pain.

  14   Q     I want you to assume that Mr. Bauta's sister, Selenia

  15   Bauta, appeared here and testified before the jury that just a

  16   couple days after the accident he had pain in his back and his

  17   right leg, would that then support your opinions?

  18               MR. MANNION:    Objection, Your Honor.

  19               THE COURT:    Overruled.

  20   A     That would be an independent observation, the individual

  21   saying look, I'm having back and leg pain shortly thereafter,

  22   after the accident.

  23   Q     The same question, his brother-in-law, I want you to

  24   assume testified to the same thing.

  25   A     That would also be supportive testimony.



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 256 of 311 PageID #: 26310


                            Mobin - redirect - McElfish                    1555


   1   Q     And the fact that he may have had a lawyer to help him

   2   within a couple days after the accident, does that in any way

   3   impact your opinion as an expert witness in this case?

   4   A     It does not, no.

   5   Q     Earlier in your direct testimony when we spent all that

   6   time going through the bills, you actually identified the -- I

   7   think it was an NARR charge for 1,250 and you actually

   8   testified that that was not a charge that would be related and

   9   you removed it; right?

  10   A     That is correct.

  11   Q     So Mr. Mannion was asking you about a charge that you

  12   already agreed --

  13               MR. MANNION:    Objection, Your Honor.      Argumentative

  14   and leading.

  15               THE COURT:    Sustained.

  16   Q     And you had mentioned a medical condition of distracting

  17   injury.    Can you explain briefly, real brief?

  18   A     So this is what we deal with, in terms of neurosurgical

  19   consultant to the emergency room, when the patient comes in

  20   and, let's say, has a broken leg, they may not complain of the

  21   neck pain, they may actually have a neck fracture and not know

  22   about it.    That's why a lateral C-spine X-ray is done

  23   routinely on multi-trauma individuals, in what is called

  24   rollovers, and orthopedic injuries, and multiple extremity

  25   injuries, because the pain in one location, if it's severe



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 257 of 311 PageID #: 26311


                            Mobin - redirect - McElfish                    1556


   1   enough, can distract from the pain in other locations.

   2                MR. McELFISH:    Judge, three quick questions and I

   3   will be done.

   4                THE COURT:   Yes, as long as they don't take 20

   5   minutes.

   6   Q     Number one, is the other reason that you gave in your

   7   direct testimony about the explanation for the findings by the

   8   EMT and the hospital, he did complain in the hospital of leg

   9   pain and body pain; right?

  10                MR. MANNION:    Objection.      Leading.

  11                THE COURT:   Overruled.

  12   A     Yes.   He did.   The Brookdale records in particular, he

  13   was complaining about total body ache and leg pain.

  14                (Continued on following page.)

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 258 of 311 PageID #: 26312


                          Mobin, MD - redirect - McElfish                    1557


   1   EXAMINATION CONTINUES

   2   BY MR. McELFISH:

   3   Q     Okay, and the other reason that you gave, which is a

   4   medical explanation, is that of delayed onset.

   5               Can you just, real brief?

   6   A     That's -- the delayed onset is, as I said, it is the

   7   timing of this inflammatory response.         In other words, the

   8   disk, there is a reason it's embedded in a very strong cover.

   9   It's called the annulus.        Because the nuclear material, the

  10   center part of the disk, is highly inflammatory.           So as it

  11   comes out and it comes in close proximity to nerves, it can

  12   set off an inflammatory response, irritation and causing

  13   burning sensation, tingling and whatnot down the leg.           Hence,

  14   use of the anti-inflammatories.

  15   Q     Is this, as a neurosurgeon, a progression of an injury

  16   that you commonly see?

  17   A     I've seen it multiple times, yes.

  18   Q     All right, and you were asked about the $30,000 charge

  19   for the supplemental work that was done in the operating room.

  20               You mentioned that if it's done on its own it would

  21   be billed at 30,000, but if it's billed supplementally it

  22   would be billed at $5,000.

  23               Have you seen that as a common billing error?

  24               MR. MANNION:    Objection.

  25               THE COURT:    Sustained.



                       SAM       OCR       RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 259 of 311 PageID #: 26313


                          Mobin, MD - redirect - McElfish                  1558


   1   BY MR. McELFISH:

   2   Q     Is it easy to misbill --

   3                THE COURT:   It's irrelevant.

   4                MR. McELFISH:    Okay.

   5   BY MR. McELFISH:

   6   Q     Last question is on the ASD.

   7                Has anything Mr. Mannion asked you changed your

   8   opinion about whether or not Mr. Bauta, A, will develop ASD

   9   and, B, will have a need for surgery, more probable than not?

  10   A     It did not, no.

  11   Q     Sorry, that was supposed to be the last question, this is

  12   the last question.

  13                In the studies that Mr. Mannion was asking you

  14   about, those studies did not involve patients that were

  15   involved in trauma, correct?

  16   A     I don't believe so, that's correct.

  17   Q     So your opinion is based not only on the science, but

  18   your many years of treatment and care for people in your

  19   practice?

  20   A     That is correct.

  21                MR. McELFISH:    Thank you, I have no further

  22   questions.

  23                THE COURT:   Quickly.

  24                MR. MANNION:    Thank you, Your Honor.

  25                                      ///



                       SAM       OCR         RMR   CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 260 of 311 PageID #: 26314


                             Mobin, MD - recross - Mannion                 1559


   1   RECROSS-EXAMINATION

   2   BY MR. MANNION:

   3   Q     Doctor, you don't have a single study that says that

   4   patients who had to have surgery because of trauma are likely

   5   to have surgery because of ASD in the future, do you?

   6   A     No.    So the traumatic patients generally have a worse

   7   impact on the spine more than the degenerative spine.           So the

   8   ASD studies in more ways than not are more conservative

   9   numbers than it is for traumatic patients.

  10   Q     Does it say that anywhere in those studies or do you have

  11   any study to show that?

  12   A     The study is right in front of you, 20 years of

  13   neurosurgery.

  14   Q     Okay.   But you don't have something to say that these

  15   studies that apply to people who had surgery from degeneration

  16   apply to trauma; fair?

  17   A     As I said, the degenerative studies are conservative

  18   estimates.

  19   Q     That's not what I asked.

  20   A     That's my answer to you.      This is the best way I can

  21   explain it to you.      The degenerative patients have a less

  22   trauma by definition to their spine; hence, have a less chance

  23   of developing adjacent segment disease as opposed to an

  24   individual who was involved in trauma who has more than one

  25   area of spine injured.



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 261 of 311 PageID #: 26315


                              Mobin, MD - recross - Mannion                1560


   1   Q     You were asked a question about Mr. Bauta's sister and

   2   about complaints of pain that he may have made to her

   3   following the accident.

   4                 You certainly don't -- you're not saying that his

   5   sister is a better historian than EMS and ED, emergency

   6   department personnel, are you?

   7                 MR. McELFISH:   Argumentative.

   8                 THE COURT:   Sustained.

   9   BY MR. MANNION:

  10   Q     Sir, part of what you have to determine is credibility of

  11   the records you're looking at, fair?

  12   A     Yes.

  13   Q     Okay.    So are you going to give more credence to a sister

  14   who said, He told me he had pain in his back, than trained

  15   medical professionals who documented no back pain?

  16                 MR. McELFISH:   Argumentative.

  17                 THE COURT:   Overruled.

  18   A     I am not really giving credence more to one individual

  19   than another.     The circumstances of the EMT individuals, their

  20   examination explains; the circumstances of a sister giving a

  21   testimony under oath is another thing.         They're just another

  22   timeline piece of data that supports the fact that he

  23   developed leg pain shortly after the accident.

  24   Q     Well, let me ask you this:        If one of Mr. Bauta's sisters

  25   testified under oath that she had never talked to Mr. McElfish



                        SAM       OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 262 of 311 PageID #: 26316


                              Mobin, MD - recross - Mannion                1561


   1   and we find out she actually had for hours, would that impact

   2   whether -- how you give weight to her testimony relating to

   3   back pain?

   4                 MR. McELFISH:    Argumentative, lacks foundation.

   5                 THE COURT:   Overruled.

   6   A     It depends what the content was and it also brings a

   7   legal issue, which I'm not here to speak of.

   8   Q     Okay.    Now, at the scene, I mean he didn't have a broken

   9   leg; fair?

  10   A     That's correct.

  11   Q     He climbed out of the window?

  12   A     Yes.

  13   Q     And you said fatalities, but I mean that was a mistake,

  14   right, there was a fatality in this case, right, one?

  15   A     That's my understanding.

  16   Q     Okay.    And they actually asked Mr. Bauta to help them

  17   with that, correct?

  18                 MR. McELFISH:    Objection.

  19                 THE COURT:   Sustained.

  20                 MR. MANNION:    Okay.

  21                 THE COURT:   Beyond the scope.

  22                 MR. McELFISH:    Thank you.

  23                 MR. MANNION:    He specifically talked about the EMTs.

  24   BY MR. MANNION:

  25   Q     And there was no life-threatening situation to mask his



                        SAM       OCR        RMR   CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 263 of 311 PageID #: 26317


                             Mobin, MD - recross - Mannion                 1562


   1   symptoms of back pain once he was out of that buzz, was there?

   2                MR. McELFISH:   Foundation, beyond the scope.

   3   Foundation.

   4                THE COURT:   Overruled.

   5   A     Well, if there was a significant accident with fatality

   6   at the scene, I don't know what went through Mr. Bauta's head.

   7   So he might have been trying to preserve himself from an

   8   explosion or some other psychological issue that he had

   9   experienced.

  10                So there are a lot of circumstances that come into

  11   play that will make an individual climb out of a window, for

  12   example, to preserve their life.

  13   Q     He had to climb out of the window because that was the

  14   easiest way to get out, or do you not know that?

  15                MR. McELFISH:   Objection, foundation.

  16                THE COURT:   Sustained.

  17   BY MR. MANNION:

  18   Q     Sir, he felt his shin pain; fair?

  19   A     Yes.

  20   Q     And regarding the delayed response, are you aware that

  21   according to Dr. Casden somebody with this type of herniation

  22   it would be virtually impossible not to feel excruciating pain

  23   at the time?

  24   A     That's Dr. Casden's opinion.       That's not what my opinion

  25   is.



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 264 of 311 PageID #: 26318


                             Mobin, MD - recross - Mannion                 1563


   1               MR. MANNION:    Okay, that's all.

   2               THE COURT:    Thank you, ladies and gentlemen.       We are

   3   done for the day.      The same admonitions and I will see you

   4   tomorrow at 9 o'clock.      Have a wonderful evening and night.

   5               (Jury exits.)

   6               THE COURT:    You are excused, thank you very much.

   7               THE WITNESS:    Thank you.

   8               (Witness excused.)

   9

  10        (Matter adjourned to Wednesday, May 9, 2018 at 9:00 a.m. )

  11

  12

  13

  14                                   ooo0ooo

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 265 of 311 PageID #: 26319


                                                                            1564


   1                                  I N D E X

   2

   3   WITNESS                                                      PAGE

   4       FARDAD MOBIN

   5             DIRECT EXAMINATION BY MR. McELFISH                  1335

   6             CROSS EXAMINATION BY MR. MANNION                    1485

   7             REDIRECT EXAMINATION BY MR. McELFISH                1549

   8             RECROSS-EXAMINATION BY MR. MANNION                  1559

   9

  10                     E X H I B I T S

  11

  12        Plaintiff's Exhibit 309                                    1374

  13

  14        Plaintiff's Exhibit 308                                    1375

  15

  16        Plaintiff's Exhibit 310                                    1376

  17

  18        Plaintiff's Exhibit 311                                    1377

  19

  20        Plaintiff's Exhibit 313                                    1382

  21

  22        Plaintiff's Exhibit 314                                    1388

  23

  24        Plaintiff's Exhibit 315-0001 through

  25        315-0014                                                   1389



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 266 of 311 PageID #: 26320


                                                                           1565


   1

   2        Plaintiff's Exhibit 319-001                                1394

   3

   4        Plaintiff's Exhibit 320                                    1395

   5

   6        Plaintiff's Exhibit 321                                    1397

   7

   8        Plaintiff's Exhibit 324                                    1398

   9

  10        Plaintiff's Exhibit 324-0001                               1399

  11

  12        Plaintiff's Exhibit 326                                    1412

  13

  14        Plaintiff's Exhibit 327-0001, 327-0002 and

  15        327-0003                                                   1412

  16

  17        Plaintiff's Exhibit 329                                    1415

  18

  19        Plaintiff's Exhibit 331-0001 through

  20        331-0009                                                   1417

  21

  22        Plaintiff's Exhibit 332-0001 through

  23        332-0007                                                   1418

  24

  25        Plaintiff's Exhibit 333                                    1418



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 267 of 311 PageID #: 26321


                                                                           1566


   1

   2        Plaintiff's Exhibit 334                                    1419

   3

   4        Plaintiff's Exhibits 335, 336 and 337                      1419

   5

   6        Plaintiff's Exhibit 339-001                                1422

   7

   8        Plaintiff's Exhibit 344                                    1423

   9

  10        Plaintiff's Exhibit 345-001                                1423

  11

  12        Plaintiff's Exhibit 351                                    1424

  13

  14        Plaintiff's Exhibits                                       1424

  15

  16        Plaintiff's Exhibit 354                                    1434

  17

  18        Plaintiff's Exhibit 355                                    1448

  19

  20        Plaintiff's Exhibit 362                                    1450

  21

  22        Plaintiff's Exhibit 363                                    1450

  23

  24        Plaintiff's Exhibit 373                                    1452

  25



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 268 of 311 PageID #: 26322


                                                                           1567


   1

   2        Plaintiff's Exhibit 376                                    1457

   3

   4        Plaintiff's Exhibit 320-001 through 320-005                1461

   5

   6        Defendant's Exhibit 402                                    1516

   7

   8        Defendants' Exhibit 403                                    1523

   9

  10        Defendants' Exhibit 404                                    1528

  11

  12        Defendant's Exhibit 454                                    1534

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 269 of 311 PageID #: 26323


                                    Bauta v. Greyhound Lines, et al                                                         1
                      $                                        0                     1374 [1] - 1564:12
                                                                                     1375 [2] - 1301:5, 1564:14
    $1,023.61 [1] - 1377:16                  0001 [2] - 1383:19, 1408:5              1376 [1] - 1564:16
    $1,042.85 [1] - 1394:2                   0002 [1] - 1412:18                      1377 [1] - 1564:18
    $1,179.42 [1] - 1421:21                  0003 [1] - 1412:18                      1382 [1] - 1564:20
    $1,250 [2] - 1533:14, 1533:18            0006 [3] - 1322:20, 1323:8, 1398:5      1388 [1] - 1564:22
    $1,894.50 [1] - 1421:22                  001 [2] - 1370:14, 1394:5               1389 [1] - 1564:25
    $10,000 [2] - 1373:7, 1443:14            0017 [1] - 1370:10                      1394 [1] - 1565:2
    $104.07 [1] - 1382:12                    002 [1] - 1391:19                       1395 [1] - 1565:4
    $14,563.50 [1] - 1424:10                 005 [1] - 1461:4                        1397 [1] - 1565:6
    $141,000 [1] - 1333:3                    0154 [1] - 1408:5                       1398 [1] - 1565:8
    $15,000 [4] - 1321:12, 1441:18,          040193 [1] - 1506:7                     1399 [1] - 1565:10
    1482:8, 1482:9                           040194 [1] - 1511:13                    13th [2] - 1474:25, 1527:11
    $171,000 [1] - 1320:21                   040197 [1] - 1518:1                     14 [1] - 1534:21
    $193,000 [1] - 1324:21                   040236 [1] - 1538:4                     14-CV-03725(FB)(RER [1] - 1300:3
    $193,480.02 [1] - 1450:18                040495 [1] - 1528:4                     14-page [1] - 1533:10
    $2,000 [4] - 1373:11, 1481:22,           040945 [1] - 1528:5                     14.5 [1] - 1549:12
    1481:24, 1482:11                         042403 [1] - 1320:13                    1412 [2] - 1565:12, 1565:15
    $20,000 [8] - 1438:1, 1439:16,           042464 [1] - 1326:18                    1415 [1] - 1565:17
    1440:17, 1440:18, 1440:19, 1441:24,      042833 [1] - 1534:20                    1417 [1] - 1565:20
    1442:3, 1442:9                           042846 [2] - 1534:21, 1535:25           1418 [2] - 1565:23, 1565:25
    $200,000 [1] - 1323:14                                                           1419 [2] - 1566:2, 1566:4
                                                                                     1422 [1] - 1566:6
    $201,000 [1] - 1317:23
    $21,000 [1] - 1533:2
                                                               1                     1423 [2] - 1566:8, 1566:10
    $213,000 [1] - 1315:18                   1 [6] - 1320:16, 1393:12, 1424:6,       1424 [2] - 1566:12, 1566:14
    $213,650 [3] - 1316:21, 1317:7, 1332:2   1451:23, 1474:8, 1474:18                1434 [1] - 1566:16
    $216,000 [1] - 1323:3                    1,096 [1] - 1373:12                     1448 [1] - 1566:18
    $216,037.70 [1] - 1333:3                 1,100 [1] - 1373:12                     1450 [2] - 1566:20, 1566:22
    $23,000 [1] - 1326:4                     1,250 [1] - 1555:7                      1452 [1] - 1566:24
    $250 [3] - 1436:25, 1446:13, 1446:22     1,500 [1] - 1444:10                     1457 [1] - 1567:2
    $3,000 [2] - 1446:4, 1481:25             1,800 [2] - 1396:23, 1399:8             1461 [1] - 1567:4
    $30,000 [5] - 1442:17, 1442:19,          10 [13] - 1327:22, 1339:17, 1339:24,    1485 [1] - 1564:6
    1533:23, 1534:11, 1557:18                1339:25, 1436:15, 1450:4, 1450:13,      14th [2] - 1436:5, 1527:11
    $300 [1] - 1309:25                       1471:4, 1471:16, 1481:2, 1519:8,        15 [7] - 1417:7, 1454:6, 1471:21,
    $350 [2] - 1437:1, 1446:21               1535:11, 1546:18                        1507:19, 1511:25, 1512:13, 1545:3
    $4,808.60 [1] - 1374:3                   10,000 [3] - 1441:20, 1442:14, 1443:5   15,000 [8] - 1321:3, 1321:6, 1322:1,
    $44,750 [2] - 1320:14, 1320:19           10-year [2] - 1546:4, 1546:8            1441:19, 1442:1, 1442:2, 1442:10,
    $5,000 [2] - 1533:23, 1557:22            10/10 [2] - 1375:24, 1377:2             1532:17
    $5,889.58 [1] - 1417:6                   10/10/13 [1] - 1375:7                   1516 [1] - 1567:6
    $50,287.76 [1] - 1333:2                  10/10/2013 [2] - 1375:2, 1376:19        1523 [1] - 1567:8
    $500 [1] - 1436:24                       100 [2] - 1317:12, 1324:2               1528 [1] - 1567:10
    $52 [1] - 1447:7                         10168 [1] - 1300:18                     1534 [1] - 1567:12
    $580.68 [1] - 1422:8                     10573 [1] - 1301:13                     1549 [1] - 1564:7
    $59,750 [2] - 1322:5, 1333:1             10th [3] - 1403:9, 1436:10, 1496:5      1559 [1] - 1564:8
    $62,750 [1] - 1412:16                    11 [2] - 1494:19, 1497:25               15th [2] - 1527:11, 1538:17
    $700 [1] - 1481:18                       11-millimeter [5] - 1497:3, 1497:24,    16 [4] - 1385:25, 1407:3, 1453:11,
    $71 [1] - 1373:22                        1499:2, 1499:8, 1519:1                  1528:24
    $721,268.33 [1] - 1313:22                11.6 [1] - 1549:12                      16.3 [1] - 1549:12
    $8,528.41 [1] - 1389:18                  110 [2] - 1527:21, 1528:16              1600 [1] - 1301:6
                                             110th [1] - 1305:3                      16th [3] - 1388:15, 1393:19, 1527:12

                       '                     11201 [1] - 1301:17                     17 [6] - 1407:2, 1434:21, 1436:9,
                                                                                     1527:21, 1535:22, 1537:8
                                             11th [3] - 1396:4, 1396:13, 1527:11
    '13 [3] - 1391:11, 1398:10, 1399:5       12 [4] - 1471:4, 1471:16, 1503:12,      170-something [1] - 1316:13
    '14 [3] - 1391:12, 1392:25, 1436:6       1505:8                                  171,000 [2] - 1315:16, 1315:25
    '15 [1] - 1436:5                         122 [1] - 1300:17                       17th [5] - 1382:6, 1392:25, 1496:10,
    '17 [1] - 1397:24                        12:30 [1] - 1408:13                     1496:11, 1529:9
                                             12th [2] - 1434:23, 1527:11             18 [3] - 1305:20, 1396:4, 1413:8
                                             13 [3] - 1302:8, 1302:12, 1302:15       18,000 [1] - 1482:5
                                             1335 [1] - 1564:5                       180,000 [1] - 1482:14




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 270 of 311 PageID #: 26324


                                        Bauta v. Greyhound Lines, et al                                                        2
    1894 [1] - 1451:5                         213,650 [1] - 1330:21                    313 [5] - 1381:20, 1382:3, 1382:13,
    19 [1] - 1454:5                           216 [2] - 1327:14, 1524:4                1382:17, 1564:20
    1990s [1] - 1548:14                       22 [3] - 1391:19, 1534:24, 1551:22       314 [5] - 1382:18, 1383:18, 1388:3,
    1995 [1] - 1336:3                         22-millimeter [1] - 1498:20              1388:4, 1564:22
    1996 [1] - 1343:14                        225 [1] - 1301:17                        314-0028 [1] - 1383:19
    19th [1] - 1399:2                         22612 [1] - 1439:11                      315 [1] - 1388:7
    1:20 [1] - 1414:5                         22614 [1] - 1439:11                      315-0001 [3] - 1389:19, 1389:23,
    1st [4] - 1445:3, 1445:5, 1445:6,         22842 [1] - 1440:8                       1564:24
    1445:11                                   22nd [3] - 1390:23, 1391:14, 1392:18     315-0014 [5] - 1388:18, 1389:12,
                                              24 [3] - 1392:17, 1395:8, 1500:2         1389:20, 1389:23, 1564:25
                       2                      25 [3] - 1312:21, 1314:24, 1315:1        318 [2] - 1390:1, 1393:7
                                                                                       318-0002 [1] - 1391:16
                                              25,000 [1] - 1532:21
    2 [6] - 1320:16, 1391:20, 1416:4,         25-page [2] - 1310:15, 1314:22           318-0026 [2] - 1392:10, 1392:15
    1417:7, 1503:11, 1505:20                  26 [1] - 1392:19                         318-0027 [1] - 1390:21
    2,500 [3] - 1444:14, 1446:6, 1446:8       26th [1] - 1398:10                       319 [2] - 1393:12, 1393:13
    2-millimeter [1] - 1505:4                 27 [3] - 1349:22, 1424:1, 1427:14        319-001 [3] - 1394:4, 1394:7, 1565:2
    20 [8] - 1302:14, 1312:21, 1481:4,        27th [5] - 1424:5, 1427:14, 1435:2,      31st [1] - 1397:24
    1481:25, 1482:14, 1507:20, 1556:4,        1435:19, 1450:9                          320 [8] - 1394:10, 1395:10, 1395:14,
    1559:12                                   28 [1] - 1412:10                         1395:16, 1395:20, 1460:19, 1460:23,
    20,000 [6] - 1440:17, 1441:7, 1442:6,     29th [1] - 1397:18                       1565:4
    1442:12, 1445:13, 1446:1                                                           320-0001 [1] - 1395:13
    200 [3] - 1327:19, 1357:21, 1531:15
    200,000 [1] - 1368:23
                                                                3                      320-001 [4] - 1461:4, 1461:6, 1464:2,
                                                                                       1567:4
    2001 [2] - 1336:6, 1343:14                3 [11] - 1320:16, 1332:4, 1383:10,       320-005 [2] - 1461:6, 1567:4
    2009 [2] - 1477:22, 1497:7                1413:7, 1431:14, 1443:25, 1505:18,       320-1 [1] - 1395:7
    2013 [34] - 1337:19, 1337:20, 1350:14,    1512:13                                  320-3 [2] - 1472:11, 1472:12
    1352:17, 1381:4, 1382:6, 1383:8,          3,000 [1] - 1444:11                      320-5 [1] - 1474:24
    1388:15, 1388:25, 1391:13, 1391:24,       3,600 [1] - 1399:10                      321 [4] - 1395:23, 1397:1, 1397:5,
    1393:18, 1396:3, 1396:4, 1396:10,         3.6 [1] - 1546:8                         1565:6
    1416:12, 1425:18, 1460:13, 1461:16,       30 [5] - 1340:11, 1401:6, 1412:10,       322 [1] - 1470:21
    1468:13, 1469:21, 1471:2, 1471:15,        1431:14, 1481:4                          324 [6] - 1395:16, 1397:10, 1398:13,
    1477:2, 1478:2, 1484:9, 1491:19,          30's [1] - 1490:4                        1398:20, 1474:4, 1565:8
    1496:25, 1497:8, 1505:9, 1527:21,         30,000 [3] - 1445:25, 1486:14, 1557:21   324-0001 [4] - 1398:21, 1399:13,
    1528:24, 1550:3                           300 [1] - 1300:22                        1399:17, 1565:10
    2014 [18] - 1390:23, 1391:14, 1392:18,    305 [9] - 1310:15, 1310:21, 1314:13,     324-0006 [1] - 1398:22
    1407:2, 1412:10, 1416:3, 1417:7,          1314:17, 1314:19, 1314:20, 1317:9,       324-006 [1] - 1398:8
    1425:20, 1426:1, 1427:13, 1434:22,        1318:14, 1318:15                         325 [1] - 1398:24
    1436:9, 1535:22, 1537:8, 1538:6,          305A [1] - 1310:24                       326 [6] - 1399:20, 1407:16, 1408:3,
    1538:8, 1538:17                           307 [2] - 1318:17, 1370:18               1412:2, 1412:4, 1565:12
    2015 [28] - 1322:12, 1349:22, 1375:4,     308 [11] - 1370:2, 1370:4, 1370:19,      326-0001 [2] - 1399:22, 1407:21
    1393:19, 1396:4, 1396:13, 1407:3,         1370:20, 1371:3, 1375:13, 1375:20,       326-0154 [2] - 1399:22, 1407:21
    1412:10, 1413:8, 1424:1, 1424:6,          1375:21, 1564:14                         326-6 [1] - 1398:4
    1427:14, 1435:19, 1436:9, 1436:15,        308-001 [1] - 1370:9                     327 [4] - 1409:17, 1409:20, 1410:13,
    1446:18, 1450:9, 1450:10, 1470:20,        309 [8] - 1371:14, 1372:1, 1372:2,       1412:6
    1472:4, 1472:19, 1474:8, 1474:18,         1374:7, 1374:17, 1374:19, 1380:4,        327-0001 [3] - 1412:18, 1412:23,
    1503:14, 1505:10, 1534:25, 1535:11                                                 1565:14
                                              1564:12
    2016 [6] - 1311:25, 1345:2, 1383:9,                                                327-0002 [2] - 1412:23, 1565:14
                                              309-0001 [1] - 1374:6
    1416:5, 1417:7, 1510:22                                                            327-0003 [2] - 1412:23, 1565:15
                                              309-0002 [1] - 1374:6
    2017 [24] - 1322:13, 1383:10, 1388:16,                                             328 [1] - 1415:16
                                              309-001 [1] - 1374:5
    1388:20, 1388:25, 1397:18, 1399:2,                                                 329 [7] - 1412:25, 1413:24, 1414:2,
                                              30th [3] - 1391:13, 1391:24, 1393:18
    1399:4, 1413:8, 1425:21, 1433:15,                                                  1415:11, 1415:15, 1415:19, 1565:17
                                              31 [1] - 1472:19
    1433:17, 1434:22, 1446:18, 1533:1,                                                 329-0012 [3] - 1413:14, 1413:20,
                                              310 [7] - 1374:21, 1375:22, 1376:10,
    1540:24, 1542:3, 1542:9, 1542:11,                                                  1415:20
                                              1376:11, 1380:2, 1380:4, 1564:16
    1542:13, 1542:25, 1543:3, 1543:22,                                                 33 [1] - 1454:6
                                              310-001 [2] - 1375:23, 1376:5
    1544:20
                                              310-0015 [2] - 1375:23, 1376:6           330 [2] - 1415:22, 1416:22
    2018 [2] - 1300:7, 1563:10
                                              311 [7] - 1376:14, 1377:10, 1377:17,     331 [1] - 1416:15
    21,000 [1] - 1486:14
                                              1377:20, 1380:2, 1380:4, 1564:18         331-0001 [3] - 1416:23, 1417:13,
    2100 [1] - 1300:17                                                                 1565:19
                                              311-001 [1] - 1377:9
    2106 [1] - 1536:5                                                                  331-0008 [1] - 1416:23
                                              312 [3] - 1380:9, 1380:10, 1380:16
    213,000 [1] - 1321:13




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 271 of 311 PageID #: 26325


                                   Bauta v. Greyhound Lines, et al                                                            3
    331-0009 [2] - 1417:13, 1565:20
    331-1 [1] - 1417:8
                                             37 [1] - 1549:5
                                             373 [5] - 1315:22, 1451:22, 1451:23,
                                                                                                        5
    332 [1] - 1417:15                        1452:2, 1566:24                          5 [8] - 1349:22, 1427:15, 1442:19,
    332-0001 [2] - 1418:4, 1565:22           373-0001 [1] - 1451:2                    1471:3, 1503:13, 1505:11, 1505:16,
    332-0007 [2] - 1418:4, 1565:23           373-1 [2] - 1451:5, 1451:9               1534:11
    332-1 [1] - 1418:1                       3740 [1] - 1300:22                       5,000 [4] - 1316:2, 1441:20, 1442:15,
    333 [5] - 1418:6, 1418:8, 1418:19,       376 [8] - 1451:19, 1452:4, 1452:5,       1444:1
    1418:23, 1565:25                         1452:8, 1453:4, 1456:5, 1457:2,          5/25/15 [1] - 1315:24
    334 [5] - 1418:24, 1418:25, 1419:9,      1567:2                                   5/27 [1] - 1327:18
    1419:13, 1566:2                          377 [1] - 1432:18                        5/27/2015 [1] - 1437:10
    335 [5] - 1419:15, 1419:16, 1419:20,     38 [1] - 1549:5                          5/31/15 [1] - 1472:10
    1419:23, 1566:4                          38,000 [1] - 1320:10                     50 [5] - 1401:6, 1429:17, 1480:20,
    336 [5] - 1419:15, 1419:16, 1419:20,     3:39 [1] - 1518:3                        1529:2, 1546:14
    1419:23, 1566:4                                                                   59,750 [1] - 1330:19
    337 [5] - 1419:15, 1419:16, 1419:20,                       4                      595 [1] - 1373:20
    1419:23, 1566:4                                                                   5th [2] - 1435:2, 1450:10
    338 [2] - 1419:15, 1420:1                4 [2] - 1373:19, 1454:18
    339 [3] - 1420:9, 1420:11, 1422:9
    339-001 [3] - 1422:12, 1422:15, 1566:6
                                             4,000 [1] - 1444:1
                                             4,500 [1] - 1443:8
                                                                                                        6
    34 [1] - 1305:3                          40 [4] - 1328:25, 1340:19, 1480:20,      6/5 [1] - 1327:18
    342 [1] - 1422:17                        1546:19                                  60 [2] - 1340:19, 1431:15
    343 [4] - 1422:20, 1422:23, 1422:25,     40's [1] - 1490:4                        600 [1] - 1534:1
    1423:7                                   400,000 [1] - 1368:21                    6115 [1] - 1474:3
    344 [4] - 1423:8, 1423:9, 1423:11,       401 [2] - 1515:22, 1516:2                63042 [1] - 1445:7
    1566:8                                   402 [7] - 1506:8, 1516:1, 1516:3,        63047 [2] - 1440:25, 1445:15
    345 [1] - 1423:12                        1516:6, 1516:7, 1567:6                   63048 [2] - 1441:10, 1441:13
    345-001 [3] - 1423:17, 1423:20,          403 [7] - 1310:3, 1432:12, 1516:10,      64112 [1] - 1300:23
    1566:10                                  1522:21, 1522:25, 1523:1, 1567:8         650 [1] - 1482:1
    34th [2] - 1527:21, 1528:16              403-0110 [1] - 1481:11                   680 [1] - 1317:23
    350 [1] - 1437:7                         403-A [1] - 1432:12                      680,000 [1] - 1313:8
    351 [4] - 1423:22, 1424:12, 1424:16,     404 [5] - 1523:2, 1528:13, 1528:14,
    1566:12                                  1538:4, 1567:10
    351-002 [1] - 1424:7                     405 [1] - 1320:14
                                                                                                        7
    352 [4] - 1424:18, 1424:21, 1424:23,     413 [2] - 1528:4, 1528:15                7 [6] - 1396:3, 1418:1, 1443:5,
    1424:24                                  419 [4] - 1409:3, 1409:4, 1409:20,       1443:16, 1461:16, 1497:25
    353 [4] - 1424:18, 1424:21, 1424:23,     1409:21                                  7,200 [1] - 1396:25
    1424:24                                  42386 [1] - 1535:5                       7,500 [4] - 1441:18, 1442:5, 1443:5,
    354 [4] - 1433:19, 1434:5, 1434:17,      42403 [3] - 1320:6, 1320:9, 1322:11      1443:16
    1566:16                                  42464 [3] - 1325:11, 1325:25, 1326:1     70 [1] - 1340:11
    354-0001 [1] - 1433:20                   428 [1] - 1533:8                         700 [4] - 1436:25, 1437:5, 1437:7,
    354-0092 [1] - 1433:20                   42835 [1] - 1533:6                       1449:6
    355 [8] - 1434:18, 1434:20, 1435:5,      42837 [1] - 1535:10                      720,000 [1] - 1313:7
    1435:14, 1440:21, 1447:25, 1448:7,       42845 [1] - 1535:18                      740 [2] - 1302:8, 1302:12
    1566:18                                  42nd [2] - 1300:17, 1529:2               741 [1] - 1302:14
    355-0002 [1] - 1440:23                   43,000 [2] - 1316:1, 1316:12             744 [3] - 1302:8, 1302:12, 1302:15
    355-0004 [1] - 1445:25                   43,197 [1] - 1415:20                     75 [1] - 1429:17
    355-001 [1] - 1435:23                    43,197.92 [1] - 1413:20                  7th [1] - 1396:10
    357-0006 [1] - 1448:9                    431 [7] - 1319:19, 1320:1, 1320:2,
    359 [14] - 1317:6, 1322:18, 1322:19,     1320:3, 1321:15, 1321:16, 1325:17
    1322:20, 1322:23, 1323:7, 1326:25,       433 [2] - 1324:21, 1325:16
                                                                                                        8
    1327:1, 1327:2, 1327:3, 1327:5,          44,000 [1] - 1316:16                     8 [5] - 1300:7, 1320:5, 1512:24,
    1327:8, 1328:11, 1329:16                 44,750 [4] - 1316:16, 1320:17, 1321:7,   1512:25, 1543:3
    359-0006 [1] - 1323:1                    1322:2                                   8,000 [1] - 1443:16
    36 [3] - 1481:3, 1546:5, 1546:19         44114 [1] - 1301:6                       800 [1] - 1301:12
    361 [1] - 1330:16                        45 [1] - 1333:7                          835 [1] - 1534:13
    362 [4] - 1449:17, 1449:25, 1450:1,      454 [5] - 1533:6, 1533:9, 1534:18,       845 [1] - 1533:9
    1566:20                                  1534:23, 1567:12                         87 [2] - 1348:10, 1348:14
    363 [10] - 1324:7, 1326:24, 1327:12,     4545 [1] - 1330:24
                                                                                      89 [1] - 1348:14
    1327:17, 1450:6, 1450:8, 1450:21,        48 [1] - 1500:3
    1450:25, 1451:20, 1566:22                                                         8th [1] - 1388:20




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 272 of 311 PageID #: 26326


                                   Bauta v. Greyhound Lines, et al                                                             4
                                             1538:6, 1549:5, 1550:6, 1550:10,          1398:13, 1399:13, 1408:3, 1409:19,
                      9                      1550:12, 1554:16, 1554:22, 1555:2,        1409:23, 1410:8, 1412:17, 1417:8,
    9 [9] - 1302:8, 1302:12, 1350:14,        1560:3, 1560:23, 1562:5                   1417:25, 1421:6, 1422:9, 1423:5,
    1381:4, 1416:23, 1417:9, 1477:2,         accidents [1] - 1499:14                   1423:17, 1424:12, 1424:18, 1432:11,
    1563:4, 1563:10                          according [3] - 1327:18, 1388:18,         1434:7, 1449:14, 1449:19, 1451:9,
    90 [3] - 1339:14, 1339:17, 1352:22       1562:21                                   1453:5, 1460:6, 1460:25, 1461:1,
    9:00 [2] - 1300:7, 1563:10               account [1] - 1320:15                     1515:25, 1534:14
                                             accounting [1] - 1352:1                   admits [1] - 1306:16
    9th [2] - 1301:5, 1494:18
                                             accumulation [1] - 1310:15                admitted [7] - 1381:7, 1381:13,
                                             accurate [9] - 1309:1, 1313:5,            1381:14, 1409:20, 1410:13, 1414:1,
                     A                       1317:11, 1317:12, 1317:14, 1317:16,       1434:5
                                             1317:20, 1530:13, 1536:6                  admonitions [1] - 1563:3
    a.m [3] - 1300:7, 1518:3, 1563:10
                                             accurately [1] - 1550:22                  advances [1] - 1357:18
    ABC's [1] - 1484:23
                                             ache [5] - 1350:20, 1496:6, 1501:10,      advise [1] - 1337:3
    ability [3] - 1329:23, 1350:2, 1537:14
                                             1501:12, 1556:13                          affect [1] - 1552:19
    ablation [4] - 1341:19, 1404:15,
                                             actions [1] - 1326:6                      affected [1] - 1357:4
    1405:7, 1405:21
                                             active [1] - 1342:12                      affects [2] - 1358:7, 1369:20
    ablations [2] - 1404:14, 1405:10
                                             activity [4] - 1539:24, 1539:25,          affiliated [2] - 1342:8, 1343:8
    able [19] - 1330:10, 1356:17, 1357:16,
                                             1540:13, 1540:14                          affiliation [1] - 1342:11
    1361:10, 1363:3, 1388:10, 1393:20,
                                             actual [10] - 1309:18, 1316:23, 1385:8,   affirm [1] - 1536:4
    1401:1, 1401:2, 1428:15, 1456:6,
    1479:22, 1499:15, 1512:3, 1512:21,       1437:17, 1459:10, 1467:23, 1473:1,        afternoon [5] - 1415:1, 1458:11,
    1530:11, 1540:24, 1543:6, 1553:14        1509:5, 1544:12                           1486:2, 1486:3, 1486:4
    abnormal [1] - 1475:18                   acute [3] - 1351:4, 1503:20, 1521:9       afterwards [1] - 1381:19
    abnormality [1] - 1514:11                acutely [1] - 1550:7                      age [6] - 1470:14, 1480:20, 1490:3,
    abrasions [2] - 1350:21, 1352:10         add [7] - 1313:2, 1313:15, 1315:21,       1490:5, 1549:5, 1554:2
                                             1315:23, 1315:24, 1327:14, 1512:13        age-related [1] - 1490:3
    absent [2] - 1499:20, 1518:17
    absolutely [3] - 1308:6, 1329:20,        added [7] - 1317:22, 1320:20, 1323:1,     ago [3] - 1344:24, 1357:21, 1418:11
                                             1389:12, 1438:3, 1438:4, 1483:15          agree [43] - 1311:20, 1378:11,
    1405:22
                                             adding [2] - 1313:6, 1447:22              1384:21, 1384:23, 1385:17, 1386:17,
    absorb [1] - 1471:8
                                             addition [4] - 1345:9, 1522:6, 1524:5,    1386:18, 1386:23, 1447:4, 1449:4,
    Accelerated [12] - 1315:8, 1347:2,
                                             1527:1                                    1460:16, 1478:18, 1479:1, 1489:24,
    1347:5, 1399:24, 1409:7, 1410:4,
                                             additional [16] - 1322:9, 1322:11,        1490:15, 1494:9, 1494:10, 1495:18,
    1419:1, 1453:13, 1453:15, 1453:20,
                                             1436:25, 1439:6, 1439:25, 1440:13,        1498:13, 1499:1, 1502:14, 1504:8,
    1453:22, 1456:10
                                             1440:17, 1441:10, 1441:13, 1441:18,       1504:15, 1505:1, 1516:12, 1516:16,
    accelerated [3] - 1480:7, 1547:1,
                                             1441:20, 1442:3, 1443:8, 1444:21,         1520:2, 1520:11, 1521:3, 1522:7,
    1548:15
                                             1448:12, 1476:8                           1523:12, 1526:10, 1529:24, 1530:17,
    accept [4] - 1333:4, 1510:16, 1510:18,
                                             address [3] - 1321:9, 1354:21, 1376:8     1537:25, 1540:23, 1545:18, 1546:23,
    1510:20
                                             addressed [3] - 1394:13, 1394:14,         1547:7, 1547:9, 1548:19, 1549:11
    accepted [1] - 1338:12
                                             1397:13                                   agreeable [1] - 1386:18
    access [3] - 1401:12, 1479:14,
                                             addressing [1] - 1314:11                  agreed [13] - 1374:12, 1385:11,
    1480:11
                                             adhesions [1] - 1442:25                   1385:16, 1385:18, 1385:24, 1419:19,
    accident [90] - 1308:9, 1348:17,
                                             adjacent [18] - 1453:12, 1480:8,          1420:3, 1420:5, 1424:22, 1449:24,
    1350:14, 1363:5, 1365:7, 1365:9,
                                             1480:11, 1480:22, 1480:23, 1481:1,        1526:13, 1555:12
    1365:12, 1371:12, 1375:7, 1375:25,
                                             1545:14, 1546:5, 1546:12, 1546:21,        agreement [9] - 1303:23, 1304:1,
    1376:3, 1377:2, 1380:21, 1380:22,
                                             1546:24, 1547:2, 1547:7, 1547:11,         1418:16, 1419:8, 1419:11, 1424:17,
    1380:23, 1381:5, 1383:15, 1393:9,
                                             1548:16, 1549:13, 1559:23                 1434:7, 1460:6, 1461:1
    1393:11, 1394:21, 1407:24, 1413:17,
                                             Adjacent [1] - 1547:17                    agreements [1] - 1450:20
    1416:12, 1418:15, 1420:25, 1434:2,
                                             adjourned [1] - 1563:10                   agrees [2] - 1433:4, 1465:4
    1434:4, 1445:19, 1445:21, 1445:22,
                                             adjust [1] - 1429:2                       ahead [5] - 1351:2, 1376:13, 1448:23,
    1456:22, 1457:8, 1457:12, 1457:23,
    1458:3, 1461:17, 1469:10, 1476:10,       adjusted [6] - 1323:11, 1324:18,          1469:4, 1537:12
    1476:15, 1477:2, 1477:8, 1478:1,         1332:21, 1333:3, 1368:5, 1368:6           Aided [1] - 1301:19
    1478:9, 1489:4, 1489:7, 1490:1,          adjustment [1] - 1333:8                   Air [1] - 1498:20
    1490:15, 1490:16, 1490:24, 1491:22,      adjustments [3] - 1368:19, 1369:3,        air [4] - 1403:3, 1403:4, 1430:13,
    1492:22, 1493:6, 1493:8, 1493:9,         1418:18                                   1466:11
    1493:15, 1493:18, 1494:4, 1494:5,        administered [1] - 1383:6                 airway [5] - 1406:11, 1406:17,
    1494:15, 1494:16, 1496:12, 1496:16,      admissibility [1] - 1384:16               1406:20, 1484:23, 1513:17
    1496:22, 1497:4, 1497:8, 1497:14,        admission [1] - 1460:16                   airways [2] - 1406:12, 1406:23
    1498:4, 1499:20, 1501:7, 1502:4,         admit [37] - 1374:5, 1374:6, 1376:5,      AKOS [1] - 1300:8
    1515:3, 1517:8, 1519:2, 1519:6,          1377:17, 1381:7, 1382:13, 1383:20,        Akos [2] - 1301:4, 1301:11
    1520:3, 1520:8, 1521:17, 1522:3,         1389:19, 1394:3, 1395:7, 1397:2,          alarmed [1] - 1352:9




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 273 of 311 PageID #: 26327


                                    Bauta v. Greyhound Lines, et al                                                             5
    alert [3] - 1511:7, 1512:3, 1512:21       Angel [1] - 1343:22                      arguments [3] - 1334:1, 1384:17,
    alignment [2] - 1444:8, 1474:12           Angeles [2] - 1342:13, 1531:6            1410:9
    ALL [1] - 1491:14                         angle [2] - 1429:2, 1505:12              arm [4] - 1361:7, 1361:10, 1364:5,
    Alladin [11] - 1315:6, 1315:7, 1315:10,   angles [1] - 1430:4                      1476:1
    1346:4, 1347:1, 1400:2, 1413:5,           animation [2] - 1432:15, 1432:21         arms [2] - 1513:6, 1523:23
    1413:7, 1413:16, 1413:18, 1418:12         ankle [2] - 1358:17, 1391:3              arrangements [1] - 1303:20
    Alladin's [2] - 1413:23, 1453:21          annually [1] - 1481:25                   arrest [1] - 1406:21
    allergies [1] - 1507:17                   annulus [4] - 1519:7, 1553:20, 1557:9    arriving [1] - 1372:24
    allograft [3] - 1443:19, 1443:20,         answer [15] - 1362:19, 1406:1, 1433:3,   arrow [4] - 1462:4, 1462:5, 1463:13
    1443:24                                   1433:8, 1456:15, 1465:19, 1484:17,       arrows [2] - 1463:12, 1472:1
    allografting [1] - 1443:25                1509:3, 1509:24, 1510:1, 1510:23,        arthrodesis [11] - 1437:15, 1437:24,
    allow [7] - 1310:5, 1310:8, 1355:12,      1517:13, 1520:10, 1540:18, 1559:20       1439:7, 1439:13, 1440:13, 1440:16,
    1454:20, 1483:9, 1484:17, 1547:5          answered [1] - 1539:12                   1441:18, 1441:23, 1444:19, 1547:14
    allows [8] - 1353:6, 1357:15, 1357:24,    answers [1] - 1524:11                    arthroplasty [1] - 1547:4
    1405:6, 1430:3, 1430:16, 1431:1,          anterior [6] - 1362:23, 1427:6,          article [3] - 1547:16, 1547:18, 1548:2
    1431:4                                    1491:12, 1491:15, 1520:17, 1522:1        articles [4] - 1545:18, 1546:13,
    almost [5] - 1397:23, 1449:5, 1449:10,    anti [3] - 1481:22, 1500:4, 1557:14      1546:14, 1547:10
    1450:4, 1546:18                           anti-inflammatories [3] - 1481:22,       articular [1] - 1466:4
    alone [1] - 1332:25                       1500:4, 1557:14                          ascribe [1] - 1401:6
    Alpha [4] - 1336:3, 1336:4, 1343:18,      anticipate [1] - 1485:2                  ASD [4] - 1558:6, 1558:8, 1559:5,
    1343:19                                   antiinflammatory [1] - 1481:24           1559:8
    alter [1] - 1544:25                       aorta [1] - 1430:20                      aspect [2] - 1358:8, 1520:18
    ambulance [1] - 1350:16                   AP [1] - 1430:18                         aspects [1] - 1463:15
    ambulation [1] - 1483:12                  apologies [2] - 1313:23, 1448:10         assessment [3] - 1523:10, 1524:9,
    ambulatory [7] - 1340:24, 1341:3,         apologize [7] - 1308:18, 1319:21,        1526:1
    1341:4, 1346:18, 1346:22, 1349:10,        1325:14, 1428:3, 1440:22, 1441:22,       assistant [1] - 1536:25
    1405:11                                   1542:25                                  assistive [1] - 1483:12
    American [3] - 1315:14, 1347:17,          appear [2] - 1304:6, 1436:16             associated [3] - 1436:18, 1456:18,
    1423:24                                   appearance [1] - 1469:16                 1551:23
    amount [34] - 1313:11, 1323:2, 1323:3,    appeared [2] - 1348:4, 1554:15           associates [1] - 1526:11
    1323:6, 1330:25, 1332:2, 1332:3,          appellate [1] - 1369:9                   assume [9] - 1320:16, 1368:16,
    1332:16, 1333:9, 1394:1, 1415:20,         applies [1] - 1435:9                     1434:25, 1454:14, 1525:4, 1536:20,
    1417:5, 1422:3, 1422:7, 1424:8,           apply [3] - 1364:4, 1559:15, 1559:16     1551:3, 1554:14, 1554:24
    1436:12, 1436:18, 1436:22, 1437:14,       applying [1] - 1443:23                   assuming [2] - 1438:2, 1515:8
    1437:25, 1438:1, 1440:18, 1441:5,         appreciate [2] - 1372:6, 1545:10         assumption [5] - 1536:22, 1537:25,
    1441:7, 1441:14, 1442:13, 1445:11,        approach [8] - 1376:20, 1377:21,         1551:2, 1551:11, 1551:15
    1445:13, 1486:20, 1486:21, 1498:23,       1383:22, 1401:12, 1408:14, 1419:14,      assumptions [1] - 1551:2
    1521:1, 1534:5                            1452:7, 1452:11                          asymptomatic [1] - 1497:12
    amounting [1] - 1320:10                   approaches [1] - 1337:2                  attention [2] - 1469:12, 1472:2
    amounts [5] - 1413:12, 1418:13,           appropriately [1] - 1432:22              attorney [3] - 1308:8, 1528:2, 1529:11
    1422:10, 1436:24, 1440:15                 April [10] - 1322:13, 1416:3, 1417:7,    Attorney [1] - 1529:2
    analyzed [1] - 1547:12                    1434:22, 1472:10, 1538:17, 1540:23,      attorneys [2] - 1300:21, 1340:5
    anatomic [3] - 1429:22, 1429:25,          1542:3, 1543:4, 1543:22                  Attorneys [3] - 1300:16, 1301:3,
    1482:9                                    area [28] - 1353:10, 1353:12, 1358:21,   1301:10
    anatomy [5] - 1353:25, 1363:14,           1361:14, 1391:3, 1401:11, 1403:7,        attribute [1] - 1550:10
    1363:19, 1363:20, 1431:10                 1462:1, 1462:17, 1462:22, 1464:16,       August [1] - 1417:7
    AND [2] - 1300:8, 1300:13                 1464:19, 1464:20, 1464:21, 1464:22,      authenticated [1] - 1510:19
    Anderson [2] - 1301:4, 1301:11            1466:8, 1466:11, 1466:12, 1469:12,       authenticity [5] - 1384:18, 1385:10,
    ANDERSON [1] - 1300:8                     1472:21, 1483:23, 1492:25, 1493:2,       1385:14, 1385:16, 1385:25
    Andrew [1] - 1397:14                      1520:13, 1521:5, 1559:25                 authorization [1] - 1453:8
    anesthesia [16] - 1323:20, 1347:17,       areas [13] - 1306:24, 1356:23, 1359:2,   autograft [4] - 1443:10, 1443:12,
    1402:15, 1402:16, 1402:17, 1405:18,       1361:18, 1362:1, 1362:20, 1465:5,        1443:15, 1443:18
    1405:20, 1405:22, 1405:24, 1406:6,        1465:11, 1466:14, 1472:6, 1475:8,        Avenue [2] - 1300:22, 1301:12
    1423:25, 1424:9, 1452:6, 1453:25,         1520:16, 1520:19                         average [1] - 1340:21
    1454:2, 1456:9                            argue [3] - 1303:6, 1308:10, 1309:14     averse [1] - 1405:22
    Anesthesia [2] - 1315:14, 1423:24         arguing [2] - 1305:1, 1308:25            avoid [3] - 1311:3, 1312:14, 1480:10
    anesthesiologist [4] - 1341:15,           argument [2] - 1303:1, 1305:12           awake [1] - 1512:3
    1406:17, 1409:5, 1482:6                   argumentative [7] - 1509:14, 1529:19,    award [5] - 1343:19, 1343:23, 1368:25,
    anesthesiologists [1] - 1406:9            1539:11, 1555:13, 1560:7, 1560:16,       1369:2, 1369:4
    aneurysms [1] - 1344:6                    1561:4




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 274 of 311 PageID #: 26328


                                   Bauta v. Greyhound Lines, et al                                                            6
    awards [3] - 1343:15, 1343:22,           1391:12, 1392:20, 1393:7, 1394:21,     1554:1
    1368:15                                  1395:1, 1399:24, 1400:1, 1400:9,       below [3] - 1354:23, 1479:25, 1548:17
    aware [11] - 1305:1, 1305:19, 1321:2,    1405:25, 1406:3, 1406:5, 1407:22,      belt [1] - 1492:8
    1417:2, 1529:11, 1539:19, 1541:3,        1416:1, 1416:11, 1416:18, 1417:18,     bend [1] - 1543:6
    1543:6, 1543:21, 1547:12, 1562:20        1418:14, 1420:24, 1421:9, 1424:3,      bending [1] - 1362:4
    axial [7] - 1362:2, 1428:23, 1463:23,    1425:3, 1425:6, 1425:18, 1425:22,      benefit [1] - 1400:8
    1464:7, 1471:23, 1475:6, 1505:15         1426:1, 1426:3, 1426:8, 1426:17,       bent [2] - 1429:2, 1431:5
                                             1426:18, 1426:23, 1426:24, 1427:12,    best [14] - 1313:15, 1336:10, 1350:2,
                     B                       1431:23, 1432:8, 1433:10, 1433:22,
                                             1434:1, 1435:1, 1435:16, 1450:4,
                                                                                    1350:4, 1356:21, 1359:14, 1360:6,
                                                                                    1360:7, 1401:11, 1404:17, 1430:24,
    baby [1] - 1402:14                       1451:12, 1456:22, 1457:7, 1457:11,     1459:14, 1536:6, 1559:20
    backed [1] - 1389:8                      1457:19, 1457:20, 1458:15, 1459:5,     better [11] - 1318:10, 1364:20, 1370:3,
    background [6] - 1312:24, 1335:23,       1459:8, 1460:13, 1461:15, 1462:1,      1401:3, 1403:19, 1404:9, 1470:11,
    1341:13, 1342:18, 1530:20, 1549:3        1469:10, 1472:7, 1474:18, 1475:21,     1479:9, 1482:23, 1560:5
    backhand [1] - 1401:2                    1476:14, 1477:17, 1477:25, 1478:6,     between [19] - 1315:11, 1328:3,
    backing [1] - 1365:1                     1478:12, 1479:4, 1479:6, 1479:12,      1328:14, 1328:23, 1340:19, 1342:17,
    backup [4] - 1316:24, 1317:6, 1318:5,    1481:13, 1482:19, 1483:8, 1483:19,     1349:11, 1354:22, 1354:24, 1359:7,
    1451:5                                   1486:20, 1486:25, 1487:10, 1489:24,    1359:10, 1363:23, 1435:6, 1443:5,
                                             1490:14, 1490:23, 1492:12, 1493:11,    1462:12, 1462:22, 1492:9, 1494:2,
    backwards [2] - 1467:3, 1467:15
                                             1494:17, 1495:6, 1501:7, 1501:20,      1553:25
    bad [1] - 1516:3
                                             1506:18, 1507:3, 1507:7, 1508:14,      Beverly [3] - 1318:13, 1337:20, 1339:6
    balance [9] - 1328:9, 1328:11,
                                             1510:24, 1517:4, 1517:19, 1522:19,     beyond [6] - 1348:17, 1352:9,
    1330:19, 1332:16, 1332:21, 1333:1,
                                             1527:23, 1528:1, 1529:8, 1531:1,       1352:10, 1364:1, 1561:21, 1562:2
    1334:14, 1389:11, 1412:14
                                             1531:23, 1531:24, 1532:4, 1532:6,      big [3] - 1318:12, 1357:13, 1409:21
    ball [1] - 1430:13
                                             1535:22, 1537:7, 1538:6, 1538:18,      bigger [1] - 1312:4
    band [1] - 1463:3
                                             1538:21, 1538:24, 1540:24, 1542:5,
    BARMEN [23] - 1301:7, 1302:10,                                                  bilateral [3] - 1361:23, 1363:8, 1363:9
                                             1542:14, 1543:21, 1544:3, 1544:8,
    1303:6, 1303:21, 1304:24, 1305:15,                                              bill [87] - 1305:10, 1306:1, 1308:2,
                                             1544:19, 1549:1, 1549:25, 1550:22,
    1305:24, 1306:1, 1306:7, 1308:1,                                                1308:5, 1311:21, 1312:23, 1315:7,
                                             1552:14, 1552:24, 1554:15, 1558:8,
    1310:6, 1316:14, 1318:24, 1319:14,                                              1315:16, 1315:17, 1315:19, 1315:22,
                                             1561:16
    1323:18, 1323:21, 1324:1, 1327:23,                                              1320:21, 1321:10, 1321:11, 1322:5,
                                             bauta's [2] - 1351:17, 1352:5
    1328:21, 1329:11, 1369:13, 1369:15,                                             1323:15, 1323:18, 1323:19, 1324:1,
                                             Bauta's [25] - 1315:15, 1335:21,
    1506:8                                                                          1324:24, 1325:1, 1325:6, 1325:20,
                                             1345:7, 1349:24, 1362:21, 1397:22,     1326:2, 1326:4, 1326:18, 1326:21,
    Barmen [5] - 1312:1, 1312:10,
                                             1416:7, 1456:10, 1459:1, 1472:18,      1327:19, 1328:24, 1329:3, 1329:17,
    1312:11, 1329:14, 1448:16
                                             1476:10, 1476:25, 1477:7, 1477:11,     1330:3, 1330:6, 1333:1, 1334:8,
    Barnard [3] - 1315:8, 1453:15,
                                             1484:8, 1494:3, 1496:21, 1510:14,      1334:14, 1368:4, 1371:16, 1371:20,
    1453:23
                                             1530:19, 1537:17, 1550:25, 1554:14,    1371:22, 1371:24, 1372:9, 1373:19,
    Barnert [4] - 1347:2, 1347:5, 1419:2,
                                             1560:1, 1560:24, 1562:6                1374:2, 1374:3, 1377:1, 1382:7,
    1424:18
                                             Bay [1] - 1341:7                       1393:17, 1396:2, 1396:24, 1396:25,
    based [20] - 1304:13, 1317:5, 1317:21,
                                             bears [1] - 1317:18                    1399:9, 1412:12, 1412:16, 1413:19,
    1341:8, 1343:10, 1356:15, 1361:19,
                                             beat [2] - 1309:16, 1310:2             1417:2, 1417:6, 1418:8, 1418:10,
    1371:22, 1375:5, 1375:6, 1417:1,
                                             became [2] - 1343:21, 1520:8           1418:13, 1420:10, 1420:12, 1420:21,
    1448:4, 1450:11, 1469:8, 1469:9,
                                             become [4] - 1362:6, 1490:9, 1504:13   1421:3, 1421:8, 1421:12, 1421:17,
    1476:8, 1495:15, 1495:16, 1509:12,
                                             becomes [4] - 1362:10, 1445:25,        1421:20, 1421:21, 1423:12, 1423:14,
    1558:17
                                             1513:2                                 1424:10, 1435:10, 1435:11, 1435:12,
    basis [7] - 1311:11, 1352:4, 1355:14,
                                             becoming [1] - 1327:1                  1441:18, 1442:3, 1442:17, 1448:10,
    1382:14, 1384:6, 1471:18, 1502:25
                                             bed [2] - 1437:20, 1443:24             1448:12, 1450:8, 1450:18, 1486:11
    basketball [1] - 1430:14
                                             bedside [1] - 1553:6                   billed [36] - 1315:14, 1320:11, 1323:2,
    Bates [9] - 1320:6, 1320:9, 1506:9,
                                             BEFORE [1] - 1300:12                   1323:3, 1323:6, 1324:18, 1324:19,
    1506:15, 1511:13, 1517:25, 1528:4,
                                             beforehand [1] - 1428:6                1324:20, 1324:22, 1329:21, 1330:25,
    1533:5, 1538:4
    BAUTA [1] - 1300:3                       began [1] - 1426:1                     1332:3, 1332:16, 1332:20, 1333:2,
    Bauta [153] - 1300:16, 1300:21,          begin [1] - 1370:1                     1333:16, 1333:18, 1333:23, 1368:3,
    1306:5, 1308:7, 1324:19, 1326:10,        beginning [6] - 1316:6, 1322:11,       1417:5, 1418:11, 1436:12, 1438:1,
    1340:1, 1340:13, 1348:20, 1349:20,       1333:11, 1360:5, 1360:6, 1378:5        1440:15, 1440:18, 1441:5, 1441:7,
    1350:7, 1350:15, 1350:24, 1351:5,        begins [1] - 1445:3                    1442:12, 1445:5, 1445:11, 1486:21,
    1351:22, 1352:1, 1352:11, 1355:20,       behalf [2] - 1340:8, 1435:12           1533:2, 1557:21, 1557:22
    1356:16, 1358:23, 1361:20, 1361:21,      behind [2] - 1355:13, 1463:1           biller [1] - 1305:7
    1362:20, 1364:12, 1365:7, 1371:10,       belief [2] - 1305:9, 1305:13           billing [35] - 1309:1, 1313:11, 1315:9,
    1380:20, 1383:1, 1383:6, 1388:21,        bell [1] - 1413:22                     1315:15, 1317:21, 1319:2, 1321:3,
    1390:9, 1390:13, 1390:19, 1391:9,        belly [4] - 1402:14, 1492:4, 1492:7,   1321:6, 1323:12, 1323:13, 1323:14,




                                             VB            OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 275 of 311 PageID #: 26329


                                   Bauta v. Greyhound Lines, et al                                                             7
    1329:2, 1329:8, 1329:9, 1329:16,         1404:7, 1471:9, 1496:6, 1501:10,           broke [1] - 1369:13
    1330:9, 1331:1, 1348:24, 1349:3,         1501:12, 1514:7, 1556:9, 1556:13           broken [10] - 1314:13, 1314:22,
    1399:2, 1410:2, 1412:9, 1416:24,         bolding [1] - 1378:6                       1315:11, 1315:12, 1316:4, 1368:10,
    1417:1, 1423:25, 1435:7, 1439:13,        bolt [1] - 1431:19                         1369:11, 1373:16, 1555:20, 1561:8
    1439:19, 1439:24, 1440:9, 1440:17,       bone [15] - 1326:5, 1326:6, 1427:20,       broken-up [1] - 1316:4
    1444:18, 1557:23                         1431:1, 1431:3, 1437:17, 1437:19,          Brook [1] - 1301:13
    bills [93] - 1305:1, 1305:14, 1305:15,   1437:22, 1437:23, 1441:2, 1443:12,         Brookdale [22] - 1346:14, 1346:20,
    1305:18, 1306:9, 1307:1, 1307:10,        1443:21, 1443:24, 1472:20, 1504:14         1348:7, 1348:11, 1350:19, 1365:4,
    1307:18, 1309:4, 1309:14, 1310:16,       bones [1] - 1489:20                        1374:24, 1484:7, 1494:19, 1495:3,
    1311:1, 1311:5, 1311:17, 1311:25,        bony [1] - 1473:5                          1522:19, 1523:2, 1523:4, 1524:7,
    1312:3, 1312:6, 1312:13, 1312:21,        book [9] - 1370:24, 1374:21, 1386:25,      1526:11, 1528:10, 1538:4, 1538:5,
    1313:12, 1313:13, 1313:14, 1313:17,      1409:18, 1422:20, 1448:15, 1448:17,        1538:19, 1538:20, 1553:18, 1556:12
    1313:22, 1314:22, 1315:1, 1315:4,        1449:18, 1452:10                           Brooklyn [2] - 1300:5, 1365:4
    1315:5, 1315:12, 1316:8, 1316:11,        borrowed [1] - 1428:13                     brother [1] - 1554:23
    1316:20, 1317:10, 1318:4, 1318:12,       bottom [16] - 1303:25, 1323:2, 1324:8,     brother-in-law [1] - 1554:23
    1319:15, 1321:19, 1321:23, 1321:24,      1358:13, 1393:25, 1445:2, 1463:25,         brought [1] - 1426:17
    1322:23, 1324:17, 1325:22, 1326:12,      1465:24, 1472:23, 1475:8, 1505:16,         bruise [1] - 1538:14
    1327:1, 1327:3, 1328:4, 1328:18,         1507:13, 1511:4, 1518:12, 1518:13,         bruising [1] - 1514:11
    1328:25, 1329:6, 1329:13, 1330:1,        1526:3                                     brush [1] - 1508:11
    1330:18, 1332:25, 1345:21, 1349:7,       bout [1] - 1477:17                         bulge [5] - 1476:3, 1492:3, 1492:5,
    1349:10, 1349:15, 1367:2, 1367:5,        brace [2] - 1426:14, 1426:15               1492:8, 1497:11
    1368:18, 1369:18, 1372:14, 1372:15,      bracing [1] - 1427:2                       bulges [8] - 1391:5, 1475:4, 1475:5,
    1373:7, 1373:10, 1384:21, 1389:12,       BRADLEY [1] - 1301:7                       1491:21, 1491:22, 1491:24, 1492:19,
    1393:20, 1410:6, 1413:3, 1413:9,         Braggard's [1] - 1353:19                   1492:24
    1413:12, 1413:17, 1413:22, 1416:17,      brain [14] - 1310:20, 1336:24, 1337:1,     bulging [1] - 1391:7
    1418:12, 1420:15, 1421:14, 1434:20,      1344:5, 1361:4, 1361:5, 1361:7,            bunch [1] - 1545:6
    1441:16, 1453:13, 1456:9, 1458:4,        1361:8, 1485:4, 1513:1, 1521:9,            bundle [1] - 1364:2
    1458:6, 1483:15, 1486:7, 1486:9,         1521:16                                    burden [4] - 1307:4, 1307:6, 1307:7,
    1486:16, 1538:1, 1555:6
                                             Braxton [2] - 1346:15, 1347:2              1317:18
    bind [1] - 1369:22
                                             breach [1] - 1430:12                       burn [1] - 1508:11
    binder [1] - 1325:16
                                             break [11] - 1367:21, 1369:10,             burning [1] - 1557:13
    binders [1] - 1370:25
                                             1369:12, 1397:7, 1410:25, 1414:5,          burns [1] - 1405:2
    biological [1] - 1403:23                 1468:4, 1468:14, 1471:9, 1502:10,          bus [16] - 1302:24, 1303:4, 1416:12,
    biomaterial [1] - 1443:22                1545:4                                     1434:2, 1434:4, 1445:22, 1456:22,
    bird's [1] - 1464:8                      breakage [1] - 1479:16                     1457:8, 1457:11, 1457:23, 1476:9,
    BISGAARD [1] - 1301:3                    breakdown [3] - 1450:11, 1480:6,           1476:15, 1477:2, 1494:4, 1495:13,
    bit [14] - 1306:15, 1316:2, 1319:24,     1532:24                                    1502:4
    1359:7, 1359:21, 1359:25, 1362:18,       breaks [1] - 1315:4                        busier [1] - 1340:22
    1374:20, 1454:6, 1458:13, 1464:18,       breathing [1] - 1484:23                    busy [1] - 1340:22
    1502:9, 1503:8, 1545:9                   brevity [1] - 1449:8                       buttock [1] - 1353:12
    blank [1] - 1527:16                      bridge [1] - 1429:17                       buttons [1] - 1506:1
    bleed [1] - 1521:14                      bridges [2] - 1429:13, 1429:15             buzz [1] - 1562:1
    bleeding [1] - 1437:20                   brief [5] - 1465:3, 1507:24, 1553:20,      BY [61] - 1300:18, 1300:23, 1301:7,
    block [14] - 1400:9, 1400:11, 1400:12,   1555:17, 1557:5                            1301:13, 1335:16, 1356:2, 1369:25,
    1400:15, 1400:18, 1401:1, 1401:5,        briefing [1] - 1333:6                      1382:2, 1388:6, 1389:25, 1391:22,
    1402:2, 1402:10, 1402:11, 1402:13,
                                             briefly [11] - 1383:22, 1397:19, 1400:6,   1394:9, 1395:22, 1397:9, 1398:23,
    1404:17, 1404:21, 1405:9
                                             1452:11, 1465:2, 1466:19, 1474:3,          1399:19, 1402:1, 1412:5, 1415:10,
    blocks [10] - 1341:18, 1400:6,           1532:14, 1552:22, 1553:24, 1555:17         1420:8, 1428:8, 1439:2, 1448:8,
    1400:24, 1402:10, 1406:3, 1406:4,
                                             bright [6] - 1462:2, 1462:8, 1462:9,       1449:11, 1450:2, 1451:1, 1451:17,
    1417:20, 1427:1, 1482:3, 1482:5
                                             1462:10, 1463:8, 1504:1                    1452:3, 1456:4, 1457:3, 1460:1,
    blood [3] - 1407:13, 1430:20, 1507:19                                               1460:11, 1468:11, 1474:2, 1486:1,
                                             bring [13] - 1337:9, 1353:5, 1353:24,
    blow [9] - 1461:21, 1462:19, 1464:6,     1354:2, 1354:8, 1355:11, 1357:14,          1496:2, 1502:12, 1504:24, 1506:17,
    1464:16, 1465:22, 1468:17, 1470:4,       1357:20, 1384:4, 1384:8, 1427:24,          1507:15, 1509:16, 1510:9, 1511:24,
    1470:24, 1471:23                         1431:12, 1472:2                            1512:15, 1516:9, 1517:17, 1518:2,
    blowup [1] - 1468:12                     bringing [3] - 1384:18, 1386:11,           1520:1, 1542:2, 1549:21, 1557:2,
    blurred [3] - 1508:14, 1509:8, 1523:12   1427:7                                     1558:1, 1558:5, 1559:2, 1560:9,
    BMP [1] - 1427:19                        brings [3] - 1362:23, 1362:24, 1561:6      1561:24, 1562:17, 1564:5, 1564:6,
    board [7] - 1325:8, 1393:2, 1393:4,      BRISBOIS [1] - 1301:3                      1564:7, 1564:8
    1459:3, 1502:16, 1502:18, 1502:19        brittle [3] - 1490:9, 1496:19, 1554:2
    body [11] - 1350:20, 1356:23, 1363:4,    broad [1] - 1540:4




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 276 of 311 PageID #: 26330


                                    Bauta v. Greyhound Lines, et al                                                            8
                                             1393:10, 1400:1, 1406:25, 1407:6,
                      C                      1407:7, 1407:8, 1407:9, 1407:22,
                                                                                      Cedar [1] - 1373:6
                                                                                      Cedars [1] - 1342:13
    C-700 [1] - 1301:12                      1416:2, 1416:21, 1417:2, 1417:6,         Celebrex [1] - 1481:23
    C-spine [1] - 1555:22                    1417:17, 1419:5, 1425:4, 1425:19,        Center [17] - 1315:8, 1333:15, 1341:7,
    C1 [1] - 1354:18                         1425:21, 1433:22, 1433:25, 1434:3,       1342:13, 1342:14, 1347:2, 1347:3,
                                             1447:19, 1448:13, 1457:7, 1457:18,       1347:5, 1350:19, 1374:24, 1390:5,
    C2/3 [1] - 1391:6
                                             1457:20, 1458:22, 1459:8, 1469:9,        1399:24, 1410:5, 1424:18, 1456:11,
    C3-4 [1] - 1475:7
                                             1478:12, 1478:13, 1478:15, 1478:16,      1528:15
    C3/4 [1] - 1391:6
                                             1479:4, 1481:17, 1483:20, 1485:12,       center [17] - 1341:3, 1341:4, 1346:18,
    C4/5 [1] - 1391:5
                                             1488:20, 1542:18, 1550:11, 1550:25,      1396:24, 1402:9, 1405:11, 1409:19,
    C5-6 [2] - 1475:4, 1475:11
                                             1558:18                                  1410:6, 1462:10, 1463:14, 1471:24,
    C5/6 [1] - 1391:5
                                             career [1] - 1372:15                     1472:6, 1476:3, 1492:14, 1513:20,
    C6-7 [6] - 1475:4, 1475:21, 1491:13,
                                             carefully [2] - 1375:5, 1409:4           1557:10
    1491:14, 1493:4, 1493:14
                                             caretaking [1] - 1543:9                  Center's [1] - 1419:2
    C6/7 [1] - 1391:5
                                             carried [1] - 1392:22                    centers [4] - 1340:24, 1346:23,
    C7 [1] - 1354:18
                                             carryover [1] - 1511:21                  1405:13, 1485:12
    cable [1] - 1353:14
                                             cartilage [1] - 1504:13                  centimeters [1] - 1431:14
    cadaveric [1] - 1443:21
                                             CARTMELL [1] - 1300:20                   central [11] - 1359:8, 1359:11,
    Cadman [1] - 1301:17
                                             Casden [4] - 1465:3, 1493:24,            1359:16, 1359:23, 1360:2, 1360:16,
    calcification [2] - 1521:16, 1522:4
                                             1503:16, 1562:21                         1361:15, 1361:22, 1464:23, 1464:24,
    calcifications [2] - 1504:12, 1521:4
                                             Casden's [1] - 1562:24                   1475:22
    calcified [5] - 1469:16, 1491:12,
                                             case [43] - 1306:6, 1306:17, 1316:6,     cents [1] - 1333:2
    1491:17, 1504:13, 1504:25
                                             1319:6, 1340:2, 1340:10, 1340:11,        cephalad [1] - 1547:13
    calf [6] - 1358:7, 1358:8, 1525:10,
                                             1340:13, 1344:20, 1345:1, 1346:23,       cerebral [1] - 1336:8
    1525:12, 1526:19
                                             1347:23, 1356:16, 1372:16, 1375:9,       certain [7] - 1357:1, 1434:6, 1484:20,
    caliber [1] - 1404:24
                                             1395:18, 1400:10, 1439:8, 1445:14,       1490:5, 1531:24, 1540:13, 1543:24
    California [4] - 1312:2, 1336:2,
                                             1457:6, 1467:21, 1481:10, 1486:5,        certainly [12] - 1305:1, 1305:12,
    1337:24, 1344:13
                                             1487:8, 1487:16, 1487:20, 1489:24,       1308:10, 1321:13, 1325:3, 1333:10,
    Cameron [1] - 1318:18
                                             1504:15, 1511:16, 1525:3, 1531:17,       1345:23, 1492:25, 1493:1, 1507:5,
    canal [23] - 1359:8, 1359:11, 1359:15,   1539:20, 1540:1, 1544:25, 1548:23,       1537:20, 1560:4
    1359:23, 1360:1, 1360:16, 1361:3,        1548:25, 1550:18, 1551:13, 1551:18,      certainty [10] - 1477:5, 1480:22,
    1429:19, 1430:22, 1442:24, 1442:25,      1552:4, 1552:19, 1555:3, 1561:14         1481:5, 1483:21, 1485:17, 1493:14,
    1462:23, 1464:10, 1464:13, 1464:22,      cases [7] - 1332:18, 1340:7, 1340:9,     1495:5, 1495:11, 1497:2, 1497:5
    1464:25, 1467:1, 1467:14, 1471:10,       1340:21, 1341:1, 1343:4, 1373:1          certificates [1] - 1343:15
    1472:3, 1492:15
                                             cast [1] - 1530:13                       certifications [1] - 1405:16
    candidate [3] - 1426:13, 1426:23,
                                             CAT [10] - 1345:10, 1371:18, 1373:3,     certified [7] - 1381:10, 1382:21,
    1427:11
                                             1373:7, 1373:11, 1395:4, 1395:5,         1393:2, 1393:4, 1502:16, 1502:18,
    candidates [1] - 1546:6
                                             1431:11, 1472:17, 1544:12                1502:19
    cane [11] - 1482:19, 1482:21, 1483:8,    categories [1] - 1367:12                 cervical [18] - 1354:17, 1364:3,
    1483:9, 1540:9, 1540:10, 1543:22,
                                             category [2] - 1368:9, 1512:13           1395:2, 1395:4, 1422:5, 1460:12,
    1543:24, 1544:9, 1544:20
                                             caudad [1] - 1547:13                     1474:24, 1476:21, 1476:25, 1482:9,
    cannot [2] - 1385:7, 1540:13
                                             causally [1] - 1477:1                    1490:20, 1491:5, 1491:23, 1521:7,
    Capiola [7] - 1390:6, 1390:11,
                                             causation [2] - 1345:12, 1458:23         1521:22, 1522:5, 1535:7, 1549:24
    1390:16, 1392:1, 1392:5, 1393:6,
                                             CAUSE [1] - 1300:12                      cetera [2] - 1325:7
    1425:2
                                             caused [13] - 1476:10, 1476:16,          chair [1] - 1352:23
    Capiola's [2] - 1347:11, 1347:20
                                             1491:22, 1492:22, 1493:6, 1493:15,       chance [8] - 1313:25, 1410:14, 1418:6,
    capsule [1] - 1544:14
                                             1494:4, 1495:12, 1521:17, 1538:23,       1449:2, 1488:21, 1491:5, 1546:15,
    capsules [1] - 1545:25
                                             1539:9, 1548:23, 1550:7                  1559:22
    car [2] - 1489:7, 1499:14
                                             causes [6] - 1405:8, 1480:6, 1499:2,     change [8] - 1314:10, 1324:21,
    carbon [1] - 1406:20
                                             1500:1, 1500:2, 1554:4                   1333:3, 1504:14, 1544:23, 1548:5,
    cardiac [1] - 1406:21                    causing [4] - 1400:14, 1401:9,           1551:18, 1552:1
    care [77] - 1306:15, 1306:19, 1306:22,   1401:11, 1557:12                         changed [3] - 1511:18, 1550:14,
    1306:24, 1308:1, 1309:6, 1310:21,        caution [1] - 1434:6                     1558:7
    1325:8, 1335:21, 1339:15, 1345:12,
                                             CAV [3] - 1300:9, 1301:4, 1301:11        changes [5] - 1468:1, 1490:3,
    1349:15, 1349:25, 1350:7, 1350:9,
                                             caveat [6] - 1387:8, 1422:13, 1424:14,   1494:10, 1505:17, 1521:25
    1351:21, 1355:17, 1364:11, 1364:16,
                                             1434:13, 1449:20, 1450:22                channel [3] - 1359:24, 1360:11
    1364:23, 1365:4, 1367:5, 1367:6,
                                             CBT [1] - 1440:2                         channels [1] - 1473:5
    1367:8, 1367:12, 1368:10, 1371:10,
                                             CBTs [1] - 1439:19                       charge [35] - 1315:24, 1320:22,
    1371:22, 1372:21, 1375:8, 1378:19,
                                             CD [2] - 1312:9, 1312:13                 1326:8, 1327:12, 1328:6, 1331:1,
    1383:12, 1387:13, 1393:7, 1393:8,
                                             CD-ROM [1] - 1312:9                      1377:6, 1382:5, 1387:18, 1435:7,




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 277 of 311 PageID #: 26331


                                   Bauta v. Greyhound Lines, et al                                                             9
    1435:8, 1435:9, 1439:4, 1439:6,          City [2] - 1300:23, 1341:7               1483:14
    1439:16, 1443:4, 1443:8, 1443:14,        CIVIL [1] - 1300:12                      coming [13] - 1303:24, 1317:7, 1318:7,
    1444:14, 1444:18, 1444:21, 1447:7,       claiming [1] - 1329:4                    1318:15, 1339:18, 1355:6, 1409:22,
    1451:6, 1451:11, 1452:5, 1454:4,         Class [1] - 1373:19                      1430:9, 1463:13, 1472:3, 1492:9,
    1456:13, 1533:14, 1533:21, 1534:3,       classes [1] - 1481:23                    1497:15, 1524:8
    1553:3, 1555:7, 1555:8, 1555:11,         Claxton [3] - 1477:9, 1477:16, 1497:7    command [1] - 1512:21
    1557:18                                  clean [1] - 1334:9                       common [1] - 1557:23
    charged [8] - 1314:15, 1329:24,          cleaning [2] - 1543:11, 1543:12          commonly [3] - 1503:20, 1503:22,
    1368:4, 1368:6, 1393:21, 1532:20,        clear [11] - 1326:20, 1387:7, 1387:15,   1557:16
    1533:23, 1534:11                         1387:16, 1436:2, 1437:4, 1451:10,        communicate [2] - 1512:4, 1512:19
    charges [42] - 1311:19, 1316:2,          1461:23, 1469:25, 1483:1, 1504:25        communication [2] - 1303:22, 1304:4
    1316:4, 1320:10, 1325:2, 1327:10,        clearly [6] - 1312:13, 1320:15,          community [7] - 1349:5, 1372:8,
    1327:15, 1327:16, 1328:4, 1328:6,        1351:11, 1466:10, 1466:14, 1550:22       1393:22, 1399:11, 1417:3, 1458:9,
    1329:14, 1349:12, 1368:12, 1372:7,       clerk [1] - 1379:2                       1547:7
    1376:17, 1376:18, 1377:13, 1389:3,       Cleveland [1] - 1301:6                   Community [5] - 1371:16, 1495:4,
    1396:21, 1396:23, 1435:20, 1437:10,      climb [2] - 1562:11, 1562:13             1515:19, 1516:11, 1517:24
    1437:11, 1440:19, 1446:24, 1447:5,       climbed [1] - 1561:11                    Company [1] - 1318:18
    1447:15, 1447:16, 1448:12, 1450:13,      clinic [2] - 1401:8, 1485:8              company [2] - 1326:10, 1330:7
    1451:4, 1451:13, 1451:14, 1451:15,                                                comparative [1] - 1465:21
                                             clinical [3] - 1339:23, 1427:4, 1459:5
    1456:18, 1458:8, 1533:12, 1533:13,                                                compare [6] - 1381:10, 1381:12,
                                             clinically [1] - 1427:5
    1550:18                                                                           1410:23, 1470:3, 1493:9, 1494:14
                                             close [6] - 1332:4, 1332:7, 1406:20,
    charging [1] - 1534:11                                                            compared [1] - 1475:15
                                             1432:2, 1463:4, 1557:11
    chart [2] - 1323:25, 1324:6                                                       comparison [1] - 1475:24
                                             closer [1] - 1428:18
    check [7] - 1302:13, 1321:4, 1372:23,                                             compensated [1] - 1303:17
                                             closing [2] - 1303:1, 1410:9
    1409:19, 1481:14, 1518:19, 1518:21                                                competent [1] - 1306:12
                                             closure [2] - 1444:13, 1446:10
    checked [2] - 1482:15, 1513:17                                                    compilation [1] - 1420:9
                                             cloth [1] - 1356:22
    checks [1] - 1307:16                                                              complain [7] - 1362:8, 1500:4, 1522:8,
                                             code [25] - 1329:24, 1439:7, 1439:8,
    chemistry [1] - 1325:7                                                            1522:10, 1523:16, 1555:20, 1556:8
                                             1439:10, 1439:11, 1439:14, 1439:24,
    Chen [5] - 1315:6, 1346:4, 1407:18,                                               complained [3] - 1495:19, 1498:21,
                                             1440:2, 1440:8, 1440:9, 1440:25,
    1417:16, 1417:19                                                                  1539:15
                                             1441:1, 1441:5, 1441:13, 1441:19,
    Chen's [1] - 1347:13                     1441:20, 1444:9, 1444:18, 1445:7,        complaining [6] - 1352:11, 1362:21,
    chest [2] - 1477:19, 1485:5              1445:15, 1446:3, 1534:3, 1534:4          1519:9, 1520:17, 1520:19, 1556:13
    chief [3] - 1337:16, 1343:21, 1508:7     coded [2] - 1428:22, 1480:25             complains [2] - 1350:20, 1485:1
    chill [2] - 1319:24, 1319:25             codes [6] - 1373:1, 1416:24, 1417:1,     complaint [10] - 1477:25, 1496:3,
    chimera [1] - 1356:24                    1438:4, 1439:19, 1534:6                  1496:5, 1496:7, 1501:17, 1508:6,
    chiropractic [4] - 1308:12, 1367:15,     coding [1] - 1441:15                     1508:7, 1508:8, 1527:20, 1550:9
    1407:9, 1497:9                           cohort [1] - 1546:8                      complaints [21] - 1352:6, 1352:8,
    Chiropractic [1] - 1528:16               Colbert [2] - 1308:8, 1529:2             1365:11, 1397:22, 1426:4, 1500:22,
    chiropractor [5] - 1351:22, 1380:18,     COLEMAN [1] - 1301:9                     1510:14, 1514:15, 1515:14, 1515:16,
    1415:24, 1495:6, 1500:25                 collapsed [1] - 1314:25                  1517:4, 1517:18, 1517:20, 1517:21,
    chiropractors [11] - 1337:18, 1350:23,   collateral [3] - 1331:7, 1333:10,        1520:16, 1524:5, 1527:2, 1527:5,
    1350:24, 1359:1, 1364:10, 1364:18,       1369:8                                   1527:7, 1560:2
    1399:25, 1457:25, 1459:3, 1478:8,                                                 completed [3] - 1336:3, 1355:15,
                                             colleague [1] - 1491:4
    1488:20                                                                           1355:16
                                             colleagues [1] - 1551:25
    choose [1] - 1431:15                                                              completely [8] - 1326:18, 1402:16,
                                             collision [4] - 1470:17, 1477:12,
    chores [1] - 1542:19                                                              1464:21, 1466:7, 1467:25, 1479:13,
                                             1495:13, 1495:14
    chronic [1] - 1503:18                                                             1527:16
                                             colloquy [1] - 1381:17
    chronological [1] - 1349:23                                                       complex [4] - 1444:12, 1444:14,
                                             Colonel [2] - 1302:4, 1302:18
    chronologically [1] - 1350:4                                                      1446:8, 1446:10
                                             color [2] - 1428:22, 1428:23
    chronology [1] - 1350:1                                                           complicated [3] - 1341:1, 1445:14,
                                             color-coded [1] - 1428:22
    circle [1] - 1470:7                                                               1446:1
                                             colors [1] - 1468:2
    circled [2] - 1426:18, 1465:11                                                    compressed [9] - 1361:15, 1361:16,
                                             Coma [3] - 1511:8, 1511:10, 1513:2
    circling [1] - 1466:22                                                            1361:17, 1361:18, 1427:9, 1465:18,
                                             coma [6] - 1512:14, 1512:16, 1512:17,
    circulation [1] - 1484:23                1512:21, 1512:23, 1553:7                 1466:7, 1466:15
    circumstances [10] - 1498:3, 1498:11,    combination [3] - 1341:1, 1361:21,       compressing [3] - 1464:13, 1466:13,
    1498:16, 1499:6, 1500:14, 1520:20,       1489:19                                  1472:4
    1540:11, 1560:19, 1560:20, 1562:10                                                compression [17] - 1361:12, 1361:13,
                                             combined [2] - 1437:6, 1489:21
    cited [2] - 1332:18, 1545:18                                                      1361:14, 1361:22, 1361:24, 1361:25,
                                             comfort [1] - 1540:10
    cites [1] - 1427:9                                                                1363:8, 1363:9, 1364:4, 1465:4,
                                             comfortable [3] - 1308:17, 1340:6,
    citing [1] - 1333:7                                                               1465:12, 1466:1, 1471:24, 1475:5,




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 278 of 311 PageID #: 26332


                                   Bauta v. Greyhound Lines, et al                                                       10
    1493:11, 1500:8, 1515:1                  1484:2, 1555:19                         1318:4, 1321:24, 1322:5, 1322:23,
    comprise [1] - 1476:4                    consultants [2] - 1343:6, 1483:25       1325:2, 1325:23, 1326:5, 1326:7,
    comprises [1] - 1433:19                  consultation [1] - 1364:25              1329:10, 1329:11, 1330:18, 1332:3,
    Computer [1] - 1301:19                   consulting [1] - 1343:4                 1332:25, 1441:3, 1552:9
    Computer-Aided [1] - 1301:19             contact [3] - 1355:21, 1355:23,         corner [3] - 1461:21, 1464:15, 1475:2
    concept [3] - 1342:5, 1353:20,           1488:18                                 coronary [1] - 1325:8
    1402:20                                  contain [1] - 1435:15                   correct [137] - 1321:25, 1340:15,
    concern [1] - 1304:15                    contained [2] - 1365:5, 1478:18         1343:12, 1346:10, 1346:21, 1346:25,
    concerned [5] - 1322:24, 1322:25,        contemporaneous [1] - 1397:23           1347:6, 1347:12, 1348:13, 1348:18,
    1400:13, 1470:15, 1478:25                content [2] - 1463:7, 1561:6            1349:21, 1364:7, 1376:1, 1378:22,
    concerning [1] - 1517:5                  continuation [1] - 1374:24              1391:10, 1392:6, 1413:4, 1415:21,
    concluded [4] - 1369:24, 1379:6,         continue [8] - 1302:15, 1353:7,         1417:4, 1417:20, 1420:13, 1420:19,
    1387:22, 1455:9                          1355:9, 1396:17, 1415:4, 1433:10,       1421:1, 1423:4, 1423:13, 1423:14,
    conclusion [1] - 1503:3                  1535:17, 1547:25                        1424:5, 1425:4, 1433:18, 1433:23,
    Concourse [1] - 1528:15                  continued [17] - 1331:9, 1365:18,       1437:2, 1437:3, 1437:8, 1438:3,
    condensed [2] - 1314:4, 1314:5           1377:24, 1388:15, 1397:22, 1397:25,     1439:14, 1439:17, 1440:1, 1440:4,
    condition [11] - 1345:7, 1351:23,        1398:3, 1401:17, 1419:25, 1438:6,       1440:11, 1442:7, 1442:20, 1445:4,
    1459:2, 1494:3, 1494:17, 1537:18,        1459:16, 1473:10, 1495:23, 1519:13,     1445:24, 1446:6, 1447:17, 1447:19,
    1542:18, 1544:11, 1544:16, 1549:2,       1541:5, 1549:4, 1556:14                 1447:20, 1448:13, 1448:14, 1450:5,
    1555:16                                  Continued [10] - 1301:1, 1355:24,       1454:1, 1456:14, 1461:17, 1463:20,
    conditions [5] - 1350:22, 1467:20,       1379:7, 1381:22, 1383:25, 1387:24,      1465:5, 1465:9, 1474:11, 1474:21,
    1489:25, 1490:23, 1554:5                 1408:21, 1411:4, 1452:15, 1455:11       1477:6, 1477:23, 1481:8, 1487:1,
    conduct [1] - 1336:14                    continues [1] - 1479:12                 1487:6, 1487:7, 1487:13, 1487:15,
    conducted [1] - 1339:2                   CONTINUES [5] - 1382:1, 1388:5,         1487:18, 1487:21, 1487:22, 1488:9,
                                             1439:1, 1496:1, 1557:1                  1489:23, 1490:10, 1490:18, 1491:11,
    conduction [1] - 1421:11
                                             Continuing [3] - 1402:1, 1420:8,        1493:19, 1493:20, 1493:22, 1496:11,
    cone [3] - 1360:9, 1462:15
                                             1520:1                                  1496:13, 1502:15, 1502:17, 1503:7,
    confer [1] - 1310:13
                                             continuing [10] - 1322:13, 1332:1,      1505:2, 1505:23, 1506:25, 1507:7,
    conferences [1] - 1480:9
                                             1356:2, 1369:25, 1415:10, 1416:3,       1507:21, 1508:6, 1508:9, 1508:15,
    confirming [1] - 1536:11
                                             1428:21, 1460:1, 1474:2, 1542:2         1508:21, 1508:23, 1511:25, 1513:7,
    conflated [1] - 1327:1
                                                                                     1513:11, 1513:16, 1514:9, 1514:17,
    conflation [1] - 1332:23                 continuously [1] - 1363:24
                                                                                     1515:15, 1515:18, 1516:15, 1517:3,
    confused [2] - 1336:12, 1395:11          control [3] - 1475:24, 1484:23
                                                                                     1518:9, 1521:15, 1521:17, 1521:18,
    confusing [1] - 1315:3                   controlled [1] - 1406:23
                                                                                     1521:21, 1521:24, 1522:9, 1522:12,
    confusion [3] - 1315:12, 1328:3,         controversy [4] - 1546:20, 1546:22,
                                                                                     1522:14, 1522:16, 1522:18, 1525:23,
    1441:22                                  1547:10, 1548:12
                                                                                     1526:14, 1527:9, 1527:13, 1528:22,
    Congress [1] - 1343:25                   contusion [1] - 1350:18
                                                                                     1528:25, 1530:22, 1530:25, 1531:2,
    conical [1] - 1360:12                    contusions [2] - 1350:20, 1350:21
                                                                                     1535:9, 1537:2, 1538:16, 1539:17,
    conjunction [5] - 1346:25, 1376:19,      cook [1] - 1405:3
                                                                                     1543:3, 1545:17, 1546:10, 1547:24,
    1397:21, 1514:25, 1534:5                 cookie [1] - 1330:11
                                                                                     1549:15, 1555:10, 1558:15, 1558:16,
    connect [1] - 1429:14                    cooking [2] - 1543:11, 1543:12
                                                                                     1558:20, 1561:10, 1561:17
    connected [1] - 1405:1                   cooks [1] - 1405:2
                                                                                     correctly [4] - 1486:9, 1535:23,
    connection [1] - 1478:15                 copies [1] - 1387:11                    1536:2, 1536:7
    consent [1] - 1409:6                     copy [10] - 1314:4, 1370:17, 1370:21,   correlate [1] - 1427:5
    conservative [7] - 1407:6, 1407:8,       1370:24, 1371:3, 1378:3, 1378:11,       correspond [3] - 1396:4, 1427:8,
    1426:25, 1488:22, 1559:8, 1559:17        1381:10, 1386:22, 1387:4
                                                                                     1439:21
    consider [5] - 1303:18, 1390:18,         cord [11] - 1361:4, 1361:9, 1363:24,
                                                                                     corresponded [1] - 1359:3
    1407:6, 1407:7, 1407:22                  1363:25, 1364:2, 1407:13, 1475:5,
                                                                                     corset [1] - 1426:14
    consideration [2] - 1333:25, 1488:15     1475:18, 1475:19, 1476:4, 1493:10
                                                                                     cost [8] - 1306:14, 1306:22, 1327:21,
    considered [2] - 1350:10, 1488:16        Cordiale [42] - 1315:17, 1316:12,
                                                                                     1345:12, 1373:3, 1481:22, 1482:1,
    consistent [10] - 1381:18, 1417:10,      1316:18, 1318:3, 1318:5, 1319:10,
                                                                                     1482:4
    1418:20, 1470:8, 1470:18, 1475:16,       1319:11, 1319:15, 1320:10, 1320:21,
                                                                                     costs [7] - 1306:19, 1345:13, 1373:2,
    1526:17, 1526:18, 1526:20, 1550:24       1321:19, 1322:15, 1327:1, 1327:3,
                                                                                     1373:3, 1373:9, 1481:13, 1481:22
    consistently [2] - 1363:4, 1363:6        1327:13, 1327:18, 1329:5, 1329:7,
                                                                                     counsel [9] - 1321:22, 1383:17,
    consists [1] - 1322:1                    1345:24, 1396:16, 1396:20, 1397:14,
                                                                                     1408:2, 1418:16, 1428:7, 1432:17,
    Constantine [1] - 1350:25                1397:25, 1425:10, 1425:19, 1425:25,
                                                                                     1434:7, 1449:9, 1550:16
    construct [6] - 1428:12, 1428:15,        1426:7, 1426:18, 1426:21, 1430:1,
                                                                                     Counsel [1] - 1422:17
    1431:4, 1432:7, 1473:4, 1474:10          1432:19, 1433:11, 1433:14, 1433:16,
                                                                                     counted [2] - 1406:2, 1412:16
    consult [3] - 1337:4, 1372:23, 1436:21   1433:21, 1434:25, 1459:9, 1466:19,
                                                                                     counter [1] - 1307:9
                                             1472:22, 1479:15, 1551:9, 1552:5
    consultant [4] - 1343:1, 1484:1,                                                 county [3] - 1342:23, 1343:10, 1484:5
                                             Cordiale's [17] - 1315:22, 1316:20,




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 279 of 311 PageID #: 26333


                                   Bauta v. Greyhound Lines, et al                                                        11
    couple [9] - 1312:4, 1325:17, 1327:14,   1415:18, 1417:12, 1418:3, 1418:19,      criticizing [1] - 1534:10
    1384:3, 1388:7, 1486:13, 1491:21,        1418:22, 1419:12, 1419:20, 1419:22,     cross [4] - 1302:18, 1328:19, 1329:22,
    1554:16, 1555:2                          1422:14, 1423:7, 1423:10, 1423:19,      1511:15
    course [8] - 1305:24, 1310:17, 1333:6,   1424:15, 1424:21, 1424:23, 1428:19,     CROSS [3] - 1485:25, 1542:1, 1564:6
    1372:23, 1392:19, 1443:2, 1494:14,       1429:10, 1432:14, 1432:25, 1433:5,      cross-examination [2] - 1302:18,
    1530:7                                   1433:7, 1434:9, 1434:11, 1434:14,       1329:22
    court [11] - 1302:1, 1306:11, 1312:9,    1435:22, 1435:24, 1436:3, 1437:4,       cross-examine [2] - 1328:19, 1511:15
    1312:11, 1335:6, 1339:19, 1388:1,        1437:7, 1437:9, 1448:5, 1448:20,        crossover [1] - 1548:10
    1414:7, 1415:2, 1416:22, 1456:1          1448:23, 1449:16, 1449:25, 1450:24,     crucially [1] - 1530:9
    COURT [347] - 1300:1, 1302:3,            1451:20, 1451:24, 1452:1, 1452:8,       CT [6] - 1338:19, 1521:6, 1521:7,
    1302:12, 1302:23, 1303:7, 1303:9,        1452:12, 1453:24, 1454:12, 1454:20,     1521:9, 1521:16, 1521:22
    1304:2, 1304:22, 1305:14, 1305:22,       1455:4, 1455:7, 1456:3, 1456:25,        CTs [1] - 1517:2
    1306:4, 1307:4, 1307:6, 1307:12,         1460:17, 1460:24, 1461:3, 1461:11,      cuboidal [1] - 1468:18
    1307:15, 1307:18, 1307:22, 1307:24,      1464:2, 1465:8, 1465:13, 1465:15,       culture [1] - 1485:4
    1308:15, 1308:19, 1308:21, 1309:21,      1468:4, 1469:19, 1469:22, 1469:24,      Cummings [2] - 1306:15, 1309:19
    1310:5, 1310:8, 1311:4, 1311:8,          1472:11, 1478:23, 1481:14, 1483:5,      cumulative [1] - 1313:16
    1311:11, 1311:14, 1311:17, 1312:20,      1483:18, 1484:15, 1484:17, 1485:23,
                                                                                     cured [2] - 1404:9, 1479:13
    1313:21, 1314:8, 1314:10, 1314:17,       1502:10, 1504:21, 1506:4, 1506:6,
                                                                                     current [2] - 1339:10, 1494:3
    1314:19, 1314:23, 1316:5, 1316:9,        1506:10, 1506:12, 1506:22, 1506:24,
                                                                                     curvature [2] - 1429:1, 1474:21
    1316:18, 1316:23, 1317:1, 1317:3,        1509:2, 1509:15, 1509:24, 1510:1,
                                                                                     curve [2] - 1429:6
    1317:5, 1317:13, 1317:25, 1318:3,        1511:19, 1511:21, 1512:10, 1515:22,
                                                                                     cushion [6] - 1354:22, 1354:24,
    1318:10, 1318:15, 1318:17, 1318:20,      1516:2, 1516:6, 1517:16, 1521:13,
                                                                                     1355:2, 1462:12, 1462:22, 1553:24
    1318:22, 1319:4, 1319:6, 1319:16,        1522:23, 1522:25, 1528:1, 1528:6,
                                                                                     custom [1] - 1341:25
    1319:21, 1320:3, 1320:12, 1321:9,        1528:8, 1528:13, 1528:21, 1529:14,
                                                                                     customarily [1] - 1551:24
    1321:15, 1321:18, 1321:23, 1322:1,       1533:8, 1534:16, 1534:18, 1534:22,
                                                                                     customary [43] - 1306:10, 1306:19,
    1322:4, 1322:7, 1322:15, 1322:19,        1536:16, 1537:10, 1537:12, 1537:23,
                                                                                     1306:22, 1308:16, 1308:23, 1309:5,
    1322:22, 1323:7, 1323:24, 1324:5,        1539:13, 1539:22, 1540:5, 1540:17,
                                                                                     1311:6, 1311:19, 1312:25, 1318:20,
    1324:9, 1324:11, 1324:13, 1325:1,        1541:2, 1542:21, 1543:18, 1544:6,
                                                                                     1331:1, 1349:4, 1349:9, 1371:23,
    1325:12, 1325:15, 1325:18, 1326:1,       1544:22, 1545:3, 1545:10, 1545:12,
                                                                                     1371:24, 1372:8, 1372:12, 1377:3,
    1326:3, 1326:14, 1326:16, 1326:21,       1549:9, 1549:18, 1551:7, 1551:12,
                                                                                     1382:9, 1382:10, 1389:6, 1389:14,
    1326:24, 1327:2, 1327:7, 1329:5,         1552:8, 1552:11, 1552:13, 1552:16,
                                                                                     1393:22, 1393:24, 1399:11, 1413:10,
    1330:13, 1330:16, 1330:18, 1330:21,      1553:23, 1554:19, 1555:15, 1556:4,
                                                                                     1417:2, 1417:4, 1418:8, 1421:4,
    1330:23, 1332:2, 1332:6, 1332:9,         1556:11, 1557:25, 1558:3, 1558:23,
                                                                                     1421:15, 1421:17, 1421:18, 1436:13,
    1332:11, 1332:15, 1332:19, 1332:24,      1560:8, 1560:17, 1561:5, 1561:19,
                                                                                     1441:14, 1442:13, 1445:12, 1446:9,
    1334:6, 1334:12, 1334:16, 1334:21,       1561:21, 1562:4, 1562:16, 1563:2,
                                                                                     1446:19, 1447:12, 1450:14, 1456:19,
    1334:24, 1335:3, 1335:5, 1335:10,        1563:6
                                                                                     1458:9
    1344:11, 1353:7, 1354:8, 1354:11,        Court [10] - 1301:17, 1321:2, 1353:6,
                                                                                     cut [1] - 1545:6
    1354:14, 1365:15, 1367:1, 1367:7,        1383:17, 1408:11, 1415:13, 1422:17,
    1367:14, 1367:17, 1367:21, 1367:24,      1428:7, 1432:17, 1449:10
    1368:1, 1368:6, 1368:8, 1368:24,         courtesy [1] - 1387:12                                    D
    1369:3, 1369:6, 1369:12, 1369:14,        Courthouse [1] - 1300:5
    1369:21, 1370:4, 1370:6, 1370:17,        courts [1] - 1306:18                    dad [3] - 1542:18, 1543:9, 1543:16
    1370:20, 1370:22, 1372:11, 1374:7,       cover [2] - 1302:3, 1557:8              dad's [3] - 1542:19, 1543:11, 1543:14
    1374:11, 1374:14, 1374:17, 1375:15,      coverage [1] - 1306:2                   daily [2] - 1329:20, 1401:8
    1375:18, 1375:20, 1376:10, 1376:21,      covered [4] - 1385:11, 1444:24,         damage [1] - 1391:1
    1377:19, 1377:22, 1378:25, 1379:5,       1457:21, 1478:5                         Daniel [2] - 1337:15, 1337:22
    1380:2, 1380:5, 1380:8, 1380:14,         covering [3] - 1402:22, 1402:25,        dark [4] - 1462:24, 1469:16, 1504:1,
    1381:16, 1382:16, 1383:23, 1385:4,       1464:14                                 1504:2
    1385:7, 1385:13, 1385:17, 1385:21,       CPLR [1] - 1536:5                       dash [2] - 1383:18, 1391:5
    1386:2, 1386:8, 1386:11, 1386:14,        crack [3] - 1492:9, 1554:4, 1554:9      data [3] - 1459:7, 1552:2, 1560:22
    1386:22, 1387:2, 1387:4, 1387:9,         crazy [1] - 1410:21                     database [6] - 1312:25, 1372:17,
    1387:16, 1388:3, 1389:22, 1391:19,       cream [3] - 1360:9, 1462:14, 1462:15    1372:19, 1372:20, 1372:23, 1389:8
    1394:6, 1395:10, 1395:14, 1395:17,       create [1] - 1332:13                    databases [1] - 1309:11
    1397:4, 1397:7, 1398:15, 1398:18,        created [2] - 1510:25, 1533:20          date [31] - 1314:13, 1314:15, 1314:16,
    1399:16, 1406:15, 1408:4, 1408:7,        creates [2] - 1315:12, 1364:5           1315:23, 1324:17, 1345:3, 1350:13,
    1408:9, 1408:13, 1408:15, 1408:17,                                               1377:2, 1382:5, 1383:9, 1391:23,
                                             credence [2] - 1560:13, 1560:18
    1409:3, 1409:12, 1409:15, 1410:1,                                                1392:16, 1392:17, 1392:18, 1397:17,
                                             credibility [7] - 1529:21, 1529:24,
    1410:3, 1410:11, 1410:15, 1410:19,                                               1397:18, 1399:2, 1410:24, 1423:25,
                                             1530:8, 1533:13, 1539:18, 1540:15,
    1410:22, 1410:24, 1411:2, 1412:2,                                                1424:2, 1424:6, 1425:15, 1434:22,
                                             1560:10
    1412:22, 1413:24, 1414:2, 1414:4,                                                1436:15, 1440:6, 1440:23, 1440:25,
                                             credible [1] - 1530:17
    1414:8, 1415:4, 1415:14, 1415:16,                                                1441:8, 1461:16, 1496:3




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 280 of 311 PageID #: 26334


                                   Bauta v. Greyhound Lines, et al                                                           12
    dated [1] - 1390:23                      1493:1, 1545:14, 1546:21, 1547:2,        description [3] - 1394:16, 1397:15
    dates [21] - 1327:9, 1348:15, 1349:21,   1547:11, 1547:13, 1547:21, 1547:23,      desiccated [1] - 1550:2
    1375:2, 1383:6, 1388:15, 1393:21,        1548:16, 1548:24, 1549:3, 1549:4,        desiccation [3] - 1496:19, 1496:23,
    1396:3, 1396:5, 1396:7, 1407:2,          1549:14, 1550:12, 1559:15                1550:4
    1413:6, 1413:7, 1413:16, 1422:1,         Degeneration [1] - 1547:17               design [1] - 1337:2
    1435:15, 1436:4, 1450:9, 1454:12,        degenerative [19] - 1467:20, 1468:1,     designated [1] - 1354:17
    1456:11, 1496:9                          1489:20, 1489:23, 1490:3, 1490:15,       designations [1] - 1304:9
    Davis [4] - 1336:2, 1336:5, 1336:6,      1494:9, 1503:18, 1503:22, 1503:24,       destination [1] - 1357:9
    1337:12                                  1521:25, 1548:7, 1548:8, 1548:20,        destinations [1] - 1360:24
    days [21] - 1303:16, 1303:17, 1303:19,   1549:2, 1549:23, 1559:7, 1559:17,        destruction [1] - 1405:7
    1303:23, 1312:6, 1327:22, 1351:11,       1559:21                                  detailed [5] - 1394:16, 1397:15,
    1355:19, 1380:21, 1424:10, 1450:4,       degree [12] - 1476:12, 1477:4,           1426:21, 1485:2, 1485:12
    1450:13, 1496:12, 1500:22, 1501:6,       1480:21, 1483:20, 1485:17, 1493:14,      details [1] - 1318:1
    1501:21, 1519:8, 1527:10, 1527:23,       1495:5, 1495:11, 1497:1, 1497:5,         detecting [1] - 1427:6
    1554:16, 1555:2                          1538:24, 1553:18                         determine [10] - 1357:8, 1372:12,
    DC [1] - 1394:13                         degrees [1] - 1352:22                    1372:20, 1380:24, 1388:10, 1470:13,
    deal [6] - 1329:9, 1333:4, 1384:22,      delay [1] - 1480:19                      1512:14, 1515:9, 1553:7, 1560:10
    1387:3, 1415:16, 1555:18                 delayed [12] - 1494:24, 1499:12,         determined [2] - 1317:9, 1505:22
    dealing [1] - 1364:1                     1519:11, 1520:8, 1550:7, 1553:19,        detract [1] - 1537:16
    debate [1] - 1466:16                     1553:21, 1554:7, 1554:11, 1557:4,        develop [2] - 1546:5, 1558:8
    debridement [1] - 1446:3                 1557:6, 1562:20                          developed [1] - 1560:23
    decades [1] - 1548:14                    delicate [2] - 1430:23, 1480:15          developing [1] - 1559:23
    December [5] - 1390:23, 1391:11,         deliver [1] - 1402:14                    device [3] - 1483:1, 1483:9, 1483:12
    1391:14, 1392:18, 1398:10                Delray [2] - 1338:3, 1342:14             devices [1] - 1547:5
    decide [3] - 1368:18, 1368:20            demographics [1] - 1374:25               devil [1] - 1318:1
    decision [1] - 1387:19                   demonstrate [2] - 1355:4, 1429:12        diabetic [1] - 1421:22
    decompress [1] - 1442:24                 demonstrates [1] - 1352:14               diagnose [1] - 1400:19
    decompression [1] - 1444:7               demonstrating [1] - 1351:11              diagnosed [1] - 1538:14
    decortication [1] - 1437:21              demonstrative [1] - 1429:11              diagnoses [3] - 1390:23, 1391:15,
    decrease [2] - 1400:16, 1471:5           denied [12] - 1302:6, 1508:14,           1459:5
    decreased [3] - 1466:25, 1472:6,         1508:16, 1508:18, 1508:20, 1508:22,      diagnosis [5] - 1336:15, 1337:3,
    1526:12                                  1509:7, 1523:12, 1523:15, 1523:19,       1351:7, 1390:18, 1390:22
    deductions [1] - 1323:4                  1524:1, 1538:10                          Diagnostic [1] - 1451:11
    deep [1] - 1430:20                       denies [3] - 1465:12, 1518:10, 1523:23   diagnostic [4] - 1400:24, 1401:15,
    deeper [1] - 1446:1                      DENNEHEY [1] - 1301:9                    1404:13, 1421:10
    defendant [1] - 1522:25                  dense [2] - 1521:4, 1521:16              diagnostically [1] - 1403:13
    Defendant's [11] - 1320:2, 1321:16,      deny [1] - 1501:13                       Diagnostics [2] - 1347:22, 1451:4
    1324:21, 1325:16, 1516:6, 1516:7,        denying [1] - 1508:24                    diameter [2] - 1429:16, 1429:17
    1528:13, 1534:18, 1534:23, 1567:6,       departed [1] - 1400:14                   DIAMOND [10] - 1300:19, 1314:2,
    1567:12                                  department [1] - 1560:6                  1314:5, 1314:12, 1314:18, 1315:20,
    defendant's [3] - 1320:3, 1325:13,       deposed [1] - 1540:24                    1319:1, 1319:5, 1319:9, 1322:17
    1325:15                                  deposition [25] - 1311:24, 1312:2,       Diamond [2] - 1304:5, 1314:11
    defendants [3] - 1300:10, 1340:2,        1312:3, 1321:21, 1329:13, 1473:2,        dictate [1] - 1498:12
    1486:5                                   1491:4, 1504:17, 1505:3, 1505:19,        die [3] - 1484:19, 1553:4
    Defendants [3] - 1301:3, 1301:3,         1510:22, 1520:5, 1531:24, 1532:3,        died [1] - 1406:13
    1301:10                                  1542:3, 1542:5, 1542:9, 1542:10,         differ [1] - 1402:3
    Defendants' [4] - 1523:1, 1528:14,       1543:1, 1543:2, 1543:4, 1543:20,
                                                                                      difference [15] - 1328:22, 1359:7,
    1567:8, 1567:10                          1546:3, 1551:19
                                                                                      1359:10, 1363:23, 1430:16, 1435:6,
    defense [8] - 1304:9, 1306:20, 1320:1,   depositions [7] - 1304:13, 1305:20,
                                                                                      1443:19, 1494:7, 1497:23, 1504:6,
    1340:12, 1345:10, 1460:6, 1465:3,        1339:18, 1454:16, 1501:6, 1531:15,       1505:4, 1505:6, 1505:20, 1529:17,
    1465:10                                  1551:4                                   1529:20
    defer [1] - 1548:5                       depth [1] - 1431:14                      different [53] - 1307:21, 1307:23,
    deficit [1] - 1359:2                     derangement [1] - 1390:25                1308:24, 1309:3, 1309:5, 1309:13,
    definition [2] - 1500:16, 1559:22        dermatome [4] - 1356:20, 1356:21,        1309:18, 1310:3, 1319:2, 1319:7,
    definitive [1] - 1475:5                  1357:5, 1553:10                          1320:10, 1325:18, 1325:22, 1328:11,
    degenerate [4] - 1490:5, 1490:12,        dermatomes [10] - 1354:5, 1355:16,       1330:2, 1330:23, 1338:11, 1338:17,
    1548:1, 1548:11                          1356:20, 1357:23, 1357:24, 1358:5,       1349:11, 1349:12, 1355:22, 1361:18,
    degenerated [4] - 1489:1, 1503:25,       1358:23, 1359:3, 1426:11, 1427:8         1362:1, 1372:15, 1375:1, 1378:11,
    1504:11, 1548:3                          describe [5] - 1394:11, 1397:12,         1396:5, 1402:6, 1406:2, 1410:22,
    degeneration [17] - 1480:7, 1492:25,     1440:6, 1443:6, 1472:1                   1410:24, 1413:16, 1428:25, 1429:8,




                                             VB            OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 281 of 311 PageID #: 26335


                                   Bauta v. Greyhound Lines, et al                                                         13
    1430:4, 1439:24, 1454:14, 1456:11,       1463:16, 1464:23, 1466:22, 1467:22,       1532:6, 1532:7, 1550:20, 1551:22,
    1456:13, 1468:15, 1469:19, 1486:8,       1490:5                                    1552:13
    1488:17, 1490:23, 1498:2, 1511:17,       discuss [4] - 1310:11, 1383:21,           doctors' [2] - 1327:11, 1345:21
    1512:12, 1515:5, 1516:17, 1524:11,       1475:1, 1480:9                            document [13] - 1310:24, 1313:24,
    1543:23, 1547:3                          discussed [11] - 1381:11, 1391:14,        1351:17, 1351:24, 1355:19, 1362:25,
    differential [2] - 1351:7, 1351:24       1405:18, 1407:5, 1422:10, 1423:13,        1388:19, 1392:16, 1395:25, 1397:12,
    differing [1] - 1431:13                  1450:20, 1457:1, 1483:16, 1506:16,        1416:15, 1418:17, 1423:23
    difficulty [3] - 1303:15, 1356:18,       1552:25                                   documentation [3] - 1327:24,
    1524:1                                   Discussion [1] - 1414:9                   1513:24, 1515:6
    dioxide [1] - 1406:20                    discussion [3] - 1380:7, 1386:1,          documented [8] - 1359:1, 1363:11,
    dip [1] - 1323:22                        1466:18                                   1383:3, 1426:5, 1507:22, 1550:23,
    dipped [1] - 1320:19                     discussions [3] - 1417:11, 1459:1,        1560:15
    dipping [5] - 1324:3, 1330:10,           1516:23                                   documenting [1] - 1390:12
    1330:11, 1332:22, 1332:24                disease [12] - 1480:8, 1480:11,           documents [5] - 1312:1, 1319:7,
    dire [1] - 1484:21                       1480:22, 1480:24, 1481:2, 1489:23,        1415:23, 1415:24, 1456:18
    DIRECT [6] - 1335:15, 1356:1, 1415:9,    1546:6, 1547:3, 1547:8, 1548:16,          done [54] - 1315:5, 1323:13, 1329:9,
    1420:7, 1474:1, 1564:5                   1548:20, 1559:23                          1341:1, 1346:24, 1350:3, 1352:20,
    direct [9] - 1343:1, 1392:10, 1469:11,   disk [33] - 1391:4, 1391:5, 1391:7,       1357:18, 1372:25, 1383:9, 1392:8,
    1485:21, 1486:24, 1514:20, 1550:15,      1401:4, 1401:7, 1401:10, 1401:13,         1392:12, 1392:23, 1394:21, 1394:25,
    1555:5, 1556:7                           1496:18, 1496:19, 1496:20, 1496:23,       1395:5, 1400:18, 1400:19, 1402:11,
    directed [3] - 1390:14, 1485:7,          1497:11, 1497:14, 1498:8, 1498:13,        1403:7, 1403:12, 1405:10, 1405:12,
    1485:10                                  1498:21, 1499:8, 1499:18, 1499:25,        1405:24, 1406:10, 1412:15, 1426:6,
    directions [1] - 1428:25                 1500:1, 1500:7, 1503:20, 1503:24,         1427:13, 1427:21, 1428:14, 1432:16,
    directly [5] - 1324:19, 1324:20,         1503:25, 1504:11, 1504:12, 1505:1,        1432:22, 1439:8, 1440:2, 1458:24,
    1343:3, 1362:5, 1510:11                  1505:13, 1519:7, 1557:8, 1557:10          1484:12, 1485:11, 1486:19, 1492:16,
    disadvantage [2] - 1467:2, 1467:13       disks [1] - 1391:7                        1495:9, 1502:1, 1512:19, 1514:9,
    disagree [3] - 1348:12, 1504:3, 1504:5   dispensed [1] - 1371:19                   1521:3, 1534:4, 1537:6, 1539:19,
    DISC [4] - 1338:5, 1338:18, 1339:2,      displaced [2] - 1462:23, 1471:10          1545:7, 1555:22, 1556:3, 1557:19,
    1339:4                                   displayed [1] - 1473:4                    1557:20, 1563:3
    disc [79] - 1337:1, 1351:23, 1351:25,    dispute [14] - 1313:9, 1395:19, 1494:2,   door [3] - 1404:2, 1404:5
    1352:5, 1354:20, 1354:21, 1354:24,       1507:2, 1516:14, 1516:19, 1516:23,        dots [1] - 1464:12
    1355:3, 1361:22, 1403:24, 1403:25,       1518:8, 1523:5, 1523:17, 1526:24,         double [8] - 1302:13, 1323:17,
    1462:16, 1462:21, 1463:2, 1463:7,        1527:18, 1533:15, 1546:24                 1323:22, 1324:3, 1324:22, 1332:22,
    1463:9, 1463:12, 1463:15, 1463:17,       disputes [1] - 1459:1                     1332:24, 1409:19
    1464:13, 1464:22, 1466:19, 1466:24,      disregard [1] - 1302:17                   doubt [1] - 1530:13
    1466:25, 1467:13, 1467:14, 1467:17,      disruption [1] - 1521:19                  doughnut [4] - 1553:25, 1554:2,
    1467:23, 1468:15, 1468:17, 1468:19,      distention [1] - 1525:1                   1554:5, 1554:8
    1468:21, 1469:2, 1469:13, 1469:14,       distract [1] - 1556:1                     down [45] - 1305:9, 1309:17, 1314:13,
    1469:15, 1470:5, 1470:6, 1470:7,         distracting [2] - 1499:11, 1555:16        1314:22, 1319:9, 1349:19, 1352:12,
    1470:9, 1470:11, 1470:24, 1471:1,        DISTRICT [2] - 1300:1, 1300:1             1353:17, 1354:4, 1354:10, 1355:9,
    1471:8, 1471:9, 1472:2, 1472:5,          DO [2] - 1382:6, 1397:14                  1355:20, 1356:13, 1358:15, 1373:16,
    1475:21, 1476:10, 1476:16, 1480:2,       Doc [6] - 1354:3, 1401:1, 1404:9,         1402:14, 1403:10, 1406:10, 1406:20,
    1480:6, 1487:24, 1488:25, 1489:12,       1404:17, 1498:18, 1498:22                 1410:8, 1410:16, 1410:20, 1428:18,
    1490:8, 1491:19, 1491:25, 1492:13,       doc [1] - 1362:9                          1436:15, 1437:10, 1440:22, 1442:21,
    1494:23, 1495:7, 1495:8, 1495:10,        doctor [18] - 1307:18, 1307:19,           1443:10, 1445:2, 1454:5, 1464:20,
    1495:12, 1520:4, 1520:5, 1547:4,         1308:3, 1313:11, 1341:10, 1365:14,        1466:14, 1468:10, 1471:3, 1471:9,
    1548:4, 1548:7, 1548:8, 1549:2,          1390:16, 1394:14, 1412:11, 1428:17,       1500:4, 1503:13, 1513:19, 1513:21,
    1550:2, 1550:5, 1553:24                  1436:7, 1437:18, 1454:8, 1519:2,          1514:10, 1518:12, 1535:19, 1553:9,
    discectomy [1] - 1443:3                  1523:3, 1526:5, 1529:9, 1559:3            1554:12, 1557:13
    discharged [1] - 1525:25                 Doctor [9] - 1335:17, 1344:13,            dozens [2] - 1531:13
    disciplinary [1] - 1338:1                1349:19, 1383:1, 1393:1, 1486:2,          dr [1] - 1329:17
    discipline [2] - 1336:14, 1336:23        1536:2, 1547:9, 1550:9                    Dr [291] - 1305:4, 1308:15, 1308:21,
    disciplines [1] - 1338:9                 doctors [35] - 1315:11, 1341:11,          1309:17, 1309:24, 1310:16, 1310:17,
    disclosed [2] - 1453:4, 1453:11          1343:3, 1345:8, 1345:15, 1348:25,         1310:21, 1311:1, 1311:4, 1311:18,
    disclosure [1] - 1453:8                  1349:9, 1351:5, 1351:14, 1352:4,          1311:24, 1314:14, 1315:10, 1315:17,
    disclosures [1] - 1432:24                1352:9, 1352:13, 1355:17, 1355:22,        1315:22, 1316:12, 1316:18, 1316:20,
    discovered [2] - 1408:2, 1515:4          1362:25, 1372:16, 1372:22, 1392:8,        1318:3, 1318:4, 1318:5, 1318:11,
    discovery [5] - 1320:23, 1320:25,        1402:8, 1403:9, 1425:3, 1425:9,           1319:10, 1319:11, 1320:10, 1320:21,
    1453:4, 1454:21, 1455:2                  1425:13, 1435:12, 1435:16, 1451:12,       1321:19, 1321:24, 1322:5, 1322:15,
    discs [8] - 1363:15, 1462:10, 1463:4,    1457:21, 1459:2, 1459:8, 1484:12,         1322:23, 1325:2, 1325:23, 1326:5,




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 282 of 311 PageID #: 26336


                                   Bauta v. Greyhound Lines, et al                                                          14
    1326:7, 1327:13, 1327:18, 1328:18,      1468:25, 1470:7, 1470:10                Ehrenberg's [1] - 1304:8
    1329:1, 1329:5, 1329:7, 1329:10,        drawing [2] - 1462:3, 1470:7            eight [5] - 1351:18, 1426:2, 1431:17,
    1329:11, 1329:12, 1329:19, 1329:23,     drill [1] - 1437:19                     1488:7, 1496:12
    1330:4, 1330:18, 1332:3, 1332:12,       driven [1] - 1338:15                    Either [1] - 1315:7
    1332:25, 1334:7, 1335:3, 1339:10,       driving [1] - 1338:17                   either [20] - 1303:16, 1326:10,
    1340:7, 1341:25, 1344:8, 1344:11,       drop [1] - 1357:20                      1329:12, 1333:8, 1339:16, 1341:22,
    1345:24, 1345:25, 1346:4, 1346:5,       dry [2] - 1490:8, 1554:6                1341:23, 1361:15, 1365:14, 1405:10,
    1346:6, 1346:7, 1346:8, 1346:17,        dryer [1] - 1554:3                      1405:12, 1487:3, 1495:12, 1496:19,
    1346:25, 1347:1, 1347:10, 1347:11,      drying [1] - 1496:19                    1500:12, 1519:5, 1520:7, 1527:8,
    1347:13, 1347:14, 1347:20, 1348:4,      due [9] - 1304:7, 1320:7, 1320:14,      1550:7, 1554:7
    1348:5, 1350:5, 1350:23, 1350:24,       1321:8, 1328:8, 1394:1, 1412:15,        elbow [1] - 1391:3
    1350:25, 1351:14, 1352:3, 1358:22,      1469:1, 1549:13                         electrodiagnostic [1] - 1421:18
    1359:4, 1361:19, 1363:13, 1364:9,       dull [1] - 1362:10                      electromyography [1] - 1421:11
    1364:10, 1365:1, 1370:9, 1371:2,        duly [3] - 1335:13, 1415:7, 1536:3      electronic [2] - 1314:21, 1510:5
    1371:21, 1372:7, 1374:20, 1375:22,      duplicate [2] - 1410:9, 1486:12         electronically [1] - 1449:10
    1376:14, 1376:25, 1380:9, 1380:16,      duplicated [1] - 1317:24                elements [2] - 1401:9, 1431:7
    1380:19, 1381:18, 1382:3, 1382:18,                                              elicit [2] - 1519:3, 1520:6
                                            duplicates [2] - 1412:20, 1486:10
    1383:11, 1383:13, 1388:8, 1390:5,                                               elicited [2] - 1515:1, 1550:15
                                            duplication [7] - 1313:10, 1408:2,
    1390:6, 1390:11, 1390:16, 1392:1,                                               elicits [1] - 1514:7
                                            1418:17, 1422:11, 1423:16, 1434:8,
    1392:5, 1392:23, 1392:24, 1393:6,
                                            1447:5                                  eligible [1] - 1341:2
    1393:20, 1394:11, 1394:17, 1396:6,
                                            duplications [3] - 1409:24, 1409:25,    emanating [1] - 1360:23
    1396:15, 1396:16, 1396:20, 1397:25,
                                            1410:1                                  embedded [2] - 1342:24, 1557:8
    1398:2, 1398:10, 1399:21, 1400:2,
                                            duplicative [16] - 1398:16, 1410:7,     Emblem [16] - 1304:16, 1304:18,
    1400:3, 1406:25, 1407:1, 1407:17,
                                            1410:16, 1418:6, 1418:25, 1419:4,       1305:23, 1320:22, 1320:24, 1324:2,
    1407:18, 1408:6, 1409:3, 1409:22,
                                            1419:10, 1419:18, 1420:3, 1424:19,      1324:23, 1325:19, 1325:21, 1326:22,
    1410:5, 1412:6, 1412:25, 1413:7,
                                            1444:21, 1444:22, 1445:2, 1450:20,      1328:9, 1328:15, 1330:8, 1333:14,
    1413:16, 1413:18, 1413:22, 1413:23,
                                            1486:13                                 1333:17
    1413:25, 1415:19, 1415:25, 1416:3,
                                            dura [3] - 1402:24, 1403:2              Emergency [3] - 1513:3, 1518:18,
    1416:6, 1416:19, 1416:20, 1417:16,
                                            dural [1] - 1402:22                     1519:2
    1417:19, 1418:7, 1418:12, 1418:25,
                                            duration [1] - 1389:16                  emergency [47] - 1342:19, 1343:2,
    1420:10, 1420:21, 1420:24, 1421:8,
                                            during [13] - 1306:2, 1311:24,          1343:3, 1343:5, 1343:6, 1343:8,
    1421:9, 1421:20, 1422:18, 1422:25,
                                            1312:15, 1326:6, 1326:7, 1341:17,       1343:11, 1348:8, 1348:16, 1348:20,
    1423:2, 1423:12, 1423:14, 1424:2,
                                            1343:18, 1343:20, 1439:4, 1441:2,       1349:7, 1350:16, 1365:4, 1367:16,
    1425:2, 1425:10, 1425:11, 1425:17,
                                            1491:3, 1516:17, 1545:21                1370:12, 1371:10, 1371:21, 1373:2,
    1425:19, 1425:22, 1425:25, 1426:6,
                                                                                    1373:20, 1373:24, 1374:2, 1375:7,
    1426:7, 1426:18, 1426:21, 1427:21,
    1428:9, 1429:10, 1430:1, 1431:8,                         E                      1375:13, 1376:18, 1377:12, 1378:14,
                                                                                    1379:2, 1483:24, 1483:25, 1484:1,
    1432:11, 1432:15, 1432:19, 1433:11,
                                            e-mailed [1] - 1313:24                  1484:2, 1484:3, 1484:5, 1484:18,
    1433:14, 1433:16, 1433:21, 1434:18,
                                            e-mails [1] - 1385:24                   1485:1, 1485:2, 1485:11, 1507:6,
    1434:25, 1436:4, 1441:3, 1447:24,
                                            early [15] - 1351:9, 1351:21, 1352:3,   1520:12, 1521:8, 1553:1, 1553:2,
    1448:21, 1449:12, 1451:3, 1452:6,
                                            1352:16, 1355:17, 1356:17, 1358:23,     1553:3, 1555:19, 1560:5
    1456:5, 1457:4, 1458:15, 1459:9,
                                            1360:22, 1364:9, 1474:23, 1490:4,       employees [1] - 1321:22
    1460:12, 1461:14, 1465:2, 1465:3,
                                            1545:8, 1553:16                         EMR [1] - 1375:1
    1465:10, 1466:19, 1468:12, 1469:20,
                                            easiest [2] - 1401:11, 1562:14          EMS [4] - 1505:25, 1506:5, 1506:25,
    1469:25, 1470:22, 1472:22, 1474:25,
                                            East [3] - 1300:17, 1301:5, 1529:2      1560:5
    1476:7, 1477:24, 1479:15, 1481:12,
    1483:7, 1483:23, 1485:15, 1485:21,      East/Brooklyn [1] - 1301:17             EMT [8] - 1350:16, 1508:18, 1527:1,
    1493:23, 1493:24, 1495:6, 1496:7,       EASTERN [1] - 1300:1                    1552:22, 1552:24, 1553:17, 1556:8,
    1502:6, 1502:13, 1502:16, 1503:16,      easy [2] - 1386:7, 1558:2               1560:19
    1504:9, 1505:1, 1505:7, 1510:24,        eaten [1] - 1479:21                     EMT's [1] - 1553:5
    1511:15, 1516:21, 1519:9, 1527:21,      eating [1] - 1492:4                     EMTs [7] - 1506:18, 1507:3, 1509:6,
    1528:21, 1531:18, 1532:10, 1533:4,      ED [3] - 1517:19, 1528:11, 1560:5       1514:14, 1515:4, 1522:6, 1561:23
    1533:10, 1533:16, 1534:15, 1535:3,      edge [1] - 1352:21                      EMTs' [1] - 1510:6
    1535:6, 1535:11, 1535:20, 1536:20,      edits [1] - 1387:6                      encounter [2] - 1421:21, 1442:25
    1537:3, 1537:15, 1537:20, 1549:22,      education [1] - 1336:3                  encounters [4] - 1375:2, 1390:12,
    1550:17, 1551:1, 1551:3, 1551:9,        effacing [1] - 1464:14                  1393:17, 1421:17
    1551:15, 1551:20, 1552:4, 1552:5,       effect [2] - 1304:10, 1480:10           end [7] - 1332:11, 1332:19, 1360:9,
    1552:9, 1552:18, 1553:16, 1562:21,      effort [1] - 1383:11                    1369:23, 1438:2, 1446:6, 1458:14
    1562:24                                 Ehrenberg [4] - 1303:13, 1303:22,       ended [1] - 1432:2
    draw [10] - 1461:23, 1462:6, 1463:12,   1305:4                                  endings [1] - 1402:10
    1467:5, 1467:6, 1467:7, 1468:24,                                                ends [5] - 1358:16, 1358:21, 1363:25,




                                            VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 283 of 311 PageID #: 26337


                                    Bauta v. Greyhound Lines, et al                                                            15
    1411:3, 1441:17                           everyday [1] - 1502:25                    excuse [10] - 1329:18, 1348:4,
    Engine [1] - 1318:18                      evidence [66] - 1328:5, 1328:24,          1354:12, 1371:25, 1428:17, 1457:14,
    Englewood [1] - 1337:23                   1329:1, 1333:13, 1333:20, 1333:22,        1491:20, 1514:15, 1517:9, 1522:21
    englewood [1] - 1337:24                   1374:17, 1374:19, 1375:13, 1375:20,       excused [2] - 1563:6, 1563:8
    ensure [1] - 1444:7                       1375:21, 1376:11, 1377:20, 1380:3,        EXHIBIT [1] - 1433:19
    Enterprise [2] - 1301:5, 1301:11          1380:11, 1380:16, 1382:17, 1388:4,        exhibit [46] - 1310:14, 1312:12,
    ENTERPRISE [1] - 1300:9                   1389:24, 1394:8, 1395:20, 1397:5,         1315:22, 1316:3, 1318:11, 1320:6,
    enters [3] - 1334:23, 1415:3, 1468:8      1398:20, 1399:18, 1412:3, 1412:4,         1321:3, 1321:5, 1322:16, 1374:23,
    entire [6] - 1313:4, 1405:4, 1503:25,     1412:24, 1415:12, 1415:15, 1417:14,       1376:15, 1376:25, 1377:10, 1383:18,
    1525:17, 1526:10, 1547:6                  1418:5, 1418:23, 1419:13, 1419:24,        1384:13, 1384:14, 1386:6, 1396:1,
    entirely [1] - 1330:2                     1422:16, 1423:11, 1423:21, 1424:16,       1397:1, 1409:17, 1409:20, 1410:3,
    entirety [7] - 1321:19, 1398:15,          1424:25, 1432:18, 1434:15, 1434:17,       1412:13, 1412:14, 1413:2, 1413:9,
    1409:7, 1409:8, 1485:9, 1503:25,          1447:24, 1448:6, 1448:7, 1450:1,          1416:10, 1421:7, 1423:13, 1432:11,
    1544:11                                   1450:21, 1450:25, 1451:5, 1452:2,         1448:3, 1449:12, 1449:16, 1460:17,
    entities [3] - 1305:6, 1305:9, 1349:3     1457:2, 1461:5, 1461:7, 1474:24,          1461:12, 1506:6, 1506:16, 1511:12,
    entity [1] - 1480:9                       1491:7, 1492:25, 1501:5, 1501:19,         1513:20, 1517:25, 1524:4, 1529:1,
    entries [5] - 1314:15, 1383:3, 1449:22,   1515:23, 1516:7, 1522:22, 1523:1,         1533:6, 1534:13, 1534:18, 1538:3
    1477:15, 1477:16                          1528:14, 1534:23, 1543:17, 1544:24        Exhibit [102] - 1314:13, 1314:17,
    entry [3] - 1383:10, 1429:25, 1430:11     evident [2] - 1469:8, 1470:16             1314:19, 1317:6, 1318:17, 1319:19,
    epidural [8] - 1392:22, 1402:3,           evidentiary [4] - 1311:11, 1313:16,       1320:1, 1320:2, 1320:3, 1321:15,
    1402:20, 1402:22, 1403:8, 1403:21,        1331:6, 1333:5                            1321:16, 1322:18, 1322:23, 1370:4,
    1403:22                                   EVM [1] - 1512:8                          1371:3, 1374:7, 1374:19, 1375:21,
    epidurals [10] - 1400:6, 1402:5,          evolutionary [1] - 1479:21                1376:11, 1377:20, 1382:17, 1388:4,
    1402:11, 1403:12, 1403:16, 1403:18,       evolve [1] - 1362:6                       1389:23, 1393:7, 1394:7, 1395:14,
    1405:9, 1406:3, 1427:1, 1500:5            exact [8] - 1316:17, 1345:3, 1347:23,     1395:20, 1397:5, 1398:20, 1399:17,
    Eppley [1] - 1516:20                      1483:7, 1483:8, 1486:21, 1516:13,         1407:16, 1407:21, 1409:4, 1412:2,
    equal [2] - 1313:22, 1315:25              1539:17                                   1412:4, 1412:23, 1415:11, 1415:15,
                                              exactly [6] - 1386:13, 1395:17, 1473:4,   1416:22, 1417:13, 1418:4, 1418:23,
    equation [1] - 1401:13
                                              1479:3, 1503:19, 1548:2                   1419:13, 1422:15, 1423:11, 1423:17,
    equipped [1] - 1405:15
                                              Exactly [1] - 1513:4                      1423:20, 1423:22, 1424:16, 1434:17,
    ER [9] - 1371:17, 1373:19, 1494:18,
                                              exam [20] - 1485:9, 1501:15, 1511:1,      1448:7, 1450:1, 1450:25, 1452:2,
    1495:3, 1499:13, 1512:20, 1515:20,
                                              1511:7, 1512:18, 1518:12, 1518:16,        1452:5, 1457:2, 1461:6, 1506:8,
    1516:25, 1522:7
                                              1523:9, 1524:6, 1524:14, 1525:6,          1506:14, 1516:1, 1516:6, 1516:7,
    erase [1] - 1467:10
                                              1525:13, 1525:14, 1526:15, 1530:4,        1516:10, 1523:1, 1523:2, 1528:14,
    Erb [1] - 1516:20
                                              1535:5, 1535:7, 1535:8, 1552:24,          1533:9, 1534:23, 1564:12, 1564:14,
    error [4] - 1551:4, 1551:10, 1551:16,
                                              1553:10                                   1564:16, 1564:18, 1564:20, 1564:22,
    1557:23
                                              EXAMINATION [18] - 1335:15, 1356:1,       1564:24, 1565:2, 1565:4, 1565:6,
    escalate [1] - 1364:23
                                              1382:1, 1388:5, 1415:9, 1420:7,           1565:8, 1565:10, 1565:12, 1565:14,
    ESQ [7] - 1300:18, 1300:19, 1300:23,
                                              1439:1, 1474:1, 1485:25, 1496:1,          1565:17, 1565:19, 1565:22, 1565:25,
    1301:7, 1301:7, 1301:13, 1301:14
                                              1542:1, 1549:20, 1557:1, 1559:1,          1566:2, 1566:6, 1566:8, 1566:10,
    essence [1] - 1494:2
                                              1564:5, 1564:6, 1564:7, 1564:8            1566:12, 1566:16, 1566:18, 1566:20,
    essentially [2] - 1334:15, 1525:24                                                  1566:22, 1566:24, 1567:2, 1567:4,
                                              examination [11] - 1302:18, 1329:22,
    establish [2] - 1309:8, 1459:5                                                      1567:6, 1567:8, 1567:10, 1567:12
                                              1421:9, 1484:12, 1485:3, 1485:7,
    estimates [1] - 1559:18                                                             exhibits [9] - 1310:22, 1311:5,
                                              1485:11, 1485:13, 1515:9, 1560:20
    et [2] - 1325:7                                                                     1387:20, 1412:21, 1419:16, 1432:12,
                                              examine [3] - 1328:19, 1487:6,
    evaluate [2] - 1307:2, 1487:6                                                       1434:19, 1449:9, 1460:19
                                              1511:15
    evaluated [9] - 1425:18, 1451:12,                                                   Exhibits [5] - 1419:15, 1419:23,
                                              examined [7] - 1335:13, 1415:8,
    1506:19, 1531:23, 1532:1, 1532:6,                                                   1424:24, 1566:4, 1566:14
                                              1487:12, 1495:6, 1507:22, 1516:25,
    1532:7, 1533:17, 1536:21                                                            exist [3] - 1328:7, 1333:17, 1340:9
                                              1536:12
    evaluation [6] - 1371:17, 1426:3,                                                   exists [2] - 1321:14, 1355:23
                                              example [15] - 1316:19, 1338:25,
    1426:8, 1507:7, 1513:5, 1516:22                                                     exit [15] - 1353:4, 1353:9, 1353:15,
                                              1349:7, 1427:24, 1430:5, 1431:14,
    evaluations [2] - 1436:11, 1511:9                                                   1357:7, 1359:20, 1359:21, 1360:6,
                                              1435:18, 1465:20, 1466:18, 1485:4,
    Evangelical [13] - 1348:20, 1350:16,                                                1360:20, 1464:11, 1464:25, 1466:3,
                                              1504:12, 1520:17, 1550:17, 1554:1,
    1365:3, 1370:12, 1371:16, 1375:14,                                                  1466:7, 1472:16, 1475:9, 1476:1
                                              1562:12
    1495:4, 1515:19, 1516:10, 1517:24,                                                  exiting [2] - 1352:25, 1355:7
                                              exams [1] - 1336:15
    1527:1, 1553:17                                                                     exits [9] - 1357:7, 1357:8, 1359:17,
                                              except [2] - 1315:6, 1462:11
    evening [1] - 1563:4                                                                1360:15, 1414:6, 1464:19, 1468:6,
                                              exceptions [1] - 1498:25
    event [6] - 1476:16, 1489:15, 1489:16,                                              1472:7, 1563:5
                                              exclude [1] - 1303:4
    1498:12, 1499:2, 1554:4                                                             expect [5] - 1333:5, 1333:8, 1490:3,
                                              excluding [2] - 1310:17, 1310:20
    events [1] - 1469:10                                                                1520:13, 1547:25
                                              excruciating [2] - 1498:14, 1562:22
    eventually [1] - 1404:3




                                              VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 284 of 311 PageID #: 26338


                                    Bauta v. Greyhound Lines, et al                                                           16
    expectancy [1] - 1479:5                  extruded [6] - 1464:23, 1491:25,         1529:8, 1530:5, 1530:6, 1530:9,
    expense [1] - 1533:24                    1492:14, 1495:7, 1497:13, 1554:11        1530:14, 1531:3, 1531:11, 1531:13,
    experience [10] - 1335:23, 1341:14,      extrudes [1] - 1554:8                    1531:19, 1531:22, 1534:9, 1535:3,
    1342:18, 1343:10, 1362:13, 1371:22,      extrusion [8] - 1492:6, 1492:10,         1535:12, 1537:4, 1537:8, 1538:12,
    1372:24, 1456:12, 1480:1, 1548:16        1495:12, 1496:15, 1496:17, 1496:24,      1538:15, 1539:16, 1544:17, 1548:1,
    experienced [3] - 1373:21, 1497:23,      1497:15, 1497:24                         1548:21, 1549:6, 1549:14, 1559:16,
    1562:9                                   eye [2] - 1464:8, 1512:11                1560:11, 1561:9, 1562:18
    experiences [1] - 1498:1                 eyes [4] - 1489:9, 1512:22, 1513:15,     FairHealth.org [2] - 1306:18, 1309:11
    expert [34] - 1309:7, 1310:4, 1318:12,   1532:8                                   fall [6] - 1489:9, 1538:18, 1538:24,
    1331:2, 1335:18, 1335:21, 1340:8,                                                 1539:3, 1539:9, 1539:16
    1340:13, 1344:8, 1344:11, 1344:25,                         F                      falls [1] - 1538:21
                                                                                      familiar [3] - 1373:3, 1447:1, 1484:4
    1345:11, 1350:5, 1356:16, 1362:20,
    1388:9, 1396:15, 1397:20, 1407:23,       face [2] - 1406:10, 1510:3               fantastic [1] - 1464:7
    1416:9, 1425:12, 1433:24, 1459:7,        facet [25] - 1341:18, 1400:6, 1400:9,    far [8] - 1322:23, 1322:25, 1341:21,
    1460:3, 1477:1, 1482:18, 1487:5,         1400:11, 1400:18, 1400:24, 1401:1,       1346:13, 1380:4, 1440:13, 1470:14,
    1488:10, 1530:1, 1531:3, 1532:14,        1401:3, 1401:5, 1401:12, 1402:2,         1478:25
    1551:10, 1551:12, 1555:3                 1402:6, 1402:10, 1405:9, 1406:3,         Fardad [4] - 1335:2, 1335:7, 1335:19,
    expert's [2] - 1458:22, 1459:13          1417:20, 1427:1, 1430:6, 1476:21,        1344:8
    experts [12] - 1306:21, 1306:25,         1480:14, 1480:17, 1482:3, 1482:5         FARDAD [4] - 1335:7, 1335:11,
    1327:10, 1467:19, 1487:2, 1487:3,        facets [2] - 1402:6, 1466:5              1415:6, 1564:4
    1493:23, 1494:11, 1502:5, 1504:3,        facial [1] - 1350:17                     fashion [8] - 1477:10, 1494:24,
    1531:10, 1532:17                         facilities [17] - 1315:4, 1315:9,        1499:13, 1519:11, 1520:8, 1550:8,
    explain [35] - 1317:8, 1317:9, 1324:3,   1323:19, 1325:3, 1338:19, 1346:13,       1554:7, 1554:12
    1324:11, 1324:12, 1335:18, 1338:8,       1346:16, 1347:1, 1347:3, 1348:25,        faster [2] - 1490:12, 1548:12
    1338:14, 1343:17, 1356:21, 1359:10,      1349:11, 1372:16, 1372:22, 1389:10,      fat [1] - 1462:2
    1359:13, 1360:7, 1360:21, 1364:15,       1405:12, 1457:22                         fatalities [3] - 1498:5, 1553:11,
    1385:20, 1406:6, 1425:24, 1427:4,        facility [21] - 1307:14, 1307:15,        1561:13
    1428:9, 1435:5, 1435:6, 1437:14,         1308:8, 1315:5, 1323:11, 1326:8,         fatality [2] - 1561:14, 1562:5
    1439:5, 1443:10, 1458:17, 1458:21,       1327:12, 1327:16, 1328:4, 1333:8,        fault [2] - 1319:22, 1410:7
    1466:20, 1471:11, 1492:2, 1547:19,       1339:2, 1346:14, 1351:22, 1373:10,       February [9] - 1396:4, 1396:13,
    1555:17, 1559:21                         1412:11, 1425:13, 1435:7, 1435:9,        1470:20, 1471:21, 1538:5, 1538:8,
    explained [3] - 1363:20, 1417:23,        1435:10, 1456:13, 1482:6                 1542:11, 1542:13
    1498:15                                  fact [24] - 1305:6, 1321:9, 1338:8,      federal [1] - 1306:12
    explains [1] - 1560:20                   1351:24, 1352:15, 1424:2, 1432:8,        fee [4] - 1325:3, 1325:5, 1325:23,
    explanation [4] - 1344:4, 1363:7,        1433:15, 1486:13, 1487:16, 1489:11,      1438:5
    1556:7, 1557:4                           1493:20, 1495:8, 1495:19, 1504:7,        fees [6] - 1327:11, 1327:20, 1412:11,
    explanations [1] - 1553:19               1507:5, 1507:25, 1514:10, 1517:21,       1413:19
    explanatory [1] - 1391:4                 1530:3, 1533:1, 1542:17, 1555:1,         fell [2] - 1538:7, 1539:5
    exploration [3] - 1445:6, 1445:7,        1560:22                                  fellows [1] - 1341:20
    1445:14                                  facts [2] - 1543:17, 1544:25             fellowship [4] - 1336:7, 1337:11,
    explored [1] - 1342:2                    fail [2] - 1364:24, 1400:22              1337:12, 1341:17
    explosion [1] - 1562:8                   failed [4] - 1426:24, 1427:1, 1427:2,    felt [1] - 1562:18
    expressing [1] - 1303:14                 1520:15                                  few [8] - 1316:4, 1380:21, 1404:18,
    extend [3] - 1352:24, 1363:2, 1481:4     Fair [3] - 1372:18, 1389:8               1418:11, 1477:16, 1486:6, 1491:2,
    extending [1] - 1482:13                  fair [91] - 1304:22, 1372:20, 1486:25,   1502:4
    extension [1] - 1554:10                  1488:5, 1488:12, 1488:16, 1489:1,        fictitious [1] - 1334:15
    extension-type [1] - 1554:10             1489:5, 1489:21, 1490:1, 1490:24,        field [10] - 1337:6, 1338:7, 1338:12,
    extensive [4] - 1333:6, 1336:13,         1494:5, 1494:7, 1494:11, 1494:20,        1344:1, 1344:2, 1389:6, 1393:4,
    1336:18, 1351:13                         1499:23, 1499:24, 1500:16, 1500:17,      1416:10, 1546:21, 1546:22
    extensor [1] - 1362:24                   1500:23, 1502:25, 1504:4, 1507:10,       fifteen [1] - 1342:17
    extent [17] - 1357:1, 1381:6, 1381:17,   1507:20, 1508:12, 1508:18, 1509:13,      fifth [1] - 1535:19
    1393:6, 1418:7, 1419:4, 1419:9,          1511:1, 1511:21, 1512:17, 1513:17,       fight [3] - 1311:20, 1409:21, 1498:6
    1421:2, 1434:14, 1467:25, 1478:18,       1513:24, 1514:12, 1514:13, 1514:16,      figure [12] - 1351:5, 1357:3, 1358:2,
    1490:6, 1494:10, 1497:2, 1530:12,        1514:18, 1514:19, 1515:3, 1515:7,        1368:21, 1369:22, 1401:9, 1401:10,
    1531:24, 1543:25                         1515:12, 1515:14, 1515:17, 1516:23,      1401:13, 1424:18, 1458:5, 1485:3,
    extrapolation [1] - 1545:21              1516:24, 1518:10, 1518:11, 1521:10,      1486:17
    extremities [1] - 1525:9                 1522:3, 1522:8, 1522:13, 1523:19,        filed [2] - 1304:25, 1333:6
    extremity [7] - 1351:20, 1364:5,         1523:20, 1523:24, 1524:20, 1524:21,      film [12] - 1491:1, 1492:20, 1493:17,
    1421:11, 1523:19, 1523:23, 1525:14,      1525:7, 1525:13, 1525:18, 1525:22,       1494:14, 1495:15, 1502:2, 1503:2,
    1555:24                                  1525:23, 1525:25, 1526:22, 1527:24,      1521:3, 1521:4, 1521:6, 1521:20




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 285 of 311 PageID #: 26339


                                    Bauta v. Greyhound Lines, et al                                                            17
    films [14] - 1394:18, 1394:19, 1394:24,   fly [2] - 1310:9, 1328:18                1385:16, 1385:17, 1385:18, 1385:25,
    1394:25, 1396:22, 1427:5, 1460:2,         focal [2] - 1391:1, 1405:3               1386:2, 1386:5, 1386:12, 1418:7,
    1460:7, 1460:12, 1476:9, 1494:16,         focus [2] - 1462:17, 1462:18             1419:18, 1426:22, 1509:1, 1509:14,
    1495:17, 1521:5, 1549:25                  focusing [1] - 1364:8                    1527:25, 1529:13, 1536:15, 1540:3,
    final [1] - 1330:13                       fold [1] - 1479:12                       1542:20, 1544:21, 1561:4, 1562:2,
    finally [2] - 1511:17, 1527:12            folks [1] - 1319:21                      1562:15
    findings [17] - 1392:1, 1426:9, 1427:3,   follow [23] - 1362:18, 1381:19,          Foundation [2] - 1544:4, 1562:3
    1462:18, 1467:3, 1469:11, 1491:2,         1433:16, 1435:18, 1436:7, 1436:10,       four [17] - 1319:6, 1320:9, 1321:2,
    1507:23, 1513:19, 1513:21, 1513:22,       1436:22, 1436:24, 1436:25, 1437:4,       1339:1, 1344:18, 1352:17, 1358:18,
    1514:10, 1547:19, 1550:23, 1550:24,       1446:16, 1446:21, 1446:23, 1479:15,      1395:21, 1396:5, 1422:5, 1431:17,
    1551:25, 1556:7                           1481:17, 1481:19, 1482:1, 1485:9,        1452:4, 1456:11, 1456:17, 1497:6,
    fine [14] - 1310:18, 1328:20, 1328:21,    1512:21, 1534:24, 1535:3, 1535:10,       1523:21, 1549:15
    1367:17, 1376:24, 1455:7, 1460:14,        1548:4                                   four-and-a-half [1] - 1431:17
    1464:18, 1474:12, 1490:14, 1499:14,       follow-up [11] - 1436:10, 1436:22,       four-year [1] - 1549:15
    1518:9, 1518:11, 1526:16                  1446:16, 1446:23, 1479:15, 1481:17,      fracture [2] - 1521:22, 1555:21
    finish [3] - 1303:12, 1316:9, 1435:5      1481:19, 1485:9, 1534:24, 1535:3,        frame [1] - 1375:5
    finished [2] - 1336:6, 1337:14            1535:10                                  frank [1] - 1491:25
    finishing [1] - 1446:13                   follow-ups [6] - 1435:18, 1436:7,        Franklin [26] - 1315:15, 1323:13,
    firm [1] - 1345:5                         1436:24, 1437:4, 1446:21, 1482:1         1323:14, 1323:21, 1323:24, 1324:1,
    FIRM [1] - 1300:15                        followed [1] - 1425:19                   1324:5, 1324:7, 1324:20, 1325:1,
    first [58] - 1311:24, 1321:2, 1335:13,    following [24] - 1331:9, 1355:24,        1325:6, 1325:20, 1328:14, 1330:9,
    1336:11, 1348:19, 1349:15, 1351:3,        1366:1, 1378:1, 1379:7, 1383:25,         1333:15, 1333:16, 1346:11, 1346:14,
    1351:18, 1352:17, 1355:19, 1356:11,       1384:1, 1387:24, 1401:17, 1409:1,        1346:17, 1346:18, 1347:16, 1348:3,
    1359:10, 1364:18, 1367:5, 1376:25,        1419:25, 1433:11, 1438:6, 1452:15,       1349:18, 1449:1, 1450:8
    1378:19, 1380:20, 1391:13, 1392:15,       1453:1, 1455:11, 1459:16, 1473:10,       frankly [2] - 1319:12, 1381:21
    1396:6, 1396:8, 1396:9, 1426:1,           1495:23, 1519:13, 1541:5, 1547:13,       freely [1] - 1306:16
    1426:13, 1435:14, 1436:7, 1439:10,        1556:14, 1560:3                          Freeman [2] - 1337:15, 1337:22
    1439:16, 1440:23, 1441:24, 1442:11,       follows [2] - 1335:14, 1415:8            freeway [1] - 1357:7
    1445:5, 1451:21, 1452:5, 1453:9,          food [1] - 1492:4                        frequency [4] - 1341:18, 1404:22,
    1461:13, 1465:22, 1466:17, 1469:24,       foot [14] - 1353:24, 1354:1, 1354:2,     1404:25, 1405:2
    1480:14, 1480:15, 1484:8, 1488:9,         1356:10, 1357:14, 1357:15, 1357:20,      frequent [1] - 1303:22
    1488:18, 1494:23, 1495:14, 1496:3,        1358:13, 1358:16, 1358:17, 1362:23,      Friday [1] - 1303:24
    1496:5, 1496:6, 1496:7, 1501:6,           1427:7                                   front [28] - 1308:2, 1312:15, 1320:4,
    1501:21, 1505:25, 1520:2, 1527:20,        FOR [1] - 1300:12                        1345:18, 1355:13, 1358:11, 1358:16,
    1529:1, 1547:10, 1550:3                   foramen [6] - 1359:12, 1360:4, 1360:6,   1370:18, 1370:20, 1409:19, 1409:21,
    First [1] - 1356:20                       1360:7, 1360:19, 1361:17                 1410:19, 1427:17, 1429:14, 1430:21,
    first-contact [1] - 1488:18               foramina [3] - 1353:3, 1359:11,          1466:24, 1467:5, 1467:6, 1473:7,
    firsthand [1] - 1535:15                   1359:20                                  1473:8, 1484:19, 1490:19, 1491:4,
    five [20] - 1344:24, 1358:18, 1430:8,     foraminal [1] - 1361:25                  1491:14, 1491:15, 1511:17, 1522:5,
    1430:9, 1432:3, 1460:25, 1461:2,          forbid [1] - 1407:13                     1559:12
    1479:7, 1514:21, 1515:2, 1515:21,         force [1] - 1479:24                      frontal [4] - 1358:18, 1358:21,
    1516:12, 1516:16, 1516:17, 1522:6,        Force [1] - 1498:20                      1430:19, 1430:21
    1527:10, 1527:23, 1546:1, 1546:17,        forces [1] - 1550:7                      frustrated [1] - 1319:23
    1550:24                                   foregoing [2] - 1536:4, 1536:5           full [4] - 1315:3, 1525:7, 1532:19,
    fixation [2] - 1427:16, 1430:25           foremost [1] - 1336:11                   1534:5
    fixed [1] - 1429:5                        forensic [6] - 1339:20, 1339:22,         Full [1] - 1524:22
    flags [1] - 1352:13                       1339:23, 1339:24, 1340:5, 1372:14        fully [3] - 1323:15, 1333:8, 1345:17
    flat [1] - 1406:11                        form [3] - 1337:10, 1392:2, 1465:3       function [1] - 1360:25
    flex [1] - 1355:11                        formations [1] - 1490:18                 functions [1] - 1360:25
    Flexeril [1] - 1525:25                    formed [2] - 1349:2, 1349:15             funding [1] - 1321:4
    flexion [1] - 1554:10                     forming [5] - 1345:16, 1350:10,          funneled [1] - 1323:16
    flight [1] - 1498:6                       1371:4, 1390:19, 1460:3                  fuse [3] - 1479:18, 1479:23, 1480:3
    flight-and-fight [1] - 1498:6             forms [2] - 1369:10, 1409:6              fused [1] - 1427:19
    fluid [6] - 1403:6, 1462:3, 1462:6,       forth [3] - 1305:11, 1328:13, 1551:24    fusion [12] - 1324:22, 1437:18,
    1462:7, 1462:9, 1475:19                   forward [6] - 1429:2, 1431:5, 1470:19,   1443:24, 1479:8, 1479:25, 1480:14,
    fluids [1] - 1490:8                       1482:20, 1492:5, 1549:5                  1482:12, 1547:1, 1548:9, 1548:15,
    fluoros [1] - 1443:18                     foundation [35] - 1306:13, 1307:13,      1548:17
    fluoroscope [1] - 1430:2                  1309:8, 1309:15, 1310:1, 1312:16,        future [15] - 1306:15, 1345:12,
    fluoroscopy [4] - 1409:6, 1444:3,         1312:23, 1326:8, 1326:12, 1328:25,       1345:13, 1478:12, 1478:14, 1478:15,
    1444:5, 1444:10                           1329:25, 1334:8, 1373:14, 1385:11,       1479:4, 1479:11, 1481:6, 1483:20,




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 286 of 311 PageID #: 26340


                                    Bauta v. Greyhound Lines, et al                                                         18
    1545:19, 1546:15, 1549:13, 1559:5         ground [1] - 1336:1                       1324:23, 1325:19, 1325:21, 1328:9,
                                              group [9] - 1307:19, 1337:17, 1337:19,    1328:15, 1333:14, 1333:17, 1372:18,
                     G                        1338:9, 1345:25, 1425:6, 1426:7,          1389:8
                                                                                        Healthcare [1] - 1309:12
                                              1536:25, 1550:20
    gait [4] - 1526:15, 1526:20, 1526:22,     grow [1] - 1431:1                         healthcare [4] - 1501:20, 1516:17,
    1544:16                                   Guardian [1] - 1343:22                    1522:7, 1527:2
    games [1] - 1312:14                       Gubica [4] - 1301:4, 1301:11, 1301:11     hear [4] - 1302:21, 1303:10, 1324:13,
    gears [1] - 1457:4                        GUBICA [2] - 1300:8                       1410:15
    general [10] - 1336:5, 1363:7, 1402:15,   guess [6] - 1330:16, 1334:19, 1447:14,    heard [15] - 1306:14, 1309:19,
    1405:24, 1416:6, 1450:12, 1490:22,        1537:9, 1542:25, 1543:5                   1354:20, 1359:12, 1363:7, 1368:17,
    1496:5, 1498:25, 1540:19                  guidance [1] - 1402:9                     1402:12, 1406:24, 1441:2, 1478:5,
    generalization [1] - 1494:6               guide [1] - 1306:17                       1486:7, 1489:11, 1498:17, 1502:3,
    generally [23] - 1329:24, 1338:12,        guidelines [1] - 1440:9                   1517:13
    1348:23, 1348:24, 1349:3, 1363:14,        guts [3] - 1492:6, 1492:9, 1492:10        hearing [17] - 1328:20, 1331:6,
    1400:23, 1402:10, 1405:23, 1406:24,       Gutstein [10] - 1309:17, 1309:24,         1332:20, 1332:23, 1333:5, 1334:7,
    1434:19, 1460:19, 1476:3, 1479:25,        1346:5, 1420:24, 1421:8, 1421:9,          1365:17, 1366:1, 1368:2, 1377:23,
    1483:15, 1489:18, 1491:9, 1492:4,         1421:20, 1423:2, 1423:12, 1527:21         1378:1, 1383:24, 1384:2, 1408:20,
    1498:13, 1499:1, 1499:7, 1547:23,         Gutstein's [1] - 1423:15                  1409:2, 1452:13, 1453:2
    1559:6                                    guy [2] - 1318:13, 1369:9                 hearings [1] - 1368:22
    generated [4] - 1361:8, 1390:12,          guys [4] - 1319:22, 1378:19, 1387:3,      heavy [1] - 1431:21
    1396:2, 1434:20                           1454:17                                   heel [4] - 1356:4, 1356:5, 1356:8,
    genetic [1] - 1490:11                                                               1356:11
                                                                                        heels [1] - 1356:6
    gentleman [2] - 1351:8, 1385:3
    gentlemen [3] - 1390:9, 1414:4,
                                                                H                       height [9] - 1466:19, 1466:23,
    1563:2                                    Hal [1] - 1527:21                         1466:24, 1466:25, 1467:17, 1467:22,
    Geraldine [2] - 1382:6, 1394:13           half [8] - 1388:22, 1388:24, 1389:1,      1468:22, 1496:24
    Gessner [1] - 1516:21                     1389:2, 1431:17, 1445:2, 1503:10,         held [9] - 1342:16, 1365:17, 1366:1,
    given [11] - 1307:1, 1308:22, 1312:11,    1548:14                                   1377:23, 1378:1, 1383:24, 1408:20,
    1312:14, 1326:9, 1402:5, 1447:23,         hallucis [1] - 1362:24                    1428:7, 1452:13
    1485:16, 1531:15, 1550:9                  hand [29] - 1330:11, 1332:6, 1335:3,      help [12] - 1319:25, 1354:5, 1354:6,
    Glasgow [3] - 1511:8, 1511:10, 1513:2     1338:21, 1359:21, 1359:22, 1360:19,       1403:10, 1403:18, 1482:21, 1500:5,
    Glen [1] - 1415:25                        1404:1, 1404:2, 1404:4, 1404:5,           1542:17, 1542:18, 1544:8, 1555:1,
    Glenn [1] - 1420:21                       1428:11, 1461:21, 1463:10, 1464:6,        1561:16
    GLI [7] - 1320:6, 1320:13, 1322:10,       1464:15, 1470:24, 1472:16, 1474:7,        helped [3] - 1401:5, 1426:19, 1514:24
    1325:11, 1326:18, 1506:7, 1506:16         1474:9, 1474:16, 1475:2, 1475:10,         helpful [2] - 1461:22, 1544:18
    global [1] - 1438:5                       1475:14, 1475:15, 1475:16, 1475:23,       helps [1] - 1482:23
    God [1] - 1407:13                         1485:13, 1553:8                           hematology [1] - 1325:7
    GOGGIN [1] - 1301:9                       handed [2] - 1310:12, 1310:25             hematoma [1] - 1445:17
    gold [1] - 1430:24                        handle [1] - 1376:22                      hence [4] - 1479:14, 1547:2, 1557:13,
    gonna [1] - 1499:14                       handling [1] - 1443:23                    1559:22
    gotta [1] - 1454:17                       hands [4] - 1330:11, 1428:10, 1430:9,     herniated [17] - 1463:2, 1463:15,
    grade [1] - 1354:16                       1532:8                                    1464:22, 1467:14, 1468:21, 1469:6,
    graft [5] - 1326:5, 1427:20, 1437:17,     hands-on [1] - 1532:8                     1469:14, 1469:15, 1470:9, 1470:12,
    1437:23, 1443:20                          handwritten [2] - 1387:17, 1392:3         1471:1, 1471:8, 1476:10, 1489:12,
    grafts [2] - 1431:3, 1437:20              hanging [1] - 1470:11                     1496:18, 1497:17, 1503:20
    grand [2] - 1327:20, 1332:4               hard [5] - 1319:24, 1350:3, 1370:17,      herniates [1] - 1500:2
    Grand [2] - 1300:22, 1528:15              1371:3, 1517:6                            herniation [54] - 1351:23, 1351:25,
    grant [2] - 1302:7, 1303:17               HAROLD [1] - 1301:13                      1352:5, 1354:20, 1361:22, 1391:8,
    grapevine [1] - 1303:10                   hash [1] - 1318:6                         1463:2, 1463:18, 1467:24, 1469:2,
                                              hashed [1] - 1318:9                       1469:17, 1470:14, 1470:25, 1471:5,
    graph [1] - 1326:6
                                                                                        1471:13, 1471:14, 1471:17, 1471:19,
    gray/white [1] - 1521:19                  head [6] - 1315:23, 1350:18, 1395:5,
                                                                                        1472:2, 1476:16, 1489:17, 1492:1,
    great [4] - 1304:2, 1372:4, 1464:7,       1508:18, 1509:8, 1562:6
                                                                                        1492:8, 1492:19, 1494:20, 1494:24,
    1500:6                                    headache [3] - 1508:16, 1509:8,
                                                                                        1495:8, 1496:14, 1497:2, 1497:3,
    greater [1] - 1546:14                     1523:15
                                                                                        1497:12, 1497:20, 1497:24, 1498:3,
    Greater [2] - 1347:21, 1421:24            headaches [1] - 1403:7
                                                                                        1498:8, 1498:13, 1498:21, 1498:23,
    grenades [1] - 1332:7                     heads [1] - 1432:7
                                                                                        1499:3, 1499:9, 1499:18, 1500:7,
    Greyhound [4] - 1301:4, 1301:10,          heal [1] - 1431:3
                                                                                        1500:11, 1502:5, 1503:8, 1504:7,
    1319:19, 1340:2                           healed [1] - 1437:21
                                                                                        1505:8, 1505:13, 1519:2, 1519:6,
    GREYHOUND [1] - 1300:7                    Health [14] - 1320:22, 1320:24, 1324:2,
                                                                                        1520:7, 1520:24, 1562:21




                                              VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 287 of 311 PageID #: 26341


                                    Bauta v. Greyhound Lines, et al                                                         19
    herniations [5] - 1337:1, 1391:5,         HONORABLE [1] - 1300:12                  1344:16, 1345:20, 1382:25, 1390:8,
    1403:24, 1476:23, 1498:18                 Honorable [1] - 1302:2                   1394:25, 1396:7, 1552:23
    high [5] - 1307:10, 1430:8, 1497:13,      honors [1] - 1336:4                      ideas [1] - 1354:6
    1532:22, 1532:25                          hopefully [2] - 1459:12, 1479:9          identical [1] - 1399:6
    higher [5] - 1441:17, 1458:14,            horseshoes [1] - 1332:6                  identification [25] - 1371:4, 1376:15,
    1464:18, 1498:2, 1534:1                   Hospital [42] - 1315:15, 1323:13,        1380:9, 1390:1, 1395:23, 1397:10,
    highest [3] - 1512:2, 1512:13, 1534:7     1323:22, 1323:24, 1324:5, 1324:20,       1398:24, 1399:20, 1407:16, 1412:6,
    highlight [6] - 1507:25, 1513:20,         1325:1, 1325:6, 1325:20, 1330:9,         1412:25, 1415:12, 1415:23, 1418:24,
    1518:13, 1518:14, 1535:18, 1535:25        1333:15, 1333:16, 1337:15, 1337:22,      1420:12, 1422:23, 1424:8, 1433:20,
    highlighting [1] - 1378:7                 1342:13, 1342:14, 1346:12, 1346:14,      1434:18, 1435:14, 1447:25, 1450:21,
    highlights [5] - 1386:20, 1386:21,        1346:15, 1346:17, 1346:20, 1347:16,      1451:19, 1456:5, 1481:11
    1387:6, 1387:12, 1387:16                  1348:3, 1348:8, 1348:11, 1349:18,        identified [4] - 1345:22, 1393:7,
    highly [3] - 1305:2, 1405:20, 1557:10     1350:16, 1365:3, 1365:4, 1371:17,        1492:19, 1555:6
    highway [1] - 1357:8                      1449:1, 1450:8, 1477:9, 1484:7,          identify [16] - 1374:23, 1376:16,
    Hills [3] - 1318:13, 1337:20, 1339:6      1495:4, 1515:19, 1516:11, 1522:20,       1380:17, 1382:3, 1382:20, 1390:3,
    himself [2] - 1326:10, 1562:7             1553:17, 1553:18                         1393:16, 1398:6, 1398:24, 1399:21,
    hint [1] - 1463:9                         hospital [33] - 1323:19, 1325:3,         1412:8, 1415:23, 1416:15, 1417:15,
    hip [1] - 1355:11                         1327:12, 1327:17, 1327:18, 1327:19,      1423:22, 1461:13
    hired [2] - 1306:20, 1487:19              1327:21, 1328:4, 1337:15, 1341:2,        Ifran [1] - 1413:5
    historian [1] - 1560:5                    1342:10, 1342:23, 1342:25, 1343:11,      illness [3] - 1508:1, 1508:3, 1509:20
    histories [1] - 1477:14                   1346:18, 1346:19, 1348:1, 1349:20,       image [34] - 1336:23, 1337:2, 1463:10,
    history [15] - 1469:8, 1476:14, 1477:8,   1372:16, 1372:21, 1373:6, 1375:1,        1463:18, 1464:15, 1465:2, 1465:23,
    1477:11, 1507:9, 1507:16, 1507:25,        1405:10, 1405:13, 1435:10, 1448:25,      1466:16, 1470:20, 1470:22, 1470:23,
    1508:3, 1509:19, 1523:9, 1524:5,          1449:14, 1449:19, 1450:4, 1500:25,       1470:25, 1471:2, 1471:3, 1471:21,
    1525:21, 1530:3, 1530:10, 1530:12         1523:6, 1556:8                           1471:24, 1472:1, 1472:9, 1472:13,
    hit [6] - 1407:12, 1428:5, 1429:18,       Hospital's [2] - 1323:14, 1324:1         1472:16, 1472:18, 1472:25, 1474:5,
    1429:19, 1430:12, 1430:20                 hospitalization [2] - 1450:13, 1450:16   1474:7, 1474:14, 1475:22, 1497:18,
    hitting [2] - 1508:18, 1509:8             hospitalized [1] - 1435:2                1497:20, 1503:14, 1505:5, 1505:15,
    hold [9] - 1320:12, 1325:12, 1334:1,      hospitals [8] - 1340:24, 1342:8,         1505:19
    1427:18, 1432:6, 1474:20, 1485:17,        1342:12, 1348:25, 1349:4, 1457:22,       image-oriented [1] - 1336:23
    1506:21                                   1459:10, 1484:5                          images [12] - 1396:6, 1463:23,
    holding [1] - 1428:11                     hour [2] - 1367:18, 1444:9               1471:22, 1471:23, 1472:17, 1503:13,
    hole [1] - 1436:6                         hours [9] - 1488:7, 1500:3, 1502:4,      1504:15, 1505:7, 1505:11, 1505:17,
    Holland [1] - 1403:1                      1515:21, 1516:12, 1516:13, 1516:18,      1544:13
    honest [1] - 1530:10                      1523:6, 1561:1                           imagine [6] - 1311:16, 1359:14,
                                              house [1] - 1343:1                       1402:25, 1492:4, 1553:24, 1554:3
    Honor [92] - 1302:10, 1303:21,
    1304:25, 1306:7, 1310:6, 1313:4,          housekeeping [1] - 1451:2                imaging [10] - 1338:18, 1345:10,
    1313:23, 1314:2, 1314:12, 1315:2,         hundred [2] - 1317:14, 1317:16           1357:18, 1395:1, 1459:9, 1470:14,
    1315:20, 1316:16, 1318:2, 1318:16,        hundreds [1] - 1372:14                   1476:14, 1481:20, 1482:2, 1482:11
    1318:25, 1319:2, 1319:12, 1320:2,         hurt [3] - 1303:4, 1501:22, 1519:3       Imaging [2] - 1396:2, 1475:17
    1321:17, 1322:6, 1322:9, 1322:17,         hurting [2] - 1352:11, 1353:16           immediate [1] - 1497:24
    1324:7, 1324:16, 1325:10, 1325:25,        hurts [3] - 1501:7, 1501:9, 1514:8       immediately [4] - 1324:18, 1359:20,
    1333:25, 1334:11, 1335:1, 1344:7,         hydrated [1] - 1467:17                   1365:12, 1484:21
    1344:10, 1346:5, 1354:12, 1369:10,        hydration [3] - 1466:20, 1466:23,        immunity [1] - 1373:15
    1370:5, 1370:8, 1374:8, 1375:12,          1467:22                                  immunization [1] - 1371:18
    1376:12, 1376:20, 1378:17, 1380:13,       hypercapnic [1] - 1406:21                immunology [1] - 1325:7
    1381:7, 1381:9, 1382:13, 1387:21,                                                  impact [6] - 1505:13, 1540:1, 1540:8,
    1389:21, 1397:6, 1408:10, 1409:13,                           I                     1555:3, 1559:7, 1561:1
                                                                                       impingement [3] - 1353:15, 1362:4,
    1412:19, 1413:21, 1418:21, 1419:19,
    1420:5, 1422:11, 1428:18, 1432:10,        ibuprofen [1] - 1373:16                  1426:10
    1432:13, 1432:23, 1434:6, 1434:10,        ice [7] - 1360:9, 1462:14, 1462:15,      impingment [1] - 1493:10
    1448:4, 1449:9, 1449:15, 1450:22,         1538:7, 1538:24, 1539:5, 1539:10         implants [2] - 1325:8, 1326:5
    1452:7, 1452:11, 1454:25, 1470:19,        ID [20] - 1310:15, 1370:3, 1371:15,      implement [1] - 1442:8
    1476:6, 1483:17, 1485:20, 1485:22,        1374:21, 1375:23, 1382:4, 1390:21,       implies [1] - 1400:12
    1506:5, 1506:9, 1511:20, 1515:25,         1391:17, 1392:15, 1394:10, 1398:5,       implying [1] - 1550:16
    1517:11, 1522:21, 1528:4, 1528:7,         1416:15, 1417:15, 1420:9, 1422:20,       importance [1] - 1357:23
    1528:19, 1534:14, 1537:11, 1545:5,        1422:25, 1423:17, 1423:22, 1432:12,      important [15] - 1317:4, 1333:12,
    1545:11, 1549:16, 1551:6, 1554:18,        1450:6                                   1336:22, 1350:6, 1357:2, 1406:16,
    1555:13, 1558:24                          idea [14] - 1304:19, 1304:23, 1335:23,   1406:22, 1469:13, 1470:13, 1492:3,
    honor [1] - 1343:19                       1339:11, 1340:16, 1341:13, 1342:10,      1510:10, 1513:2, 1530:1, 1530:4,




                                              VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 288 of 311 PageID #: 26342


                                    Bauta v. Greyhound Lines, et al                                                         20
    1530:9                                   1363:2, 1405:22, 1498:2, 1548:17,         1440:18, 1441:19, 1442:8, 1442:24,
    importantly [2] - 1479:18, 1544:12       1555:23, 1560:19                          1443:2, 1446:5
    impossible [1] - 1562:22                 industry [1] - 1439:22                    instruments [2] - 1430:24, 1474:22
    impression [1] - 1394:17                 infection [1] - 1373:25                   insurance [13] - 1304:16, 1320:7,
    impressions [1] - 1397:16                inflamed [1] - 1480:15                    1320:14, 1323:5, 1323:12, 1324:18,
    improved [1] - 1542:22                   inflammation [2] - 1403:22, 1499:25       1326:10, 1326:18, 1326:21, 1328:8,
    in-house [1] - 1343:1                    inflammatories [3] - 1481:22, 1500:4,     1330:7, 1333:9, 1333:16
    in-residency [1] - 1341:16               1557:14                                   intend [4] - 1310:25, 1433:2, 1449:18,
    inaccuracies [1] - 1313:10               inflammatory [4] - 1500:2, 1557:7,        1460:20
    Inc [2] - 1301:4, 1301:10                1557:10, 1557:12                          intended [2] - 1318:8, 1533:19
    INC [1] - 1300:7                         inflated [7] - 1305:2, 1305:14,           interact [2] - 1341:11, 1343:3
    incident [10] - 1345:8, 1351:11,         1305:15, 1306:9, 1309:4, 1309:14,         interconnect [1] - 1427:18
    1351:19, 1352:18, 1355:19, 1375:3,       1309:25                                   intercranial [1] - 1521:10
    1396:10, 1495:10, 1495:13, 1550:5        inflating [1] - 1305:17                   interdigitate [1] - 1357:1
    incision [2] - 1430:6, 1446:1            inflation [1] - 1329:1                    interest [2] - 1341:4, 1341:6
    incisions [1] - 1337:7                   info [1] - 1529:6                         interesting [1] - 1462:18
    include [6] - 1345:24, 1390:5,           information [14] - 1361:1, 1361:2,        interfaces [1] - 1354:25
    1399:23, 1413:16, 1413:18, 1482:1        1459:10, 1479:20, 1479:22, 1510:11,       intermittently [1] - 1388:21
    included [16] - 1325:24, 1347:11,        1510:13, 1529:5, 1530:14, 1535:6,         internal [6] - 1314:10, 1390:25,
    1347:14, 1347:18, 1347:22, 1348:1,       1536:6, 1540:21, 1542:14, 1545:1          1443:4, 1443:6, 1443:7, 1475:24
    1348:15, 1349:19, 1349:21, 1371:17,      infused [2] - 1326:5, 1326:6              interpret [1] - 1336:20
    1390:24, 1427:14, 1445:6, 1453:14,       initial [8] - 1351:3, 1368:14, 1369:10,   interrupting [2] - 1517:13, 1517:15
    1482:16, 1482:17                         1436:21, 1442:14, 1445:20, 1513:21,       interstate [1] - 1517:8
    includes [10] - 1374:25, 1375:1,         1548:21                                   interval [2] - 1471:5, 1472:5
    1382:22, 1383:4, 1396:3, 1397:15,        injection [3] - 1342:6, 1392:23,          intervening [1] - 1413:15
    1399:25, 1418:12, 1419:2, 1481:19        1413:19                                   intervention [1] - 1336:17
    including [9] - 1322:6, 1329:13,         injections [9] - 1341:18, 1341:24,        interventions [1] - 1426:13
    1350:23, 1351:14, 1376:17, 1392:22,      1349:10, 1412:9, 1417:20, 1417:21,        intervertebral [1] - 1391:7
    1395:1, 1406:3, 1426:16                  1426:25, 1456:10, 1480:17                 intradiscal [1] - 1480:2
    inclusive [1] - 1482:5                   injured [5] - 1302:19, 1302:24,           intrasurgical [1] - 1444:4
    inconsistency [1] - 1526:23              1476:22, 1553:12, 1559:25                 introduce [1] - 1335:17
    incorporate [1] - 1551:24                injuries [25] - 1302:19, 1339:15,         invasive [7] - 1342:6, 1364:21,
    incorporated [1] - 1552:5                1351:6, 1371:11, 1376:3, 1381:1,          1364:22, 1407:7, 1407:11, 1407:15,
    increased [7] - 1463:16, 1469:13,        1383:15, 1393:9, 1394:21, 1407:23,        1426:24
    1470:8, 1470:12, 1480:1, 1503:4,         1416:11, 1434:1, 1445:18, 1456:22,        invoice [3] - 1316:15, 1324:19,
    1525:12                                  1457:9, 1457:11, 1457:23, 1459:4,         1421:23
    increases [1] - 1328:24                  1476:17, 1476:25, 1499:12, 1520:15,       invoices [1] - 1486:14
    independent [4] - 1368:17, 1368:20,      1539:4, 1555:24, 1555:25                  involve [2] - 1501:10, 1558:14
    1493:3, 1554:20                          injury [17] - 1310:20, 1350:14,           involved [10] - 1343:24, 1406:7,
    indicate [7] - 1351:9, 1402:7, 1416:7,   1350:18, 1352:10, 1364:20, 1476:18,       1417:17, 1459:8, 1476:15, 1500:9,
    1429:10, 1471:7, 1533:15, 1542:24        1478:1, 1489:22, 1495:12, 1499:16,        1516:22, 1517:7, 1558:15, 1559:24
    indicated [9] - 1422:3, 1453:13,         1499:17, 1513:1, 1521:10, 1552:23,        involvement [1] - 1532:11
    1456:17, 1465:4, 1465:11, 1478:20,       1553:6, 1555:17, 1557:15                  involves [1] - 1358:13
    1478:24, 1531:20, 1537:1                 inn [1] - 1477:22                         Irfan [2] - 1315:7, 1453:21
    indicates [5] - 1320:7, 1529:2,          inner [1] - 1466:22                       iron [1] - 1312:15
    1539:14, 1546:4, 1549:12                 inquire [1] - 1335:9                      irrelevant [1] - 1558:3
    indicating [4] - 1320:6, 1363:9,         inquired [2] - 1507:9, 1507:16            irrigation [1] - 1446:3
    1453:17, 1511:7                          insensate [1] - 1402:16                   irritation [1] - 1557:12
    indicating) [1] - 1492:11                insert [1] - 1442:23                      Island [1] - 1333:15
    indication [2] - 1358:22, 1477:24        inside [4] - 1339:25, 1407:13, 1464:10,   issue [34] - 1302:5, 1304:1, 1304:3,
    indirectly [2] - 1445:21, 1445:23        1467:14                                   1304:7, 1306:2, 1307:21, 1307:23,
    individual [25] - 1318:11, 1368:12,      instance [11] - 1306:16, 1309:11,         1309:3, 1309:5, 1309:18, 1310:3,
    1393:21, 1396:21, 1396:23, 1402:16,      1309:24, 1310:21, 1314:14, 1340:14,       1311:24, 1313:4, 1313:19, 1324:3,
    1406:17, 1406:18, 1436:12, 1449:21,      1359:12, 1364:9, 1368:21, 1404:16,        1330:6, 1331:2, 1334:19, 1334:20,
    1449:22, 1450:11, 1458:6, 1498:1,        1435:19                                   1340:5, 1367:22, 1381:20, 1386:19,
    1498:12, 1498:23, 1545:24, 1548:3,       instances [1] - 1364:19                   1451:18, 1453:6, 1453:18, 1485:14,
    1548:4, 1548:5, 1548:15, 1554:20,        instantaneously [1] - 1499:10             1491:7, 1498:5, 1504:18, 1508:25,
    1559:24, 1560:18, 1562:11                instead [6] - 1402:15, 1404:20,           1553:8, 1561:7, 1562:8
    individually [1] - 1460:20               1442:6, 1442:19, 1551:8, 1551:17          issued [2] - 1453:14, 1552:18
    individuals [8] - 1339:15, 1349:4,       instrumentation [7] - 1440:14,            issues [14] - 1302:3, 1304:16,




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 289 of 311 PageID #: 26343


                                     Bauta v. Greyhound Lines, et al                                                        21
    1305:22, 1309:23, 1310:10, 1330:2,       juries [1] - 1306:18                     knows [2] - 1454:11
    1376:8, 1381:11, 1384:3, 1412:20,        jurors [4] - 1350:12, 1388:1, 1402:12,   Kolb [2] - 1346:6, 1346:8
    1484:6, 1500:15, 1503:2, 1505:22         1456:1
    issuing [2] - 1488:8, 1488:9
    IT [1] - 1545:9
                                             Jury [6] - 1334:23, 1414:6, 1415:3,                        L
                                             1468:6, 1468:8, 1563:5
    item [7] - 1329:15, 1329:16, 1441:8,     jury [98] - 1302:1, 1302:17, 1308:7,     L.A [1] - 1531:5
    1441:10, 1441:24, 1446:1, 1486:11        1309:6, 1312:15, 1313:14, 1316:20,       L1 [3] - 1354:19, 1363:25, 1364:1
    itemized [13] - 1327:4, 1328:12,         1318:9, 1334:3, 1334:10, 1334:21,        L2/3 [1] - 1391:7
    1371:16, 1376:17, 1382:5, 1393:17,       1335:18, 1335:23, 1336:9, 1339:11,       L3 [2] - 1358:20, 1358:21
    1399:1, 1412:9, 1416:17, 1423:14,        1340:16, 1341:13, 1342:10, 1342:21,      L3-4 [3] - 1546:11, 1548:7, 1548:8
    1423:25, 1450:8, 1452:5                  1344:4, 1344:16, 1345:20, 1350:9,        L3/4 [1] - 1391:7
    itemizes [1] - 1327:8                    1356:4, 1358:5, 1358:25, 1363:8,         L4 [13] - 1353:9, 1354:24, 1357:14,
    items [6] - 1312:4, 1442:9, 1478:20,     1363:21, 1365:17, 1366:2, 1368:11,       1358:14, 1358:15, 1359:3, 1427:15,
    1481:12, 1482:16, 1514:21                1368:15, 1372:9, 1374:1, 1374:15,        1441:12, 1467:16, 1472:23, 1474:11,
    itself [15] - 1337:1, 1337:2, 1360:20,   1376:16, 1377:15, 1377:23, 1378:2,       1548:9
    1391:1, 1403:25, 1406:8, 1407:14,        1382:11, 1382:25, 1383:24, 1384:2,       L4/5 [8] - 1354:20, 1354:24, 1391:7,
    1410:3, 1429:13, 1429:19, 1442:25,       1387:5, 1387:13, 1388:13, 1388:18,       1439:8, 1463:7, 1465:25, 1467:24,
    1443:22, 1456:21, 1475:18, 1534:4        1389:17, 1390:8, 1394:11, 1394:24,       1468:17
                                             1395:25, 1396:7, 1396:21, 1397:12,       L5 [15] - 1353:9, 1354:20, 1354:25,
                       J                     1397:17, 1398:25, 1408:20, 1409:2,
                                             1409:25, 1410:15, 1412:12, 1413:12,
                                                                                      1355:1, 1357:13, 1358:10, 1358:11,
                                                                                      1359:3, 1432:1, 1441:12, 1468:23,
    Jacob [2] - 1394:17, 1398:10             1417:5, 1417:23, 1424:8, 1425:12,        1472:22, 1474:8, 1474:11, 1474:19
    Jacobowitz [1] - 1523:4                  1425:24, 1428:9, 1435:6, 1436:22,        L5-S1 [6] - 1361:23, 1427:15, 1495:12,
    JAMIE [1] - 1300:19                      1437:15, 1439:5, 1440:14, 1441:2,        1546:9, 1550:2, 1550:5
    January [4] - 1383:10, 1413:7,           1450:7, 1450:16, 1452:13, 1453:2,        L5/S1 [15] - 1354:21, 1355:3, 1391:8,
    1446:18, 1534:24                         1455:4, 1456:8, 1457:6, 1458:5,          1439:9, 1462:12, 1463:24, 1466:6,
    jar [1] - 1330:11                        1458:7, 1458:17, 1468:14, 1477:10,       1466:23, 1467:24, 1468:13, 1468:19,
    jelly [8] - 1553:25, 1554:2, 1554:3,     1479:2, 1481:12, 1485:16, 1486:7,        1470:3, 1471:1, 1496:20, 1497:17
    1554:5, 1554:6, 1554:8, 1554:11          1492:3, 1506:13, 1517:4, 1534:15,
                                                                                      LA [1] - 1513:5
                                             1538:23, 1552:23, 1554:15
    Jewish [1] - 1333:15                                                              lab [1] - 1325:7
                                             JURY [2] - 1300:12, 1300:13
    Joan [1] - 1406:11                                                                laboratories [1] - 1325:9
                                             JVD [1] - 1524:24
    job [3] - 1317:13, 1317:14                                                        laceration [1] - 1350:17
    jobs [1] - 1336:10                                                                lack [3] - 1472:19, 1478:4, 1540:3
    John's [1] - 1342:15                                       K                      lacks [2] - 1309:15, 1561:4
    join [1] - 1337:16                                                                ladies [2] - 1414:4, 1563:2
    joint [9] - 1338:21, 1400:12, 1400:13,   Kansas [1] - 1300:23
                                                                                      lady [1] - 1402:12
    1400:14, 1400:15, 1401:4, 1401:12,       KAROLY [1] - 1300:8
                                                                                      laid [3] - 1313:13, 1329:15, 1532:8
    1402:9, 1402:10                          Karoly [2] - 1301:4, 1301:11
                                                                                      lamina [1] - 1443:13
    Joint [1] - 1386:3                       keep [7] - 1305:11, 1383:13, 1397:8,
                                                                                      laminate [2] - 1441:12, 1441:13
    joints [5] - 1352:11, 1401:10, 1430:6,   1483:13, 1512:25, 1517:15, 1547:5
                                                                                      laminectomize [1] - 1441:12
    1476:21, 1480:14                         keeps [1] - 1517:13
                                                                                      laminectomy [12] - 1427:15, 1441:1,
    JONATHAN [1] - 1300:23                   Kelley [1] - 1516:21
                                                                                      1441:11, 1441:19, 1441:20, 1442:11,
    JOSE [1] - 1300:3                        Kelly [1] - 1507:2                       1442:12, 1442:14, 1442:17, 1472:21,
    Jose [5] - 1300:16, 1300:21, 1405:25,    kept [1] - 1409:5                        1472:24
    1535:22, 1537:7                          kids [1] - 1401:2                        laminotomy [2] - 1445:8, 1445:10
    Jr [1] - 1302:2                          KIEFFER [1] - 1300:23                    landscape [3] - 1549:3, 1549:22,
    judge [5] - 1316:25, 1319:14, 1395:18,   kind [16] - 1304:19, 1335:18, 1339:11,   1549:23
    1511:14, 1556:2                          1351:6, 1356:9, 1383:1, 1386:24,         large [17] - 1351:25, 1353:11, 1353:14,
    JUDGE [1] - 1300:13                      1390:8, 1390:16, 1400:21, 1478:6,        1361:22, 1391:7, 1403:24, 1431:19,
    Judge [12] - 1302:25, 1306:21,           1478:7, 1484:12, 1492:12, 1492:13,       1449:22, 1471:2, 1471:13, 1471:14,
    1317:15, 1322:20, 1323:6, 1327:6,        1553:5                                   1471:19, 1498:8, 1505:8, 1505:13,
    1370:2, 1385:19, 1387:10, 1436:1,        knee [9] - 1352:24, 1390:25, 1391:1,     1519:6, 1554:9
    1460:18, 1481:9                          1392:3, 1395:2, 1521:7, 1538:12,         last [39] - 1305:19, 1310:12, 1310:23,
    jugular [1] - 1525:1                     1538:14                                  1344:18, 1353:8, 1354:25, 1355:2,
    July [1] - 1446:18                       knees [1] - 1543:7                       1362:19, 1383:9, 1388:19, 1391:6,
    June [18] - 1322:12, 1349:22, 1416:4,    knocking [1] - 1404:2                    1396:11, 1396:12, 1409:9, 1416:4,
    1424:6, 1425:20, 1435:2, 1445:3,         knowing [1] - 1336:11                    1421:23, 1434:22, 1446:13, 1446:16,
    1445:5, 1445:6, 1445:11, 1450:10,        knowledge [5] - 1390:16, 1425:22,        1447:14, 1448:11, 1451:18, 1462:12,
    1474:8, 1474:18, 1533:1, 1542:9,         1494:16, 1510:4, 1536:6                  1483:23, 1485:15, 1492:12, 1502:4,
    1542:25, 1543:3                          known [1] - 1449:1                       1536:1, 1537:11, 1540:24, 1542:9,




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 290 of 311 PageID #: 26344


                                     Bauta v. Greyhound Lines, et al                                                           22
    1542:10, 1548:13, 1549:9, 1558:6,          1355:11, 1355:12, 1355:14, 1355:21,       light [1] - 1431:22
    1558:11, 1558:12                           1356:13, 1358:7, 1358:15, 1362:11,        lights [4] - 1461:8, 1461:10, 1468:9,
    Last [1] - 1474:23                         1363:2, 1363:12, 1391:1, 1391:3,          1476:6
    lasted [1] - 1404:18                       1391:25, 1403:10, 1403:18, 1404:10,       likelihood [1] - 1497:13
    late [1] - 1426:1                          1404:11, 1405:5, 1426:10, 1426:20,        likely [9] - 1469:16, 1476:16, 1485:5,
    lateral [18] - 1358:7, 1358:11, 1358:18,   1470:17, 1483:13, 1500:6, 1508:6,         1489:14, 1499:7, 1499:20, 1545:20,
    1359:8, 1359:11, 1359:24, 1360:1,          1508:8, 1539:8, 1553:9, 1554:12,          1550:4, 1559:4
    1360:2, 1360:4, 1360:5, 1360:17,           1554:17, 1554:21, 1555:20, 1556:8,        likewise [5] - 1486:20, 1491:19,
    1361:12, 1361:16, 1361:23, 1430:19,        1556:13, 1557:13, 1560:23, 1561:9         1516:16, 1530:16, 1537:24
    1465:4, 1471:25, 1555:22                   legal [4] - 1309:5, 1321:4, 1340:5,       limine [3] - 1302:20, 1304:14, 1304:21
    laterally [1] - 1430:13                    1561:7                                    line [27] - 1302:8, 1302:11, 1302:12,
    Latosek [1] - 1507:2                       legs [12] - 1352:22, 1402:18, 1465:1,     1302:14, 1302:15, 1303:25, 1310:18,
    Lattuga [21] - 1345:24, 1425:10,           1466:15, 1500:5, 1513:6, 1520:18,         1350:3, 1374:11, 1377:6, 1436:7,
    1425:18, 1425:22, 1531:18, 1533:4,         1520:24, 1521:2, 1523:24, 1539:15,        1458:11, 1462:6, 1462:24, 1467:5,
    1533:16, 1535:6, 1535:11, 1535:20,         1544:1                                    1467:6, 1467:7, 1467:9, 1468:24,
    1536:3, 1536:9, 1536:20, 1537:3,           length [5] - 1388:10, 1389:16, 1431:9,    1468:25, 1486:11, 1495:7, 1535:21
    1537:15, 1537:20, 1550:17, 1551:3,         1431:11, 1431:15                          Lines [2] - 1301:4, 1301:10
    1551:15, 1552:4, 1552:18                   lengths [2] - 1429:8, 1431:13             LINES [1] - 1300:7
    Lattuga's [7] - 1532:10, 1533:10,          lesions [1] - 1336:25                     lines [4] - 1315:13, 1324:8, 1355:6,
    1534:15, 1535:3, 1535:20, 1551:21,         less [15] - 1339:24, 1342:5, 1364:20,     1470:4
    1552:13                                    1364:22, 1373:21, 1378:20, 1387:13,       link [2] - 1368:12, 1392:15
    laundry [2] - 1540:25, 1543:14             1407:7, 1407:15, 1426:24, 1454:6,         list [8] - 1308:22, 1310:14, 1315:21,
    law [5] - 1330:24, 1332:15, 1332:18,       1465:25, 1512:24, 1559:21, 1559:22        1324:17, 1345:14, 1345:20, 1406:1,
    1333:7, 1554:23                            less-invasive [2] - 1407:7, 1407:15       1543:19
    LAW [1] - 1300:15                          lesser [1] - 1467:24                      listed [5] - 1332:3, 1371:20, 1453:9,
    lawyer [3] - 1308:9, 1527:24, 1555:1       lesson [1] - 1363:14                      1460:23, 1525:11
    lawyers [2] - 1345:5, 1486:5               letter [6] - 1303:13, 1304:8, 1305:4,     listen [2] - 1317:25, 1470:15
    lay [5] - 1312:23, 1329:25, 1334:8,        1305:7, 1354:17, 1394:14                  Listen [1] - 1384:19
    1386:5, 1386:12                            level [46] - 1324:22, 1357:25, 1363:25,   lists [4] - 1320:9, 1324:25, 1424:3,
    layer [1] - 1437:22                        1364:1, 1402:17, 1439:6, 1439:7,          1426:22
    lead [4] - 1396:20, 1503:3, 1514:24,       1439:9, 1440:17, 1441:10, 1441:11,        literally [1] - 1549:11
    1535:6                                     1441:18, 1442:15, 1442:17, 1462:11,       literature [1] - 1480:24
    leading [3] - 1552:7, 1555:14, 1556:10     1465:19, 1465:21, 1465:25, 1466:8,        litigation [1] - 1447:15
    leak [1] - 1403:6                          1468:15, 1468:21, 1470:3, 1471:1,         LL [1] - 1513:5
    least [16] - 1388:18, 1391:6, 1421:23,     1471:14, 1472:22, 1472:23, 1475:7,        LLC [3] - 1300:9, 1301:5, 1301:11
    1435:19, 1449:6, 1451:19, 1459:2,          1475:11, 1475:22, 1479:24, 1479:25,       LLP [2] - 1300:20, 1301:3
    1466:2, 1474:23, 1481:18, 1500:22,         1480:4, 1480:13, 1482:12, 1496:15,        locate [1] - 1317:10
    1511:15, 1515:22, 1540:23, 1544:13,        1497:3, 1497:17, 1500:19, 1505:13,        located [1] - 1338:2
    1550:24                                    1540:10, 1546:9, 1546:11, 1548:18
                                                                                         location [6] - 1342:17, 1346:9, 1405:3,
    leave [4] - 1355:15, 1359:6, 1395:12,      levels [7] - 1402:17, 1427:20, 1467:16,   1430:15, 1482:10, 1555:25
    1553:15                                    1468:16, 1469:6, 1475:4, 1479:23
                                                                                         locations [2] - 1429:25, 1556:1
    Lebowitz [2] - 1347:10, 1347:20            LEWIS [1] - 1301:3
                                                                                         long-span [1] - 1546:17
    led [2] - 1495:20, 1548:20                 licensed [1] - 1536:3
                                                                                         long-term [1] - 1547:12
    left [32] - 1359:22, 1360:19, 1363:12,     Lichy [4] - 1346:7, 1394:17, 1398:11,
                                                                                         longitudinal [3] - 1462:25, 1491:12,
    1391:3, 1415:11, 1424:2, 1432:1,           1505:7
                                                                                         1491:15
    1463:10, 1463:25, 1464:15, 1465:24,        lichy [1] - 1346:8
                                                                                         longstanding [2] - 1469:15, 1491:7
    1466:9, 1470:24, 1472:16, 1474:7,          Liebowitz [5] - 1346:6, 1390:5,
                                                                                         longus [1] - 1362:24
    1474:9, 1474:10, 1475:2, 1475:10,          1390:11, 1420:12, 1425:2
                                                                                         look [51] - 1313:25, 1316:17, 1322:20,
    1475:14, 1475:15, 1491:13, 1508:6,         lien [5] - 1306:6, 1333:13, 1333:21,
                                                                                         1349:7, 1352:11, 1353:1, 1355:5,
    1508:8, 1508:11, 1513:6, 1520:18,          1334:12, 1334:13
                                                                                         1368:18, 1372:14, 1372:17, 1377:6,
    1525:25, 1529:5, 1538:12, 1538:14          liens [2] - 1333:24, 1334:1               1378:6, 1413:2, 1416:21, 1422:25,
    Left [1] - 1529:6                          life [7] - 1478:16, 1479:5, 1498:6,       1424:2, 1426:8, 1427:10, 1430:3,
    left-hand [8] - 1359:22, 1360:19,          1548:8, 1553:8, 1561:25, 1562:12          1430:21, 1446:17, 1453:16, 1461:19,
    1463:10, 1464:15, 1472:16, 1474:9,         life-threatening [2] - 1553:8, 1561:25    1462:24, 1463:6, 1463:8, 1463:21,
    1475:10, 1475:15                           lifetime [2] - 1481:18, 1545:24           1463:23, 1466:21, 1470:15, 1470:23,
    left-sided [1] - 1363:12                   lift [1] - 1401:2                         1474:5, 1480:2, 1492:1, 1494:14,
    leg [52] - 1350:17, 1351:10, 1352:12,      lifted [1] - 1463:1                       1505:6, 1505:12, 1505:21, 1508:5,
    1352:19, 1352:20, 1352:23, 1353:13,        lifting [1] - 1463:3                      1509:21, 1511:12, 1512:5, 1513:4,
    1353:17, 1353:22, 1353:23, 1353:24,        ligament [5] - 1462:25, 1491:12,          1518:5, 1524:14, 1527:17, 1534:13,
    1354:4, 1355:5, 1355:9, 1355:10,           1491:15                                   1534:24, 1537:5, 1548:3, 1554:21




                                               VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 291 of 311 PageID #: 26345


                                    Bauta v. Greyhound Lines, et al                                                      23
    looked [5] - 1502:1, 1502:2, 1513:5,      1340:3, 1359:23, 1363:11, 1363:22,    1556:10, 1557:24, 1558:24, 1559:2,
    1540:20, 1546:13                          1364:19, 1485:8, 1547:6               1560:9, 1561:20, 1561:23, 1561:24,
    looking [31] - 1313:25, 1315:1, 1317:2,   management [25] - 1315:10, 1337:18,   1562:17, 1563:1, 1564:6, 1564:8
    1320:13, 1322:14, 1325:12, 1325:13,       1338:20, 1341:11, 1341:14, 1341:17,   manual [1] - 1383:5
    1325:22, 1326:17, 1332:25, 1341:19,       1341:22, 1341:24, 1342:2, 1346:3,     March [11] - 1392:25, 1393:19, 1407:2,
    1376:25, 1412:14, 1435:22, 1445:10,       1346:23, 1364:24, 1392:22, 1400:1,    1412:10, 1436:5, 1436:6, 1436:9,
    1448:11, 1456:5, 1461:25, 1462:9,         1407:5, 1407:18, 1413:7, 1417:17,     1436:10, 1436:15, 1477:22, 1535:11
    1462:21, 1465:19, 1475:7, 1505:15,        1418:11, 1426:17, 1454:14, 1478:8,    Marina [4] - 1338:3, 1342:12, 1342:14
    1505:18, 1514:21, 1517:23, 1543:2,        1480:12, 1482:1, 1488:20              mark [2] - 1310:24, 1470:21
    1544:14, 1545:5, 1560:11                  maneuvers [4] - 1352:14, 1353:18,     marked [7] - 1312:12, 1314:1,
    looks [5] - 1431:19, 1454:4, 1462:14,     1364:21, 1524:11                      1314:20, 1329:21, 1432:12, 1460:19,
    1474:12, 1505:14                          manifested [1] - 1521:25              1460:20
    lordosis [1] - 1474:21                    manner [1] - 1483:7                   markers [1] - 1429:23
    Los [2] - 1342:13, 1531:6                 Mannion [18] - 1377:5, 1381:8,        market [1] - 1338:15
    lose [1] - 1406:11                        1383:21, 1408:18, 1409:23, 1410:8,    marking [1] - 1386:25
    loses [1] - 1468:22                       1419:9, 1419:14, 1420:2, 1422:21,     MARSHALL [1] - 1301:9
    loss [2] - 1470:3, 1496:24                1424:17, 1486:4, 1550:14, 1551:2,     mask [3] - 1500:15, 1520:24, 1561:25
    lost [2] - 1406:12, 1496:23               1552:21, 1555:11, 1558:7, 1558:13     masking [1] - 1499:21
    loud [1] - 1428:20                        MANNION [178] - 1301:7, 1344:10,      mass [1] - 1403:25
    low [10] - 1391:25, 1392:8, 1430:9,       1354:12, 1367:10, 1367:18, 1368:13,   massive [1] - 1498:18
    1446:6, 1476:11, 1501:7, 1501:8,          1369:9, 1371:25, 1372:3, 1372:6,      match [1] - 1368:16
    1501:11, 1504:1, 1527:15                  1374:8, 1374:12, 1375:16, 1375:19,    matches [1] - 1309:11
    lower [29] - 1350:17, 1351:19, 1352:1,    1376:7, 1376:12, 1376:20, 1376:24,    matching [1] - 1328:16
    1353:13, 1363:23, 1363:25, 1392:3,        1377:8, 1377:18, 1377:21, 1378:3,     material [9] - 1427:19, 1428:12,
    1393:23, 1395:3, 1396:9, 1398:1,          1378:9, 1378:12, 1378:15, 1378:17,    1466:11, 1470:10, 1471:8, 1472:3,
    1398:10, 1399:3, 1402:17, 1430:8,         1378:21, 1379:1, 1379:4, 1381:9,      1473:1, 1473:3, 1557:9
    1461:8, 1461:9, 1476:24, 1482:23,         1382:15, 1383:22, 1384:3, 1384:10,    materials [1] - 1365:2
    1482:24, 1483:10, 1483:11, 1490:21,       1384:15, 1384:23, 1385:2, 1385:6,     math [1] - 1412:15
    1500:23, 1508:6, 1508:8, 1518:23,         1386:7, 1386:10, 1386:13, 1386:19,
                                                                                    matter [7] - 1380:10, 1448:22,
    1523:21, 1554:13                          1386:23, 1387:7, 1387:14, 1387:21,
                                                                                    1448:23, 1451:2, 1501:21, 1521:19,
    lowest [2] - 1512:13, 1534:8              1389:21, 1394:5, 1395:9, 1395:11,
                                                                                    1563:10
    LSO [1] - 1426:15                         1395:15, 1397:3, 1398:14, 1399:15,
                                                                                    matters [2] - 1313:9, 1323:10
    lumbar [35] - 1353:10, 1353:11,           1406:14, 1408:6, 1408:10, 1409:11,
                                                                                    maximally [1] - 1546:18
    1354:15, 1354:19, 1394:15, 1394:16,       1409:13, 1409:16, 1410:18, 1410:23,
                                                                                    MCELFISH [1] - 1300:15
    1395:3, 1396:12, 1417:21, 1422:5,         1410:25, 1412:19, 1413:13, 1413:21,
                                                                                    McElfish [340] - 1300:18, 1302:5,
    1426:14, 1427:14, 1442:21, 1444:13,       1413:25, 1417:10, 1418:2, 1418:20,
                                                                                    1302:22, 1302:25, 1303:8, 1304:3,
    1444:14, 1460:13, 1461:15, 1462:12,       1419:11, 1419:19, 1420:5, 1422:13,
                                                                                    1305:19, 1305:25, 1306:8, 1307:5,
    1466:21, 1468:13, 1469:23, 1474:17,       1422:22, 1423:6, 1423:8, 1423:18,
                                                                                    1307:8, 1307:13, 1307:17, 1307:21,
    1474:21, 1481:7, 1482:9, 1482:12,         1424:13, 1424:20, 1424:22, 1428:3,
                                                                                    1307:23, 1308:17, 1308:20, 1308:24,
    1491:2, 1491:6, 1491:25, 1521:8,          1428:5, 1432:13, 1432:23, 1434:10,
                                                                                    1309:23, 1310:7, 1310:12, 1311:7,
    1535:8, 1549:24, 1550:1                   1434:13, 1448:3, 1449:20, 1450:22,
                                                                                    1311:10, 1311:13, 1311:16, 1311:22,
    Lumbar [1] - 1547:17                      1451:21, 1451:25, 1452:7, 1452:11,
                                                                                    1312:22, 1313:24, 1314:20, 1314:24,
    lunch [1] - 1414:5                        1453:3, 1453:18, 1454:4, 1454:9,
                                                                                    1316:22, 1316:25, 1317:2, 1317:4,
    Luncheon [1] - 1414:10                    1454:15, 1454:19, 1454:24, 1455:5,
                                                                                    1317:8, 1317:19, 1318:8, 1318:14,
                                              1457:14, 1457:17, 1460:8, 1460:14,
                                                                                    1318:16, 1318:19, 1318:21, 1322:14,
                                              1460:16, 1465:7, 1478:21, 1483:3,
                     M                        1483:17, 1484:14, 1485:22, 1485:24,
                                                                                    1322:20, 1322:25, 1323:8, 1324:4,
                                                                                    1324:12, 1324:15, 1326:14, 1326:15,
                                              1486:1, 1496:2, 1502:11, 1502:12,
    M-O-B-I-N [1] - 1335:8                                                          1326:17, 1326:22, 1326:25, 1327:3,
                                              1504:24, 1506:3, 1506:5, 1506:7,
    M.D [4] - 1394:17, 1398:11, 1413:7,                                             1327:8, 1328:1, 1328:7, 1328:11,
                                              1506:15, 1506:17, 1506:23, 1507:12,
    1536:3                                                                          1328:17, 1328:22, 1329:3, 1329:12,
                                              1507:15, 1509:16, 1510:9, 1511:4,
    machine [4] - 1405:1, 1405:6, 1430:2,                                           1329:18, 1330:15, 1330:17, 1330:20,
                                              1511:20, 1511:23, 1511:24, 1512:15,
    1430:3                                                                          1330:22, 1330:24, 1332:4, 1332:8,
                                              1515:24, 1516:8, 1516:9, 1517:11,
    MAGISTRATE [1] - 1300:13                                                        1332:10, 1332:14, 1332:17, 1332:22,
                                              1517:15, 1517:17, 1517:25, 1518:2,
    mailed [1] - 1313:24                                                            1333:4, 1333:12, 1333:23, 1334:17,
                                              1518:12, 1520:1, 1522:21, 1526:3,
    mails [1] - 1385:24                                                             1334:19, 1334:22, 1334:24, 1335:1,
                                              1528:4, 1528:7, 1528:10, 1528:19,
    main [2] - 1306:24, 1315:9                                                      1335:9, 1335:16, 1344:7, 1353:5,
                                              1528:23, 1533:9, 1537:11, 1537:22,
    maintain [1] - 1406:17                                                          1354:9, 1356:2, 1362:16, 1365:16,
                                              1542:2, 1544:5, 1545:5, 1545:11,
    major [6] - 1360:17, 1360:24, 1363:1,                                           1367:3, 1367:9, 1367:11, 1367:15,
                                              1549:10, 1549:16, 1549:19, 1551:6,
    1363:22, 1494:7, 1498:4                                                         1367:20, 1367:23, 1367:25, 1368:4,
                                              1552:7, 1553:22, 1554:18, 1555:13,
    majority [9] - 1339:13, 1339:17,                                                1368:7, 1368:14, 1369:1, 1369:5,




                                              VB            OCR            CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 292 of 311 PageID #: 26346


                                 Bauta v. Greyhound Lines, et al                                                        24
    1369:7, 1369:17, 1369:25, 1370:2,     McGowan [9] - 1350:23, 1359:4,          1426:15, 1427:2, 1481:21, 1481:24,
    1370:5, 1370:19, 1370:21, 1370:23,    1364:9, 1380:19, 1381:19, 1382:6,       1485:6, 1500:14, 1507:16
    1372:2, 1372:5, 1374:4, 1374:16,      1394:13, 1495:6, 1496:7                 medicine [5] - 1342:19, 1372:14,
    1375:12, 1376:5, 1376:9, 1376:22,     McGowan's [2] - 1380:12, 1519:9         1402:5, 1403:9, 1404:20
    1377:9, 1377:17, 1378:8, 1378:10,     mean [27] - 1308:5, 1321:10, 1327:19,   Medicsurg [3] - 1347:25, 1452:4,
    1378:13, 1378:16, 1378:19, 1378:23,   1329:15, 1334:18, 1368:15, 1384:20,     1453:7
    1379:2, 1380:1, 1380:4, 1380:6,       1385:2, 1437:16, 1442:17, 1454:9,       meds [1] - 1518:8
    1380:12, 1380:15, 1381:6, 1381:12,    1454:25, 1466:9, 1471:6, 1490:16,       meet [2] - 1307:8, 1310:13
    1381:20, 1382:2, 1382:13, 1383:17,    1503:8, 1512:10, 1518:21, 1518:24,      Memorial [1] - 1337:15
    1384:9, 1384:12, 1384:19, 1384:25,    1523:21, 1526:6, 1530:7, 1530:19,       memorized [2] - 1345:14, 1345:17
    1385:10, 1385:15, 1385:19, 1385:22,   1542:23, 1550:3, 1561:8, 1561:13        mend [2] - 1427:20, 1479:23
    1386:4, 1386:16, 1386:24, 1387:3,     meaning [13] - 1338:15, 1351:7,         mentally [1] - 1350:12
    1387:10, 1388:2, 1388:6, 1389:19,     1362:3, 1391:2, 1427:4, 1428:24,        mention [9] - 1514:2, 1514:3, 1520:16,
    1389:25, 1391:20, 1391:22, 1394:3,    1477:15, 1482:9, 1503:25, 1505:15,      1525:14, 1525:17, 1525:19, 1525:22,
    1394:9, 1395:7, 1395:12, 1395:18,     1532:8, 1535:20, 1551:9                 1532:13, 1546:14
    1395:21, 1395:22, 1397:2, 1397:6,     means [11] - 1360:25, 1362:5,           mentioned [12] - 1325:4, 1338:1,
    1397:9, 1398:13, 1398:16, 1398:21,    1390:25, 1406:18, 1426:12, 1437:22,     1338:6, 1390:24, 1439:16, 1440:16,
    1398:23, 1399:13, 1399:19, 1402:1,    1508:24, 1513:12, 1514:6, 1524:17,      1483:23, 1486:24, 1514:20, 1525:20,
    1408:1, 1408:5, 1408:8, 1408:11,      1542:22                                 1555:16, 1557:20
    1408:14, 1408:16, 1408:18, 1409:17,   meant [2] - 1525:16, 1551:16            message [1] - 1529:6
    1410:2, 1410:4, 1410:12, 1410:20,     meantime [1] - 1404:4                   met [2] - 1487:10, 1536:20
    1411:1, 1412:1, 1412:5, 1412:17,      measure [2] - 1431:11, 1480:3           metal [2] - 1432:4, 1479:11
    1414:3, 1415:5, 1415:10, 1415:17,     measured [1] - 1505:8                   micro [1] - 1337:5
    1416:14, 1417:8, 1417:25, 1418:16,    measurement [3] - 1471:15, 1505:9,      micromovement [1] - 1431:2
    1419:8, 1419:14, 1419:21, 1420:1,     1505:16                                 microscopic [1] - 1337:6
    1420:6, 1420:8, 1421:6, 1422:9,       measurements [1] - 1503:12              microsurgery [1] - 1336:8
    1422:17, 1422:23, 1423:5, 1423:9,     mechanical [8] - 1301:18, 1362:3,       microwave [1] - 1405:2
    1423:16, 1424:12, 1424:17, 1428:2,    1400:13, 1400:16, 1404:12, 1467:2,      mid [1] - 1518:23
    1428:4, 1428:8, 1428:17, 1432:10,     1467:13, 1500:8                         mid-2016 [1] - 1345:2
    1432:17, 1433:2, 1434:5, 1434:16,     med [2] - 1446:24, 1447:5               mid-back [1] - 1518:23
    1435:23, 1436:1, 1439:2, 1447:22,
                                          medial [2] - 1430:12, 1430:22           middle [6] - 1359:19, 1377:7, 1432:9,
    1448:8, 1448:16, 1448:19, 1448:22,
                                          medially [1] - 1430:12                  1500:23, 1501:9, 1501:10
    1448:24, 1449:8, 1449:11, 1449:14,
                                          Medicaid [5] - 1304:18, 1305:23,        Midtown [3] - 1347:21, 1451:4,
    1449:17, 1449:24, 1450:2, 1450:19,
                                          1333:13, 1333:19, 1333:20               1451:10
    1451:1, 1451:9, 1451:16, 1451:17,
                                          Medical [7] - 1333:15, 1342:13,         might [10] - 1347:23, 1370:25,
    1451:22, 1451:23, 1452:3, 1452:9,
                                          1342:14, 1350:19, 1374:24, 1390:4,      1486:14, 1488:22, 1489:9, 1493:1,
    1453:12, 1453:25, 1454:2, 1454:8,
                                          1528:15                                 1500:24, 1534:12, 1542:11, 1562:7
    1454:10, 1454:13, 1454:17, 1454:22,
                                          medical [74] - 1304:7, 1306:2,          Mikelis [5] - 1425:11, 1425:18, 1426:6,
    1455:8, 1456:2, 1456:4, 1456:24,
                                          1306:20, 1307:14, 1307:15, 1308:1,      1551:9, 1552:6
    1457:3, 1457:16, 1460:1, 1460:5,
                                          1309:6, 1313:13, 1313:14, 1313:17,      Mikelis' [1] - 1433:21
    1460:9, 1460:11, 1460:15, 1460:18,
                                          1335:24, 1336:1, 1336:3, 1336:4,        mild [2] - 1521:25
    1461:1, 1461:8, 1464:3, 1468:9,
                                          1337:13, 1340:5, 1343:18, 1343:19,      milder [1] - 1554:1
    1468:11, 1469:21, 1469:23, 1470:19,
                                          1345:11, 1345:15, 1349:14, 1364:8,      mildly [1] - 1475:9
    1472:12, 1474:2, 1476:5, 1481:9,
                                          1364:24, 1367:4, 1367:5, 1367:7,        mill [2] - 1305:3, 1308:12
    1481:15, 1483:4, 1483:6, 1485:20,
                                          1367:12, 1368:9, 1368:16, 1370:13,      millimeter [5] - 1431:14, 1431:17,
    1487:17, 1487:19, 1502:2, 1506:10,
                                          1378:4, 1378:7, 1384:7, 1384:15,        1431:18, 1469:1, 1494:19
    1506:11, 1509:1, 1509:14, 1509:25,
                                          1400:8, 1427:1, 1430:7, 1457:5,
    1511:14, 1516:4, 1516:5, 1517:10,                                             millimeters [12] - 1430:16, 1471:3,
                                          1457:24, 1471:6, 1471:7, 1476:12,
    1517:12, 1521:11, 1522:24, 1526:1,                                            1471:4, 1471:16, 1503:11, 1503:12,
                                          1477:4, 1477:11, 1478:12, 1478:13,
    1526:4, 1527:25, 1528:9, 1528:12,                                             1503:13, 1505:9, 1505:11, 1505:16,
                                          1478:15, 1479:4, 1480:17, 1480:21,
    1529:13, 1529:19, 1529:22, 1530:23,                                           1505:18, 1505:20
                                          1481:5, 1483:1, 1483:15, 1483:21,
    1531:3, 1531:8, 1534:14, 1534:17,                                             mind [9] - 1339:12, 1407:9, 1435:3,
                                          1485:17, 1493:14, 1495:5, 1495:11,
    1534:20, 1536:15, 1539:11, 1539:21,                                           1441:21, 1537:14, 1537:21, 1540:15,
                                          1497:1, 1497:5, 1505:21, 1505:22,
    1540:3, 1540:16, 1541:1, 1542:20,                                             1551:11, 1551:15
                                          1507:9, 1507:16, 1509:13, 1510:5,
    1543:17, 1544:4, 1544:21, 1545:8,                                             mindset [1] - 1553:5
                                          1530:21, 1538:25, 1544:25, 1545:23,
    1549:21, 1551:14, 1556:2, 1557:2,                                             mine [1] - 1340:4
                                          1555:16, 1557:4, 1560:15
    1558:1, 1558:4, 1558:5, 1558:21,                                              minor [2] - 1475:5, 1551:10
                                          medical/legal [1] - 1339:18
    1560:7, 1560:16, 1560:25, 1561:4,                                             minus [1] - 1457:24
                                          medication [4] - 1371:19, 1403:22,
    1561:18, 1561:22, 1562:2, 1562:15,                                            minute [7] - 1356:19, 1365:1, 1391:16,
                                          1481:23, 1518:4
    1564:5, 1564:7                                                                1420:10, 1454:4, 1495:8, 1545:6
                                          medications [9] - 1364:24, 1407:10,
    mcGowan [1] - 1345:25                                                         minutes [6] - 1418:11, 1454:5, 1454:6,




                                          VB            OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 293 of 311 PageID #: 26347


                                  Bauta v. Greyhound Lines, et al                                                         25
    1507:20, 1545:3, 1556:5                most [10] - 1356:12, 1363:4, 1363:6,     1329:7, 1329:11, 1329:12, 1329:17,
    Miriam [1] - 1310:10                   1372:18, 1402:12, 1405:23, 1476:15,      1329:18, 1329:23, 1330:15, 1330:17,
    misbill [1] - 1558:2                   1490:5, 1530:4, 1542:5                   1330:20, 1330:22, 1330:24, 1332:4,
    misfire [2] - 1429:18                  mostly [4] - 1413:25, 1475:22,           1332:8, 1332:10, 1332:14, 1332:17,
    mispronounced [1] - 1547:14            1477:17, 1499:16                         1332:22, 1333:4, 1333:12, 1333:23,
    miss [1] - 1410:14                     motion [9] - 1302:20, 1303:18,           1334:4, 1334:11, 1334:13, 1334:17,
    missed [1] - 1440:12                   1304:21, 1328:19, 1383:5, 1524:22,       1334:19, 1334:22, 1335:1, 1335:9,
    missing [3] - 1333:12, 1432:9,         1525:7, 1525:12, 1526:12                 1335:16, 1344:7, 1344:10, 1353:5,
    1472:24                                motions [2] - 1304:14, 1331:4            1354:9, 1354:12, 1356:2, 1362:16,
    Missouri [1] - 1300:23                 motor [4] - 1512:12, 1513:4, 1535:5,     1365:16, 1367:3, 1367:9, 1367:10,
    mistake [1] - 1561:13                  1535:7                                   1367:11, 1367:15, 1367:18, 1367:20,
    Mobin [94] - 1308:15, 1308:21,         Motrin [1] - 1525:25                     1367:23, 1367:25, 1368:4, 1368:7,
    1310:16, 1311:1, 1311:4, 1311:18,      move [36] - 1328:20, 1375:13, 1376:5,    1368:13, 1368:14, 1369:1, 1369:5,
    1318:11, 1328:18, 1329:1, 1329:12,     1380:15, 1381:7, 1382:13, 1406:14,       1369:7, 1369:9, 1369:13, 1369:15,
    1329:19, 1330:4, 1332:12, 1334:7,      1409:23, 1410:7, 1418:17, 1419:6,        1369:17, 1369:25, 1370:2, 1370:5,
    1335:2, 1335:3, 1335:7, 1335:19,       1419:8, 1419:9, 1419:16, 1421:6,         1370:19, 1370:21, 1370:23, 1371:25,
    1339:7, 1339:10, 1340:7, 1340:16,      1421:7, 1422:9, 1428:15, 1428:24,        1372:2, 1372:3, 1372:5, 1372:6,
    1341:25, 1344:8, 1344:11, 1346:17,     1434:7, 1447:24, 1449:14, 1450:21,       1374:4, 1374:8, 1374:12, 1374:16,
    1350:5, 1352:3, 1358:22, 1361:19,      1458:20, 1461:9, 1464:4, 1479:19,        1375:12, 1375:16, 1375:19, 1376:5,
    1363:13, 1364:10, 1365:1, 1370:9,      1499:15, 1515:25, 1516:10, 1522:21,      1376:7, 1376:9, 1376:12, 1376:20,
    1371:2, 1371:21, 1372:7, 1374:20,      1526:4, 1528:6, 1534:14, 1537:10,        1376:22, 1376:24, 1377:8, 1377:9,
    1375:22, 1376:14, 1376:25, 1380:9,     1549:18                                  1377:17, 1377:18, 1377:21, 1378:3,
    1380:16, 1382:3, 1382:18, 1383:11,     moved [3] - 1410:4, 1415:12, 1417:25     1378:8, 1378:9, 1378:10, 1378:12,
    1388:8, 1393:20, 1394:11, 1396:6,      movement [2] - 1400:17, 1431:2           1378:13, 1378:15, 1378:16, 1378:17,
    1396:15, 1398:2, 1399:21, 1412:6,      moves [20] - 1374:4, 1374:6, 1377:17,    1378:19, 1378:21, 1378:23, 1379:1,
    1412:25, 1415:19, 1418:7, 1418:25,     1383:20, 1389:19, 1394:3, 1395:7,        1379:2, 1379:4, 1380:1, 1380:4,
    1420:10, 1422:25, 1424:2, 1427:21,     1397:2, 1398:13, 1399:13, 1408:3,        1380:6, 1380:12, 1380:15, 1381:6,
    1428:9, 1429:10, 1431:8, 1432:15,      1412:17, 1416:14, 1417:8, 1417:25,       1381:9, 1381:12, 1381:20, 1382:2,
    1434:18, 1436:4, 1447:24, 1448:21,     1423:5, 1423:17, 1424:12, 1432:11,       1382:13, 1382:15, 1383:17, 1383:22,
    1449:12, 1451:3, 1456:5, 1457:4,       1451:9                                   1384:3, 1384:9, 1384:10, 1384:12,
    1458:15, 1460:12, 1461:14, 1465:2,     moving [10] - 1362:3, 1381:15, 1412:6,   1384:15, 1384:19, 1384:23, 1384:25,
    1468:12, 1469:20, 1469:25, 1470:22,    1415:22, 1418:6, 1422:20, 1443:1,        1385:2, 1385:6, 1385:10, 1385:15,
    1474:25, 1476:7, 1477:24, 1481:12,     1470:19, 1547:5, 1549:5                  1385:18, 1385:19, 1385:22, 1386:4,
    1483:7, 1483:23, 1485:15, 1485:21,     MR [565] - 1302:10, 1302:22, 1302:25,    1386:5, 1386:7, 1386:10, 1386:13,
    1511:15, 1549:22, 1551:1, 1553:16      1303:6, 1303:8, 1303:21, 1304:3,         1386:16, 1386:19, 1386:23, 1386:24,
    mobin [1] - 1416:6                     1304:24, 1305:15, 1305:24, 1305:25,      1387:3, 1387:7, 1387:10, 1387:14,
    MOBIN [3] - 1335:11, 1415:6, 1564:4    1306:1, 1306:7, 1306:8, 1307:5,          1387:21, 1388:2, 1388:6, 1389:19,
    Mobin's [4] - 1311:24, 1329:17,        1307:8, 1307:13, 1307:17, 1307:21,       1389:21, 1389:25, 1391:20, 1391:22,
    1329:23, 1432:11                       1307:23, 1308:1, 1308:17, 1308:20,       1394:3, 1394:5, 1394:9, 1395:7,
                                           1308:24, 1309:23, 1310:6, 1310:7,        1395:9, 1395:11, 1395:12, 1395:15,
    modalities [4] - 1383:5, 1383:12,
                                           1310:12, 1311:7, 1311:10, 1311:13,       1395:18, 1395:21, 1395:22, 1397:2,
    1488:19
                                           1311:16, 1311:22, 1312:22, 1313:4,       1397:3, 1397:6, 1397:9, 1398:13,
    model [9] - 1353:1, 1354:6, 1354:8,
                                           1313:23, 1314:3, 1314:7, 1314:9,         1398:14, 1398:16, 1398:21, 1398:23,
    1355:7, 1355:12, 1359:6, 1362:14,
                                           1314:20, 1314:24, 1315:2, 1316:1,        1399:13, 1399:15, 1399:19, 1402:1,
    1429:4, 1429:13
                                           1316:7, 1316:14, 1316:15, 1316:22,       1406:14, 1408:1, 1408:5, 1408:6,
    modify [1] - 1303:18
                                           1316:25, 1317:2, 1317:4, 1317:8,         1408:8, 1408:10, 1408:11, 1408:14,
    moment [5] - 1375:16, 1376:12,
                                           1317:19, 1317:21, 1318:2, 1318:8,        1408:16, 1409:11, 1409:13, 1409:16,
    1397:6, 1492:2, 1545:11
                                           1318:14, 1318:16, 1318:19, 1318:21,      1409:17, 1410:2, 1410:4, 1410:12,
    money [2] - 1309:14, 1330:8
                                           1318:24, 1319:12, 1319:14, 1319:19,      1410:18, 1410:20, 1410:23, 1410:25,
    monitors [1] - 1406:9
                                           1320:2, 1320:5, 1320:20, 1321:12,        1411:1, 1412:1, 1412:5, 1412:17,
    month [5] - 1396:9, 1495:9, 1496:22,
                                           1321:17, 1321:20, 1321:25, 1322:3,       1412:19, 1413:13, 1413:21, 1413:25,
    1500:13, 1554:11
                                           1322:6, 1322:9, 1322:14, 1322:20,        1414:3, 1415:5, 1415:10, 1415:17,
    months [14] - 1305:20, 1310:14,
                                           1322:25, 1323:8, 1323:10, 1323:18,       1416:14, 1417:8, 1417:10, 1417:25,
    1310:22, 1317:10, 1327:25, 1328:3,
                                           1323:20, 1323:21, 1324:1, 1324:7,        1418:2, 1418:16, 1418:20, 1419:8,
    1329:21, 1351:18, 1426:2, 1463:18,
                                           1324:12, 1324:15, 1324:16, 1325:10,      1419:11, 1419:14, 1419:19, 1419:21,
    1469:17, 1491:9, 1538:6, 1543:4
                                           1325:13, 1325:16, 1325:25, 1326:2,       1420:1, 1420:5, 1420:6, 1420:8,
    more-specific [1] - 1520:10
                                           1326:4, 1326:15, 1326:17, 1326:22,       1421:6, 1422:9, 1422:13, 1422:17,
    morning [6] - 1313:24, 1334:18,                                                 1422:22, 1422:23, 1423:5, 1423:6,
    1335:1, 1335:17, 1335:19, 1457:21      1326:25, 1327:3, 1327:8, 1327:23,
                                           1328:1, 1328:5, 1328:11, 1328:13,        1423:8, 1423:9, 1423:16, 1423:18,
    MOROKNEK [1] - 1301:13                                                          1424:12, 1424:13, 1424:17, 1424:20,
    morphine [1] - 1404:3                  1328:17, 1328:21, 1328:22, 1328:24,
                                                                                    1424:22, 1428:2, 1428:3, 1428:4,




                                           VB            OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 294 of 311 PageID #: 26348


                                   Bauta v. Greyhound Lines, et al                                                        26
    1428:5, 1428:8, 1428:17, 1432:10,       1463:21, 1463:22, 1469:11, 1469:18,       1364:14, 1365:6, 1365:8, 1367:13,
    1432:13, 1432:17, 1432:23, 1433:2,      1469:19, 1470:18, 1470:20, 1474:23,       1371:11, 1375:8, 1376:2, 1380:25,
    1434:5, 1434:10, 1434:13, 1434:16,      1482:11, 1491:19, 1493:8, 1493:9,         1382:8, 1383:14, 1383:16, 1393:9,
    1435:23, 1436:1, 1439:2, 1447:22,       1495:3, 1495:9, 1495:20, 1496:21,         1393:11, 1394:20, 1407:23, 1407:25,
    1448:3, 1448:8, 1448:16, 1448:19,       1496:25, 1505:9, 1505:10, 1544:12,        1413:17, 1416:11, 1416:13, 1417:22,
    1448:22, 1448:24, 1449:8, 1449:11,      1550:1, 1550:3, 1550:23                   1418:13, 1419:5, 1420:4, 1434:1,
    1449:14, 1449:17, 1449:20, 1449:24,     MRI's [1] - 1338:19                       1434:4, 1435:20, 1436:19, 1445:18,
    1450:2, 1450:19, 1450:22, 1451:1,       MRIs [12] - 1345:10, 1352:16, 1357:22,    1446:22, 1446:23, 1447:3, 1455:1,
    1451:9, 1451:16, 1451:17, 1451:21,      1392:14, 1394:20, 1395:2, 1396:5,         1456:21, 1457:9, 1457:10, 1457:23,
    1451:23, 1451:25, 1452:3, 1452:7,       1396:8, 1399:4, 1433:16, 1471:20,         1458:2
    1452:9, 1452:11, 1453:3, 1453:7,        1478:8                                    necessity [1] - 1400:4
    1453:12, 1453:18, 1453:19, 1453:25,     MS [9] - 1314:2, 1314:5, 1314:12,         neck [38] - 1363:13, 1363:14, 1363:19,
    1454:2, 1454:4, 1454:8, 1454:9,         1314:18, 1315:20, 1319:1, 1319:5,         1363:23, 1363:24, 1395:3, 1396:8,
    1454:10, 1454:13, 1454:15, 1454:17,     1319:9, 1322:17                           1397:21, 1397:22, 1398:9, 1399:3,
    1454:19, 1454:22, 1454:24, 1455:5,      Mull [1] - 1516:21                        1416:7, 1426:5, 1474:24, 1475:3,
    1455:8, 1456:2, 1456:4, 1456:24,        multi [2] - 1428:23, 1555:23              1476:17, 1476:18, 1476:22, 1476:23,
    1457:3, 1457:14, 1457:16, 1457:17,      multi-axial [1] - 1428:23                 1478:7, 1490:20, 1491:14, 1501:10,
    1460:1, 1460:5, 1460:8, 1460:9,         multi-trauma [1] - 1555:23                1508:22, 1513:22, 1513:24, 1514:16,
    1460:11, 1460:14, 1460:15, 1460:16,     multidisciplinary [2] - 1337:17,          1515:11, 1519:10, 1520:19, 1520:24,
    1460:18, 1461:1, 1461:8, 1464:3,        1338:6                                    1524:14, 1524:19, 1524:22, 1525:6,
    1465:7, 1468:9, 1468:11, 1469:21,       multiple [14] - 1314:14, 1315:4,          1555:21
    1469:23, 1470:19, 1472:12, 1474:2,      1338:1, 1338:9, 1345:8, 1351:14,          need [38] - 1302:16, 1302:21, 1316:19,
    1476:5, 1478:21, 1481:9, 1481:15,       1356:23, 1383:3, 1389:9, 1395:1,          1336:16, 1336:24, 1336:25, 1337:1,
    1483:3, 1483:4, 1483:6, 1483:17,        1426:25, 1555:24, 1557:17                 1338:16, 1354:13, 1369:22, 1397:7,
    1484:14, 1485:20, 1485:22, 1485:24,     multiple-disciplinary [1] - 1338:1        1404:4, 1406:16, 1426:22, 1430:10,
    1486:1, 1496:2, 1502:11, 1502:12,       multitude [1] - 1359:18                   1430:17, 1431:3, 1431:11, 1448:1,
    1504:24, 1506:3, 1506:5, 1506:7,        muscle [7] - 1357:12, 1358:8, 1362:23,    1449:22, 1459:4, 1459:6, 1478:12,
    1506:8, 1506:11, 1506:15, 1506:17,      1362:24, 1363:1, 1427:7, 1481:21          1479:4, 1479:22, 1481:13, 1482:19,
    1506:23, 1507:12, 1507:15, 1509:1,      muscles [4] - 1357:25, 1358:1,            1483:8, 1483:19, 1485:10, 1493:21,
    1509:14, 1509:16, 1509:25, 1510:9,      1426:16, 1492:9                           1497:9, 1530:10, 1540:18, 1544:24,
    1511:4, 1511:14, 1511:20, 1511:23,                                                1549:13, 1553:12, 1558:9
                                            muscular [1] - 1485:13
    1511:24, 1512:15, 1515:24, 1516:5,                                                needed [3] - 1458:17, 1478:20, 1544:2
                                            musculoskeletal [1] - 1478:25
    1516:8, 1516:9, 1517:10, 1517:11,                                                 needle [6] - 1402:13, 1402:21, 1403:4,
                                            mutually [1] - 1493:3
    1517:12, 1517:15, 1517:17, 1517:25,                                               1404:22, 1404:23
                                            myotomes [2] - 1357:23, 1357:25
    1518:2, 1518:12, 1520:1, 1521:11,                                                 needles [3] - 1402:8, 1402:9, 1407:10
    1522:21, 1522:24, 1526:1, 1526:3,                                                 needs [7] - 1434:14, 1479:14, 1480:11,
    1526:4, 1527:25, 1528:4, 1528:7,                          N                       1480:16, 1482:19, 1482:21, 1493:11
    1528:9, 1528:10, 1528:12, 1528:19,                                                negative [1] - 1514:11
    1528:23, 1529:13, 1529:19, 1529:22,     nail [1] - 1349:19
                                                                                      neglected [1] - 1393:2
    1533:9, 1534:14, 1534:17, 1534:20,      name [7] - 1335:6, 1335:19, 1348:4,
                                                                                      neighborhood [1] - 1373:6
    1536:15, 1537:11, 1537:22, 1539:11,     1400:11, 1435:9, 1486:4
                                                                                      nerve [74] - 1353:4, 1353:9, 1353:11,
    1539:21, 1540:3, 1540:16, 1541:1,       names [1] - 1315:3
                                                                                      1353:12, 1353:15, 1353:21, 1354:1,
    1542:2, 1542:20, 1543:17, 1544:4,       Naproxen [1] - 1481:23
                                                                                      1354:2, 1355:13, 1357:3, 1357:6,
    1544:5, 1544:21, 1545:5, 1545:8,        narcotics [2] - 1426:16, 1481:21
                                                                                      1357:9, 1357:10, 1357:11, 1357:13,
    1545:11, 1549:10, 1549:16, 1549:19,     NARR [6] - 1446:24, 1446:25, 1447:1,
                                                                                      1357:14, 1357:15, 1358:5, 1358:6,
    1549:21, 1551:6, 1551:14, 1552:7,       1447:2, 1447:10, 1555:7
                                                                                      1358:9, 1358:11, 1359:8, 1359:11,
    1553:22, 1554:18, 1555:13, 1556:2,      narrative [3] - 1509:9, 1509:20, 1538:1
                                                                                      1360:10, 1360:20, 1360:21, 1360:22,
    1556:10, 1557:2, 1557:24, 1558:1,       narrow [1] - 1360:9
                                                                                      1360:24, 1361:9, 1361:12, 1361:14,
    1558:4, 1558:5, 1558:21, 1558:24,       narrowed [2] - 1475:10, 1476:2
                                                                                      1361:18, 1362:4, 1363:15, 1400:12,
    1559:2, 1560:7, 1560:9, 1560:16,        narrowing [7] - 1353:15, 1360:14,
                                                                                      1400:15, 1400:18, 1402:10, 1402:11,
    1561:4, 1561:18, 1561:20, 1561:22,      1360:15, 1361:23, 1464:24, 1475:15
                                                                                      1402:13, 1403:23, 1403:24, 1404:1,
    1561:23, 1561:24, 1562:2, 1562:15,      national [1] - 1372:17
                                                                                      1404:17, 1404:21, 1405:2, 1405:3,
    1562:17, 1563:1, 1564:5, 1564:6,        nature [8] - 1312:17, 1323:5, 1350:6,
                                                                                      1405:4, 1405:7, 1405:21, 1407:12,
    1564:7, 1564:8                          1364:6, 1369:8, 1472:2, 1489:5,           1407:14, 1421:11, 1426:10, 1427:8,
    MRI [51] - 1351:22, 1351:23, 1351:25,   1507:17                                   1429:18, 1430:12, 1432:2, 1443:1,
    1357:18, 1373:11, 1394:13, 1394:15,     nausea [1] - 1523:12                      1443:2, 1464:19, 1464:20, 1466:7,
    1394:16, 1396:12, 1396:15, 1396:19,     necessarily [9] - 1334:20, 1369:20,       1466:13, 1471:24, 1472:7, 1476:1,
    1396:24, 1397:13, 1397:17, 1397:20,     1369:21, 1407:8, 1483:13, 1485:12,        1493:10, 1500:8, 1500:10, 1515:1
    1397:21, 1397:24, 1399:2, 1426:9,       1494:21, 1499:4, 1544:15                  nerves [32] - 1352:25, 1353:8, 1355:6,
    1427:3, 1427:4, 1431:10, 1460:2,        necessary [43] - 1305:17, 1309:7,         1355:8, 1356:14, 1357:2, 1357:7,
    1460:7, 1460:12, 1461:13, 1461:15,      1311:2, 1312:8, 1350:11, 1364:13,




                                            VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 295 of 311 PageID #: 26349


                                   Bauta v. Greyhound Lines, et al                                                           27
    1359:16, 1359:17, 1359:18, 1359:24,     1335:2, 1337:13, 1350:19, 1354:6,        1338:15, 1345:18, 1350:22, 1368:16,
    1359:25, 1360:18, 1361:3, 1361:24,      1365:18, 1371:14, 1375:3, 1376:23,       1372:1, 1373:5, 1373:8, 1373:11,
    1364:1, 1364:2, 1402:23, 1402:24,       1377:24, 1381:22, 1408:21, 1409:17,      1373:22, 1377:15, 1389:14, 1392:5,
    1402:25, 1426:11, 1429:20, 1464:11,     1411:4, 1422:11, 1424:7, 1436:15,        1398:7, 1410:16, 1426:23, 1431:1,
    1464:13, 1464:14, 1464:25, 1466:3,      1437:10, 1439:3, 1439:6, 1440:5,         1440:10, 1443:17, 1444:1, 1446:4,
    1466:13, 1472:4, 1475:8, 1557:11        1440:6, 1440:7, 1440:21, 1440:24,        1446:7, 1446:11, 1449:16, 1451:4,
    neural [2] - 1359:12, 1360:4            1440:25, 1441:8, 1441:10, 1442:11,       1455:5, 1456:24, 1460:22, 1479:12,
    neuro [2] - 1353:3, 1525:17             1443:10, 1444:3, 1444:17, 1445:1,        1486:18, 1486:23, 1489:24, 1490:2,
    neuro-foramina [1] - 1353:3             1446:1, 1446:5, 1446:8, 1448:15,         1490:23, 1506:6, 1506:16, 1511:11,
    Neurological [1] - 1343:25              1448:16, 1454:5, 1454:6, 1463:21,        1511:13, 1512:23, 1513:2, 1516:13,
    neurological [13] - 1336:14, 1336:15,   1463:23, 1470:20, 1472:9, 1472:14,       1533:6, 1533:7, 1534:8, 1534:9,
    1393:5, 1421:16, 1485:3, 1485:13,       1474:3, 1475:12, 1475:22, 1482:13,       1538:3, 1546:19, 1556:6
    1511:1, 1511:6, 1512:18, 1515:9,        1494:18, 1500:12, 1511:12, 1511:22,      numbers [16] - 1313:6, 1314:8,
    1526:15, 1535:8, 1553:10                1519:8, 1522:19, 1527:10, 1535:5,        1314:10, 1328:16, 1373:4, 1373:18,
    neurologist [5] - 1350:25, 1357:19,     1535:25, 1554:11                         1410:17, 1410:20, 1424:20, 1440:22,
    1420:24, 1503:16, 1507:6                nicely [1] - 1463:13                     1455:1, 1460:17, 1461:4, 1486:8,
    neurologists [5] - 1336:12, 1350:23,    night [5] - 1310:13, 1310:23, 1342:25,   1512:12, 1559:9
    1351:15, 1458:1                         1343:1, 1563:4                           numbing [2] - 1403:9, 1404:20
    neurology [2] - 1306:23, 1357:18        nobody [2] - 1493:20, 1497:18            numbness [11] - 1353:17, 1354:3,
    neurolysis [3] - 1443:4, 1443:6,        NOLAN [1] - 1301:17                      1359:2, 1362:7, 1362:10, 1362:22,
    1443:7                                  NolanEDNY@aol.com [1] - 1301:18          1427:7, 1514:22, 1515:16, 1522:13,
    neuropsychological [1] - 1457:18        non [3] - 1339:16, 1457:15, 1524:17      1527:7
    neuropsychology [2] - 1306:23,          non-psychological [1] - 1457:15          nurse [1] - 1409:5
    1310:18                                 non-surgical [1] - 1339:16               Nurse [4] - 1516:20, 1516:21
    neuroradiologist [3] - 1502:16,         non-tender [1] - 1524:17                 nurses [3] - 1343:4, 1517:21, 1523:3
    1502:19, 1502:20                        none [8] - 1494:13, 1507:9, 1515:2,      NY [1] - 1301:17
    neurosurgeon [14] - 1310:19,            1530:23, 1536:18, 1545:19, 1546:13,
    1329:19, 1335:2, 1335:20, 1336:9,       1546:14                                                   O
    1342:12, 1397:20, 1400:8, 1402:4,       nonetheless [1] - 1445:23
    1433:25, 1450:12, 1477:1, 1485:18,      nonresponsive [1] - 1517:11              o'clock [2] - 1454:18, 1563:4
    1557:15                                 nontreatment [1] - 1447:15               O40193 [1] - 1506:16
    neurosurgeon's [2] - 1425:25,           normal [20] - 1337:10, 1441:17,          oath [2] - 1560:21, 1560:25
    1487:20                                 1446:7, 1465:19, 1466:23, 1466:24,       object [5] - 1384:6, 1386:2, 1413:21,
    neurosurgeons [4] - 1337:18,            1467:12, 1467:17, 1467:22, 1475:18,      1448:3, 1457:14
    1338:22, 1343:6, 1343:8                 1476:2, 1513:8, 1513:13, 1513:15,        objected [1] - 1386:1
    Neurosurgery [1] - 1339:7               1514:10, 1526:15, 1526:20, 1526:22,      Objection [4] - 1406:14, 1413:13,
    neurosurgery [9] - 1336:6, 1336:23,     1554:5                                   1465:7, 1537:22
    1344:2, 1344:9, 1344:12, 1345:1,        normally [3] - 1428:15, 1462:11,         objection [74] - 1309:15, 1344:10,
    1350:5, 1479:2, 1559:13                 1475:25                                  1367:19, 1374:8, 1375:15, 1375:19,
    neurosurgical [4] - 1458:22, 1459:13,   North [3] - 1315:13, 1423:24, 1449:1     1376:7, 1377:18, 1381:9, 1382:15,
    1484:6, 1555:18                         notes [1] - 1387:17                      1389:21, 1394:5, 1395:15, 1397:3,
    never [22] - 1320:24, 1324:18,          nothing [9] - 1309:10, 1448:23,          1398:14, 1398:18, 1399:15, 1408:10,
    1385:18, 1386:16, 1453:7, 1453:8,       1453:8, 1489:25, 1490:24, 1525:3,        1409:12, 1409:14, 1412:21, 1417:10,
    1453:23, 1454:16, 1510:21, 1533:16,     1525:10, 1526:10, 1539:14                1418:2, 1418:20, 1419:11, 1419:17,
    1533:17, 1536:20, 1536:21, 1536:22,     notice [9] - 1347:7, 1347:11, 1347:13,   1422:13, 1423:6, 1423:18, 1424:13,
    1537:25, 1550:9, 1552:18, 1560:25       1347:16, 1347:21, 1347:25, 1348:5,       1428:2, 1432:13, 1432:23, 1433:7,
    new [5] - 1318:8, 1332:13, 1422:20,     1429:5, 1429:13                          1434:13, 1449:20, 1450:23, 1451:20,
    1433:15, 1547:3                         November [18] - 1352:16, 1383:8,         1451:25, 1453:10, 1478:21, 1483:3,
    NEW [1] - 1300:1                        1396:3, 1396:4, 1396:10, 1434:21,        1483:17, 1484:14, 1506:3, 1506:10,
    New [37] - 1300:5, 1300:18, 1301:13,    1436:5, 1436:9, 1460:13, 1461:16,        1506:24, 1509:14, 1509:25, 1516:4,
    1316:3, 1320:25, 1321:20, 1321:23,      1469:21, 1471:15, 1474:25, 1491:19,      1517:10, 1521:11, 1522:23, 1527:25,
    1323:16, 1323:22, 1324:16, 1326:9,      1496:25, 1535:22, 1537:7, 1550:3         1528:8, 1528:12, 1529:13, 1529:22,
    1327:9, 1328:14, 1329:2, 1329:13,       NOW [1] - 1468:12                        1534:16, 1534:17, 1536:15, 1539:11,
    1330:1, 1333:7, 1333:17, 1334:4,        NT [1] - 1524:15                         1540:3, 1540:16, 1544:4, 1551:6,
    1335:25, 1345:23, 1347:21, 1363:10,     nuclear [1] - 1557:9                     1552:7, 1553:22, 1554:18, 1555:13,
    1382:23, 1390:4, 1396:2, 1396:19,       nucleus [4] - 1463:14, 1464:10,          1556:10, 1557:24, 1561:18, 1562:15
    1421:24, 1425:7, 1425:9, 1425:17,       1470:5, 1492:13                          objections [8] - 1310:9, 1311:3,
    1426:4, 1434:20, 1435:16, 1528:15,      Number [2] - 1320:6, 1320:9              1312:14, 1312:16, 1315:21, 1387:1,
    1536:4                                  number [58] - 1302:3, 1309:25,           1387:8, 1410:5
    next [61] - 1320:8, 1322:12, 1334:25,   1315:18, 1317:19, 1320:8, 1326:9,        objective [12] - 1351:25, 1352:7,




                                            VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 296 of 311 PageID #: 26350


                                   Bauta v. Greyhound Lines, et al                                                       28
    1392:13, 1426:9, 1427:3, 1524:8,        1417:16, 1422:21, 1426:23, 1428:13,      1495:20, 1497:1, 1497:16, 1497:22,
    1524:10, 1524:13, 1524:14, 1525:13,     1431:1, 1432:8, 1432:9, 1434:10,         1502:3, 1514:24, 1531:18, 1540:8,
    1525:16, 1525:20                        1436:15, 1439:3, 1439:8, 1439:11,        1550:18, 1552:1, 1552:19, 1555:3,
    objectively [1] - 1539:25               1440:5, 1440:6, 1440:7, 1440:24,         1558:8, 1558:17, 1562:24
    objects [1] - 1478:24                   1441:11, 1443:10, 1444:3, 1444:9,        opinions [19] - 1335:20, 1335:21,
    observation [1] - 1554:20               1446:5, 1446:8, 1446:13, 1453:5,         1338:11, 1349:2, 1349:16, 1350:10,
    observed [3] - 1514:12, 1516:16,        1454:5, 1454:6, 1458:11, 1460:24,        1390:13, 1458:23, 1458:24, 1485:15,
    1526:21                                 1461:19, 1467:3, 1469:24, 1470:4,        1485:16, 1487:20, 1488:5, 1495:15,
    obtained [6] - 1443:20, 1477:18,        1471:2, 1472:15, 1472:16, 1474:3,        1509:12, 1544:23, 1550:15, 1551:18,
    1510:4, 1510:8, 1510:11, 1552:2         1474:6, 1475:13, 1477:17, 1479:12,       1554:17
    obtaining [1] - 1444:6                  1482:8, 1482:19, 1482:22, 1482:24,       opportunity [5] - 1348:7, 1348:19,
    obviously [3] - 1384:4, 1487:2,         1486:4, 1486:14, 1487:16, 1492:2,        1460:2, 1487:8, 1491:6
    1532:14                                 1492:25, 1493:17, 1494:13, 1495:20,      opposed [7] - 1332:16, 1338:16,
    occasion [5] - 1341:10, 1342:1,         1496:24, 1499:19, 1502:8, 1504:1,        1364:2, 1476:2, 1488:10, 1554:1,
    1342:5, 1344:19, 1344:20                1504:2, 1504:19, 1514:14, 1517:23,       1559:23
    occasional [1] - 1363:12                1529:14, 1530:4, 1531:18, 1532:4,        oppositions [1] - 1304:24
    occur [5] - 1479:17, 1480:22, 1481:2,   1532:5, 1532:7, 1532:13, 1533:22,        options [2] - 1342:2, 1407:15
    1482:13, 1494:24                        1537:11, 1539:6, 1539:7, 1544:10,        Optum [1] - 1309:13
    occurred [7] - 1350:14, 1437:2,         1544:14, 1545:6, 1545:11, 1545:23,       order [11] - 1303:1, 1303:4, 1336:19,
    1469:17, 1491:17, 1502:4, 1519:11,      1546:3, 1546:23, 1546:24, 1547:9,        1401:10, 1442:23, 1453:10, 1453:11,
    1520:3                                  1548:6, 1548:8, 1548:11, 1549:11,        1460:19, 1464:25, 1466:8, 1530:11
    occurs [1] - 1499:2                     1550:21, 1553:19, 1555:25, 1556:6,       Order [1] - 1386:3
    October [24] - 1311:25, 1350:14,        1559:24, 1560:18, 1560:24, 1561:14       ordered [5] - 1396:19, 1397:21,
    1375:3, 1381:4, 1382:6, 1388:15,        one-page [3] - 1310:24, 1377:10,         1397:25, 1398:2, 1433:16
    1391:13, 1391:24, 1393:18, 1397:18,     1397:1                                   organize [1] - 1350:4
    1397:24, 1399:2, 1416:12, 1433:17,      ones [3] - 1309:13, 1458:12, 1458:13     oriented [1] - 1336:23
    1468:13, 1471:13, 1477:2, 1478:2,       ongoing [1] - 1546:25                    orifices [1] - 1353:3
    1484:9, 1496:10, 1496:11, 1527:20,      onset [4] - 1553:19, 1554:13, 1557:4,    origin [1] - 1358:2
    1528:24                                 1557:6                                   original [2] - 1378:17, 1547:21
    OF [2] - 1300:1, 1300:12                ooo0ooo [1] - 1563:14                    originally [2] - 1302:4, 1441:23
    offer [3] - 1336:16, 1344:8, 1515:22    open [7] - 1302:1, 1388:1, 1404:4,       Orthopedic [1] - 1393:18
    offered [1] - 1553:18                   1414:7, 1415:2, 1456:1, 1512:22          orthopedic [10] - 1308:13, 1337:17,
    offering [1] - 1528:6                   opening [6] - 1360:8, 1466:2, 1466:5,    1338:21, 1351:15, 1352:14, 1390:11,
    office [12] - 1305:8, 1310:3, 1321:7,   1475:9, 1475:25                          1390:17, 1458:1, 1465:3, 1555:24
    1321:20, 1388:11, 1405:14, 1405:15,     opens [1] - 1360:10                      orthopedics [1] - 1306:23
    1407:18, 1446:19, 1453:21, 1519:9,      operate [6] - 1340:20, 1340:23,          Osborn [3] - 1302:22, 1302:23, 1303:2
    1532:24                                 1357:21, 1363:16, 1429:1, 1550:22        osteolytic [1] - 1522:1
    offset [4] - 1331:5, 1333:10, 1369:8,   operated [1] - 1340:24                   osteophyte [1] - 1490:18
    1483:11                                 operates [1] - 1308:7                    osteophytes [2] - 1491:3, 1491:7
    offsets [2] - 1323:4, 1368:23           operating [3] - 1429:24, 1531:25,        otherwise [3] - 1368:11, 1398:17,
    Ohio [1] - 1301:6                       1557:19                                  1449:1
    old [1] - 1336:1                        operation [4] - 1430:2, 1431:12,         ourselves [1] - 1369:22
    Olympia [1] - 1342:14                   1445:6                                   outcome [2] - 1405:5, 1459:11
    Omega [2] - 1336:4, 1343:19             operations [2] - 1329:20, 1373:24        outer [1] - 1554:4
    once [7] - 1308:10, 1318:8, 1368:15,    operative [1] - 1474:4                   outpatient [3] - 1341:2, 1347:3,
    1453:15, 1479:23, 1481:18, 1562:1       opine [4] - 1306:24, 1441:17, 1451:3,    1373:10
    one [150] - 1302:3, 1302:11, 1303:15,   1509:21                                  outside [19] - 1310:19, 1360:12,
    1304:3, 1304:7, 1305:1, 1306:22,        opined [6] - 1306:21, 1349:12, 1458:7,   1365:17, 1366:1, 1377:23, 1378:1,
    1306:25, 1308:13, 1309:13, 1310:24,     1458:11, 1458:13, 1459:3                 1383:24, 1384:1, 1402:7, 1408:20,
    1313:5, 1313:25, 1314:25, 1315:7,       opining [2] - 1373:5, 1373:13            1409:1, 1432:23, 1443:20, 1452:13,
    1318:8, 1321:6, 1321:21, 1326:7,        opinion [55] - 1306:25, 1307:1,          1453:1, 1521:11, 1539:21, 1541:1,
    1330:6, 1330:13, 1333:12, 1333:19,      1309:7, 1340:6, 1345:16, 1361:19,        1553:22
    1338:11, 1338:15, 1338:16, 1340:7,      1364:10, 1365:5, 1365:8, 1371:5,         outstanding [1] - 1343:20
    1341:6, 1344:21, 1350:3, 1351:21,       1371:21, 1372:7, 1372:24, 1373:15,       oval [1] - 1359:15
    1353:18, 1356:22, 1356:25, 1357:1,      1381:3, 1383:14, 1389:15, 1390:19,       oval-shaped [1] - 1359:15
    1360:25, 1364:21, 1372:3, 1375:16,      1393:8, 1398:2, 1418:9, 1419:5,          overall [2] - 1339:23, 1368:9
    1376:12, 1376:15, 1377:10, 1378:22,     1432:21, 1433:24, 1434:3, 1457:6,
                                                                                     overlap [2] - 1357:15, 1486:15
    1380:20, 1386:11, 1395:11, 1396:11,     1457:10, 1457:19, 1458:7, 1459:14,
                                                                                     overlapping [2] - 1350:2, 1486:16
    1396:12, 1397:1, 1397:6, 1398:16,       1460:3, 1469:5, 1476:12, 1477:1,
                                                                                     overly [1] - 1540:3
    1401:11, 1404:19, 1406:12, 1407:15,     1478:11, 1482:18, 1484:11, 1494:19,
                                                                                     overnight [2] - 1327:21, 1491:10




                                            VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 297 of 311 PageID #: 26351


                                    Bauta v. Greyhound Lines, et al                                                         29
    overrule [1] - 1433:7                     1362:22, 1364:24, 1392:8, 1392:22,      1507:11, 1510:4, 1510:5, 1513:20,
    overruled [8] - 1406:15, 1410:5,          1397:22, 1398:1, 1398:3, 1400:1,        1521:4, 1524:12, 1526:8, 1533:12,
    1465:8, 1521:13, 1536:16, 1540:5,         1400:14, 1400:16, 1401:9, 1401:14,      1533:13, 1538:4, 1554:4, 1557:10,
    1540:17, 1541:2                           1402:15, 1402:18, 1403:10, 1403:11,     1560:10
    Overruled [15] - 1448:5, 1478:23,         1403:18, 1404:3, 1404:6, 1404:8,        partial [3] - 1357:20, 1472:22
    1509:2, 1509:15, 1542:21, 1543:18,        1404:9, 1404:18, 1405:8, 1407:4,        particular [57] - 1342:23, 1351:20,
    1544:6, 1544:22, 1551:7, 1553:23,         1407:18, 1413:6, 1417:17, 1418:11,      1354:16, 1357:2, 1357:5, 1357:6,
    1554:19, 1556:11, 1560:17, 1561:5,        1426:5, 1426:9, 1426:17, 1426:20,       1357:9, 1357:10, 1357:11, 1360:24,
    1562:4                                    1454:14, 1470:16, 1470:17, 1472:8,      1363:10, 1372:25, 1373:2, 1374:11,
    owed [1] - 1333:9                         1477:14, 1477:16, 1478:7, 1479:10,      1384:13, 1391:12, 1400:18, 1400:25,
    own [14] - 1336:19, 1337:20, 1339:6,      1479:13, 1479:14, 1480:12, 1481:21,     1401:3, 1402:8, 1402:17, 1426:15,
    1372:24, 1435:12, 1489:1, 1498:6,         1482:1, 1482:23, 1488:20, 1496:4,       1427:19, 1428:21, 1429:4, 1432:22,
    1507:7, 1524:6, 1530:4, 1540:25,          1496:5, 1496:6, 1497:8, 1497:23,        1436:12, 1439:21, 1448:3, 1451:13,
    1543:11, 1557:20                          1498:2, 1498:14, 1498:23, 1499:8,       1453:4, 1462:2, 1462:8, 1462:17,
    owner [1] - 1341:7                        1499:18, 1499:22, 1499:24, 1500:6,      1463:13, 1463:22, 1465:23, 1467:11,
    ownership [1] - 1341:6                    1500:12, 1500:15, 1500:16, 1500:19,     1469:6, 1469:12, 1470:25, 1471:3,
    owns [1] - 1315:10                        1500:23, 1500:24, 1501:14, 1508:6,      1471:23, 1474:5, 1474:7, 1475:4,
                                              1508:9, 1508:20, 1508:22, 1508:24,      1475:14, 1480:13, 1481:23, 1505:19,
                                              1509:8, 1513:24, 1514:1, 1514:7,        1524:2, 1525:3, 1540:11, 1544:14,
                      P                       1514:21, 1514:22, 1515:12, 1515:14,     1549:25, 1550:1, 1556:12
    P.C [1] - 1315:7                          1515:17, 1517:18, 1517:20, 1517:21,     particularly [5] - 1305:2, 1462:22,
                                              1518:3, 1518:8, 1518:10, 1519:3,        1468:22, 1478:7, 1546:4
    PAGE [1] - 1564:3
                                              1519:10, 1520:13, 1520:16, 1520:17,     parties [1] - 1553:12
    page [82] - 1302:10, 1302:14, 1310:24,
                                              1520:19, 1520:21, 1521:1, 1522:8,       partly [1] - 1489:19
    1314:25, 1320:5, 1320:14, 1320:16,
                                              1522:10, 1522:17, 1524:20, 1525:10,     partner [1] - 1346:7
    1322:10, 1322:12, 1331:9, 1341:14,
                                              1525:12, 1525:18, 1525:19, 1526:12,     Partners [3] - 1315:14, 1347:17,
    1355:24, 1365:18, 1371:14, 1376:15,
                                              1526:19, 1527:3, 1527:7, 1527:16,       1423:24
    1377:7, 1377:8, 1377:10, 1377:24,
                                              1527:20, 1538:10, 1542:23, 1550:10,     partners [1] - 1550:21
    1379:7, 1381:22, 1383:25, 1387:24,
                                              1551:21, 1554:12, 1554:13, 1554:16,     parts [4] - 1378:7, 1380:10, 1443:13,
    1390:24, 1392:17, 1392:19, 1393:12,
                                              1554:21, 1555:21, 1555:25, 1556:1,      1530:4
    1397:1, 1398:16, 1401:17, 1408:21,
                                              1556:9, 1556:13, 1560:2, 1560:14,       passed [1] - 1472:5
    1411:4, 1412:14, 1413:20, 1419:25,
                                              1560:15, 1560:23, 1561:3, 1562:1,       passenger [1] - 1517:7
    1422:12, 1424:7, 1435:14, 1435:15,
                                              1562:18, 1562:22                        past [4] - 1368:9, 1368:15, 1380:15,
    1435:22, 1438:6, 1440:21, 1442:11,
                                              pain/right [1] - 1392:3                 1407:8
    1444:17, 1444:23, 1445:1, 1445:2,
                                              painful [3] - 1353:22, 1355:21,         patch [3] - 1357:2, 1357:5, 1357:11
    1445:25, 1446:16, 1447:2, 1447:14,
    1448:11, 1451:21, 1451:23, 1452:5,        1405:21                                 patches [3] - 1356:23, 1357:24,
    1452:15, 1455:11, 1459:16, 1463:22,       palpated [2] - 1520:12, 1524:19         1427:8
    1463:23, 1463:25, 1464:1, 1464:3,         palpates [1] - 1501:13                  pathology [1] - 1325:9
    1465:22, 1466:17, 1472:13, 1472:14,       palpation [2] - 1518:23, 1518:24        pathway [1] - 1466:13
    1473:10, 1475:12, 1495:23, 1511:12,       paper [2] - 1314:21, 1486:17            pathways [1] - 1361:6
    1511:18, 1511:22, 1511:23, 1517:23,       papers [1] - 1481:2                     patient [65] - 1340:4, 1340:9, 1340:14,
    1519:13, 1526:3, 1535:5, 1535:25,         paragraph [6] - 1507:24, 1508:1,        1342:1, 1352:20, 1352:21, 1353:16,
    1541:5, 1556:14                           1535:19, 1536:1, 1547:10                1353:18, 1357:19, 1374:25, 1382:23,
    pages [28] - 1302:8, 1312:1, 1314:24,     parallel [2] - 1360:8, 1548:11          1401:4, 1404:6, 1404:16, 1405:17,
    1315:1, 1320:8, 1320:15, 1320:17,         paralysis [1] - 1407:14                 1406:9, 1406:18, 1407:4, 1421:16,
    1321:2, 1322:12, 1325:17, 1348:10,        parcel [1] - 1364:16                    1431:10, 1435:13, 1470:15, 1484:19,
    1375:23, 1376:5, 1395:19, 1395:21,        parents [1] - 1488:23                   1484:21, 1484:25, 1485:6, 1487:6,
    1408:4, 1412:18, 1413:15, 1449:5,         parse [1] - 1368:2                      1500:18, 1509:6, 1510:11, 1511:7,
    1449:6, 1449:10, 1452:4, 1514:18,         part [63] - 1306:2, 1307:24, 1313:21,   1512:3, 1512:14, 1512:20, 1514:8,
    1515:23, 1526:8, 1534:19, 1534:20,        1324:2, 1326:11, 1333:5, 1336:18,       1524:9, 1524:11, 1529:25, 1530:3,
    1534:21                                   1336:19, 1337:8, 1339:24, 1341:7,       1530:8, 1530:11, 1533:16, 1535:3,
    paid [10] - 1315:14, 1321:4, 1321:6,      1341:16, 1342:24, 1351:3, 1351:23,      1535:12, 1535:14, 1536:12, 1536:13,
    1321:10, 1324:2, 1328:9, 1333:17,         1355:7, 1358:13, 1360:16, 1361:6,       1536:14, 1536:21, 1536:24, 1537:4,
    1368:4, 1368:6, 1532:14                   1361:15, 1364:16, 1372:13, 1372:14,     1538:2, 1539:18, 1539:23, 1540:12,
    pain [164] - 1315:10, 1337:18, 1338:20,   1373:23, 1381:14, 1404:5, 1404:12,      1548:4, 1550:17, 1552:1, 1552:3,
    1341:11, 1341:17, 1341:22, 1341:24,       1406:7, 1406:22, 1423:13, 1442:11,      1553:7, 1553:14, 1555:19
    1342:1, 1346:3, 1346:23, 1351:10,         1443:3, 1446:23, 1462:10, 1463:15,      patient's [4] - 1356:10, 1488:25,
    1351:17, 1352:2, 1352:12, 1353:21,        1464:9, 1466:25, 1467:13, 1469:12,      1514:7, 1529:25
    1354:4, 1356:13, 1362:3, 1362:4,          1471:9, 1471:25, 1492:13, 1492:14,      Patient's [1] - 1508:5
    1362:8, 1362:9, 1362:10, 1362:21,         1499:17, 1502:24, 1504:1, 1504:2,       patients [52] - 1305:10, 1305:11,




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 298 of 311 PageID #: 26352


                                   Bauta v. Greyhound Lines, et al                                                        30
    1309:2, 1336:15, 1336:21, 1337:4,        perhaps [4] - 1374:20, 1485:5,           1437:20, 1472:1
    1338:10, 1338:15, 1338:22, 1339:13,      1496:23, 1507:6                          placement [6] - 1429:22, 1430:11,
    1340:1, 1340:18, 1340:20, 1340:23,       perish [1] - 1484:22                     1437:17, 1440:7, 1444:7, 1473:1
    1341:2, 1341:11, 1342:1, 1343:2,         perjury [1] - 1536:5                     places [2] - 1338:17, 1386:20
    1353:23, 1356:5, 1362:5, 1364:17,        permission [2] - 1354:9, 1354:12         plaintiff [35] - 1317:17, 1322:24,
    1364:20, 1364:22, 1400:22, 1400:23,      person [4] - 1302:23, 1499:3, 1499:22,   1322:25, 1323:10, 1323:12, 1323:16,
    1403:16, 1406:10, 1479:8, 1480:23,       1552:23                                  1330:7, 1330:9, 1340:11, 1344:8,
    1481:3, 1485:8, 1488:11, 1488:17,        personally [3] - 1458:15, 1536:13,       1374:4, 1374:5, 1377:17, 1379:3,
    1498:17, 1499:13, 1500:11, 1546:5,       1537:3                                   1383:20, 1389:19, 1394:3, 1395:7,
    1547:20, 1547:23, 1548:19, 1549:13,      personnel [1] - 1560:6                   1397:2, 1398:13, 1399:13, 1407:17,
    1553:2, 1553:3, 1558:14, 1559:4,         perspective [2] - 1458:22, 1459:13       1408:3, 1412:17, 1415:12, 1416:14,
    1559:6, 1559:9, 1559:21                  pertains [1] - 1451:11                   1417:8, 1417:25, 1423:5, 1423:17,
    patients' [1] - 1406:23                  pharmacy [3] - 1325:8, 1376:18,          1424:12, 1432:10, 1450:20, 1451:9,
    Pause [1] - 1434:12                      1377:12                                  1532:11
    pause [4] - 1322:21, 1324:10, 1448:18,   phase [1] - 1351:4                       Plaintiff [4] - 1300:4, 1300:16,
    1504:20                                  phenomenon [1] - 1480:4                  1300:21, 1335:12
    pay [6] - 1306:5, 1326:11, 1326:13,      phone [2] - 1487:14, 1536:21             Plaintiff's [70] - 1320:1, 1322:17,
    1333:19, 1333:21, 1334:14                phonetic) [1] - 1452:6                   1322:22, 1326:24, 1327:2, 1330:16,
    payment [4] - 1323:5, 1328:15,           physiatrist [2] - 1341:23, 1425:10       1335:2, 1370:4, 1371:3, 1374:7,
    1331:5, 1333:9                           Physical [4] - 1383:1, 1383:13,          1374:19, 1375:21, 1376:11, 1377:20,
    payments [4] - 1334:2, 1368:19,          1388:11, 1390:15                         1382:17, 1388:4, 1389:23, 1394:7,
    1368:22, 1369:3                          physical [40] - 1337:19, 1338:20,        1395:14, 1395:20, 1397:5, 1398:20,
    PC [1] - 1528:16                         1346:1, 1349:8, 1351:13, 1364:18,        1399:17, 1412:4, 1415:15, 1415:22,
    Peachey [1] - 1507:2                     1365:13, 1382:22, 1382:24, 1383:4,       1419:13, 1419:23, 1422:15, 1423:11,
    pedicle [11] - 1427:15, 1428:11,         1383:12, 1385:8, 1388:14, 1388:19,       1423:17, 1423:20, 1424:16, 1424:24,
    1428:23, 1428:24, 1432:1, 1440:7,        1388:21, 1389:10, 1390:14, 1407:9,       1434:17, 1448:7, 1450:1, 1450:25,
    1445:17, 1474:8, 1474:19                 1426:25, 1457:25, 1478:8, 1480:16,       1452:2, 1457:2, 1461:6, 1508:8,
    pedicles [2] - 1429:15, 1473:6           1481:24, 1488:20, 1497:10, 1501:15,      1564:12, 1564:14, 1564:16, 1564:18,
    peer [1] - 1344:2                        1507:23, 1513:19, 1513:21, 1513:25,      1564:20, 1564:22, 1564:24, 1565:2,
    peer-reviewed [1] - 1344:2               1514:17, 1518:16, 1523:9, 1525:6,        1565:4, 1565:6, 1565:8, 1565:10,
    pelvis [1] - 1353:10                     1527:12, 1527:15, 1540:14, 1542:6,       1565:12, 1565:17, 1566:2, 1566:4,
    pen [1] - 1486:17                        1542:18, 1550:23                         1566:6, 1566:8, 1566:10, 1566:12,
    penalties [1] - 1536:4                   physically [2] - 1507:22, 1516:25        1566:14, 1566:16, 1566:18, 1566:20,
    Pennsylvania [2] - 1348:21, 1365:3                                                1566:22, 1566:24, 1567:2, 1567:4
                                             physician [17] - 1341:23, 1458:25,
    people [10] - 1302:19, 1303:3, 1304:7,                                            plaintiff's [12] - 1320:18, 1325:19,
                                             1459:3, 1459:6, 1485:2, 1488:11,
    1305:3, 1305:5, 1309:9, 1489:12,         1496:8, 1517:22, 1518:18, 1520:12,       1326:20, 1412:23, 1417:13, 1418:4,
    1517:5, 1558:18, 1559:15                 1524:10, 1524:12, 1529:12, 1531:22,      1418:23, 1565:14, 1565:19, 1565:22,
    people's [1] - 1407:10                   1536:24, 1536:25, 1553:3                 1565:25
    peoples [1] - 1490:5                     physician's [1] - 1524:9                 plaintiffs [2] - 1340:1, 1340:3
    per [6] - 1309:19, 1418:16, 1481:1,      physicians [12] - 1315:3, 1315:5,        Plaintiffs [1] - 1300:15
    1481:19, 1481:22, 1482:11                1390:6, 1400:2, 1400:13, 1427:5,         plan [3] - 1478:16, 1523:10, 1526:2
    percent [25] - 1317:12, 1317:14,         1476:15, 1499:13, 1529:25, 1530:16,      plate [1] - 1432:4
    1317:16, 1324:2, 1328:25, 1339:14,       1531:19, 1537:17                         play [4] - 1403:25, 1520:20, 1532:5,
    1339:17, 1339:18, 1339:24, 1339:25,      physiological [1] - 1498:7               1562:11
    1340:11, 1340:12, 1401:6, 1429:17,       physiotherapy [1] - 1392:21              Plaza [1] - 1301:17
    1481:1, 1481:3, 1534:1, 1546:5,          pictures [1] - 1409:7                    plead [1] - 1444:17
    1546:8, 1546:15, 1546:19, 1549:12        piece [5] - 1356:22, 1356:25, 1544:24,   plexus [3] - 1353:10, 1353:11, 1442:21
    percentage [5] - 1339:22, 1339:25,       1560:22                                  PLL [2] - 1463:3, 1463:4
    1340:1, 1340:9, 1534:3                   pierce [4] - 1403:5, 1429:19, 1430:21,   plus [1] - 1339:14
    percentages [1] - 1545:16                1443:2                                   pneumonia [3] - 1477:17, 1477:18,
    perfect [2] - 1462:21, 1472:14           piercing [1] - 1403:4                    1477:21
    perform [1] - 1341:24                    pilot [1] - 1498:20                      point [44] - 1302:25, 1304:5, 1306:20,
    performed [21] - 1352:13, 1371:18,       pinpoint [2] - 1405:7                    1307:8, 1308:20, 1308:25, 1310:1,
    1371:23, 1392:24, 1396:13, 1400:2,       pinprick [1] - 1553:11                   1312:9, 1321:9, 1339:1, 1344:7,
    1412:10, 1417:19, 1417:21, 1421:10,      pins [1] - 1402:18                       1367:1, 1370:15, 1374:4, 1374:5,
    1427:13, 1432:19, 1435:11, 1453:17,                                               1395:6, 1402:3, 1402:11, 1406:16,
                                             pitches [1] - 1429:8
    1456:10, 1472:19, 1472:21, 1472:24,                                               1425:1, 1425:6, 1425:25, 1430:1,
                                             place [10] - 1305:2, 1308:7, 1384:1,
    1517:2, 1535:7, 1536:13                                                           1430:11, 1439:12, 1447:22, 1460:5,
                                             1409:1, 1429:7, 1430:16, 1453:1,
    performing [2] - 1524:12, 1531:25                                                 1460:6, 1472:8, 1479:2, 1479:3,
                                             1469:11, 1474:11, 1474:20
    performs [1] - 1482:6                                                             1482:22, 1487:20, 1488:18, 1492:3,
                                             placed [4] - 1356:22, 1429:16,




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 299 of 311 PageID #: 26353


                                    Bauta v. Greyhound Lines, et al                                                         31
    1493:11, 1505:12, 1511:18, 1512:18,      preexisting [4] - 1489:25, 1491:23,       1534:2
    1523:16, 1543:8, 1548:2, 1551:1          1494:9, 1522:3                            procedures [16] - 1326:7, 1337:8,
    pointing [1] - 1526:23                   pregnant [2] - 1402:12, 1402:14           1346:23, 1400:2, 1405:9, 1405:18,
    pop [3] - 1491:10, 1498:19, 1498:22      preoperative [2] - 1396:19, 1431:10       1405:23, 1405:25, 1406:1, 1406:2,
    populating [1] - 1351:7                  preparation [1] - 1532:23                 1407:5, 1407:18, 1439:21, 1454:14,
    portion [11] - 1360:1, 1360:4, 1360:5,   prepared [3] - 1318:10, 1345:18,          1484:4, 1531:25
    1421:7, 1463:17, 1468:20, 1470:6,        1551:4                                    proceed [5] - 1388:2, 1408:16, 1412:1,
    1470:12, 1472:6, 1514:7, 1535:23         preparing [1] - 1443:23                   1448:19, 1456:2
    portions [1] - 1449:21                   preponderance [1] - 1480:24               proceeding [1] - 1368:19
    position [3] - 1313:12, 1316:7,          prescribe [2] - 1485:6, 1500:5            Proceedings [1] - 1301:18
    1467:12                                  prescribed [4] - 1371:19, 1426:14,        process [7] - 1403:23, 1437:21,
    positions [1] - 1342:16                  1426:15, 1427:2                           1437:23, 1443:1, 1443:12, 1443:22,
    possibility [1] - 1319:3                 presence [2] - 1311:23, 1334:3            1444:6
    possible [4] - 1462:19, 1480:19,         present [12] - 1302:1, 1388:1, 1456:1,    produce [2] - 1405:1, 1454:21
    1490:13, 1505:5                          1472:4, 1472:7, 1507:25, 1508:3,          produced [7] - 1301:19, 1312:12,
    post [21] - 1304:18, 1322:8, 1322:11,    1509:20, 1515:2, 1515:7, 1535:23,         1312:17, 1321:21, 1400:17, 1453:4,
    1323:4, 1328:19, 1331:6, 1331:7,         1537:8                                    1455:2
    1332:23, 1334:2, 1334:7, 1368:2,         presented [3] - 1352:2, 1371:2,           professional [13] - 1327:10, 1327:15,
    1368:18, 1368:21, 1390:25, 1391:1,       1484:13                                   1328:3, 1328:6, 1329:14, 1343:24,
    1391:3, 1391:4, 1391:6, 1469:10,         presently [1] - 1343:25                   1412:11, 1413:18, 1413:19, 1435:7,
    1472:10                                  preserve [3] - 1498:7, 1562:7, 1562:12    1435:11, 1437:11, 1439:4
    post-accident [1] - 1469:10              preserved [1] - 1453:10                   professionals [1] - 1560:15
    post-April [1] - 1472:10                 preserving [1] - 1498:9                   proffer [5] - 1304:12, 1304:15,
    post-surgical [2] - 1322:8, 1322:11      presiding [1] - 1302:2                    1304:17, 1309:4, 1549:16
    post-traumatic [5] - 1390:25, 1391:1,    pressure [14] - 1352:25, 1404:1,          prognostication [1] - 1513:3
    1391:3, 1391:4, 1391:6                   1404:11, 1480:1, 1480:2, 1480:3,          program [1] - 1329:24
    post-trial [11] - 1304:18, 1323:4,       1480:4, 1480:16, 1482:24, 1483:10,        progression [1] - 1557:15
    1328:19, 1331:6, 1331:7, 1332:23,        1483:11, 1500:9, 1507:19, 1543:25         proof [11] - 1305:21, 1306:9, 1306:12,
    1334:7, 1368:2, 1368:18, 1368:21         pretrial [3] - 1331:3, 1453:10, 1460:19   1307:4, 1307:6, 1307:7, 1307:9,
    posterior [7] - 1437:15, 1439:13,        Pretrial [1] - 1386:3                     1308:25, 1317:16, 1317:18, 1456:25
    1441:23, 1444:19, 1462:25, 1463:15,      pretty [2] - 1391:4, 1430:23              proper [2] - 1337:3, 1444:7
    1547:13                                  prevent [1] - 1332:22                     properly [3] - 1444:8, 1476:22,
    postoperative [5] - 1397:20, 1397:24,    previously [6] - 1409:20, 1410:13,        1483:11
    1398:1, 1425:21, 1472:17                 1415:7, 1451:3, 1453:11, 1469:20          proportional [1] - 1498:24
    potential [1] - 1402:21                  price [1] - 1399:5                        proposed [1] - 1369:10
    potentially [1] - 1305:8                 pricing [3] - 1309:10, 1309:19, 1399:4    protrusion [7] - 1467:24, 1475:21,
    practice [31] - 1315:10, 1337:20,        primarily [1] - 1344:5                    1476:3, 1491:20, 1493:4, 1493:14,
    1337:21, 1338:2, 1338:6, 1338:9,         primary [3] - 1400:11, 1401:14, 1503:2    1496:15
    1338:16, 1338:18, 1338:24, 1339:6,       principles [2] - 1364:4, 1364:21          Provder [2] - 1478:16, 1478:24
    1339:10, 1339:14, 1339:17, 1339:20,      print [1] - 1316:15                       Provder's [1] - 1482:15
    1339:22, 1339:23, 1339:24, 1341:10,      printing [1] - 1447:9                     Provenzale [8] - 1465:10, 1493:24,
    1341:21, 1341:25, 1488:10, 1536:3,       printout [1] - 1487:25                    1502:6, 1502:13, 1502:16, 1503:16,
    1551:8, 1551:9, 1551:17, 1551:21,        probability [2] - 1476:13, 1538:25        1504:9, 1505:1
    1551:22, 1551:23, 1552:14, 1558:19       probable [1] - 1558:9                     provide [8] - 1316:2, 1345:11,
    practiced [1] - 1339:4                   probe [1] - 1404:25                       1389:10, 1435:13, 1458:24, 1483:12,
    practicing [2] - 1337:14, 1340:4         problem [25] - 1305:25, 1306:8,           1545:21, 1546:18
    pre [5] - 1345:8, 1386:18, 1432:12,      1308:25, 1309:21, 1311:22, 1312:19,       provided [34] - 1310:16, 1311:25,
    1470:2, 1494:16                          1313:1, 1316:5, 1318:21, 1319:1,          1312:9, 1313:20, 1317:22, 1320:25,
    pre-accident [1] - 1494:16               1327:24, 1332:14, 1337:3, 1358:3,         1330:7, 1356:15, 1372:21, 1373:1,
    pre-agreeable [1] - 1386:18              1376:9, 1384:24, 1400:19, 1400:20,        1377:2, 1378:4, 1383:6, 1383:13,
    pre-incident [1] - 1345:8                1401:3, 1401:7, 1404:12, 1409:24,         1402:6, 1407:1, 1421:12, 1421:14,
    pre-marked [1] - 1432:12                 1478:7, 1500:1, 1545:9                    1450:12, 1452:6, 1453:12, 1453:24,
    pre-signal [1] - 1470:2                  problematic [1] - 1466:1                  1456:6, 1459:7, 1476:14, 1477:7,
    preamble [1] - 1547:18                   problems [12] - 1336:15, 1339:14,         1482:24, 1518:4, 1520:12, 1530:3,
    precise [1] - 1430:15                    1351:17, 1352:1, 1355:20, 1384:7,         1532:24, 1542:14, 1545:1, 1546:3
    precisely [1] - 1429:16                  1384:17, 1403:25, 1462:16, 1467:23,       provider [11] - 1314:5, 1368:10,
    Precision [6] - 1346:9, 1351:22,         1479:16, 1489:21                          1369:12, 1369:16, 1369:18, 1384:5,
    1396:2, 1397:13, 1399:1, 1475:17         procedure [11] - 1324:22, 1400:22,        1384:8, 1386:12, 1453:23, 1501:20,
    precluding [1] - 1303:1                  1406:7, 1406:8, 1406:22, 1435:11,         1553:15
    preexisted [2] - 1494:4, 1550:4          1443:3, 1444:6, 1482:7, 1533:23,          providers [15] - 1350:22, 1351:21,




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 300 of 311 PageID #: 26354


                                    Bauta v. Greyhound Lines, et al                                                        32
    1364:17, 1364:19, 1369:19, 1380:20,                                               1504:23, 1518:15, 1535:23, 1536:1,
    1384:18, 1399:25, 1516:17, 1522:7,
                                                               R                      1536:2, 1536:7, 1536:11, 1537:3,
    1527:2, 1533:22, 1539:20, 1550:25        RA [1] - 1513:5                          1542:3, 1542:7
    proving [1] - 1333:21                    Rabin [2] - 1493:24, 1503:16             reading [3] - 1517:6, 1543:19, 1547:15
    proximity [2] - 1463:4, 1557:11          radiating [6] - 1352:12, 1362:21,        readmitted [1] - 1434:15
    psychiatric [1] - 1308:13                1514:21, 1515:14, 1519:10, 1522:10       ready [7] - 1324:12, 1334:20, 1334:21,
    psychiatrist [2] - 1355:21, 1355:23      radiation [1] - 1527:5                   1370:5, 1371:1, 1387:20, 1481:16
    psychiatrists [1] - 1338:20              radiculopathy [8] - 1351:12, 1351:18,    real [5] - 1375:16, 1428:5, 1553:20,
    psychological [5] - 1420:18, 1457:15,    1352:2, 1355:20, 1426:5, 1426:9,         1555:17, 1557:5
    1457:18, 1457:24, 1562:8                 1477:15, 1497:9                          realize [1] - 1533:13
    PT [1] - 1365:14                         radio [4] - 1341:18, 1404:22, 1404:25,   really [19] - 1302:14, 1311:23,
    public [1] - 1481:10                     1405:1                                   1326:25, 1351:3, 1353:22, 1381:21,
    publication [1] - 1460:16                radiographic [1] - 1474:17               1409:12, 1412:15, 1429:23, 1430:15,
    publications [2] - 1344:2, 1344:5        radiological [1] - 1336:20               1458:21, 1466:9, 1498:15, 1498:22,
    publish [6] - 1374:14, 1460:7, 1460:8,   radiologist [5] - 1465:10, 1466:10,      1540:6, 1540:10, 1544:23, 1553:16,
    1481:15, 1506:13, 1534:15                                                         1560:18
                                             1475:16, 1502:18, 1505:7
    published [3] - 1344:1, 1461:12,                                                  reason [18] - 1308:9, 1308:11,
                                             radiologists [1] - 1346:8
    1506:14                                                                           1330:12, 1368:15, 1373:8, 1397:25,
                                             radiology [3] - 1336:19, 1346:6,
    publishing [1] - 1506:3                                                           1403:15, 1404:6, 1410:12, 1428:25,
                                             1458:23
    pull [3] - 1506:15, 1511:4, 1538:3                                                1482:22, 1530:13, 1534:2, 1539:15,
                                             Radiology [5] - 1346:9, 1347:21,
    pulling [2] - 1506:22, 1524:2                                                     1556:6, 1557:3, 1557:8
                                             1397:13, 1399:1, 1421:24
    pupils [1] - 1513:15                                                              reasonability [1] - 1308:6
                                             raise [10] - 1335:3, 1352:20, 1352:23,
    pure [1] - 1470:14                                                                reasonable [126] - 1305:17, 1306:10,
                                             1353:22, 1355:10, 1361:10, 1537:13,
    purpose [5] - 1305:17, 1369:18,                                                   1306:14, 1306:19, 1308:16, 1308:22,
                                             1537:20, 1540:14, 1553:9
    1397:19, 1400:11, 1479:19                                                         1309:5, 1309:7, 1311:2, 1311:6,
                                             raised [4] - 1302:5, 1304:1, 1505:12,
    purposes [4] - 1369:16, 1394:19,                                                  1311:18, 1311:19, 1312:7, 1312:25,
                                             1510:21
    1418:7, 1449:8                                                                    1318:20, 1330:5, 1331:1, 1349:4,
                                             raises [1] - 1355:5
    push [3] - 1357:16, 1506:1, 1554:6                                                1349:9, 1350:11, 1364:12, 1364:14,
                                             raising [2] - 1311:3, 1361:7
    pushed [1] - 1462:23                                                              1365:6, 1365:8, 1367:8, 1367:13,
                                             Rambirch [2] - 1303:14, 1304:6
    pushing [2] - 1492:5, 1492:7                                                      1371:11, 1371:23, 1371:24, 1372:8,
                                             Ramirez [1] - 1303:14
                                                                                      1372:12, 1372:21, 1373:5, 1373:18,
    put [23] - 1328:17, 1329:24, 1330:10,    RAMON [1] - 1300:12
                                                                                      1373:22, 1375:8, 1376:2, 1377:3,
    1330:25, 1333:22, 1337:8, 1371:25,       Ramon [1] - 1302:2
                                                                                      1380:25, 1381:4, 1382:8, 1382:10,
    1384:11, 1384:14, 1402:8, 1402:13,       Rampersaud [1] - 1303:14                 1383:14, 1383:16, 1389:6, 1389:14,
    1402:18, 1404:22, 1404:23, 1429:12,      randomly [1] - 1471:20                   1393:9, 1393:11, 1393:22, 1393:23,
    1431:20, 1451:5, 1459:12, 1474:22,       range [10] - 1362:2, 1373:4, 1373:12,    1393:24, 1394:20, 1399:11, 1407:23,
    1486:17, 1507:12, 1527:14, 1551:20       1383:4, 1393:23, 1441:16, 1524:22,       1407:25, 1413:9, 1413:17, 1416:11,
    putting [11] - 1312:18, 1328:24,         1525:7, 1525:12, 1526:12                 1416:13, 1417:2, 1417:4, 1417:22,
    1330:11, 1352:25, 1402:21, 1403:3,       ranges [1] - 1389:9                      1418:8, 1418:13, 1419:5, 1420:3,
    1404:1, 1407:10, 1437:23, 1443:13,       rate [7] - 1393:24, 1422:6, 1443:5,      1421:3, 1421:15, 1421:17, 1421:18,
    1547:5                                   1443:25, 1444:10, 1444:11, 1480:25       1422:3, 1422:6, 1434:1, 1434:3,
                                             rates [3] - 1372:21, 1443:15, 1446:21    1435:20, 1436:13, 1436:18, 1441:14,
                     Q                       rather [1] - 1368:9                      1442:13, 1443:4, 1443:5, 1443:9,
                                             ray [19] - 1338:19, 1395:2, 1402:9,      1443:15, 1443:17, 1443:25, 1444:1,
    quadricep [2] - 1514:22, 1515:17         1421:24, 1430:3, 1430:19, 1436:16,       1444:10, 1444:14, 1444:15, 1445:12,
    quadricept [2] - 1522:17, 1527:7         1436:25, 1444:6, 1446:13, 1451:4,        1445:13, 1446:4, 1446:7, 1446:9,
    quadricepts [1] - 1363:1                 1451:14, 1451:15, 1474:4, 1474:17,       1446:11, 1446:14, 1446:19, 1446:22,
    qualifications [2] - 1393:1, 1478:19     1477:19, 1485:5, 1555:22                 1446:23, 1447:3, 1447:6, 1447:12,
    qualified [1] - 1306:13                  RAYMOND [1] - 1300:18                    1450:14, 1455:1, 1456:19, 1456:21,
    quantification [1] - 1497:20             rays [10] - 1345:10, 1392:14, 1398:9,    1457:8, 1457:10, 1457:22, 1458:2,
    questions [16] - 1329:15, 1388:7,        1422:4, 1422:6, 1435:18, 1444:4,         1458:9, 1458:12, 1476:12, 1477:4,
    1394:20, 1406:2, 1476:8, 1485:21,        1446:20, 1446:22, 1477:19                1480:21, 1481:5, 1483:20, 1485:17,
    1486:6, 1493:23, 1502:8, 1514:15,        Razudian [1] - 1452:6                    1493:13, 1495:5, 1495:10, 1497:1,
    1537:14, 1537:20, 1551:20, 1552:21,      re [3] - 1445:6, 1445:7, 1459:5          1497:5, 1534:9, 1538:24
    1556:2, 1558:22                          re-establish [1] - 1459:5                reasonableness [8] - 1306:22,
    quick [6] - 1345:20, 1428:5, 1468:4,     re-exploration [2] - 1445:6, 1445:7      1345:11, 1345:12, 1345:13, 1349:12,
    1545:6, 1545:11, 1556:2                  reaction [1] - 1368:14                   1373:13, 1400:4, 1533:24
    quickly [4] - 1375:16, 1387:18,          read [21] - 1398:10, 1432:25, 1433:5,    reasonably [4] - 1445:18, 1447:18,
    1404:14, 1558:23                         1433:6, 1435:24, 1475:17, 1484:7,        1448:13, 1478:20
    quite [1] - 1315:2                       1484:15, 1484:16, 1493:24, 1504:21,      reasons [5] - 1415:17, 1426:23,




                                             VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 301 of 311 PageID #: 26355


                                    Bauta v. Greyhound Lines, et al                                                       33
    1427:9, 1484:13, 1493:17                  1514:5, 1516:14, 1526:10, 1532:22,    1559:1, 1564:8
    reboot [1] - 1468:5                       1538:17, 1543:23, 1550:10             recs [1] - 1446:24
    rebuttal [3] - 1458:24, 1465:3, 1467:19   recorded [1] - 1301:18                red [1] - 1352:12
    rec [1] - 1447:5                          recording [1] - 1351:16               redaction [13] - 1374:9, 1374:13,
    receive [10] - 1306:18, 1374:17,          Records [1] - 1347:17                 1374:18, 1376:8, 1376:10, 1380:6,
    1375:20, 1381:17, 1382:16, 1398:19,       records [205] - 1305:11, 1315:15,     1383:20, 1408:1, 1418:18, 1422:10,
    1409:15, 1412:2, 1434:15, 1448:5          1317:21, 1319:2, 1319:7, 1321:1,      1423:16, 1447:25, 1450:19
    Received [1] - 1389:22                    1324:20, 1326:9, 1328:2, 1328:14,     redactions [2] - 1388:3, 1412:19
    received [97] - 1303:12, 1304:4,          1340:10, 1345:6, 1345:8, 1345:11,     REDIRECT [2] - 1549:20, 1564:7
    1333:2, 1343:15, 1343:18, 1343:22,        1345:15, 1345:21, 1345:23, 1345:25,   redo [2] - 1445:14, 1546:6
    1344:11, 1345:7, 1350:7, 1371:10,         1346:3, 1346:5, 1346:11, 1346:13,     reduced [1] - 1534:6
    1371:11, 1374:19, 1375:21, 1376:3,        1346:15, 1346:22, 1346:25, 1347:4,    reduces [1] - 1333:9
    1376:10, 1376:11, 1377:19, 1377:20,       1347:7, 1347:10, 1347:11, 1347:13,    reduction [4] - 1331:5, 1331:7,
    1380:3, 1381:18, 1382:17, 1383:1,         1347:14, 1347:17, 1347:20, 1348:1,    1368:22, 1471:11
    1383:15, 1388:4, 1388:21, 1389:24,        1348:3, 1348:5, 1348:8, 1348:11,      reductions [1] - 1334:2
    1390:15, 1394:6, 1394:7, 1395:17,         1348:14, 1348:16, 1348:20, 1349:18,   refer [7] - 1305:10, 1341:11, 1341:23,
    1395:20, 1397:4, 1397:5, 1398:20,         1349:20, 1349:23, 1350:1, 1351:7,     1342:1, 1345:19, 1407:5, 1425:16
    1399:16, 1399:17, 1407:24, 1412:4,        1351:9, 1351:10, 1355:18, 1356:15,    referenced [1] - 1304:8
    1412:22, 1412:24, 1415:14, 1415:15,       1358:23, 1361:19, 1362:19, 1363:9,    referral [3] - 1306:17, 1392:23, 1426:6
    1416:12, 1417:12, 1417:14, 1418:3,        1363:10, 1364:8, 1364:12, 1365:3,     referred [10] - 1327:10, 1339:20,
    1418:5, 1418:22, 1418:23, 1419:12,        1365:5, 1365:13, 1370:12, 1374:25,    1352:6, 1354:22, 1360:22, 1382:23,
    1419:13, 1419:22, 1419:23, 1422:14,       1375:1, 1375:6, 1375:14, 1375:23,     1426:16, 1461:3, 1488:11, 1529:11
    1422:15, 1423:10, 1423:11, 1423:19,       1378:4, 1378:7, 1380:12, 1380:18,     referring [9] - 1323:10, 1359:4,
    1423:20, 1424:15, 1424:16, 1424:23,       1380:24, 1381:6, 1382:20, 1382:21,    1394:14, 1481:7, 1489:4, 1491:3,
    1424:24, 1434:1, 1434:17, 1445:18,        1382:22, 1382:23, 1383:7, 1384:5,     1523:2, 1547:16, 1549:24
    1448:7, 1449:25, 1450:1, 1450:24,         1384:7, 1384:11, 1384:16, 1384:21,    refers [3] - 1351:22, 1359:23, 1360:5
    1450:25, 1452:1, 1452:2, 1453:22,         1385:5, 1385:8, 1386:14, 1388:9,      reflect [1] - 1448:1
    1456:22, 1456:25, 1457:2, 1457:8,         1390:3, 1390:5, 1390:6, 1396:14,
                                                                                    reflected [7] - 1313:12, 1315:18,
    1457:9, 1457:19, 1457:21, 1457:23,        1399:21, 1399:23, 1400:5, 1402:7,
                                                                                    1320:23, 1320:24, 1320:25, 1322:10,
    1461:5, 1461:7, 1469:10, 1510:24,         1409:3, 1409:5, 1409:8, 1409:18,
                                                                                    1416:10
    1516:6, 1516:7, 1522:25, 1523:1,          1409:21, 1416:2, 1416:7, 1417:15,
                                                                                    reflecting [2] - 1416:2, 1418:13
    1525:24, 1528:13, 1528:14, 1534:22,       1417:16, 1418:25, 1419:3, 1421:3,
                                                                                    reflects [2] - 1315:16, 1433:21
    1534:23                                   1422:18, 1423:2, 1435:1, 1447:6,
                                                                                    refreshes [1] - 1504:18
    recent [5] - 1463:17, 1469:14, 1531:6,    1447:8, 1447:9, 1448:1, 1448:25,
                                                                                    regarding [21] - 1313:11, 1320:11,
    1542:5                                    1449:2, 1449:4, 1449:15, 1449:19,
                                                                                    1330:4, 1335:21, 1350:17, 1390:13,
    recently [1] - 1531:5                     1453:15, 1453:19, 1453:20, 1459:10,
                                                                                    1393:17, 1450:9, 1456:9, 1458:12,
    receptionist [2] - 1305:7, 1309:16        1469:9, 1470:16, 1476:9, 1476:13,
                                                                                    1458:13, 1459:1, 1459:4, 1459:11,
    recess [5] - 1359:24, 1360:18,            1477:7, 1477:9, 1477:16, 1477:25,
                                                                                    1477:16, 1504:6, 1525:11, 1546:20,
    1361:16, 1361:23, 1414:10                 1484:7, 1486:13, 1487:19, 1487:23,
                                                                                    1547:11, 1551:20, 1562:20
    Recess [1] - 1468:7                       1488:2, 1488:4, 1488:8, 1497:6,
                                                                                    region [5] - 1329:25, 1398:1, 1466:4,
    recognize [2] - 1332:5, 1447:4            1501:5, 1501:23, 1501:25, 1502:2,
                                                                                    1466:21, 1491:5
    recognized [1] - 1372:18                  1505:21, 1505:22, 1506:5, 1509:13,
                                                                                    regression [1] - 1471:4
    recollection [3] - 1347:24, 1370:11,      1509:21, 1510:2, 1510:14, 1510:15,
                                                                                    regular [1] - 1471:18
    1504:18                                   1515:20, 1516:11, 1516:19, 1516:20,
                                                                                    regularly [1] - 1543:22
    recommend [1] - 1405:20                   1518:5, 1518:7, 1523:2, 1523:5,
                                              1523:18, 1526:7, 1528:10, 1528:17,    Rehab [1] - 1528:15
    recommended [2] - 1392:20, 1392:21                                              Rehabilitation [1] - 1390:4
    reconstruct [3] - 1337:9, 1429:6,         1528:21, 1529:21, 1530:1, 1530:14,
                                              1530:17, 1531:20, 1531:21, 1533:3,    related [26] - 1365:9, 1367:23, 1375:7,
    1431:4                                                                          1375:24, 1380:25, 1381:4, 1393:11,
                                              1533:15, 1533:20, 1535:16, 1536:12,
    reconstructed [1] - 1444:9                                                      1413:17, 1418:14, 1434:4, 1435:10,
                                              1537:5, 1538:4, 1538:5, 1538:8,
    reconstructive [2] - 1337:5, 1337:8                                             1437:12, 1445:18, 1445:21, 1445:23,
                                              1538:19, 1539:14, 1540:1, 1540:20,
    Record [2] - 1484:16, 1504:23                                                   1447:18, 1448:12, 1448:13, 1457:11,
                                              1542:24, 1544:13, 1551:23, 1552:5,
    record [43] - 1302:9, 1312:5, 1312:13,                                          1458:2, 1477:1, 1477:17, 1490:3,
                                              1552:9, 1552:11, 1553:13, 1553:16,
    1320:24, 1321:3, 1371:4, 1378:14,                                               1555:8
                                              1553:17, 1553:18, 1556:12, 1560:11
    1382:4, 1383:18, 1387:14, 1391:23,                                              relates [2] - 1498:23, 1537:19
                                              recover [1] - 1321:11
    1393:16, 1394:12, 1398:21, 1398:25,                                             relating [3] - 1514:15, 1545:13, 1561:2
                                              recreate [1] - 1474:22
    1412:8, 1414:8, 1414:9, 1416:23,                                                relationship [1] - 1336:25
                                              recreates [1] - 1356:14
    1429:10, 1432:18, 1433:6, 1457:5,                                               relative [4] - 1337:1, 1467:11, 1468:23,
    1461:13, 1506:20, 1506:25, 1509:7,        recreation [2] - 1447:6, 1447:8
                                              RECROSS [2] - 1559:1, 1564:8          1471:21
    1510:5, 1510:6, 1510:19, 1510:20,                                               relatively [1] - 1470:13
    1510:21, 1511:16, 1511:17, 1511:20,       RECROSS-EXAMINATION [2] -
                                                                                    relaxants [2] - 1426:16, 1481:21




                                              VB            OCR            CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 302 of 311 PageID #: 26356


                                    Bauta v. Greyhound Lines, et al                                                             34
    relevant [5] - 1304:14, 1304:20,          1432:22, 1486:5                          1380:24, 1382:7, 1385:5, 1389:3,
    1304:25, 1305:12, 1469:8                  reps [2] - 1428:13, 1431:12              1390:10, 1391:9, 1421:25, 1433:4,
    relied [6] - 1345:15, 1510:7, 1531:21,    request [3] - 1302:6, 1302:7, 1304:15    1435:1, 1465:13, 1477:9, 1478:16,
    1533:5, 1537:1, 1552:16                   requested [4] - 1396:16, 1451:3,         1510:6, 1511:20, 1526:7, 1530:20,
    relief [2] - 1404:21, 1426:19             1453:21, 1504:23                         1533:10, 1535:2
    relies [1] - 1524:10                      requesting [1] - 1397:14                 reviewing [9] - 1340:10, 1347:7,
    relieve [1] - 1483:10                     requests [1] - 1450:21                   1347:10, 1347:20, 1396:14, 1416:21,
    rely [3] - 1372:19, 1500:18, 1537:14      require [3] - 1478:13, 1480:25, 1481:5   1488:7, 1530:1, 1531:17
    relying [3] - 1530:16, 1535:16,           required [2] - 1311:7, 1488:15           reviews [2] - 1509:12, 1532:23
    1537:21                                   requirement [1] - 1306:8                 revision [1] - 1432:1
    remainder [1] - 1467:22                   requiring [1] - 1481:3                   REYES [1] - 1300:12
    remaining [3] - 1304:11, 1321:7,          reserve [1] - 1456:24                    Reyes [1] - 1302:2
    1476:7                                    residency [3] - 1337:11, 1341:16,        rhizotomies [3] - 1404:14, 1405:10,
    remember [12] - 1327:17, 1345:2,          1343:20                                  1406:4
    1347:15, 1348:15, 1402:23, 1403:21,       resident [2] - 1343:21                   rhizotomy [6] - 1404:15, 1405:8,
    1406:10, 1503:19, 1521:21, 1538:11,       residents [2] - 1341:19, 1430:7          1405:20, 1480:18, 1482:4, 1482:8
    1538:19, 1545:23                          resides [2] - 1358:9, 1519:8             riddled [2] - 1467:20, 1468:1
    remembering [1] - 1538:22                 resolved [3] - 1303:11, 1303:12,         right-hand [3] - 1359:21, 1461:21,
    removal [4] - 1441:2, 1443:15,            1304:1                                   1475:16
    1445:17, 1446:5                           resorb [1] - 1504:8                      right-sided [2] - 1363:11, 1474:10
    removed [2] - 1474:8, 1555:9              resorption [4] - 1471:6, 1471:7,         rightly [1] - 1352:13
    removing [1] - 1443:1                     1503:6, 1503:8                           rigid [1] - 1430:25
    render [4] - 1335:20, 1387:19,            respect [16] - 1341:14, 1346:16,         riser [1] - 1480:5
    1487:20, 1488:5                           1363:14, 1391:25, 1392:7, 1407:21,       rises [1] - 1480:4
    rendered [6] - 1373:19, 1383:4,           1436:4, 1448:25, 1457:5, 1458:4,         risk [1] - 1407:12
    1390:13, 1416:18, 1418:14, 1457:25        1503:15, 1505:23, 1510:14, 1514:16,      Rivers [1] - 1406:12
    rendering [1] - 1509:12                   1549:24, 1553:16                         RL [1] - 1513:5
    renders [1] - 1334:10                     respectfully [1] - 1333:25               rod [3] - 1428:11, 1429:4, 1432:6
    repair [4] - 1444:12, 1444:13, 1446:8,    respirations [1] - 1513:17               rods [6] - 1337:9, 1427:17, 1432:6,
    1446:10                                   response [9] - 1349:6, 1392:9, 1498:7,   1474:20, 1479:7, 1479:10
    repeat [1] - 1519:5                       1498:12, 1500:2, 1557:7, 1557:12,        role [1] - 1458:21
    rephrase [1] - 1457:16                    1562:20                                  rollovers [1] - 1555:24
    replaced [2] - 1378:21, 1378:23           responsibilities [1] - 1543:9            ROM [2] - 1312:9, 1524:22
    replacement [1] - 1547:4                  responsibility [5] - 1326:11, 1326:13,   roof [3] - 1308:13, 1338:10, 1338:23
    report [41] - 1348:10, 1348:12, 1349:6,   1329:3, 1333:24, 1334:14                 Room [3] - 1513:3, 1518:18, 1519:2
    1349:13, 1351:19, 1390:23, 1391:12,       responsible [6] - 1333:20, 1333:21,      room [41] - 1325:8, 1342:19, 1343:2,
    1391:14, 1392:16, 1394:13, 1397:13,       1357:10, 1357:11, 1357:14, 1427:7        1343:3, 1348:8, 1348:16, 1348:20,
    1426:22, 1467:19, 1475:17, 1478:19,       rest [3] - 1312:6, 1324:19, 1413:15      1349:7, 1350:16, 1352:15, 1365:4,
    1478:24, 1482:15, 1488:8, 1488:9,         result [4] - 1365:7, 1457:8, 1469:6,     1370:12, 1371:10, 1371:21, 1373:2,
    1509:4, 1509:7, 1517:23, 1520:9,          1539:4                                   1373:24, 1374:2, 1375:7, 1375:13,
    1524:2, 1527:17, 1533:4, 1533:5,          retained [4] - 1344:25, 1463:7,          1376:18, 1377:12, 1378:14, 1379:3,
    1533:10, 1533:14, 1533:20, 1534:15,       1527:24, 1528:1                          1429:25, 1466:9, 1484:1, 1484:2,
    1535:20, 1538:1, 1545:19, 1551:4,         retention [1] - 1345:4                   1484:3, 1484:18, 1485:1, 1485:2,
    1551:10, 1551:16, 1551:21, 1552:6,        reveal [1] - 1394:24                     1507:6, 1520:12, 1521:8, 1546:23,
    1552:19, 1552:22                          reveals [1] - 1462:18                    1553:1, 1553:2, 1553:3, 1555:19,
    reported [2] - 1508:19, 1515:15           reverse [2] - 1302:7, 1361:6             1557:19
    Reporter [1] - 1301:17                    review [28] - 1317:21, 1345:6, 1345:9,   rooms [9] - 1343:5, 1343:7, 1343:8,
    reporter [3] - 1312:10, 1312:11,          1345:10, 1346:12, 1346:22, 1348:7,       1343:11, 1373:20, 1483:24, 1483:25,
    1335:6                                    1348:19, 1365:2, 1370:13, 1375:6,        1484:5, 1485:11
    reporting [2] - 1526:24, 1530:8           1388:9, 1389:11, 1408:3, 1420:18,        root [10] - 1353:15, 1357:13, 1357:14,
    reports [18] - 1345:11, 1345:21,          1449:2, 1460:2, 1481:19, 1482:2,         1358:9, 1360:21, 1360:22, 1360:24,
    1346:6, 1380:18, 1390:12, 1409:6,         1487:19, 1488:4, 1510:2, 1529:20,        1361:12, 1361:14, 1407:14
    1421:3, 1421:16, 1465:13, 1493:25,        1533:20, 1537:5, 1540:1, 1543:20         roots [4] - 1353:9, 1359:8, 1363:15,
    1520:5, 1521:6, 1530:21, 1532:23,         reviewed [45] - 1302:4, 1311:1,          1427:8
    1537:6, 1546:3, 1548:25, 1551:25          1311:5, 1311:18, 1312:6, 1312:7,         Rosenberg [5] - 1415:25, 1416:3,
    reposition [1] - 1354:13                  1312:24, 1318:12, 1318:17, 1344:2,       1416:19, 1416:20, 1420:22
    represent [3] - 1321:13, 1380:10,         1345:15, 1345:23, 1345:25, 1346:3,       Rosenberg's [1] - 1347:14
    1441:17                                   1346:4, 1346:5, 1346:13, 1348:2,         roughly [1] - 1383:7
    represented [2] - 1320:22, 1529:8         1348:10, 1348:24, 1349:23, 1356:16,      routinely [3] - 1427:21, 1485:12,
    represents [4] - 1303:13, 1305:4,         1365:2, 1365:14, 1370:12, 1371:4,        1555:23




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 303 of 311 PageID #: 26357


                                    Bauta v. Greyhound Lines, et al                                                        35
    RPI [1] - 1335:25                        scans [5] - 1338:19, 1345:10, 1371:18,   1378:8, 1378:16, 1380:20, 1382:7,
    Rule [2] - 1385:25, 1453:11              1373:3, 1395:4                           1386:19, 1386:22, 1387:4, 1387:20,
    ruled [4] - 1332:17, 1333:6, 1333:7,     scar [1] - 1443:1                        1400:22, 1407:4, 1409:10, 1413:9,
    1415:13                                  scars [1] - 1442:25                      1416:23, 1425:6, 1427:4, 1428:3,
    rules [1] - 1498:25                      scene [14] - 1494:18, 1498:5, 1498:9,    1428:14, 1429:23, 1441:16, 1451:7,
    ruling [1] - 1302:20                     1506:18, 1512:19, 1515:2, 1515:7,        1453:15, 1453:16, 1459:5, 1459:6,
    run [2] - 1310:2, 1401:1                 1519:6, 1520:7, 1553:6, 1553:12,         1462:4, 1462:7, 1462:11, 1462:20,
    runs [4] - 1353:12, 1358:6, 1358:15      1553:14, 1561:8, 1562:6                  1463:3, 1463:6, 1463:8, 1463:14,
    rupture [5] - 1492:5, 1492:6, 1519:10,   scheduling [1] - 1334:19                 1464:3, 1464:9, 1464:19, 1465:20,
    1520:3, 1550:7                           scheme [1] - 1471:17                     1466:2, 1466:6, 1466:9, 1466:10,
    ruptured [2] - 1467:1, 1495:10           school [5] - 1335:24, 1336:2, 1337:13,   1468:17, 1470:9, 1470:10, 1471:1,
    Russo [4] - 1350:24, 1359:4, 1364:9,     1343:18, 1354:16                         1471:17, 1471:24, 1472:20, 1472:25,
    1422:18                                  sciatic [1] - 1353:11                    1474:18, 1475:9, 1475:19, 1475:25,
    Russo's [1] - 1528:21                    sciatica [6] - 1351:12, 1352:13,         1476:25, 1486:10, 1486:12, 1487:5,
    Rye [1] - 1301:13                        1352:15, 1362:5, 1362:6, 1497:9          1488:17, 1488:18, 1489:19, 1490:4,
                                             science [1] - 1558:17                    1496:24, 1504:17, 1506:20, 1507:11,
                                                                                      1508:5, 1511:11, 1513:22, 1514:7,
                      S                      scoliosis [1] - 1431:5
                                             scope [13] - 1307:2, 1310:19, 1345:4,    1514:10, 1524:2, 1524:15, 1525:9,
                                             1345:6, 1432:24, 1478:19, 1479:1,        1526:5, 1528:24, 1529:9, 1531:1,
    S-1 [1] - 1355:2
                                             1521:11, 1539:21, 1541:1, 1553:22,       1534:25, 1535:14, 1537:6, 1538:5,
    S1 [11] - 1353:9, 1357:15, 1358:5,
                                             1561:21, 1562:2                          1544:8, 1544:19, 1544:24, 1550:17,
    1358:6, 1358:8, 1468:23, 1472:22,
                                             score [1] - 1511:10                      1553:13, 1557:16, 1563:3
    1472:23, 1474:11, 1474:19, 1548:9
                                             screen [5] - 1370:6, 1370:7, 1372:1,     See [1] - 1316:5
    Saal [7] - 1303:21, 1303:24, 1317:19,
                                             1461:23, 1506:2                          seeing [3] - 1341:25, 1475:3, 1521:6
    1319:9, 1324:14, 1326:17, 1327:16
                                             screens [5] - 1367:4, 1370:2, 1370:10,   seek [1] - 1421:6
    SAAL [49] - 1301:14, 1313:4, 1313:23,
                                             1481:9, 1528:19                          seem [2] - 1304:14, 1466:15
    1314:3, 1314:7, 1314:9, 1315:2,
                                             screw [22] - 1427:15, 1428:11,           sees [4] - 1312:24, 1350:22, 1350:25,
    1316:1, 1316:7, 1316:15, 1317:21,
                                             1428:21, 1428:24, 1429:5, 1429:9,        1527:12
    1318:2, 1319:12, 1319:19, 1320:2,
                                             1429:16, 1429:22, 1430:1, 1430:10,       segment [20] - 1439:25, 1440:14,
    1320:5, 1320:20, 1321:12, 1321:17,
                                             1430:19, 1431:9, 1431:16, 1432:2,        1442:3, 1443:7, 1443:8, 1480:8,
    1321:20, 1321:25, 1322:3, 1322:6,
                                             1432:7, 1440:7, 1445:17, 1473:1,         1480:11, 1480:22, 1480:23, 1481:2,
    1322:9, 1323:10, 1323:20, 1324:7,
                                             1473:7, 1479:16                          1545:14, 1546:6, 1546:12, 1546:25,
    1324:16, 1325:10, 1325:13, 1325:16,
                                             screws [28] - 1337:8, 1427:16,           1547:2, 1547:3, 1547:7, 1548:16,
    1325:25, 1326:2, 1326:4, 1328:5,
                                             1427:18, 1427:22, 1427:24, 1428:16,      1549:13, 1559:23
    1328:13, 1328:24, 1329:7, 1329:17,
                                             1429:3, 1429:7, 1429:11, 1429:12,        Segment [1] - 1547:17
    1329:23, 1333:12, 1334:4, 1334:11,
    1334:13, 1385:18, 1386:5, 1453:7,        1429:15, 1430:17, 1431:13, 1431:19,      segments [2] - 1546:21, 1547:11
    1453:19, 1453:25                         1432:3, 1432:5, 1432:7, 1432:11,         selected [1] - 1343:20
    SABRINA [1] - 1300:8                     1444:7, 1473:5, 1474:11, 1474:19,        Selenia [1] - 1554:14
    Sabrina [2] - 1301:4, 1301:10            1474:20, 1479:7, 1479:11, 1479:16        self [1] - 1391:4
    sack [1] - 1464:12                       seated [2] - 1334:24, 1335:5             self-explanatory [1] - 1391:4
    sacrum [5] - 1355:1, 1443:13,            Sebastian [2] - 1536:3, 1536:9           senior [1] - 1343:20
    1462:13, 1462:14                         secluded [1] - 1464:10                   sensation [4] - 1353:17, 1359:2,
    safely [1] - 1443:1                      second [23] - 1303:9, 1320:11, 1321:9,   1361:2, 1557:13
    sagittal [9] - 1463:19, 1463:20,         1329:18, 1356:12, 1365:15, 1381:16,      sense [7] - 1307:11, 1308:6, 1342:24,
    1470:23, 1472:25, 1474:13, 1475:2,       1383:8, 1385:22, 1386:19, 1408:19,       1402:5, 1472:7, 1531:25, 1553:4
    1503:12, 1505:7, 1505:10                 1434:10, 1439:10, 1445:11, 1445:16,      sensory [2] - 1360:25, 1513:10
    sample [1] - 1428:11                     1457:4, 1468:2, 1504:19, 1511:23,        sent [10] - 1305:4, 1305:6, 1308:8,
    satisfied [2] - 1324:23, 1330:8          1534:3, 1538:4, 1543:1, 1543:2           1308:9, 1308:11, 1308:14, 1345:8,
    save [2] - 1383:11, 1498:6               sections [1] - 1434:6                    1385:5
    saw [20] - 1309:24, 1358:25, 1407:17,    sedating [1] - 1406:18                   separate [11] - 1305:6, 1305:9, 1321:3,
    1420:24, 1425:3, 1453:9, 1453:23,        sedation [3] - 1405:23, 1405:24,         1321:5, 1327:13, 1327:20, 1370:24,
    1471:2, 1473:2, 1473:3, 1507:3,          1406:6                                   1440:2, 1440:10, 1440:19, 1451:14
    1514:23, 1530:20, 1533:16, 1536:12,      see [120] - 1308:3, 1309:17, 1316:17,    separately [1] - 1421:2
    1537:25, 1549:25, 1552:1, 1552:9         1320:14, 1322:14, 1323:1, 1323:5,        September [1] - 1413:8
    Scale [3] - 1511:8, 1511:10, 1513:2      1324:9, 1325:6, 1325:18, 1325:19,        sequelae [1] - 1445:20
    scale [2] - 1512:14, 1512:19             1337:1, 1340:18, 1340:19, 1343:2,        sequence [3] - 1462:2, 1462:8, 1463:8
    scalp [1] - 1350:21                      1345:20, 1350:24, 1351:6, 1351:14,       series [1] - 1394:19
    scan [8] - 1373:7, 1373:11, 1395:5,      1351:24, 1358:22, 1362:19, 1363:8,       serious [2] - 1499:8, 1499:22
    1431:11, 1472:10, 1472:17, 1521:7,       1364:22, 1370:14, 1372:1, 1373:10,       served [1] - 1357:6
    1544:12                                  1373:12, 1374:10, 1375:17, 1377:13,      service [42] - 1309:11, 1309:19,




                                             VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 304 of 311 PageID #: 26358


                                    Bauta v. Greyhound Lines, et al                                                          36
    1314:13, 1314:15, 1315:1, 1315:24,        1354:5, 1354:6, 1355:7, 1355:23,         1458:11, 1459:3, 1462:11, 1486:11,
    1329:20, 1331:2, 1337:16, 1343:21,        1367:2, 1367:3, 1426:9, 1433:2,          1553:10, 1559:3
    1348:16, 1349:21, 1382:5, 1388:16,        1466:1, 1473:2, 1475:4, 1481:2,          sister [5] - 1554:14, 1560:1, 1560:5,
    1396:5, 1397:18, 1399:2, 1407:2,          1491:1, 1491:6, 1516:20, 1521:25,        1560:13, 1560:20
    1413:7, 1413:16, 1424:1, 1424:3,          1526:1, 1550:1, 1559:11                  sisters [1] - 1560:24
    1424:6, 1435:7, 1435:15, 1436:4,          showed [5] - 1333:24, 1521:4, 1521:9,    sit [4] - 1319:9, 1352:21, 1410:8,
    1437:15, 1437:25, 1441:9, 1441:15,        1521:22, 1525:6                          1553:9
    1450:9, 1453:12, 1453:13, 1453:16,        showing [2] - 1333:16, 1469:20           site [1] - 1338:19
    1453:17, 1453:18, 1453:24, 1454:12,       shown [2] - 1334:4, 1496:23              sits [2] - 1354:22, 1553:25
    1456:6, 1456:11, 1456:12, 1456:21         shows [20] - 1305:21, 1316:16,           sitting [4] - 1308:17, 1352:23, 1402:7,
    services [24] - 1306:14, 1328:8,          1324:21, 1353:2, 1413:14, 1462:3,        1554:6
    1343:4, 1371:17, 1371:23, 1373:19,        1463:13, 1466:24, 1469:13, 1470:8,       situation [3] - 1484:22, 1499:11,
    1377:1, 1393:21, 1420:18, 1421:12,        1470:25, 1471:4, 1472:19, 1474:10,       1561:25
    1421:14, 1424:11, 1435:12, 1436:13,       1474:11, 1475:14, 1475:20, 1491:19,      situations [2] - 1488:17, 1490:11
    1436:23, 1437:11, 1439:4, 1440:15,        1495:10, 1497:8                          six [15] - 1324:8, 1339:1, 1343:14,
    1450:11, 1451:11, 1456:9, 1456:17,        shut [3] - 1305:8, 1464:21               1352:17, 1406:2, 1406:5, 1422:5,
    1478:18, 1486:22                          side [32] - 1353:3, 1358:12, 1358:15,    1426:2, 1431:25, 1481:1, 1495:9,
    SESSION [1] - 1415:1                      1359:17, 1359:24, 1363:3, 1363:6,        1516:17, 1517:5, 1522:6, 1550:24
    sessions [1] - 1481:25                    1424:2, 1428:5, 1429:23, 1431:25,        size [11] - 1404:24, 1449:18, 1471:5,
    set [19] - 1351:6, 1371:18, 1382:20,      1432:8, 1461:24, 1461:25, 1463:10,       1471:11, 1472:6, 1498:14, 1498:22,
    1399:21, 1399:23, 1410:6, 1415:23,        1463:20, 1464:6, 1470:24, 1474:9,        1503:10, 1504:7, 1504:14, 1520:25
    1415:24, 1418:14, 1422:4, 1429:5,         1474:13, 1474:16, 1475:3, 1475:10,       sizes [1] - 1429:8
    1433:16, 1434:7, 1479:6, 1482:8,          1475:15, 1475:16, 1475:23, 1476:2,       skeletal [1] - 1485:13
    1486:14, 1500:3, 1525:17, 1557:12         1480:10, 1491:13, 1505:10, 1526:19       skeleton [2] - 1353:2, 1429:11
    sets [3] - 1396:8, 1482:7, 1499:25        side-view [1] - 1461:25                  skewed [1] - 1400:21
    setting [6] - 1338:11, 1503:21,           Sidebar [9] - 1369:24, 1379:6,           skiing [2] - 1540:7, 1540:8
    1503:22, 1503:24, 1553:1, 1553:2          1383:24, 1387:22, 1408:20, 1411:3,       skin [8] - 1356:22, 1356:23, 1356:25,
    seven [8] - 1324:8, 1406:4, 1500:22,      1428:7, 1452:13, 1455:9                  1357:6, 1357:11, 1357:24, 1361:1
    1501:6, 1501:21, 1516:17, 1517:5,         sidebar [14] - 1302:15, 1365:15,         skip [2] - 1422:19, 1535:18
    1519:8                                    1365:17, 1366:1, 1376:22, 1377:23,       slash [1] - 1391:5
    several [16] - 1309:12, 1342:12,          1378:1, 1381:11, 1384:1, 1409:1,         sleep [2] - 1406:19
    1345:9, 1359:18, 1370:25, 1385:24,        1415:13, 1453:1, 1457:1                  slip [2] - 1489:9, 1538:24
    1386:20, 1477:9, 1479:12, 1507:19,        sided [3] - 1363:11, 1363:12, 1474:10    slippage [2] - 1467:8, 1469:1
    1516:21, 1523:3, 1523:6, 1531:8,          sides [2] - 1443:14, 1464:24             slipped [4] - 1467:2, 1467:11, 1538:6,
    1538:6, 1546:2                            sign [3] - 1308:2, 1308:5, 1463:17       1539:5
    severe [2] - 1476:23, 1555:25             sign-in [2] - 1308:2, 1308:5             slipping [1] - 1468:23
    severely [1] - 1305:15                    signal [15] - 1361:7, 1362:12, 1463:9,   slips [1] - 1467:15
    shape [3] - 1466:24, 1468:19, 1468:20     1463:12, 1463:16, 1469:13, 1470:2,       sliver [1] - 1466:2
    shaped [2] - 1359:15, 1468:19             1470:3, 1470:8, 1470:12, 1475:18,        slow [2] - 1383:18, 1440:22
    sheet [5] - 1308:2, 1345:18, 1368:1,      1503:4, 1503:15, 1503:20, 1504:1         small [7] - 1367:4, 1370:2, 1370:10,
    1368:9, 1421:23                           signals [1] - 1470:1                     1372:1, 1481:9, 1506:2, 1528:19
    sheets [1] - 1308:5                       signatory [1] - 1537:5                   smaller [5] - 1337:7, 1431:19, 1503:9,
    shell [1] - 1554:5                        signature [1] - 1535:21                  1503:11, 1504:8
    shenanigans [1] - 1304:17                 signed [1] - 1333:24                     smash [1] - 1554:7
    shin [6] - 1358:12, 1392:3, 1392:4,       significant [6] - 1328:25, 1489:16,      SMITH [1] - 1301:3
    1508:11, 1562:18                          1520:13, 1550:6, 1562:5                  Smith [1] - 1302:18
    shock [1] - 1499:11                       signing [1] - 1308:3                     Smith's [1] - 1302:4
    shooting [3] - 1356:13, 1362:9,           signs [3] - 1427:12, 1470:13, 1536:9     sneeze [1] - 1489:12
    1403:10                                   similar [13] - 1340:11, 1351:16,         snippet [1] - 1544:10
    shopped [1] - 1543:16                     1356:9, 1363:15, 1363:19, 1376:7,        societies [1] - 1343:24
    shopping [1] - 1540:25                    1381:20, 1402:20, 1404:23, 1427:22,
                                                                                       society [2] - 1336:4, 1343:19
    Shore [1] - 1449:1                        1480:18, 1482:4, 1552:25
                                                                                       soft [7] - 1350:20, 1352:10, 1364:19,
    short [4] - 1344:4, 1358:17, 1404:21,     similarly [1] - 1431:16
                                                                                       1391:2, 1499:16, 1499:17, 1499:24
    1545:25                                   simple [8] - 1314:25, 1316:7, 1316:11,
                                                                                       software [2] - 1329:23, 1330:5
    short-term [1] - 1404:21                  1318:9, 1324:24, 1327:1, 1360:14,
                                                                                       someone [4] - 1314:4, 1329:3,
    shorten [1] - 1420:11                     1385:23
                                                                                       1333:21, 1404:2
    shortly [5] - 1350:24, 1461:17, 1496:8,   simply [4] - 1488:25, 1510:23,
                                                                                       sometimes [9] - 1442:24, 1487:4,
    1554:21, 1560:23                          1510:25, 1551:10
                                                                                       1487:5, 1488:18, 1488:25, 1489:3,
    show [26] - 1311:4, 1316:19, 1316:23,     Sinai [1] - 1373:6
                                                                                       1489:19, 1540:9
    1317:3, 1323:9, 1325:6, 1325:23,          single [9] - 1307:18, 1384:5, 1386:11,




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 305 of 311 PageID #: 26359


                                    Bauta v. Greyhound Lines, et al                                                          37
    somewhere [1] - 1522:11                   1403:7, 1404:23, 1407:13, 1429:19,       stages [3] - 1500:1, 1500:7, 1500:11
    SOPHIE [1] - 1301:17                      1429:24, 1459:4, 1462:3, 1462:7,         stamp [2] - 1506:9, 1533:5
    sophisticated [3] - 1405:1, 1405:6,       1462:23, 1464:10, 1475:5, 1475:18,       stamped [3] - 1511:13, 1518:1, 1528:5
    1430:3                                    1475:19, 1476:4, 1479:3, 1479:14,        stand [1] - 1454:17
    sore [1] - 1485:1                         1480:12, 1492:14, 1493:10                standard [2] - 1307:9, 1430:24
    sorry [30] - 1302:10, 1307:5, 1314:18,    Spine [25] - 1316:3, 1321:1, 1321:20,    standing [2] - 1546:23, 1554:6
    1346:3, 1347:2, 1371:7, 1374:5,           1321:23, 1323:16, 1323:23, 1324:16,      standpoint [3] - 1308:6, 1525:16,
    1377:9, 1382:8, 1385:20, 1388:24,         1326:9, 1327:9, 1328:14, 1329:2,         1542:6
    1389:1, 1391:21, 1395:9, 1395:12,         1329:13, 1330:1, 1333:18, 1334:5,        Stanley [1] - 1420:12
    1396:18, 1398:7, 1398:12, 1409:15,        1363:10, 1382:23, 1396:19, 1425:7,       start [7] - 1351:19, 1364:22, 1371:1,
    1409:16, 1416:23, 1419:15, 1427:14,       1425:9, 1425:17, 1426:4, 1434:20,        1383:7, 1407:10, 1426:3, 1551:14
    1448:24, 1464:5, 1467:8, 1474:4,          1435:16, 1547:17                         started [7] - 1309:3, 1337:14, 1337:20,
    1481:15, 1549:23, 1558:11                 spine [128] - 1336:24, 1337:6, 1337:9,   1339:6, 1388:14, 1404:18, 1470:16
    sort [1] - 1349:19                        1338:24, 1339:13, 1340:17, 1341:18,      starting [7] - 1393:18, 1416:3,
    Soto [2] - 1348:4, 1407:17                1341:21, 1341:22, 1351:15, 1353:1,       1425:17, 1434:21, 1471:8, 1486:7,
    sound [1] - 1431:18                       1353:3, 1353:9, 1354:15, 1354:17,        1535:19
    sounds [1] - 1348:12                      1354:18, 1354:19, 1355:2, 1355:7,        starts [3] - 1354:18, 1380:12, 1500:6
    soup [1] - 1350:1                         1357:7, 1357:25, 1358:2, 1360:1,         state [4] - 1306:11, 1416:4, 1434:19,
    source [5] - 1321:10, 1331:7, 1333:10,    1360:8, 1360:10, 1360:20, 1360:23,       1545:19
    1369:8, 1394:15                           1361:16, 1364:3, 1364:16, 1364:17,       State [1] - 1536:4
    sources [1] - 1443:21                     1392:20, 1392:23, 1394:15, 1395:2,       statement [1] - 1320:15
    space [6] - 1402:6, 1402:21, 1402:22,     1395:3, 1395:4, 1396:12, 1400:17,
                                                                                       statements [3] - 1313:11, 1321:6,
    1403:8, 1466:4                            1401:9, 1402:7, 1402:13, 1425:6,
                                                                                       1536:23
    span [9] - 1388:10, 1406:24, 1406:25,     1425:20, 1426:6, 1427:17, 1427:18,
                                                                                       states [1] - 1372:16
    1425:15, 1427:16, 1544:13, 1546:4,        1429:1, 1429:7, 1429:8, 1429:14,
                                                                                       STATES [2] - 1300:1, 1300:13
    1546:17, 1546:18                          1430:4, 1430:25, 1431:1, 1431:2,
                                                                                       States [1] - 1300:5
    spans [2] - 1399:22, 1434:21              1431:5, 1431:24, 1443:13, 1443:14,
                                                                                       static [1] - 1504:25
                                              1444:8, 1445:7, 1446:13, 1458:1,
    speaking [5] - 1348:23, 1348:24,                                                   stay [1] - 1349:20
                                              1460:13, 1461:15, 1462:1, 1464:8,
    1498:13, 1499:1, 1499:7                                                            stayed [1] - 1336:4
                                              1464:20, 1465:4, 1466:21, 1467:6,
    special [6] - 1338:7, 1368:1, 1368:8,                                              stays [1] - 1327:21
                                              1467:7, 1467:8, 1467:20, 1467:23,
    1404:22, 1404:25, 1427:16                                                          stem [3] - 1361:4, 1361:9, 1428:24
                                              1467:25, 1468:13, 1468:24, 1468:25,
    specialist [3] - 1341:24, 1400:1,                                                  stenography [1] - 1301:18
                                              1469:23, 1471:25, 1473:8, 1474:12,
    1426:7                                                                             stenosis [6] - 1360:13, 1360:14,
                                              1474:18, 1474:20, 1474:24, 1476:25,
    specialists [12] - 1337:18, 1338:21,                                               1360:16, 1360:17, 1360:19, 1464:23
                                              1477:19, 1478:25, 1479:18, 1479:19,
    1345:24, 1346:4, 1351:16, 1417:17,                                                 stenotic [1] - 1475:9
                                              1480:3, 1480:12, 1481:7, 1481:17,
    1479:14, 1480:12, 1480:13, 1481:17,                                                step [5] - 1333:13, 1340:7, 1354:9,
                                              1489:20, 1489:25, 1490:19, 1490:20,
    1488:21, 1551:22                                                                   1428:18, 1502:9
                                              1490:23, 1491:2, 1491:5, 1491:16,
    Specialists [10] - 1316:3, 1321:21,                                                steroid [3] - 1392:22, 1404:21,
                                              1491:23, 1491:25, 1492:14, 1493:1,
    1323:16, 1333:18, 1334:5, 1393:18,                                                 1417:21
                                              1493:2, 1521:8, 1521:22, 1522:5,
    1396:20, 1425:17, 1426:4, 1434:21                                                  steroids [1] - 1403:9
                                              1544:13, 1546:25, 1547:5, 1547:6,
    Specialists' [2] - 1321:23, 1330:1                                                 STEVEN [1] - 1301:14
                                              1547:7, 1547:25, 1549:23, 1555:22,
    specialty [5] - 1502:7, 1502:20,                                                   Steven [1] - 1453:3
                                              1559:7, 1559:22, 1559:25
    1502:23, 1502:24, 1503:1                                                           stick [2] - 1461:4, 1479:20
                                              spines [1] - 1407:11
    specific [12] - 1348:10, 1352:3,                                                   stiff [2] - 1428:14, 1431:4
                                              split [1] - 1303:23
    1358:4, 1394:23, 1439:13, 1451:12,                                                 stiffness [2] - 1520:19, 1520:24
                                              splitting [1] - 1339:12
    1481:12, 1505:19, 1520:9, 1520:10,                                                 still [17] - 1321:7, 1338:3, 1368:17,
                                              spondylolisthesis [1] - 1467:3
    1539:24, 1540:18                                                                   1386:5, 1398:3, 1404:11, 1433:14,
                                              spondylosis [1] - 1467:21
    specifically [13] - 1415:20, 1422:11,                                              1433:15, 1463:14, 1466:2, 1471:1,
                                              sponsor [1] - 1514:8
    1425:24, 1433:20, 1501:8, 1501:22,                                                 1472:4, 1472:7, 1472:8, 1481:10,
                                              sporadic [1] - 1477:15
    1505:6, 1518:10, 1538:10, 1539:23,                                                 1482:23, 1542:23
                                              spot [2] - 1504:17, 1527:15
    1540:6, 1540:12, 1561:23                                                           stinging [1] - 1500:4
                                              sprain [2] - 1391:4, 1476:20
    specifics [2] - 1303:25, 1520:5                                                    stipulate [3] - 1317:15, 1318:22,
                                              spurring [1] - 1522:1
    spectrum [2] - 1492:1, 1492:7                                                      1318:24
                                              squiggly [1] - 1467:9
    speed [1] - 1374:20                                                                stipulation [2] - 1311:15, 1317:11
                                              St [3] - 1342:13, 1342:15, 1343:22
    spelling [1] - 1335:6                                                              stomach [1] - 1406:11
                                              stabbing [1] - 1362:9
    spent [4] - 1326:4, 1488:7, 1532:20,                                               stop [1] - 1517:16
    1555:5                                    stabilize [1] - 1430:25
                                              stable [2] - 1427:18, 1553:5             stopped [1] - 1545:8
    spinal [31] - 1337:5, 1339:15, 1359:15,                                            story [2] - 1544:15, 1544:18
    1361:3, 1361:4, 1361:9, 1363:24,          staff [2] - 1342:12, 1483:15
                                              stage [1] - 1479:6                       straight [7] - 1352:19, 1352:20,
    1363:25, 1364:2, 1402:16, 1403:6,




                                              VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 306 of 311 PageID #: 26360


                                    Bauta v. Greyhound Lines, et al                                                        38
    1355:5, 1355:10, 1431:6, 1484:22,         1442:16, 1503:14, 1504:15, 1546:20,     1427:22, 1428:13, 1429:24, 1430:5,
    1553:9                                    1547:11                                 1432:16, 1432:19, 1432:22, 1437:2,
    straight-leg [2] - 1352:19, 1355:10       subsets [1] - 1480:23                   1437:12, 1439:4, 1443:22, 1445:11,
    straight-leg-raise [1] - 1352:20          substance [3] - 1477:11, 1477:13,       1445:16, 1445:20, 1448:25, 1470:21,
    straighten [1] - 1353:23                  1552:2                                  1472:18, 1474:8, 1479:3, 1480:10,
    strain [1] - 1476:20                      substantial [1] - 1519:7                1480:18, 1480:19, 1480:25, 1481:3,
    street [1] - 1386:9                       substantiated [1] - 1313:18             1481:5, 1483:20, 1488:15, 1488:23,
    Street [5] - 1300:17, 1301:5, 1527:21,    substantiates [1] - 1317:6              1493:12, 1493:13, 1542:22, 1543:24,
    1528:16, 1529:3                           sudden [3] - 1362:11, 1404:10,          1544:1, 1545:19, 1546:6, 1546:7,
    strength [1] - 1482:22                    1554:12                                 1546:15, 1547:1, 1547:21, 1547:24,
    stress [3] - 1352:25, 1400:13, 1480:5     Suite [4] - 1300:17, 1300:22, 1301:6,   1548:21, 1549:13, 1558:9, 1559:4,
    stresses [1] - 1355:13                    1301:12                                 1559:5, 1559:15
    stressing [2] - 1353:14, 1354:2           sum [2] - 1477:10, 1477:13              Surgery [5] - 1341:7, 1347:2, 1347:3,
    stretch [2] - 1327:19, 1327:23            summarizes [1] - 1507:24                1410:4, 1424:18
    stricken [5] - 1302:6, 1302:9, 1302:16,   summary [25] - 1310:15, 1310:22,        Surgical [8] - 1315:8, 1347:5, 1399:24,
    1303:2, 1550:19                           1311:9, 1313:5, 1313:7, 1313:14,        1409:8, 1419:2, 1453:22, 1456:11
    strike [4] - 1302:16, 1406:14, 1491:20,   1313:19, 1314:22, 1315:2, 1315:17,      surgical [28] - 1315:17, 1320:21,
    1502:11                                   1316:20, 1317:17, 1318:6, 1318:7,       1322:8, 1322:11, 1323:15, 1323:18,
    stripe [1] - 1462:6                       1320:18, 1320:22, 1321:14, 1323:1,      1327:20, 1329:14, 1336:14, 1336:16,
    strong [3] - 1428:15, 1431:7, 1557:8      1330:21, 1332:7, 1332:9, 1332:13,       1337:2, 1338:10, 1339:16, 1342:2,
    structure [4] - 1360:12, 1462:14,         1333:14, 1333:15, 1477:10               1346:11, 1346:18, 1349:19, 1364:25,
    1463:1, 1464:8                            summed [1] - 1425:19                    1372:25, 1426:12, 1426:23, 1427:11,
                                              super [1] - 1318:12                     1440:5, 1440:23, 1440:25, 1546:6
    structures [3] - 1336:24, 1360:22,
    1360:23                                   superficial [1] - 1437:22               surgical/non [1] - 1338:10
    stuck [1] - 1481:10                       superimposed [1] - 1489:22              surgical/non-surgical [1] - 1338:10
    students [2] - 1430:7                     supervising [1] - 1341:19               surroundings [3] - 1361:1, 1479:20,
                                              supplemental [2] - 1467:18, 1557:19     1479:22
    studies [26] - 1336:20, 1345:10,
                                              supplementally [1] - 1557:21            Susan [1] - 1523:4
    1395:1, 1421:18, 1459:9, 1472:19,
    1476:14, 1481:20, 1482:2, 1482:11,        supplies [3] - 1354:1, 1357:2, 1454:2   susceptible [1] - 1550:5
    1545:13, 1545:22, 1545:23, 1546:2,        supply [1] - 1325:8                     suspicion [2] - 1352:15, 1373:24
    1546:17, 1547:12, 1548:13, 1548:20,       support [2] - 1327:24, 1554:17          suspicions [1] - 1352:4
    1549:11, 1558:13, 1558:14, 1559:8,        supportive [1] - 1554:25                Sustained [10] - 1432:14, 1483:5,
    1559:10, 1559:15, 1559:17                 supports [2] - 1305:9, 1560:22          1483:18, 1551:12, 1552:8, 1555:15,
    study [13] - 1396:3, 1397:15, 1397:23,    supposed [5] - 1378:13, 1464:9,         1557:25, 1560:8, 1561:19, 1562:16
    1472:4, 1475:14, 1482:12, 1546:2,         1466:12, 1472:20, 1558:11               sustained [6] - 1351:6, 1394:21,
    1548:6, 1549:15, 1559:3, 1559:11,         supposedly [1] - 1462:5                 1457:11, 1537:23, 1539:13, 1539:22
    1559:12                                   surface [4] - 1416:4, 1437:18,          swelling [1] - 1391:2
    stuff [1] - 1387:3                        1437:19, 1437:23                        switching [1] - 1457:4
    sub [1] - 1341:16                         surgeon [12] - 1325:5, 1340:4,          swollen [4] - 1352:10, 1404:4,
    subarticular [1] - 1466:4                 1357:21, 1390:17, 1391:9, 1396:20,      1508:12, 1526:19
    subcutaneous [2] - 1391:2, 1462:2         1397:14, 1400:25, 1406:7, 1440:3,       sworn [2] - 1335:13, 1415:8
    Subject [1] - 1310:7                      1482:6                                  sworn/affirmed [1] - 1335:4
    subject [21] - 1374:17, 1376:10,          Surgeons [1] - 1343:25                  symptomatic [1] - 1520:8
    1380:6, 1383:20, 1384:16, 1388:3,         surgeons [21] - 1336:11, 1336:13,       symptomatology [3] - 1495:7,
    1408:1, 1412:19, 1418:17, 1419:8,         1337:17, 1338:21, 1338:24, 1339:1,      1505:23, 1553:21
    1419:17, 1422:9, 1423:16, 1434:7,         1341:22, 1351:15, 1390:12, 1392:20,     symptoms [20] - 1362:1, 1362:2,
    1434:9, 1445:21, 1447:25, 1450:19,        1425:7, 1442:23, 1458:1, 1478:8,        1362:6, 1363:4, 1363:9, 1363:12,
    1456:25, 1458:2                           1480:12, 1500:9, 1546:23, 1547:6,       1398:3, 1426:20, 1427:4, 1494:23,
    subjected [1] - 1550:6                    1547:7                                  1494:25, 1495:16, 1495:17, 1495:19,
    subjective [9] - 1352:6, 1352:8,          surgeries [8] - 1327:13, 1340:18,       1499:12, 1499:21, 1514:23, 1514:25,
    1500:16, 1501:17, 1514:1, 1524:5,         1373:1, 1424:3, 1425:20, 1426:2,        1562:1
    1524:12, 1525:10, 1525:20                 1433:11, 1550:11                        system [3] - 1468:5, 1485:7, 1485:10
    submit [1] - 1306:3                       surgery [77] - 1315:15, 1316:4,
    submitted [4] - 1306:4, 1321:13,          1320:11, 1324:17, 1324:25, 1325:2,                            T
    1369:11, 1449:9                           1325:23, 1326:6, 1326:7, 1336:5,
    subpoena [3] - 1303:18, 1378:5            1336:8, 1336:16, 1337:5, 1340:24,       T1 [1] - 1354:19
    subpoenaed [2] - 1328:2, 1510:19          1341:3, 1341:4, 1346:22, 1349:10,       T12 [1] - 1354:19
    subpoenas [2] - 1328:1, 1453:14           1383:9, 1393:5, 1396:16, 1398:3,        T2 [1] - 1503:20
    subsequent [11] - 1316:4, 1424:5,         1403:17, 1404:5, 1405:11, 1405:13,      table [1] - 1352:21
    1438:4, 1439:9, 1439:11, 1442:15,         1423:25, 1426:22, 1427:10, 1427:13,     talks [1] - 1538:18




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 307 of 311 PageID #: 26361


                                     Bauta v. Greyhound Lines, et al                                                           39
    tangentially [1] - 1369:21                 1534:7, 1554:25, 1555:5, 1556:7,          1410:22, 1410:24, 1411:2, 1412:2,
    target [1] - 1466:8                        1560:21, 1561:2                           1412:22, 1413:24, 1414:2, 1414:4,
    teach [1] - 1430:7                         testing [9] - 1352:7, 1353:21, 1355:23,   1414:8, 1415:4, 1415:14, 1415:16,
    tear [3] - 1519:7, 1553:19, 1553:20        1356:3, 1392:7, 1392:12, 1392:13,         1415:18, 1417:12, 1418:3, 1418:19,
    technically [1] - 1385:2                   1457:24, 1539:19                          1418:22, 1419:12, 1419:20, 1419:22,
    technique [1] - 1337:7                     tests [7] - 1352:14, 1355:15, 1355:16,    1422:14, 1423:7, 1423:10, 1423:19,
    techniques [1] - 1339:16                   1451:13, 1458:23, 1536:13                 1424:15, 1424:21, 1424:23, 1428:19,
    technologies [1] - 1547:4                  tetanus [2] - 1373:23, 1373:25            1428:20, 1429:10, 1432:14, 1432:25,
    template [5] - 1392:2, 1509:5, 1509:9,     thankfully [1] - 1451:18                  1433:5, 1433:7, 1434:9, 1434:11,
    1509:20, 1510:5                            THAT [1] - 1474:21                        1434:14, 1435:22, 1435:24, 1436:3,
    templates [1] - 1510:6                     THE [367] - 1300:12, 1302:3, 1302:12,     1437:4, 1437:6, 1437:7, 1437:8,
    ten [6] - 1342:17, 1351:10, 1355:19,       1302:23, 1303:7, 1303:9, 1304:2,          1437:9, 1448:5, 1448:20, 1448:23,
    1459:2, 1488:7, 1546:1                     1304:22, 1305:14, 1305:22, 1306:4,        1449:13, 1449:16, 1449:25, 1450:24,
    tend [3] - 1482:13, 1490:8, 1553:12        1307:4, 1307:6, 1307:12, 1307:15,         1451:10, 1451:20, 1451:24, 1452:1,
    tender [2] - 1501:13, 1524:17              1307:18, 1307:22, 1307:24, 1308:15,       1452:8, 1452:12, 1453:24, 1454:12,
                                               1308:19, 1308:21, 1309:21, 1310:5,        1454:20, 1455:4, 1455:7, 1456:3,
    tenderness [13] - 1514:2, 1514:3,
                                               1310:8, 1311:4, 1311:8, 1311:11,          1456:25, 1460:17, 1460:24, 1461:3,
    1514:4, 1514:6, 1518:17, 1518:19,
                                               1311:14, 1311:17, 1312:20, 1313:21,       1461:11, 1464:2, 1465:8, 1465:13,
    1518:21, 1524:20, 1525:6, 1525:22,
                                               1314:8, 1314:10, 1314:17, 1314:19,        1465:14, 1465:15, 1468:4, 1469:19,
    1526:12, 1538:12, 1553:14
                                               1314:23, 1316:5, 1316:9, 1316:18,         1469:22, 1469:24, 1472:11, 1478:23,
    tends [1] - 1338:8
                                               1316:23, 1317:1, 1317:3, 1317:5,          1481:14, 1483:5, 1483:18, 1484:15,
    tension [2] - 1353:23, 1356:14
                                               1317:13, 1317:25, 1318:3, 1318:10,        1484:17, 1485:23, 1502:10, 1504:21,
    tent [7] - 1403:1, 1403:2, 1403:4,
                                               1318:15, 1318:17, 1318:20, 1318:22,       1506:4, 1506:6, 1506:10, 1506:12,
    1403:5, 1403:6, 1429:20, 1464:12
                                               1319:4, 1319:6, 1319:16, 1319:21,         1506:22, 1506:24, 1507:14, 1509:2,
    term [14] - 1338:6, 1338:7, 1351:12,
                                               1320:3, 1320:12, 1321:9, 1321:15,         1509:15, 1509:24, 1510:1, 1511:19,
    1356:24, 1359:12, 1360:14, 1368:3,
                                               1321:18, 1321:23, 1322:1, 1322:4,         1511:21, 1512:10, 1512:11, 1515:22,
    1404:21, 1467:21, 1480:2, 1480:7,
                                               1322:7, 1322:15, 1322:19, 1322:22,        1516:2, 1516:6, 1517:16, 1521:13,
    1540:19, 1547:2, 1547:12
                                               1323:7, 1323:24, 1324:5, 1324:9,          1522:23, 1522:25, 1528:1, 1528:3,
    terminology [1] - 1471:7
                                               1324:11, 1324:13, 1325:1, 1325:12,        1528:6, 1528:8, 1528:13, 1528:21,
    terms [24] - 1305:16, 1306:15,
                                               1325:15, 1325:18, 1326:1, 1326:3,         1529:14, 1529:16, 1533:8, 1534:16,
    1312:18, 1335:21, 1340:17, 1346:16,
                                               1326:14, 1326:16, 1326:21, 1326:24,       1534:18, 1534:22, 1536:16, 1537:10,
    1355:5, 1416:21, 1426:19, 1435:12,
                                               1327:2, 1327:7, 1329:5, 1330:13,          1537:12, 1537:23, 1539:13, 1539:22,
    1446:19, 1467:23, 1469:14, 1470:17,
                                               1330:16, 1330:18, 1330:21, 1330:23,       1540:5, 1540:17, 1541:2, 1542:21,
    1475:20, 1477:14, 1479:10, 1479:11,
                                               1332:2, 1332:6, 1332:9, 1332:11,          1543:18, 1544:6, 1544:22, 1545:3,
    1492:2, 1513:2, 1515:1, 1548:10,
                                               1332:15, 1332:19, 1332:24, 1334:6,        1545:10, 1545:12, 1549:9, 1549:18,
    1553:10, 1555:18
                                               1334:12, 1334:16, 1334:21, 1334:24,       1551:7, 1551:12, 1552:8, 1552:10,
    Terrance [1] - 1392:24
                                               1335:3, 1335:5, 1335:7, 1335:10,          1552:11, 1552:12, 1552:13, 1552:15,
    territory [1] - 1407:11
                                               1344:11, 1353:7, 1354:8, 1354:11,         1552:16, 1552:17, 1553:23, 1554:19,
    test [14] - 1352:19, 1352:20, 1353:19,                                               1555:15, 1556:4, 1556:11, 1557:25,
                                               1354:14, 1365:15, 1367:1, 1367:7,
    1353:21, 1355:14, 1355:21, 1356:9,                                                   1558:3, 1558:23, 1560:8, 1560:17,
                                               1367:14, 1367:17, 1367:21, 1367:24,
    1356:17, 1392:24, 1421:10, 1484:20,                                                  1561:5, 1561:19, 1561:21, 1562:4,
                                               1368:1, 1368:6, 1368:8, 1368:24,
    1512:6, 1512:10, 1553:9                                                              1562:16, 1563:2, 1563:6, 1563:7
                                               1369:3, 1369:6, 1369:12, 1369:14,
    testified [27] - 1305:5, 1310:16,                                                    thecal [1] - 1464:12
                                               1369:21, 1370:4, 1370:6, 1370:8,
    1322:7, 1322:16, 1329:7, 1329:12,                                                    themselves [1] - 1341:22
                                               1370:16, 1370:17, 1370:20, 1370:22,
    1335:13, 1365:2, 1415:8, 1415:19,
                                               1372:11, 1372:13, 1374:7, 1374:11,        theories [1] - 1305:21
    1420:11, 1420:15, 1420:21, 1423:2,
                                               1374:14, 1374:17, 1375:15, 1375:18,       therapeutic [1] - 1404:12
    1434:25, 1439:25, 1531:3, 1531:13,
                                               1375:20, 1376:10, 1376:21, 1377:19,       therapist [5] - 1346:1, 1382:22,
    1543:21, 1549:1, 1551:3, 1551:15,
                                               1377:22, 1378:25, 1379:5, 1380:2,         1385:8, 1527:12, 1527:15
    1553:1, 1554:15, 1554:24, 1555:8,
                                               1380:5, 1380:8, 1380:14, 1381:16,         Therapist [4] - 1383:2, 1383:14,
    1560:25
                                               1382:16, 1383:23, 1385:4, 1385:7,         1388:11, 1390:15
    testifies [1] - 1381:19
                                               1385:13, 1385:17, 1385:21, 1386:2,        therapists [8] - 1337:19, 1338:19,
    testify [10] - 1308:15, 1308:21, 1310:5,
                                               1386:8, 1386:11, 1386:14, 1386:22,        1338:20, 1349:8, 1364:18, 1389:10,
    1310:8, 1329:5, 1332:12, 1334:9,
                                               1387:2, 1387:4, 1387:9, 1387:16,          1457:25, 1488:20
    1385:4, 1385:7, 1532:18
                                               1388:3, 1389:22, 1391:19, 1391:21,        therapy [20] - 1351:13, 1364:24,
    testifying [1] - 1340:8
                                               1394:6, 1395:10, 1395:14, 1395:17,        1365:13, 1382:24, 1383:4, 1383:12,
    testimony [28] - 1302:4, 1302:6,
                                               1397:4, 1397:7, 1398:15, 1398:18,         1388:14, 1388:19, 1388:22, 1389:16,
    1302:8, 1302:14, 1302:17, 1302:18,         1399:16, 1406:15, 1408:4, 1408:7,         1390:14, 1407:9, 1426:25, 1427:1,
    1302:21, 1303:2, 1306:13, 1329:10,
                                               1408:9, 1408:13, 1408:15, 1408:17,        1478:8, 1480:17, 1481:25, 1497:10
    1329:11, 1330:4, 1339:19, 1441:3,          1409:3, 1409:12, 1409:15, 1410:1,         thereafter [3] - 1350:25, 1496:8,
    1447:24, 1448:2, 1448:4, 1473:2,           1410:3, 1410:11, 1410:15, 1410:19,        1554:21
    1483:24, 1485:16, 1519:4, 1521:12,




                                               VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 308 of 311 PageID #: 26362


                                    Bauta v. Greyhound Lines, et al                                                          40
    therefore [2] - 1302:21, 1322:4           together [13] - 1338:22, 1344:14,        1559:24
    they've [6] - 1305:5, 1327:4, 1328:2,     1355:8, 1356:24, 1427:18, 1427:20,       traumatic [19] - 1390:25, 1391:1,
    1390:13, 1391:12, 1410:20                 1430:10, 1432:7, 1438:4, 1458:5,         1391:3, 1391:4, 1391:6, 1469:2,
    thigh [2] - 1358:16, 1358:21              1458:8, 1459:13, 1479:23                 1476:16, 1489:15, 1495:21, 1498:12,
    thinking [3] - 1361:10, 1377:6,           token [1] - 1484:25                      1499:2, 1499:20, 1503:4, 1503:17,
    1543:23                                   Tom [2] - 1378:19, 1486:4                1513:1, 1549:2, 1554:4, 1559:6,
    third [2] - 1343:1, 1404:19               tomorrow [2] - 1499:15, 1563:4           1559:9
    THOMAS [1] - 1301:7                       took [10] - 1312:2, 1314:24, 1367:10,    traumatically [2] - 1476:10, 1520:4
    Thomas [4] - 1310:17, 1310:21,            1384:1, 1409:1, 1409:5, 1453:1,          traversing [1] - 1473:7
    1507:2                                    1507:19, 1537:3, 1537:8                  treat [13] - 1308:12, 1336:21, 1338:22,
    thoracic [1] - 1354:18                    top [21] - 1305:16, 1315:23, 1326:22,    1400:20, 1425:22, 1426:1, 1433:11,
    thorough [4] - 1359:16, 1360:17,          1355:1, 1358:12, 1358:17, 1403:3,        1476:19, 1486:24, 1487:2, 1488:21,
    1507:5, 1515:8                            1432:4, 1437:19, 1462:13, 1462:14,       1530:11, 1531:24
    thorough-way [2] - 1359:16, 1360:17       1462:15, 1468:18, 1472:23, 1475:7,       treated [26] - 1350:21, 1400:23,
    thousand [3] - 1316:13, 1449:5,           1505:15, 1511:13, 1518:1, 1518:3,        1476:22, 1477:18, 1477:20, 1477:21,
    1449:10                                   1535:10                                  1478:6, 1498:20, 1506:18, 1525:24,
    thousands [3] - 1312:1, 1372:15,          topdown [1] - 1475:6                     1532:3, 1533:17, 1535:19, 1535:22,
    1526:8                                    Toradol [1] - 1520:11                    1536:13, 1536:22, 1537:7, 1537:17,
    threatening [2] - 1553:8, 1561:25         Torrance [1] - 1341:9                    1537:25, 1538:2, 1550:21, 1551:8,
    three [35] - 1304:12, 1306:20, 1306:23,   total [42] - 1313:14, 1313:22, 1314:2,   1551:17, 1552:14
    1306:24, 1315:9, 1320:15, 1320:17,        1314:6, 1316:11, 1316:21, 1317:5,        treater [1] - 1534:10
    1337:16, 1340:21, 1344:18, 1344:19,       1317:7, 1317:22, 1318:4, 1320:7,         treaters [2] - 1530:24, 1532:4
    1353:8, 1361:17, 1362:1, 1362:20,         1320:14, 1320:17, 1323:6, 1350:20,       treating [11] - 1306:3, 1339:13,
    1371:18, 1388:22, 1389:1, 1389:2,         1368:11, 1368:22, 1371:20, 1374:1,       1433:14, 1457:5, 1458:25, 1488:11,
    1396:6, 1412:14, 1412:17, 1431:25,        1374:3, 1377:6, 1377:12, 1393:25,        1529:25, 1531:19, 1531:22, 1537:4,
    1432:8, 1436:7, 1440:12, 1440:15,         1396:24, 1396:25, 1399:9, 1412:16,       1552:5
    1469:1, 1479:23, 1481:1, 1504:3,          1413:19, 1413:20, 1417:5, 1417:6,        treatment [66] - 1305:16, 1306:24,
    1527:2, 1531:9, 1544:13, 1556:2           1424:10, 1431:25, 1437:7, 1438:3,        1307:16, 1310:21, 1322:8, 1342:6,
    three-and-a-half [3] - 1388:22, 1389:1,   1450:18, 1458:5, 1486:22, 1496:6,        1344:6, 1345:7, 1349:24, 1350:6,
    1389:2                                    1501:10, 1501:12, 1556:13                1350:9, 1351:3, 1351:4, 1351:13,
    thresholds [1] - 1498:2                   total/total [1] - 1317:25                1355:17, 1364:11, 1371:10, 1372:21,
    throat [2] - 1485:1, 1485:5               totally [1] - 1327:13                    1373:24, 1375:8, 1376:2, 1380:18,
    throughout [3] - 1378:18, 1444:6,         totals [1] - 1369:19                     1380:25, 1383:1, 1383:12, 1388:11,
    1449:23                                   touch [2] - 1361:2, 1543:6               1390:9, 1392:20, 1393:6, 1393:8,
    thumb [1] - 1430:10                       touched [2] - 1514:6, 1515:11            1393:10, 1399:25, 1400:5, 1403:13,
    Thursday [1] - 1303:24                    touching [2] - 1361:5, 1464:11           1406:25, 1407:22, 1416:2, 1416:7,
    tibialis [2] - 1362:23, 1427:6            towards [2] - 1353:24, 1356:10           1416:17, 1417:1, 1417:7, 1425:4,
    ticket [1] - 1312:4                       trace [5] - 1357:24, 1358:1, 1463:11,    1425:21, 1426:25, 1433:22, 1433:25,
                                              1470:4                                   1447:7, 1447:19, 1448:13, 1457:7,
    tigers [1] - 1479:21
                                              track [4] - 1305:11, 1308:1, 1309:2,     1457:20, 1457:25, 1458:22, 1469:9,
    tight [2] - 1465:11, 1465:18
                                              1309:9                                   1476:18, 1478:1, 1479:11, 1488:22,
    time-wise [1] - 1545:25
                                              traction [1] - 1383:5                    1516:22, 1525:15, 1525:17, 1527:10,
    timeline [5] - 1350:3, 1425:16,
                                              trained [1] - 1560:14                    1533:19, 1550:11, 1558:18
    1434:21, 1548:10, 1560:22
                                              training [19] - 1335:23, 1336:3,         treatments [13] - 1308:4, 1338:11,
    timelines [1] - 1520:6
                                              1336:5, 1336:6, 1336:7, 1336:14,         1350:2, 1350:17, 1364:17, 1364:22,
    timing [2] - 1518:5, 1557:7
                                              1336:18, 1336:19, 1337:14, 1341:14,      1390:14, 1399:23, 1413:18, 1416:10,
    tingling [11] - 1353:17, 1354:3,
                                              1341:16, 1341:17, 1342:18, 1342:23,      1418:14, 1426:19, 1459:11
    1362:7, 1362:10, 1362:22, 1514:22,
                                              1342:24, 1343:18, 1371:22, 1372:24,      tremendous [1] - 1345:18
    1515:16, 1522:15, 1527:7, 1557:13
                                              1502:24                                  triage [3] - 1484:20, 1484:24, 1553:2
    tinier [1] - 1360:11
                                              trajectory [1] - 1430:14                 triages [1] - 1553:3
    tip [2] - 1404:24, 1404:25
                                              TRANSCRIPT [1] - 1300:12                 TRIAL [1] - 1300:12
    tiptoe [1] - 1356:6
                                              transcript [1] - 1301:18                 trial [14] - 1304:18, 1323:4, 1328:19,
    tiptoes [1] - 1356:7
                                              Transcription [1] - 1301:19              1331:6, 1331:7, 1332:23, 1334:3,
    tissue [9] - 1350:21, 1352:10, 1364:20,
                                              transforaminal [1] - 1417:19             1334:7, 1368:2, 1368:18, 1368:21,
    1391:2, 1443:23, 1463:3, 1499:16,
                                              transmitted [1] - 1479:24                1531:13, 1532:18
    1499:17, 1499:24
                                              transported [1] - 1350:15                triangular [2] - 1466:24, 1468:19
    today [9] - 1308:3, 1427:25, 1459:12,
                                              trauma [17] - 1343:4, 1469:7, 1469:14,   tried [1] - 1488:22
    1485:17, 1520:2, 1531:17, 1540:23,
                                              1489:1, 1489:3, 1489:21, 1489:22,        tries [2] - 1429:6, 1519:3
    1542:13, 1549:1
                                              1548:23, 1554:9, 1554:10, 1555:23,       triple [1] - 1320:19
    toe [3] - 1356:4, 1357:13, 1362:25
                                              1558:15, 1559:4, 1559:16, 1559:22,       true [80] - 1385:13, 1444:23, 1454:22,
    toes [1] - 1357:16




                                              VB             OCR             CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 309 of 311 PageID #: 26363


                                    Bauta v. Greyhound Lines, et al                                                           41
    1486:18, 1487:3, 1487:17, 1489:10,        1432:7, 1432:9, 1433:1, 1433:11,           unusual [2] - 1471:18, 1553:13
    1491:8, 1493:2, 1493:15, 1493:16,         1433:15, 1436:21, 1436:24, 1437:4,         up [105] - 1303:3, 1303:23, 1309:16,
    1494:6, 1494:12, 1495:16, 1499:9,         1462:22, 1469:1, 1469:17, 1471:5,          1310:2, 1310:12, 1310:25, 1313:6,
    1502:21, 1502:22, 1503:18, 1505:4,        1479:7, 1479:23, 1482:7, 1499:23,          1313:14, 1315:11, 1315:12, 1315:21,
    1505:14, 1506:18, 1507:4, 1507:23,        1503:2, 1506:18, 1514:18, 1515:23,         1315:23, 1315:24, 1316:4, 1317:23,
    1508:14, 1508:16, 1508:25, 1509:10,       1522:6, 1527:1, 1531:9, 1531:11,           1319:23, 1323:9, 1323:17, 1324:8,
    1509:17, 1510:11, 1510:12, 1510:16,       1543:4, 1546:1, 1546:23, 1548:6,           1326:20, 1327:14, 1328:16, 1334:9,
    1510:18, 1510:20, 1512:2, 1512:6,         1548:14, 1550:21, 1553:18                  1337:2, 1339:12, 1353:24, 1354:8,
    1512:8, 1513:8, 1513:10, 1514:3,          two-and-a-half [2] - 1388:24, 1548:14      1355:11, 1357:13, 1357:14, 1357:16,
    1515:21, 1517:22, 1518:4, 1521:4,         two-to-three [1] - 1469:1                  1357:20, 1358:21, 1360:10, 1362:18,
    1521:14, 1521:20, 1521:23, 1522:1,        two-way [1] - 1386:9                       1362:24, 1362:25, 1365:1, 1371:25,
    1523:7, 1523:21, 1524:1, 1524:6,          two-year [1] - 1471:5                      1374:20, 1381:19, 1387:7, 1387:16,
    1524:9, 1524:15, 1524:22, 1524:24,        Tylenol [1] - 1373:16                      1389:8, 1389:12, 1392:16, 1406:20,
    1526:7, 1526:16, 1526:17, 1527:3,         type [13] - 1351:16, 1369:13, 1428:12,     1408:18, 1409:19, 1409:21, 1410:19,
    1527:4, 1527:5, 1527:8, 1528:17,          1489:1, 1489:16, 1490:11, 1497:8,          1412:16, 1413:14, 1425:19, 1427:7,
    1530:21, 1531:8, 1532:4, 1532:8,          1509:20, 1539:15, 1540:20, 1554:9,         1432:2, 1433:16, 1436:2, 1436:10,
    1532:10, 1532:15, 1535:8, 1535:15,        1554:10, 1562:21                           1436:22, 1436:25, 1438:3, 1438:4,
    1535:20, 1536:5, 1536:9, 1536:18,         typed [1] - 1509:10                        1446:16, 1446:18, 1446:23, 1447:23,
    1536:23, 1537:13, 1537:21, 1545:1,        types [4] - 1312:17, 1338:11, 1355:22,     1460:9, 1461:22, 1462:19, 1464:4,
    1547:22                                   1553:13                                    1464:6, 1464:16, 1464:18, 1465:2,
    truth [2] - 1489:11, 1531:21              typical [1] - 1340:17                      1465:22, 1467:7, 1468:17, 1468:18,
    try [27] - 1304:16, 1309:13, 1309:24,     typically [7] - 1340:19, 1358:6, 1358:8,   1470:4, 1470:24, 1471:23, 1479:15,
    1312:15, 1350:4, 1358:2, 1362:11,         1456:12, 1498:14, 1498:17, 1551:24         1481:17, 1481:19, 1483:15, 1485:9,
    1364:20, 1383:18, 1384:7, 1386:18,                                                   1491:10, 1496:19, 1502:3, 1506:22,
    1400:23, 1401:8, 1401:12, 1403:17,                                                   1511:4, 1511:9, 1512:13, 1523:9,
    1420:10, 1426:13, 1428:20, 1436:2,
                                                                U                        1524:2, 1526:4, 1527:14, 1531:17,
    1440:22, 1461:8, 1464:11, 1480:10,        UC [3] - 1336:5, 1336:6, 1337:12           1534:24, 1535:3, 1535:10, 1538:3
    1480:19, 1485:3, 1553:2, 1553:7                                                      updated [1] - 1448:10
                                              UCLA [2] - 1336:7, 1337:12
    trying [27] - 1310:13, 1311:2, 1312:14,                                              upper [16] - 1421:10, 1430:8, 1461:21,
                                              ultimately [6] - 1351:15, 1362:22,
    1323:17, 1323:22, 1324:3, 1351:5,                                                    1463:10, 1464:6, 1464:15, 1470:24,
                                              1370:25, 1427:12, 1480:20, 1482:12
    1360:20, 1361:24, 1367:11, 1384:22,                                                  1472:16, 1474:7, 1474:16, 1474:18,
                                              umbrella [1] - 1307:19
    1386:7, 1395:12, 1400:15, 1458:21,                                                   1475:2, 1475:14, 1475:23, 1500:23,
                                              unable [1] - 1304:6
    1462:5, 1463:12, 1470:10, 1471:9,                                                    1523:21
                                              unacceptable [1] - 1319:8
    1510:23, 1519:1, 1520:6, 1520:23,                                                    upper-hand [5] - 1474:7, 1474:16,
                                              under [37] - 1308:13, 1325:25,
    1534:7, 1534:8, 1545:6, 1562:7                                                       1475:2, 1475:14, 1475:23
                                              1330:24, 1333:7, 1338:9, 1338:23,
    tucked [1] - 1452:9                                                                  ups [6] - 1435:18, 1436:7, 1436:24,
                                              1390:24, 1392:13, 1394:1, 1404:11,
    Tuesday [1] - 1300:7                                                                 1437:4, 1446:21, 1482:1
                                              1405:24, 1409:20, 1418:11, 1440:9,
    tumor [1] - 1485:4                                                                   Upstate [1] - 1336:1
                                              1440:25, 1441:5, 1441:14, 1444:18,
    tumors [3] - 1336:25, 1344:5, 1344:6                                                 upwards [1] - 1323:14
                                              1500:14, 1509:19, 1512:12, 1513:4,
    tunnel [7] - 1359:19, 1402:23,                                                       urgent [1] - 1485:11
                                              1518:12, 1518:17, 1524:14, 1525:12,
    1402:25, 1403:2, 1403:3, 1429:21,         1525:15, 1525:16, 1525:20, 1531:18,        uses [2] - 1337:6, 1526:11
    1464:12                                   1535:5, 1536:4, 1554:5, 1560:21,           usual [1] - 1361:18
    Tunnel [1] - 1403:1                       1560:25
    turn [8] - 1359:22, 1360:19, 1376:14,
    1382:3, 1386:16, 1388:17, 1450:6
                                              undergo [2] - 1406:5, 1407:4                                 V
                                              undergoes [1] - 1405:17
    turned [3] - 1320:23, 1328:2, 1329:21     undergoing [1] - 1546:7                    vaccination [1] - 1373:23
    turns [1] - 1386:8                        undergrad [1] - 1335:25                    vaccinations [1] - 1373:21
    twice [3] - 1330:10, 1340:20, 1343:23     underline [1] - 1378:13                    vaccine [2] - 1373:15, 1373:23
    twin [6] - 1548:6, 1548:7, 1548:8         underlining [3] - 1378:7, 1387:12,         validity [1] - 1539:19
    twisting [2] - 1362:3, 1554:9             1387:17                                    value [6] - 1400:24, 1401:15, 1421:19,
    two [70] - 1302:3, 1303:16, 1303:17,      underlying [3] - 1549:1, 1549:4,           1510:3, 1511:9, 1511:25
    1303:19, 1303:23, 1304:3, 1306:23,        1552:11                                    values [3] - 1349:9, 1349:13, 1373:18
    1312:6, 1320:8, 1321:5, 1322:12,          understood [1] - 1532:2                    valve [1] - 1430:21
    1325:22, 1327:13, 1330:2, 1330:11,                                                   Vargas [1] - 1303:14
                                              UNITED [2] - 1300:1, 1300:13
    1343:22, 1344:19, 1347:1, 1347:3,                                                    variable [1] - 1373:4
                                              United [2] - 1300:5, 1309:12
    1349:11, 1354:22, 1360:24, 1373:1,                                                   varies [1] - 1340:21
                                              University [1] - 1336:2
    1386:9, 1388:24, 1390:6, 1396:8,                                                     various [1] - 1539:20
                                              unless [3] - 1311:14, 1311:19, 1485:10
    1398:9, 1399:9, 1403:25, 1410:23,                                                    vary [3] - 1405:3, 1431:9, 1431:16
                                              unnecessary [2] - 1313:15, 1319:13
    1413:3, 1413:6, 1420:25, 1424:3,                                                     vascular [1] - 1336:8
                                              unrelated [3] - 1326:19, 1447:7,
    1424:10, 1425:20, 1430:9, 1432:6,                                                    vasile [1] - 1351:14
                                              1485:14




                                              VB             OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 310 of 311 PageID #: 26364


                                     Bauta v. Greyhound Lines, et al                                                       42
    Vasile [14] - 1303:14, 1314:14, 1346:1,   1385:25                                 withdraw [3] - 1363:17, 1436:1,
    1346:2, 1365:14, 1382:21, 1383:2,         waiver [1] - 1385:10                    1483:6
    1383:3, 1383:13, 1383:14, 1388:11,        walk [16] - 1319:17, 1350:9, 1356:4,    withdrawn [9] - 1346:16, 1374:5,
    1388:14, 1390:15, 1420:16                 1356:5, 1356:6, 1356:8, 1356:11,        1416:14, 1419:16, 1421:7, 1421:13,
    vein [1] - 1525:1                         1357:16, 1362:11, 1367:11, 1369:18,     1425:1, 1471:14, 1478:4
    vendor [2] - 1454:3, 1456:13              1404:10, 1540:9, 1553:14                Witness [1] - 1335:4
    vent [2] - 1403:3, 1403:4                 walked [1] - 1526:21                    witness [22] - 1306:13, 1334:25,
    verbal [2] - 1512:11, 1513:12             walking [2] - 1524:1, 1526:16           1335:2, 1340:8, 1340:13, 1345:1,
    verbalize [1] - 1512:21                   walks [2] - 1544:9, 1544:19             1350:5, 1354:9, 1367:23, 1396:15,
    verdict [4] - 1334:10, 1368:1, 1368:9,    wants [2] - 1309:16, 1319:9             1407:23, 1415:7, 1416:9, 1416:22,
    1369:10                                   WARNER [1] - 1301:9                     1419:15, 1425:13, 1433:3, 1433:24,
    verify [2] - 1510:12, 1510:13             water [3] - 1403:6, 1462:7, 1463:7      1517:14, 1526:5, 1555:3, 1563:8
    version [1] - 1448:10                     ways [4] - 1353:20, 1356:14, 1363:22,   WITNESS [21] - 1335:7, 1370:8,
    versions [2] - 1314:21, 1353:20           1559:8                                  1370:16, 1372:13, 1391:21, 1428:20,
    versus [3] - 1339:23, 1360:2, 1497:24     weak [2] - 1358:1, 1500:7               1437:6, 1437:8, 1449:13, 1451:10,
    vertebra [3] - 1430:8, 1430:9, 1553:25    weakness [15] - 1351:19, 1362:7,        1465:14, 1507:14, 1512:11, 1528:3,
    vertebrae [18] - 1354:22, 1354:23,        1362:13, 1362:22, 1363:1, 1364:5,       1529:16, 1552:10, 1552:12, 1552:15,
    1354:25, 1462:13, 1462:22, 1463:1,        1403:19, 1426:10, 1427:6, 1483:13,      1552:17, 1563:7, 1564:3
    1463:5, 1467:2, 1467:10, 1467:11,         1523:19, 1523:23, 1539:8, 1539:15,      witness' [2] - 1369:17, 1521:12
    1467:12, 1467:15, 1468:22, 1468:23,       1544:1                                  witnesses [7] - 1303:13, 1304:12,
    1469:1                                    website [1] - 1330:5                    1304:23, 1309:22, 1310:2, 1310:5,
    vertebral [3] - 1466:22, 1468:21,         wedge [2] - 1468:20, 1470:9             1310:8
    1479:23                                   Wednesday [1] - 1563:10                 woman [1] - 1402:14
    vessel [1] - 1407:13                      week [17] - 1303:24, 1308:8, 1327:21,   wonderful [1] - 1563:4
    vessels [1] - 1430:20                     1340:17, 1340:20, 1340:21, 1351:10,     word [3] - 1471:6, 1526:11, 1537:8
    victims [1] - 1406:12                     1355:19, 1380:21, 1380:23, 1410:21,     words [16] - 1303:2, 1307:14, 1327:8,
    video [4] - 1544:3, 1544:8, 1544:14,      1470:17, 1495:14, 1500:13, 1538:18,     1338:18, 1374:7, 1451:14, 1480:6,
    1544:19                                   1554:11                                 1496:21, 1524:19, 1530:4, 1532:5,
    view [21] - 1309:1, 1398:9, 1400:9,       weeks [5] - 1340:22, 1352:17,           1534:4, 1539:17, 1546:25, 1554:7,
    1400:21, 1402:3, 1425:25, 1429:24,        1463:18, 1469:17, 1495:9                1557:7
    1430:21, 1436:13, 1461:25, 1463:19,       weight [1] - 1561:2                     works [3] - 1330:25, 1404:19, 1462:4
    1463:20, 1464:8, 1474:13, 1474:14,        weird [1] - 1309:2                      worry [1] - 1386:8
    1474:25, 1475:3, 1479:3, 1487:20,         well-controlled [1] - 1406:23           worse [2] - 1520:18, 1559:6
    1505:10                                   well-equipped [1] - 1405:15             worst [1] - 1492:13
    views [5] - 1392:13, 1422:5, 1461:19,     West [4] - 1305:2, 1305:3, 1527:21,     wound [5] - 1444:12, 1444:13,
    1475:6, 1475:7                            1528:16                                 1444:14, 1446:8, 1446:10
    Vincent [3] - 1365:14, 1382:21,           Westchester [1] - 1301:12               write [1] - 1308:4
    1420:15                                   whatnot [3] - 1312:15, 1510:6,          writing [2] - 1410:16, 1410:20
    Vincent's [2] - 1342:13, 1343:22          1557:13                                 written [3] - 1392:2, 1481:18, 1548:25
    violative [2] - 1302:20, 1304:20          whichever [1] - 1348:14                 wrote [2] - 1309:17, 1509:19
    virtually [1] - 1562:22                   whiplash [1] - 1476:21
    vision [3] - 1508:14, 1509:8, 1523:12     white [5] - 1462:6, 1463:9, 1463:11,                      X
    visit [12] - 1373:19, 1375:7, 1375:24,    1470:1, 1472:1
    1376:19, 1388:19, 1477:20, 1481:19,       whole [6] - 1305:8, 1308:22, 1507:12,   X-ray [19] - 1338:19, 1395:2, 1402:9,
    1496:7, 1534:24, 1535:3, 1535:11          1525:16, 1544:15, 1544:18               1421:24, 1430:3, 1430:19, 1436:16,
    visits [18] - 1322:9, 1322:11, 1348:16,   whoops [1] - 1398:12                    1436:25, 1444:6, 1446:13, 1451:4,
    1349:8, 1389:4, 1407:19, 1413:6,          wide [1] - 1373:4                       1451:14, 1451:15, 1474:4, 1474:17,
    1423:15, 1436:6, 1436:8, 1436:10,         wider [2] - 1360:10, 1360:11            1477:19, 1485:5, 1555:22
    1436:22, 1446:16, 1446:20, 1479:15,       width [1] - 1431:16                     X-rays [10] - 1345:10, 1392:14, 1398:9,
    1484:8                                    William [1] - 1318:17                   1422:4, 1422:6, 1435:18, 1444:4,
    volume [1] - 1345:6                       willing [1] - 1454:24                   1446:20, 1446:22, 1477:19
    volumes [1] - 1487:23                     window [3] - 1561:11, 1562:11,
    voluminous [1] - 1347:8                   1562:13                                                   Y
    vomiting [1] - 1523:13                    Winn [12] - 1315:6, 1346:4, 1346:25,
                                              1392:24, 1400:3, 1406:25, 1407:1,       year [8] - 1360:23, 1471:5, 1481:1,
                     W                        1407:17, 1408:6, 1409:22, 1410:5,       1481:18, 1481:22, 1481:24, 1481:25,
                                                                                      1549:15
                                              1418:12
    WAGSTAFF [1] - 1300:20                    winn's [2] - 1413:22, 1413:25           years [24] - 1319:6, 1327:14, 1337:16,
    wait [2] - 1370:18, 1495:8                Winn's [3] - 1347:13, 1348:5, 1409:3    1342:17, 1342:25, 1343:14, 1344:18,
    waived [3] - 1385:13, 1385:16,            wise [2] - 1367:5, 1545:25              1344:24, 1357:21, 1388:22, 1388:24,




                                              VB            OCR              CRR
Case 1:14-cv-03725-RER Document 780 Filed 07/12/19 Page 311 of 311 PageID #: 26365


                                    Bauta v. Greyhound Lines, et al         43
    1389:1, 1389:2, 1480:21, 1481:2,
    1481:4, 1482:14, 1491:9, 1497:7,
    1544:13, 1546:1, 1546:18, 1558:18,
    1559:12
    yellow [1] - 1355:5
    yesterday [1] - 1306:15
    YORK [1] - 1300:1
    York [37] - 1300:5, 1300:18, 1301:13,
    1316:3, 1320:25, 1321:20, 1321:23,
    1323:16, 1323:22, 1324:16, 1326:9,
    1327:9, 1328:14, 1329:2, 1329:13,
    1330:1, 1333:7, 1333:18, 1334:5,
    1335:25, 1345:23, 1347:21, 1363:10,
    1382:23, 1390:4, 1396:3, 1396:19,
    1421:24, 1425:7, 1425:9, 1425:17,
    1426:4, 1434:20, 1435:16, 1528:15,
    1536:4
    young [1] - 1480:20
    yourself [4] - 1335:17, 1498:7, 1498:9,
    1498:10


                      Z
    zero [3] - 1328:10, 1369:5, 1369:6
    zeroed [1] - 1328:7
    zeros [1] - 1395:13
    zip [1] - 1329:24
    zone [1] - 1360:6
    zones [2] - 1353:4, 1359:20




                                              VB   OCR   CRR
